Exhibit 10.1

 

CREDIT AGREEMENT

 

dated as of June 6, 2002,

 

as Amended and Restated as of August 2, 2006,

 

as Further Amended and Restated as of December December 16, 2009,

 

among

 

TRIMAS CORPORATION,

 

TRIMAS COMPANY LLC,

 

The Subsidiary Term Borrowers Party Hereto,

 

The Foreign Subsidiary Borrowers Party Hereto,

 

The Lenders Party Hereto,

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

 

 

and

 

 

COMERICA BANK,
as Syndication Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,
as Lead Arranger and Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

 

 

Definitions

 

 

 

SECTION 1.01.  Defined Terms

1

SECTION 1.02.  Classification of Loans and Borrowings

45

SECTION 1.03.  Terms Generally

46

SECTION 1.04.  Accounting Terms; GAAP

46

SECTION 1.05.  Exchange Rates

46

SECTION 1.06.  Redenomination of Certain Foreign Currencies

47

 

 

ARTICLE II

 

 

 

The Credits

 

 

 

SECTION 2.01.  Commitments; Deposit Account

47

SECTION 2.02.  Loans and Borrowings

52

SECTION 2.03.  Requests for Borrowings

54

SECTION 2.04.  Swingline Loans

55

SECTION 2.05.  Letters of Credit

56

SECTION 2.06.  Funding of Borrowings

64

SECTION 2.07.  Interest Elections

65

SECTION 2.08.  Termination and Reduction of Commitments

66

SECTION 2.09.  Repayment of Loans; Evidence of Debt

67

SECTION 2.10.  Amortization of Tranche B Term Loans

68

SECTION 2.11.  Prepayment of Loans

70

SECTION 2.12.  Fees

73

SECTION 2.13.  Interest

75

SECTION 2.14.  Alternate Rate of Interest

76

SECTION 2.15.  Increased Costs

77

SECTION 2.16.  Break Funding Payments

78

SECTION 2.17.  Taxes

79

SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs

81

SECTION 2.19.  Mitigation Obligations; Replacement of Lenders

83

SECTION 2.20.  Additional Reserve Costs

84

SECTION 2.21.  Designation of Foreign Subsidiary Borrowers

84

SECTION 2.22.  Foreign Subsidiary Borrower Costs

85

SECTION 2.23.  Increase or Conversion of Commitments

85

SECTION 2.24.  Defaulting Lenders

87

 

--------------------------------------------------------------------------------


 

ARTICLE III

 

 

 

Representations and Warranties

 

 

 

SECTION 3.01.  Organization; Powers

90

SECTION 3.02.  Authorization; Enforceability

90

SECTION 3.03.  Governmental Approvals; No Conflicts

90

SECTION 3.04.  Financial Condition; No Material Adverse Change

91

SECTION 3.05.  Properties

91

SECTION 3.06.  Litigation and Environmental Matters

92

SECTION 3.07.  Compliance with Laws and Agreements

92

SECTION 3.08.  Investment Company Status

92

SECTION 3.09.  Taxes

93

SECTION 3.10.  ERISA

93

SECTION 3.11.  Disclosure

93

SECTION 3.12.  Subsidiaries

93

SECTION 3.13.  Insurance

93

SECTION 3.14.  Labor Matters

94

SECTION 3.15.  Solvency

94

SECTION 3.16.  Senior Indebtedness

94

SECTION 3.17.  Security Documents

94

SECTION 3.18.  Federal Reserve Regulations

95

 

 

ARTICLE IV

 

 

 

Conditions

 

 

 

SECTION 4.01.  [Intentionally Omitted.]

96

SECTION 4.02.  Each Credit Event

96

SECTION 4.03.  Credit Events Relating to Foreign Subsidiary Borrowers

96

 

 

ARTICLE V

 

 

 

Affirmative Covenants

 

 

 

SECTION 5.01.  Financial Statements and Other Information

97

SECTION 5.02.  Notices of Material Events

99

SECTION 5.03.  Information Regarding Collateral

99

SECTION 5.04.  Existence; Conduct of Business; Asset Dropdown

100

SECTION 5.05.  Payment of Obligations

100

SECTION 5.06.  Maintenance of Properties

101

SECTION 5.07.  Insurance

101

SECTION 5.08.  Casualty and Condemnation

101

SECTION 5.09.  Books and Records; Inspection and Audit Rights

102

SECTION 5.10.  Compliance with Laws

102

SECTION 5.11.  Use of Proceeds and Letters of Credit

102

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.12.  Additional Subsidiaries

102

SECTION 5.13.  Further Assurances

102

SECTION 5.14.  Interest Rate Protection

103

 

 

ARTICLE VI

 

 

 

Negative Covenants

 

 

 

SECTION 6.01.  Indebtedness; Certain Equity Securities

104

SECTION 6.02.  Liens

107

SECTION 6.03.  Fundamental Changes

109

SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions

110

SECTION 6.05.  Asset Sales

111

SECTION 6.06.  Sale and Leaseback Transactions

113

SECTION 6.07.  Hedging Agreements

113

SECTION 6.08.  Restricted Payments; Certain Payments of Indebtedness

113

SECTION 6.09.  Transactions with Affiliates

115

SECTION 6.10.  Restrictive Agreements

116

SECTION 6.11.  Amendment of Material Documents

117

SECTION 6.12.  Interest Expense Coverage Ratio

117

SECTION 6.13.  Leverage Ratio

118

SECTION 6.14.  Capital Expenditures

118

 

 

ARTICLE VII

 

 

 

Events of Default

 

 

 

ARTICLE VIII

 

 

 

The Administrative Agent

 

 

 

ARTICLE IX

 

 

 

Collection Allocation Mechanism

 

 

 

SECTION 9.01.  Implementation of CAM

124

SECTION 9.02.  Letters of Credit

125

 

 

ARTICLE X

 

 

 

Miscellaneous

 

 

 

SECTION 10.01.  Notices

127

SECTION 10.02.  Waivers; Amendments

128

SECTION 10.03.  Expenses; Indemnity; Damage Waiver

130

 

iii

--------------------------------------------------------------------------------


 

SECTION 10.04.  Successors and Assigns

132

SECTION 10.05.  Survival

135

SECTION 10.06.  Counterparts; Integration; Effectiveness

136

SECTION 10.07.  Severability

136

SECTION 10.08.  Right of Setoff

136

SECTION 10.09.  Governing Law; Jurisdiction; Consent to Service of Process

137

SECTION 10.10.  WAIVER OF JURY TRIAL

137

SECTION 10.11.  Headings

138

SECTION 10.12.  Confidentiality

138

SECTION 10.13.  Interest Rate Limitation

139

SECTION 10.14.  Judgment Currency

139

SECTION 10.15.  Obligations Joint and Several

140

 

 

SCHEDULES:1

 

Schedule 1.01(a)

—

Mortgaged Property

Schedule 2.01

—

Commitments

Schedule 3.05

—

Real Property

Schedule 3.06

—

Disclosed Matters

Schedule 3.12

—

Subsidiaries

Schedule 3.13

—

Insurance

Schedule 3.17(d)

—

Mortgage Filing Offices

Schedule 6.01(a)(iii)

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

Schedule 6.04

—

Existing Investments

Schedule 6.05

—

Asset Sales

Schedule 6.09

—

Existing Affiliate Transactions

Schedule 6.10

—

Existing Restrictions

 

 

 

EXHIBITS2:

 

 

 

 

 

Exhibit A

—

Form of Assignment and Acceptance

Exhibit B

—

Form of Opinion of Parent Borrower’s Counsel

Exhibit C

—

Form of Foreign Subsidiary Borrowing Agreement

Exhibit D

—

Form of Guarantee Agreement

Exhibit E

—

[Intentionally Omitted]

Exhibit F

—

Form of Indemnity, Subrogation and Contribution Agreement

Exhibit G

—

Form of Mortgage

Exhibit H

—

Form of Pledge Agreement

Exhibit I

—

Form of Security Agreement

 

--------------------------------------------------------------------------------

1 Schedules other than Schedule 2.01 are not being restated.

 

2 Exhibits are not being restated.

 

iv

--------------------------------------------------------------------------------


 

Exhibit J

—

Form of Subordination and Other Provisions

Exhibit K

—

Mandatory Costs Rate

Exhibit L

—

Description of Intercreditor Agreement

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of June 6, 2002, as amended and restated as of
August 2, 2006, as further amended and restated as of December 16, 2009, among
TRIMAS COMPANY LLC, TRIMAS CORPORATION, the SUBSIDIARY TERM BORROWERS party
hereto, the FOREIGN SUBSIDIARY BORROWERS party hereto, the LENDERS party hereto
and JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent, and
COMERICA BANK, as Syndication Agent.

 

The parties hereto agree as follows:

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.01.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SPECIFIED BELOW:


 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired Assets” means (a) the consolidated tangible assets acquired pursuant
to a Permitted Acquisition during any fiscal year determined in accordance with
GAAP (the “Specified Amount”), provided that if such Permitted Acquisition is
not consummated during the first quarter of a fiscal year, Acquired Assets for
such fiscal year shall be determined by multiplying the Specified Amount by
(i) 0.75 if such Permitted Acquisition is consummated during the second quarter
of such fiscal year, (ii) 0.50 if such Permitted Acquisition is consummated
during the third quarter of such fiscal year and (iii) 0.25 if such Permitted
Acquisition is consummated during the fourth quarter of such fiscal year and
(b) with respect to any fiscal year occurring after such Permitted Acquisition,
the Specified Amount.

 

“Acquisition Lease Financing” means any sale or transfer by the Parent Borrower
or any Subsidiary of any property, real or personal, that is acquired pursuant
to a Permitted Acquisition, in an aggregate amount, not to exceed at any time
$50,000,000, after the Restatement Effective Date that is rented or leased by
the Parent Borrower or such Subsidiary so long as the proceeds from such
transaction consist solely of cash; provided that such amount shall increase to
$75,000,000 upon completion of the IPO Repayment Event.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

--------------------------------------------------------------------------------


 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.  With respect to Foreign Currency Borrowings, the
Administrative Agent may be an Affiliate of JPMCB for purposes of administering
such Borrowings, and all references herein to the term “Administrative Agent”
shall be deemed to refer to the Administrative Agent in respect of the
applicable Borrowing or to all Administrative Agents, as the context requires.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
Comerica Bank, as syndication agent.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to (a) in the
case of Class A Revolving Loans, Class A Tranche B Term Loans and Class A
Tranche B-1 Loans, the greatest of (i) the Prime Rate in effect on such day,
(ii) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and
(iii) the Adjusted LIBO Rate (after giving effect to the 2.00% floor referred to
in the definition of “LIBO Rate”, for purposes of determining interest rates
applicable to Class A Tranche B Loans and Class A Tranche B-1 Loans) on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
for a deposit in dollars with a maturity of one month plus 1% and (b) in the
case of Class B Revolving Loans, Class B Tranche B Term Loans and Class B
Tranche B-1 Loans, the greater of (i) the Prime Rate in effect on such day and
(ii) the Federal Funds Effective Rate in effect on such day plus ½ of 1%.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, as the case may be.

 

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of December 16, 2009, among the Parent Borrower, Holdings,
the Lenders party thereto and JPMCB, as Administrative Agent.

 

“Applicable Rate” means, for any day, (a) with respect to any ABR Class A
Tranche B Term Loan, 3.00%, (b) with respect to any ABR Class B Tranche B Term
Loan, 1.75%, (c) with respect to any Eurocurrency Class A Tranche B Term Loan or
Eurocurrency Class A Tranche B-1 Loan, 4.00%, (d) with respect to any
Eurocurrency Class B Tranche B Term Loan or Eurocurrency Class B Tranch B-1
Loan, 2.75%, (e) with respect to any Swingline Loan, the applicable percentage
set forth below under the caption “Class A ABR Spread”, (f) with respect to any
ABR Class A Revolving Loan or Eurocurrency Class A Revolving Loan, the
applicable percentage set forth below under the caption “Class A ABR Spread” or
“Class A Eurocurrency Spread”, as the case may be, based upon the Leverage Ratio
as of the most recent determination date:

 

2

--------------------------------------------------------------------------------


 

Class A Applicable Rate

 

Leverage Ratio

 

Class A ABR
Spread

 

Class A
Eurocurrency
Spread

 

Category 1:
Greater than or equal to 3.00 to 1.00

 

3.00

%

4.00

%

Category 2:
Less than 3.00 to 1.00

 

2.75

%

3.75

%

 

(g) with respect to any ABR Class B Revolving Loan or Eurocurrency Class B
Revolving Loan, the applicable percentage set forth below under the caption
“Class B ABR Spread” or “Class B Eurocurrency Spread”, as the case may be, based
upon the Leverage Ratio as of the most recent determination date:

 

Class B Applicable Rate

 

Leverage Ratio

 

Class B ABR
Spread

 

Class B
Eurocurrency
Spread

 

Category 1:
Greater than or equal to 4.50 to 1.00

 

1.75

%

2.75

%

Category 2:
Less than 4.50 to 1.00 but greater than or equal to 4.00 to 1.00

 

1.50

%

2.50

%

Category 3:
Less than 4.00 to 1.00

 

1.25

%

2.25

%

 

and (h) with respect to the Commitment Fees (i) 0.75% in respect of Class A
Revolving Commitments and (ii) 0.50% in respect of Class B Revolving
Commitments.

 

For purposes of the foregoing clauses (e), (f) and (g), (i) the Leverage Ratio
shall be determined as of the end of each fiscal quarter of the Parent
Borrower’s fiscal year based upon Holdings’ consolidated financial statements
delivered pursuant to Section 5.01(a) or (b) and (ii) each change in the
Applicable Rate resulting from a change in the Leverage Ratio shall be effective
during the period commencing on and including the date of delivery to the
Administrative Agent of such consolidated financial statements indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that the Applicable Rate shall be deemed to be in
Category 1 (A) at any time that an Event of Default has occurred and is
continuing or (B) if Holdings or the Parent Borrower fails to deliver the
consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or (b), during the period from the expiration of the time for
delivery thereof until such consolidated financial statements are delivered.

 

3

--------------------------------------------------------------------------------


 

The Applicable Rate (including the Class B Applicable Rate grid above) in
respect of Class B Tranche B Term Loans, Class B Tranche B-1 Loans and Class B
Revolving Loans will be decreased by 0.50% immediately after both the completion
of the IPO Repayment Event and the credit ratings for the Loans are B+ (with
stable outlook) or better by S&P and B1 (with stable outlook) or better by
Moody’s and for each day thereafter.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

 

“Asset Dropdown” means the sale or contribution by Holdings to the Parent
Borrower or any Subsidiary of all of its assets to the extent permitted by
applicable law or third party contracts, except as otherwise agreed to by the
Administrative Agent.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A to the Existing Credit Agreement or any other form approved by the
Administrative Agent.

 

“Assumed Preferred Stock” means any preferred stock or preferred equity
interests of any Person that becomes a Subsidiary after the First Restatement
Effective Date; provided that (a) such preferred stock or preferred equity
interests exists at the time such Person becomes a Subsidiary and is not created
in contemplation of or in connection with such Person becoming a Subsidiary and
(b) the aggregate liquidation value of all such outstanding preferred stock and
preferred equity interests shall not exceed $25,000,000 (which amount shall
increase to $40,000,000 upon completion of the IPO Repayment Event) at any time
outstanding, less the aggregate principal amount of Indebtedness incurred and
outstanding pursuant to Section 6.01(a)(xi).

 

“Benchmark LIBO Rate” has the meaning assigned to such term in
Section 2.01(a)(ii)(D).

 

4

--------------------------------------------------------------------------------


 

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Parent Borrower, a Subsidiary Term
Borrower or a Foreign Subsidiary Borrower, as the case may be, for a Borrowing
in accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with any Eurocurrency
Loan denominated in dollars or Sterling, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in dollar deposits in
the London interbank market and (b) when used in connection with any Revolving
Loan denominated in Euro, the term “Business Day” shall also exclude any day on
which the TARGET payment system is not open for the settlement of payment in
Euro.

 

“Calculation Date” means (a) each date on which a Revolving Loan is made and
(b) the last Business Day of each calendar month.

 

“CAM” shall mean the mechanism for the allocation and exchange of interests in
the Credit Facilities and collections thereunder established under Article IX.

 

“CAM Exchange” shall mean the exchange of the Lender’s interests provided for in
Section 9.01.

 

“CAM Exchange Date” shall mean the date on which (a) any event referred to in
paragraph (h) or (i) of Article VII shall occur in respect of Holdings, the
Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
or (b) an acceleration of the maturity of the Loans pursuant to Article VII
shall occur.

 

“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Equivalent
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Specified Obligations owed to such Lender and such Lender’s participation
in undrawn amounts of Letters of Credit immediately prior to the CAM Exchange
Date and (b) the denominator shall be the aggregate Dollar Equivalent (as so
determined) of the Specified Obligations owed to all the Lenders and the
aggregate undrawn amount of outstanding Letters of Credit immediately prior to
such CAM Exchange Date.

 

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of
Holdings, the Parent Borrower and its consolidated Subsidiaries (including the
Receivables Subsidiary) that are (or would be) set forth in a consolidated
statement of cash flows of Holdings for

 

5

--------------------------------------------------------------------------------


 

such period prepared in accordance with GAAP other than (x) such additions and
expenditures classified as Permitted Acquisitions and (y) such additions and
expenditures made with Net Proceeds from any casualty or other insured damage or
condemnation or similar awards and (b) Capital Lease Obligations incurred by
Holdings, the Parent Borrower and its consolidated Subsidiaries (including the
Receivables Subsidiary) during such period.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) the acquisition by any Person other than Holdings
of any direct Equity Interest in the Parent Borrower; (b) prior to the date of
an IPO, any Person or group (within the meaning of the Securities Exchange Act
of 1934 and the rules of the Securities and Exchange Commission thereunder as in
effect on the Restatement Effective Date) other than Heartland and its
Affiliates shall beneficially own at any time, directly or indirectly (without
giving effect, for avoidance of doubt, to shares owned by Heartland and its
Affiliates), a greater percentage of the aggregate ordinary voting power of
Holdings than the aggregate ordinary voting power of Holdings that is
beneficially owned at such time, directly or indirectly (without giving effect,
for avoidance of doubt, to shares owned by such Person), by Heartland and its
Affiliates (treating shares over which Heartland or its Affiliates have voting
authority by right of contract or otherwise as being owned by Heartland and its
Affiliates), unless Heartland and its Affiliates shall have the right to
designate, by right of contract or otherwise, a majority of the board of
directors of Holdings; (c) on or after an IPO, the acquisition of beneficial
ownership, directly or indirectly, by any Person or group (within the meaning of
the Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the Restatement Effective Date) other than
Heartland and its Affiliates, of Equity Interests representing more than 25% of
either the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests in Holdings and such Person or group beneficially
owns at such time, directly or indirectly (without giving effect, for avoidance
of doubt, to shares owned by Heartland and its Affiliates), a greater percentage
of the aggregate ordinary voting power of Holdings than the aggregate ordinary
voting power of Holdings that is beneficially owned at such time, directly or
indirectly, (without giving effect, for avoidance of doubt, to shares owned by
such Person), by Heartland and its Affiliates (treating shares over which
Heartland or its Affiliates have voting authority by right of contract or
otherwise as being owned by Heartland and its Affiliates), unless Heartland and
its Affiliates shall have the right to designate, by right of contract or
otherwise, a majority of the board of directors of Holdings; (d) occupation of a
majority of the seats on the board of directors of Holdings by Persons who were
not nominated by Heartland and its Affiliates or approved by Heartland and its
Affiliates; or (e) the occurrence of any change in control (or similar event,
however denominated) with respect to Holdings or the Parent Borrower under

 

6

--------------------------------------------------------------------------------


 

(i) any indenture or agreement in respect of Material Indebtedness to which
Holdings, the Parent Borrower or any Subsidiary is a party, including the
Subordinated Debt Documents, (ii) any instrument governing any preferred stock
of Holdings, the Parent Borrower or any Subsidiary having a liquidation value or
redemption value in excess of $10,000,000 or (iii) the Permitted Receivables
Financing.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
First Restatement Effective Date, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the First Restatement Effective Date or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the First Restatement
Effective Date.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Class A Revolving Loans,
Class B Revolving Loans, Class A Tranche B Term Loans, Class B Tranche B Term
Loans, Class A Tranche B-1 Loans, Class B Tranche B-1 Loans or Swingline Loans,
when used in reference to any Commitment, refers to whether such Commitment is a
Class A Revolving Commitment, Class B Revolving Commitment, Class A Tranche B-1
Commitment or Class B Tranche B-1 Commitment and when used in reference to any
Lender, refers to whether such Lender is a Class A Revolving Lender, Class B
Revolving Lender, Class A Tranche B Lender, Class B Tranche B Lender, Class A
Tranche B-1 Lender or Class B Tranche B-1 Lender.

 

“Class A Foreign Currency Borrowing” means a Foreign Currency Borrowing
comprised of Foreign Currency Loans made by Class A Revolving Lenders.

 

“Class A Foreign Currency Commitment” means, with respect to each Class A
Revolving Lender, the commitment of such Class A Revolving Lender to make
Foreign Currency Loans and to acquire participations in Foreign Currency Letters
of Credit, expressed as an amount representing the maximum aggregate amount of
such Class A Revolving Lender’s Foreign Currency Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Revolving Lender pursuant to Section 10.04.  The amount of each Class A
Revolving Lender’s Foreign Currency Commitment as of the Restatement Effective
Date or as of the date on which such Class A Revolving Lender shall have assumed
its Foreign Currency Commitment is set forth on Schedule 2.01 or in the
Assignment and Acceptance pursuant to which such Class A Revolving Lender shall
have assumed its Class A Foreign Currency Commitment, as applicable.

 

“Class A Foreign Currency Exposure” means, with respect to any Class A Revolving
Lender at any time, the Dollar Equivalent of the sum of the outstanding

 

7

--------------------------------------------------------------------------------


 

principal amount of such Lender’s Foreign Currency Loans and Foreign Currency LC
Exposure at such time.

 

“Class A Revolving Applicable Percentage” means, at any time, with respect to
any Class A Revolving Lender, the percentage of the total Class A Revolving
Commitments represented by such Lender’s Class A Revolving Commitment.  If the
Class A Revolving Commitments have terminated or expired, the Class A Revolving
Applicable Percentages shall be determined based upon the Class A Revolving
Commitments most recently in effect, giving effect to any assignments.

 

“Class A Revolving Availability Period” means the period from and including the
Restatement Effective Date to but excluding the earlier of the Class A Revolving
Commitment Termination Date and the date of termination of the Class A Revolving
Commitments.

 

“Class A Revolving Commitment” means, with respect to each Class A Revolving
Lender, the commitment, if any, of such Class A Revolving Lender to make Class A
Revolving Loans, including Foreign Currency Loans, and to acquire participations
in Revolving Letters of Credit, including Foreign Currency Letters of Credit,
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Class A Revolving Lender’s Class A Revolving Exposure,
including Foreign Currency Exposure, hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 10.04 and (c) increased or assumed pursuant to the Incremental
Amendment.  The amount of each Class A Revolving Lender’s Class A Revolving
Commitment as of the Restatement Effective Date or as of the date on which such
Class A Revolving Lender shall have assumed its Class A Revolving Commitment is
set forth on Schedule 2.01 or in the Assignment and Acceptance or Incremental
Amendment pursuant to which such Class A Revolving Lender shall have assumed its
Class A Revolving Commitment, as applicable.

 

“Class A Revolving Commitment Termination Date” means February 28, 2012;
provided that if, on or prior to February 28, 2012, the Parent Borrower has
repaid or refinanced the Existing Subordinated Notes in full, the Class A
Revolving Commitment Termination Date shall be December 15, 2013.

 

“Class A Revolving Exposure” means, with respect to any Class A Revolving Lender
at any time, the sum of the outstanding principal amount of such Class A
Revolving Lender’s Class A Revolving Loans and its Revolving LC Exposure and
Swingline Exposure at such time.

 

“Class A Revolving Lender” means a Lender with a Class A Revolving Commitment
or, if the Class A Revolving Commitments have terminated or expired, a Lender
with Class A Revolving Exposure.

 

“Class A Revolving Loan” means (a) each Revolving Loan outstanding under (and as
defined in) the Existing Credit Agreement as of the Restatement Effective

 

8

--------------------------------------------------------------------------------


 

Date that became a Class A Revolving Loan hereunder pursuant to the Amendment
and Restatement Agreement and (b) a Loan made on or after the Restatement
Effective Date pursuant to Section 2.01(a)(i)(A).

 

“Class A Tranche B Lender” means a Lender with an outstanding Class A Tranche B
Term Loan.

 

“Class A Tranche B Maturity Date” means December 15, 2015, or if such day is not
a Business Day, the first Business Day thereafter; provided that if the Existing
Subordinated Notes have not been repaid or refinanced on or prior to
February 28, 2012, the Class A Tranche B Maturity Date will be February 28,
2012.

 

“Class A Tranche B Term Loan” means a Tranche B Term Loan outstanding under (and
as defined in) the Existing Credit Agreement as of the Restatement Effective
Date that became a Class A Tranche B Term Loan hereunder pursuant to the
Amendment and Restatement Agreement.

 

“Class A Tranche B-1 Commitment” means, with respect to each Class A Tranche B-1
Lender, an amount representing the maximum permitted aggregate amount of such
Lender’s Tranche B-1 Credit Exposure hereunder, as such amount may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04.  For the avoidance of doubt, a Lender’s Class A
Tranche B-1 Commitment shall be deemed “unused” at any time to the extent it
exceeds such Lender’s Tranche B-1 Credit Exposure at such time.  The amount of
each Class A Tranche B-1 Lender’s Class A Tranche B-1 Commitment as of the
Restatement Effective Date or as of the date on which such Class A Tranche B-1
Lender became a Class A Tranche B-1 Lender is set forth on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Class A Tranche B-1 Commitment, as applicable.

 

“Class A Tranche B-1 Lender” means a Lender with a Class A Tranche B-1
Commitment or, if the Class A Tranche B-1 Commitments have been reduced to zero,
a Lender with a Tranche B-1 Credit Exposure attributable to a Class A Tranche
B-1 Commitment.

 

“Class A Tranche B-1 Loan” means (a) a Tranche B-1 Loan made under (and as
defined in) the Existing Credit Agreement that as of the Restatement Effective
Date became a Class A Tranche B-1 Loan hereunder pursuant to the Amendment and
Restatement Agreement or (b) a Tranche B-1 Loan made on or after the Restatement
Effective Date by a Class A Tranche B-1 Lender.

 

“Class B Foreign Currency Borrowing” means a Foreign Currency Borrowing
comprised of Foreign Currency Loans made by Class B Revolving Lenders.

 

“Class B Foreign Currency Commitment” means, with respect to each Class B
Revolving Lender, the commitment of such Class B Revolving Lender to make
Foreign Currency Loans, expressed as an amount representing the maximum
aggregate

 

9

--------------------------------------------------------------------------------


 

amount of such Class B Revolving Lender’s Foreign Currency Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Revolving Lender pursuant to Section 10.04.  The amount of each Class B
Revolving Lender’s Foreign Currency Commitment as of the Restatement Effective
Date or as of the date on which such Class B Revolving Lender shall have assumed
its Foreign Currency Commitment is set forth on Schedule 2.01 or in the
Assignment and Acceptance pursuant to which such Class B Revolving Lender shall
have assumed its Foreign Currency Commitment, as applicable.

 

“Class B Foreign Currency Exposure” means, with respect to any Class B Revolving
Lender at any time, the Dollar Equivalent of the sum of the outstanding
principal amount of such Lender’s Foreign Currency Loans at such time.

 

“Class B Revolving Applicable Percentage” means, with respect to any Class B
Revolving Lender, the percentage of the total Class B Revolving Commitments
represented by such Lender’s Class B Revolving Commitment.  If the Class B
Revolving Commitments have terminated or expired, the Class B Revolving
Applicable Percentages shall be determined based upon the Class B Revolving
Commitments most recently in effect, giving effect to any assignments.

 

“Class B Revolving Availability Period” means the period from and including the
Restatement Effective Date to but excluding the earlier of the Class B Revolving
Commitment Termination Date and the date of termination of the Class B Revolving
Commitments.

 

“Class B Revolving Commitment” means, with respect to each Class B Revolving
Lender, the commitment, if any, of such Class B Revolving Lender to make Class B
Revolving Loans, including Foreign Currency Loans, expressed as an amount
representing the maximum aggregate amount of such Class B Revolving Lender’s
Class B Revolving Exposure, including Foreign Currency Exposure, hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 10.04.  The amount of each Class B Revolving
Lender’s Class B Revolving Commitment as of the Restatement Effective Date or as
of the date on which such Class B Revolving Lender shall have assumed its
Class B Revolving Commitment is set forth on Schedule 2.01 or in the Assignment
and Acceptance pursuant to which such Class B Revolving Lender shall have
assumed its Class B Revolving Commitment, as applicable.

 

“Class B Revolving Commitment Termination Date” means August 2, 2011.

 

“Class B Revolving Exposure” means, with respect to any Class B Revolving Lender
at any time, the sum of the outstanding principal amount of such Class B
Revolving Lender’s Class B Revolving Loans at such time.

 

10

--------------------------------------------------------------------------------


 

“Class B Revolving Lender” means a Lender with a Class B Revolving Commitment
or, if the Class B Revolving Commitments have terminated or expired, a Lender
with Class B Revolving Exposure.

 

“Class B Revolving Loan” means a Revolving Loan (a) outstanding under (and as
defined in) the Existing Credit Agreement as of the Restatement Effective Date
that became a Class B Revolving Facility Loan hereunder pursuant to the
Amendment and Restatement Agreement and (b) made by a Class B Revolving Lender
on or after the Restatement Effective Date pursuant to Section 2.01(a)(i)(B).

 

“Class B Tranche B Lender” means a Lender with an outstanding Class B Tranche B
Term Loan.

 

“Class B Tranche B Maturity Date” means August 2, 2013, or if such day is not a
Business Day, the first Business Day thereafter; provided that if the Existing
Subordinated Notes have not been repaid or refinanced on or prior to
February 28, 2012, the Class B Tranche B Maturity Date will be February 28,
2012.

 

“Class B Tranche B Term Loan” means a Tranche B Term Loan outstanding under (and
as defined in) the Existing Credit Agreement as of the Restatement Effective
Date that became a Class B Tranche B Term Loan hereunder pursuant to the
Amendment and Restatement Agreement.

 

“Class B Tranche B-1 Commitment” means, with respect to each Class B Tranche B-1
Lender, an amount representing the maximum permitted aggregate amount of such
Lender’s Tranche B-1 Credit Exposure hereunder, as such amount may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04.  For the avoidance of doubt, a Lender’s Class B
Tranche B-1 Commitment shall be deemed “unused” at any time to the extent it
exceeds such Lender’s Tranche B-1 Credit Exposure at such time.  The amount of
each Class B Tranche B-1 Lender’s Class B Tranche B-1 Commitment as of the
Restatement Effective Date or as of the date on which such Class B Tranche B-1
Lender became a Class B Tranche B-1 Lender is set forth on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Class B Tranche B-1 Commitment, as applicable.

 

“Class B Tranche B-1 Lender” means a Lender with a Class B Tranche B-1
Commitment or, if the Class B Tranche B-1 Commitments have been reduced to zero,
a Lender with a Tranche B-1 Credit Exposure attributable to a Class A Tranche
B-1 Commitment.

 

“Class B Tranche B-1 Loan” means (a) a Tranche B-1 Loan made under (and as
defined in) the Existing Credit Agreement that as of the Restatement Effective
Date became a Class B Tranche B-1 Loan hereunder pursuant to the Amendment and
Restatement Agreement or (b) a Tranche B-1 Loan made on or after the Restatement
Effective Date by a Class B Tranche B-1 Lender.

 

11

--------------------------------------------------------------------------------


 

“Class C Revolving Commitments” has the meaning assigned to such term in
Section 2.23(a).

 

“Class C Revolving Lenders” has the meaning assigned to such term in
Section 2.23(a).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.

 

“Collateral Agent” means JPMCB, in its capacity as collateral agent for the
Lenders under the Security Documents.  With respect to Foreign Currency
Borrowings, the Collateral Agent may be an Affiliate of JPMCB, for purposes of
administering the collateralization of such Borrowings, and all references
herein to the term “Collateral Agent” shall be deemed to refer to the Collateral
Agent in respect of the applicable Borrowing or to all Collateral Agents, as the
context requires.

 

“Collateral and Guarantee Requirement” means the requirement that:

 


(A) THE COLLATERAL AGENT SHALL HAVE RECEIVED FROM EACH PARTY THERETO (OTHER THAN
THE COLLATERAL AGENT) EITHER (I) A COUNTERPART OF (A) THE GUARANTEE AGREEMENT,
(B) THE INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT, (C) THE PLEDGE
AGREEMENT AND (D) THE SECURITY AGREEMENT IN EACH CASE DULY EXECUTED AND
DELIVERED ON BEHALF OF SUCH LOAN PARTY, OR (II) IN THE CASE OF ANY PERSON THAT
BECOMES A LOAN PARTY AFTER THE ORIGINAL EFFECTIVE DATE, A SUPPLEMENT TO EACH OF
THE GUARANTEE AGREEMENT, THE INDEMNITY, THE SUBROGATION AND CONTRIBUTION
AGREEMENT, THE PLEDGE AGREEMENT AND THE SECURITY AGREEMENT, IN EACH CASE IN THE
FORM SPECIFIED THEREIN, DULY EXECUTED AND DELIVERED ON BEHALF OF SUCH LOAN
PARTY;


 


(B) ALL OUTSTANDING EQUITY INTERESTS OF THE PARENT BORROWER AND EACH SUBSIDIARY
(INCLUDING THE RECEIVABLES SUBSIDIARY) OWNED BY OR ON BEHALF OF ANY LOAN PARTY
SHALL HAVE BEEN PLEDGED PURSUANT TO THE PLEDGE AGREEMENT (EXCEPT THAT THE LOAN
PARTIES SHALL NOT BE REQUIRED TO PLEDGE MORE THAN 65% OF THE OUTSTANDING VOTING
EQUITY INTERESTS OF ANY FOREIGN SUBSIDIARY, IT BEING UNDERSTOOD THAT THIS
EXCEPTION SHALL NOT LIMIT THE APPLICATION OF THE FOREIGN SECURITY COLLATERAL AND
GUARANTEE REQUIREMENT) AND THE COLLATERAL AGENT SHALL HAVE RECEIVED CERTIFICATES
OR OTHER INSTRUMENTS REPRESENTING ALL SUCH EQUITY INTERESTS, TOGETHER WITH STOCK
POWERS OR OTHER INSTRUMENTS OF TRANSFER WITH RESPECT THERETO ENDORSED IN BLANK;


 


(C) ALL INDEBTEDNESS OF HOLDINGS, THE PARENT BORROWER AND EACH SUBSIDIARY IN AN
AGGREGATE PRINCIPAL AMOUNT THAT EXCEEDS $500,000 THAT IS OWING TO ANY LOAN PARTY
SHALL BE EVIDENCED BY A PROMISSORY NOTE AND SHALL HAVE BEEN PLEDGED PURSUANT TO
THE PLEDGE AGREEMENT AND THE COLLATERAL AGENT SHALL HAVE RECEIVED ALL


 


12

--------------------------------------------------------------------------------



 


SUCH PROMISSORY NOTES, TOGETHER WITH INSTRUMENTS OF TRANSFER WITH RESPECT
THERETO ENDORSED IN BLANK;


 


(D) ALL DOCUMENTS AND INSTRUMENTS, INCLUDING UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS, REQUIRED BY LAW OR REASONABLY REQUESTED BY THE COLLATERAL AGENT TO
BE FILED, REGISTERED OR RECORDED TO CREATE THE LIENS INTENDED TO BE CREATED BY
THE SECURITY AGREEMENT AND THE PLEDGE AGREEMENT AND PERFECT SUCH LIENS TO THE
EXTENT REQUIRED BY, AND WITH THE PRIORITY REQUIRED BY, THE SECURITY AGREEMENT
AND THE PLEDGE AGREEMENT SHALL HAVE BEEN FILED, REGISTERED OR RECORDED OR
DELIVERED TO THE COLLATERAL AGENT FOR FILING, REGISTRATION OR RECORDING;


 


(E) THE COLLATERAL AGENT SHALL HAVE RECEIVED (I) COUNTERPARTS OF A MORTGAGE WITH
RESPECT TO EACH MORTGAGED PROPERTY DULY EXECUTED AND DELIVERED BY THE RECORD
OWNER OF SUCH MORTGAGED PROPERTY, (II) A POLICY OR POLICIES OF TITLE INSURANCE
ISSUED BY A NATIONALLY RECOGNIZED TITLE INSURANCE COMPANY INSURING THE LIEN OF
EACH SUCH MORTGAGE AS A VALID FIRST LIEN ON THE MORTGAGED PROPERTY DESCRIBED
THEREIN, FREE OF ANY OTHER LIENS EXCEPT AS EXPRESSLY PERMITTED BY SECTION 6.02,
TOGETHER WITH SUCH ENDORSEMENTS, COINSURANCE AND REINSURANCE AS THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS MAY REASONABLY REQUEST, AND
(III) SUCH SURVEYS, ABSTRACTS, APPRAISALS, LEGAL OPINIONS AND OTHER DOCUMENTS AS
THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS MAY REASONABLY REQUEST WITH
RESPECT TO ANY SUCH MORTGAGE OR MORTGAGED PROPERTY; AND


 


(F) EACH LOAN PARTY (OTHER THAN THE FOREIGN SUBSIDIARY BORROWERS) SHALL HAVE
OBTAINED ALL CONSENTS AND APPROVALS REQUIRED TO BE OBTAINED BY IT IN CONNECTION
WITH THE EXECUTION AND DELIVERY OF ALL SECURITY DOCUMENTS TO WHICH IT IS A
PARTY, THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER AND THE GRANTING BY IT OF
THE LIENS THEREUNDER.


 

“Commission” means the Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of the functions of said Commission.

 

“Commitment” means a Class A Revolving Commitment, Class B Revolving Commitment,
Class A Tranche B-1 Commitment or Class B Tranche B-1 Commitment, or any
combination thereof (as the context requires).

 

“Commitment Fee” has the meaning assigned to such term in Section 2.12(a).

 

“Commitment Increase” has the meaning assigned to such term in Section 2.23(b).

 

“Commitment Termination Date” means the Class A Revolving Commitment Termination
Date or the Class B Revolving Commitment Termination Date, as applicable.

 

13

--------------------------------------------------------------------------------


 

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum, without duplication, of (i) the interest expense (including imputed
interest expense in respect of Capital Lease Obligations) of Holdings, the
Parent Borrower and the Subsidiaries (including the Receivables Subsidiary) for
such period, determined on a consolidated basis in accordance with GAAP, plus
(ii) any interest accrued during such period in respect of Indebtedness of
Holdings, the Parent Borrower or any Subsidiary (including the Receivables
Subsidiary) that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP, plus
(iii) any cash payments made during such period in respect of obligations
referred to in clause (b)(iii) below that were amortized or accrued in a
previous period, plus (iv) interest-equivalent costs associated with any
Permitted Receivables Financing, whether accounted for as interest expense or
loss on the sale of receivables, minus (b) the sum of, without duplication,
(i) interest income of Holdings, the Parent Borrower and the Subsidiaries
(including the Receivables Subsidiary) for such period, determined on a
consolidated basis in accordance with GAAP, plus (ii) to the extent included in
such consolidated interest expense for such period, noncash amounts attributable
to amortization of financing costs paid in a previous period, plus (iii) to the
extent included in such consolidated interest expense for such period, noncash
amounts attributable to amortization of debt discounts or accrued interest
payable in kind for such period, plus (iv) to the extent included in such
consolidated interest expense for such period, all financing fees incurred in
connection with the Transactions.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period (including all
single business tax expenses imposed by state law), (iii) all amounts
attributable to depreciation and amortization for such period, (iv) any
extraordinary noncash charges for such period, (v) all management fees and other
fees paid during such period to Heartland and/or its Affiliates pursuant to the
Heartland Management Agreement to the extent permitted by Section 6.09,
(vi) interest-equivalent costs associated with any Permitted Receivables
Financing for such period, whether accounted for as interest expense or loss on
the sale of receivables, and all Preferred Dividends, (vii) all extraordinary
losses during such period that are either noncash or relate to the retirement of
Indebtedness, (viii) noncash expenses during such period resulting from the
grant of Equity Interests to management and employees of Holdings, the Parent
Borrower or any of the Subsidiaries, (ix) the aggregate amount of deferred
financing expenses for such period, (x) all other noncash expenses or losses of
Holdings, the Parent Borrower or any of the Subsidiaries for such period
(excluding any such charge that constitutes an accrual of or a reserve for cash
charges for any future period), (xi) any nonrecurring fees, expenses or charges
realized by Holdings, the Parent Borrower or any of the Subsidiaries for such
period related to any offering of Equity Interests or incurrence of
Indebtedness, whether or not consummated, (xii) fees and expenses in connection
with the Transactions and the Restatement Transactions, (xiii) any nonrecurring
costs and expenses arising from the integration of any business acquired
pursuant to any Permitted Acquisition consummated after the Restatement
Effective Date not to exceed $15,000,000 in the aggregate (which amount shall
increase

 

14

--------------------------------------------------------------------------------


 

to $10,000,000 in any fiscal year and $25,000,000 in the aggregate upon
completion of the IPO Repayment Event), (xiv) any nonrecurring expenses or
similar costs relating to cost savings projects, including restructuring and
severance expenses, not to exceed $32,000,000 in the aggregate from and after
October 1, 2009; provided that no more than $15,000,000 may be counted in any
fiscal year commencing on or after January 1, 2010, (xv) [reserved], (xvi)
[reserved], (xvii) EBITDA from discontinued operations, not to exceed in any
fiscal year $10,000,000, (xviii) losses associated with the prepayment of leases
(whether operating leases or capital leases) outstanding on the Restatement
Effective Date from discontinued operations and (xix) losses or charges
associated with asset sales otherwise permitted hereunder not to exceed in the
aggregate $10,000,000, minus (b) without duplication and to the extent included
in determining such Consolidated Net Income, (i) any extraordinary gains for
such period and (ii) any gains realized from the retirement of Indebtedness
after the Restatement Effective Date, all determined on a consolidated basis in
accordance with GAAP.  If the Parent Borrower or any Subsidiary has acquired
assets to be used or useful in their continuing operations (to the extent
permitted by Section 6.14) in connection with the prepayment of leases during
the relevant period for determining the Senior Leverage Ratio, Consolidated
EBITDA for the relevant period shall be calculated only for purposes of
determining Senior Leverage Ratio after giving pro forma effect thereto, as if
such acquisition of assets and related termination of leases had occurred on the
first day of the relevant period for determining Consolidated EBITDA. If the
Parent Borrower or any Subsidiary has made any Permitted Acquisition or any
sale, transfer, lease or other disposition of assets outside of the ordinary
course of business permitted by Section 6.05 during the relevant period for
determining the Leverage Ratio and the Interest Expense Coverage Ratio,
Consolidated EBITDA for the relevant period shall be calculated only for
purposes of determining Leverage Ratio and the Interest Expense Coverage Ratio
after giving pro forma effect thereto, as if such Permitted Acquisition or sale,
transfer, lease or other disposition of assets (and, in each case, any related
incurrence, repayment or assumption of Indebtedness, with any new Indebtedness
being deemed to be amortized over the relevant period in accordance with its
terms, and assuming that any Revolving Loans borrowed in connection with such
acquisition are repaid with excess cash balances when available) had occurred on
the first day of the relevant period for determining Consolidated EBITDA.  Any
such pro forma calculations may include operating and other expense reductions
and other adjustments for such period resulting from any Permitted Acquisition,
or sale, transfer, lease or other disposition of assets that is being given pro
forma effect to the extent that such operating and other expense reductions and
other adjustments (a) would be permitted pursuant to Article XI of Regulation
S-X under the Securities Act of 1933 (“Regulation S-X”) or (b) are reasonably
consistent with the purpose of Regulation S-X as determined in good faith by the
Parent Borrower in consultation with the Administration Agent.

 

“Consolidated Net Income” means, for any period, the net income or loss of
Holdings, the Parent Borrower and the Subsidiaries (including the Receivables
Subsidiary) for such period determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income of any Person
(other than the Parent Borrower) in which any other Person (other than the
Parent Borrower or any

 

15

--------------------------------------------------------------------------------


 

Subsidiary or any director holding qualifying shares in compliance with
applicable law) owns an Equity Interest, except to the extent of the amount of
dividends or other distributions actually paid to the Parent Borrower or any of
the Subsidiaries during such period, and (b) the income or loss of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Parent Borrower or any Subsidiary or the date that such
Person’s assets are acquired by the Parent Borrower or any Subsidiary.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Facility” means a category of Commitments and extensions of credit
thereunder.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Class A Revolving Lender, as determined by the
Administrative Agent in its reasonable discretion acting in good faith, that has
(a) failed to fund any portion of its Class A Revolving Loans or participations
in Revolving Letters of Credit or Swingline Loans within three Business Days of
the date required to be funded by it hereunder, (b) notified the Parent
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by the applicable
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Class A Revolving
Loans and participations in then outstanding Revolving Letters of Credit and
Swingline Loans, or (d) (i) become or is insolvent or has a parent company that
has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

 

“Deposit” means, with respect to each Lender at any time, amounts actually on
deposit in the Deposit Account to the credit of such Lender’s Sub-Account at
such time.

 

16

--------------------------------------------------------------------------------


 

“Deposit Account” means the “TriMas 2006 Credit Agreement Deposit Account”
established by the Administrative Agent at JPMCB pursuant to
Section 2.01(a)(ii)(A).

 

“Deposit Return” has the meaning set forth in Section 2.01(a)(ii)(D).

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in dollars, such amount, and (b) with respect to any amount in any
Foreign Currency, the equivalent in dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05(b) using the Exchange Rate with
respect to such Foreign Currency at the time in effect under the provisions of
such Section.

 

“Domestic Loan Party” means any Loan Party, other than the Foreign Subsidiary
Borrowers.

 

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liabilities, obligations, damages, losses,
claims, actions, suits, judgments, or orders, contingent or otherwise (including
any liability for damages, costs of environmental remediation, costs of
administrative oversight, fines, natural resource damages, penalties or
indemnities), of Holdings, the Parent Borrower or any Subsidiary (including the
Receivables Subsidiary) directly or indirectly resulting from or relating to
(a) compliance or non-compliance with any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) any actual or alleged exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or any warrants, options
or other rights to acquire such interests.

 

17

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent Borrower or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Parent Borrower or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (f) the
incurrence by the Parent Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Parent Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Parent Borrower or any ERISA Affiliate of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” means, for any fiscal year, the sum (without duplication) of:

 


(A) THE CONSOLIDATED NET INCOME FOR SUCH FISCAL YEAR, ADJUSTED TO EXCLUDE ANY
GAINS OR LOSSES ATTRIBUTABLE TO PREPAYMENT EVENTS; PLUS


 


(B) THE EXCESS, IF ANY, OF THE NET PROCEEDS RECEIVED DURING SUCH FISCAL YEAR BY
HOLDINGS, THE PARENT BORROWER AND ITS CONSOLIDATED SUBSIDIARIES (INCLUDING THE
RECEIVABLES SUBSIDIARY) IN RESPECT OF ANY PREPAYMENT EVENTS OVER (X) AMOUNTS
PERMITTED TO BE REINVESTED PURSUANT TO SECTION 2.11(D) AND (Y) THE AGGREGATE


 


18

--------------------------------------------------------------------------------



 


PRINCIPAL AMOUNT OF TRANCHE B TERM LOANS PREPAID PURSUANT TO SECTION 2.11(D) IN
RESPECT OF SUCH NET PROCEEDS; PLUS


 


(C) DEPRECIATION, AMORTIZATION AND OTHER NONCASH CHARGES OR LOSSES DEDUCTED IN
DETERMINING SUCH CONSOLIDATED NET INCOME (OR LOSS) FOR SUCH FISCAL YEAR; PLUS


 


(D) THE SUM OF (I) THE AMOUNT, IF ANY, BY WHICH NET WORKING CAPITAL (ADJUSTED TO
EXCLUDE CHANGES ARISING FROM PERMITTED ACQUISITIONS) DECREASED DURING SUCH
FISCAL YEAR PLUS (II) THE NET AMOUNT, IF ANY, BY WHICH THE CONSOLIDATED DEFERRED
REVENUES AND OTHER CONSOLIDATED ACCRUED LONG-TERM LIABILITY ACCOUNTS OF
HOLDINGS, THE PARENT BORROWER AND ITS CONSOLIDATED SUBSIDIARIES (INCLUDING THE
RECEIVABLES SUBSIDIARY) (ADJUSTED TO EXCLUDE CHANGES ARISING FROM PERMITTED
ACQUISITIONS) INCREASED DURING SUCH FISCAL YEAR PLUS (III) THE NET AMOUNT, IF
ANY, BY WHICH THE CONSOLIDATED ACCRUED LONG-TERM ASSET ACCOUNTS OF HOLDINGS,
PARENT BORROWER AND ITS CONSOLIDATED SUBSIDIARIES (INCLUDING THE RECEIVABLES
SUBSIDIARY) (ADJUSTED TO EXCLUDE CHANGES ARISING FROM PERMITTED ACQUISITIONS)
DECREASED DURING SUCH FISCAL YEAR; MINUS


 


(E) THE SUM OF (I) ANY NONCASH GAINS INCLUDED IN DETERMINING SUCH CONSOLIDATED
NET INCOME (OR LOSS) FOR SUCH FISCAL YEAR PLUS (II) THE AMOUNT, IF ANY, BY WHICH
NET WORKING CAPITAL (ADJUSTED TO EXCLUDE CHANGES ARISING FROM PERMITTED
ACQUISITIONS) INCREASED DURING SUCH FISCAL YEAR PLUS (III) THE NET AMOUNT, IF
ANY, BY WHICH THE CONSOLIDATED DEFERRED REVENUES AND OTHER CONSOLIDATED ACCRUED
LONG-TERM LIABILITY ACCOUNTS OF HOLDINGS, THE PARENT BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES (INCLUDING THE RECEIVABLES SUBSIDIARY) (ADJUSTED TO
EXCLUDE CHANGES ARISING FROM PERMITTED ACQUISITIONS) DECREASED DURING SUCH
FISCAL YEAR PLUS (IV) THE NET AMOUNT, IF ANY, BY WHICH THE CONSOLIDATED ACCRUED
LONG-TERM ASSET ACCOUNTS OF HOLDINGS, THE PARENT BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES (INCLUDING THE RECEIVABLES SUBSIDIARY) (ADJUSTED TO EXCLUDE CHANGES
ARISING FROM PERMITTED ACQUISITIONS) INCREASED DURING SUCH FISCAL YEAR; MINUS


 


(F) THE SUM OF (I) CAPITAL EXPENDITURES FOR SUCH FISCAL YEAR (EXCEPT TO THE
EXTENT ATTRIBUTABLE TO THE INCURRENCE OF CAPITAL LEASE OBLIGATIONS OR OTHERWISE
FINANCED BY INCURRING LONG-TERM INDEBTEDNESS) PLUS (II) CASH CONSIDERATION PAID
DURING SUCH FISCAL YEAR TO MAKE ACQUISITIONS OR OTHER CAPITAL INVESTMENTS
(EXCEPT TO THE EXTENT FINANCED BY INCURRING LONG-TERM INDEBTEDNESS); MINUS


 


(G) THE AGGREGATE PRINCIPAL AMOUNT OF LONG-TERM INDEBTEDNESS REPAID OR PREPAID
BY HOLDINGS, THE PARENT BORROWER AND ITS CONSOLIDATED SUBSIDIARIES (INCLUDING
THE RECEIVABLES SUBSIDIARY) DURING SUCH FISCAL YEAR, EXCLUDING (I) INDEBTEDNESS
IN RESPECT OF REVOLVING LOANS (EXCEPT TO THE EXTENT THE REVOLVING COMMITMENTS
ARE PERMANENTLY REDUCED IN THE AMOUNT OF AND AT THE TIME OF ANY SUCH PAYMENT)
AND LETTERS OF CREDIT, (II) TRANCHE B TERM LOANS PREPAID PURSUANT TO
SECTION 2.11(D) OR (E), (III) INDEBTEDNESS IN RESPECT OF TRANCHE B-1 LOANS
(EXCEPT TO THE EXTENT THE TRANCHE B-1 COMMITMENTS ARE PERMANENTLY REDUCED IN


 


19

--------------------------------------------------------------------------------



 


THE AMOUNT OF AND AT THE TIME OF SUCH PAYMENT) AND (IV) REPAYMENTS OR
PREPAYMENTS OF LONG-TERM INDEBTEDNESS FINANCED BY INCURRING OTHER LONG-TERM
INDEBTEDNESS; MINUS


 


(H) THE NONCASH IMPACT OF CURRENCY TRANSLATIONS AND OTHER ADJUSTMENTS TO THE
EQUITY ACCOUNT, INCLUDING ADJUSTMENTS TO THE CARRYING VALUE OF MARKETABLE
SECURITIES AND TO PENSION LIABILITIES, IN EACH CASE TO THE EXTENT SUCH ITEMS
WOULD OTHERWISE CONSTITUTE EXCESS CASH FLOW.


 

“Exchange Rate” means on any day, with respect to any Foreign Currency, the rate
at which such Foreign Currency may be exchanged into dollars, as set forth at
approximately 11:00 a.m., London time, on such day on the Reuters World Currency
Page for such Foreign Currency.  In the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Parent Borrower, or,
in the absence of such agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
Foreign Currency are then being conducted, at or about 10:00 a.m., local time,
on such date for the purchase of dollars for delivery two Business Days later;
provided that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent, after consultation with the
Parent Borrower, may use any reasonable method it deems appropriate to determine
such rate, and such determination shall be conclusive absent manifest error.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Parent Borrower, the Subsidiary Term Borrowers
or any Foreign Subsidiary Borrower hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits Taxes imposed
by the United States of America or any similar Tax imposed by any other
jurisdiction described in clause (a) above and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Parent Borrower
under Section 2.19(b)), (i) any United States withholding Tax that is in effect
(other than as a result of a reallocation of obligations by operation of the
CAM) and would apply to amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Parent Borrower with respect
to any United States withholding Tax pursuant to Section 2.17(a) and (ii) any
withholding Tax that is attributable to such Foreign Lenders’ failure to comply
with Section 2.17(e).

 

20

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” means the Credit Agreement dated as of June 6, 2002,
as amended and restated on August 2, 2006, by and among Holdings, the Parent
Borrower, the Administrative Agent and the other parties thereto, as in effect
immediately prior to the Restatement Effective Date.

 

“Existing Subordinated Notes” means the 9.875% Subordinated Notes of Holdings
due 2012 in the aggregate principal amount of $437,770,000 (including the
Exchange Notes issued in exchange for the initial Existing Subordinated Notes as
contemplated by the registration rights agreement related thereto) and the
Indebtedness represented thereby.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Holdings or the Parent Borrower, as
applicable.

 

“First Restatement Effective Date” means August 2, 2006.

 

“Foreign Currencies” means Euro and Sterling.

 

“Foreign Currency Administrative Agent” means J.P. Morgan Europe Limited, in its
capacity as foreign currency administrative agent for the Lenders hereunder.

 

“Foreign Currency Borrowing” means a Borrowing comprised of Foreign Currency
Loans.

 

“Foreign Currency Commitment” means a Class A Foreign Currency Commitment or a
Class B Foreign Currency Commitment.

 

“Foreign Currency Exposure” means Class A Foreign Currency Exposure or Class B
Foreign Currency Exposure.

 

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Foreign Currency Letters of Credit at such
time plus (b) the aggregate amount of all LC Disbursements in respect of Foreign
Currency Letters of Credit that have not yet been reimbursed by or on behalf of
the Foreign Subsidiary Borrowers at such time.  The Foreign Currency LC Exposure
of any Class A Revolving Lender at any time shall be its Class A Revolving
Applicable Percentage of the total Foreign Currency LC Exposure at such time.

 

21

--------------------------------------------------------------------------------


 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

“Foreign Currency Loan” means a Revolving Loan denominated in a Foreign
Currency.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Parent Borrower or any Foreign
Subsidiary Borrower, as the case may be, is located.  For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Security Collateral and Guarantee Requirement” means the requirement
that:

 


(A) THE COLLATERAL AGENT SHALL HAVE RECEIVED FROM THE APPLICABLE FOREIGN
SUBSIDIARY BORROWER AND ITS SUBSIDIARIES A COUNTERPART OF EACH FOREIGN SECURITY
DOCUMENT RELATING TO THE ASSETS (INCLUDING THE CAPITAL STOCK OF ITS
SUBSIDIARIES) OF SUCH FOREIGN SUBSIDIARY BORROWER, EXCLUDING ASSETS AS TO WHICH
THE COLLATERAL AGENT SHALL DETERMINE IN ITS REASONABLE DISCRETION, AFTER
CONSULTATION WITH THE PARENT BORROWER, THAT THE COSTS AND BURDENS OF OBTAINING A
SECURITY INTEREST ARE EXCESSIVE IN RELATION TO THE VALUE OF THE SECURITY
AFFORDED THEREBY;


 


(B) ALL DOCUMENTS AND INSTRUMENTS (INCLUDING LEGAL OPINIONS) REQUIRED BY LAW OR
REASONABLY REQUESTED BY THE COLLATERAL AGENT TO BE FILED, REGISTERED OR RECORDED
TO CREATE THE LIENS INTENDED TO BE CREATED OVER THE ASSETS SPECIFIED IN
CLAUSE (A) ABOVE AND PERFECT SUCH LIENS TO THE EXTENT REQUIRED BY, AND WITH
PRIORITY REQUIRED BY, SUCH FOREIGN SECURITY DOCUMENTS, SHALL HAVE BEEN FILED,
REGISTERED OR RECORDED OR DELIVERED TO THE COLLATERAL AGENT FOR FILING,
REGISTRATION OR RECORDING;


 


(C) SUCH FOREIGN SUBSIDIARY BORROWER AND ITS SUBSIDIARIES SHALL BECOME A
GUARANTOR OF THE OBLIGATIONS UNDER THE LOAN DOCUMENTS OF OTHER FOREIGN
SUBSIDIARY BORROWERS, IF ANY, UNDER A GUARANTEE AGREEMENT REASONABLY ACCEPTABLE
TO THE COLLATERAL AGENT, IN EITHER CASE DULY EXECUTED AND DELIVERED ON BEHALF OF
SUCH FOREIGN SUBSIDIARY BORROWER AND SUCH SUBSIDIARIES, EXCEPT THAT SUCH
GUARANTEE SHALL NOT BE REQUIRED IF THE COLLATERAL AGENT SHALL DETERMINE IN ITS
REASONABLE DISCRETION, AFTER CONSULTATION WITH THE PARENT BORROWER, THAT THE
BENEFITS OF SUCH A GUARANTEE ARE LIMITED AND SUCH LIMITED BENEFITS ARE NOT
JUSTIFIED IN RELATION TO THE BURDENS IMPOSED BY SUCH GUARANTEE ON THE PARENT
BORROWER AND ITS SUBSIDIARIES; AND


 


(D) SUCH FOREIGN SUBSIDIARY BORROWER SHALL HAVE OBTAINED ALL CONSENTS AND
APPROVALS REQUIRED TO BE OBTAINED BY IT IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF SUCH FOREIGN SECURITY DOCUMENTS, THE PERFORMANCE OF ITS OBLIGATIONS
THEREUNDER AND THE GRANTING BY IT OF THE LIENS THEREUNDER.


 


22

--------------------------------------------------------------------------------


 

“Foreign Security Documents” means any agreement or instrument entered into by
any Foreign Subsidiary Borrower that is reasonably requested by the Collateral
Agent providing for a Lien over the assets (including shares of other
Subsidiaries) of such Foreign Subsidiary Borrower.

 

“Foreign Subsidiary” means any Subsidiary that is  organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“Foreign Subsidiary Borrowers” means any wholly owned Foreign Subsidiary of the
Parent Borrower organized under the laws of England and Wales, any member nation
of the European Union or any other nation in Europe reasonably acceptable to the
Collateral Agent that becomes a party to this Agreement pursuant to
Section 2.21.

 

“Foreign Subsidiary Borrowing Agreement” means an agreement substantially in the
form of Exhibit C to the Existing Credit Agreement.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantee Agreement” means the Guarantee Agreement, substantially in the form
of Exhibit D to the Existing Credit Agreement, made by Holdings, the Parent
Borrower and the Subsidiary Loan Parties party thereto in favor of the
Collateral Agent for the benefit of the Secured Parties.

 

23

--------------------------------------------------------------------------------


 

“Hazardous Materials”  means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

 

“Heartland” means Heartland Industrial Partners, L.P., a Delaware limited
partnership.

 

“Heartland Management Agreement” means the monitoring agreement dated as of the
Original Effective Date between Heartland (or one or more of its Affiliates) and
Holdings.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Holdings” means TriMas Corporation, a Delaware corporation.

 

“Increase Effective Date” has the meaning assigned to such term in
Section 2.23(b).

 

“Incremental Amendment” has the meaning assigned to such term in
Section 2.23(c).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.  Notwithstanding anything to the contrary in this
paragraph, the term “Indebtedness” shall not include (a) agreements providing
for indemnification, purchase price adjustments or similar obligations incurred
or assumed in connection with

 

24

--------------------------------------------------------------------------------


 

the acquisition or disposition of assets or capital stock, (b) trade payables
and accrued expenses in each case arising in the ordinary course of business and
(c) Deposits.  For the avoidance of doubt, notwithstanding any change in GAAP
after the Restatement Effective Date that would require lease obligations that
would be treated as operating leases as of the Restatement Effective Date, to be
classified and accounted for as Capital Lease Obligations or otherwise reflected
on Holdings’ consolidated balance sheet, such obligations shall continue to be
excluded from the definition of Indebtedness.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement, substantially in the form of Exhibit F
to the Existing Credit Agreement, among the Parent Borrower, the Subsidiary Loan
Parties party thereto and the Collateral Agent.

 

“Information Memorandum” means the Confidential Information Memorandum dated
June 2006, relating to the Parent Borrower and the Transactions.

 

“Intercreditor Agreement” means an intercreditor agreement among the
Administrative Agent, the Collateral Agent, and the holders of Permitted
Subordinated Notes Refinancing Indebtedness, or a trustee or agent acting on
behalf of such holders, on terms consistent with those set forth on Exhibit L
hereto and otherwise reasonably satisfactory to the Adminstrative Agent.

 

“Interest Election Request” means a request by the Parent Borrower, a Subsidiary
Term Borrower or a Foreign Subsidiary Borrower, as the case may be, to convert
or continue a Revolving Loan or Term Borrowing in accordance with Section 2.07.

 

“Interest Expense Coverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated EBITDA to (b) the sum of (i) Consolidated
Cash Interest Expense and (ii) Preferred Dividends, in each case for the period
of four consecutive fiscal quarters then ended.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or nine or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders

 

25

--------------------------------------------------------------------------------


 

participating therein agree to make an interest period of such duration
available), as the Parent Borrower, a Subsidiary Term Borrower or a Foreign
Subsidiary Borrower, as the case may be, may elect; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.  The amendment to the Existing Credit Agreement
effected pursuant to the Amendment and Restatement Agreement shall not affect
any Interest Period for any Loans outstanding on the Restatement Effective Date.

 

“Investors” means Heartland, its Affiliates, and the other entities identified
by Heartland as “Investors” to the Administrative Agent prior to the Original
Effective Date.

 

“IPO” means an underwritten public offering by Holdings of Equity Interests of
Holdings pursuant to a registration statement filed with the Securities and
Exchange Commission in accordance with the Securities Act of 1933.

 

“IPO Repayment Event” means repayment of principal in an aggregate minimum
amount of $100,000,000 in respect of (i) Tranche B Term Loans and/or
(ii) Existing Subordinated Notes, in each case contemporaneous with or
subsequent to the consummation of an IPO.

 

“Issuing Bank” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(i). 
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, including with respect to
Foreign Currency Letters of Credit, and in each such case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.  In the event that there is more than one Issuing Bank at any
time, references herein and in the other Loan Documents to the Issuing Bank
shall be deemed to refer to the Issuing Bank in respect of the applicable Letter
of Credit or to all Issuing Banks, as the context requires.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“Judgment Currency” has the meaning set forth in Section 10.14.

 

“Judgment Currency Conversion Date” has the meaning set forth in Section 10.14.

 

26

--------------------------------------------------------------------------------


 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Parent Borrower or the Foreign Subsidiary Borrowers, as the case may be, at such
time.  The LC Exposure of any Lender at any time shall be the sum of its Class A
Revolving Applicable Percentage of the total Revolving LC Exposure at such time
plus its Tranche B-1 Applicable Percentage of the total Tranche B-1 LC Exposure
at such time.

 

“LC Reserve Account” has the meaning set forth in Section 9.02(a).

 

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund that invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance or an
Incremental Amendment, as the case may be, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Acceptance.  Unless
the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of Holdings ended on such date (or, if such date is not the last day of
a fiscal quarter, ended on the last day of the fiscal quarter of Holdings most
recently ended prior to such date for which financial statements are available).

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing (other than such
Borrowings denominated in a Foreign Currency) for any Interest Period, the rate
appearing on Page 3750 of the Dow Jones Market Service (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. With respect to Eurocurrency Borrowings

 

27

--------------------------------------------------------------------------------


 

denominated in a Foreign Currency, the LIBO Rate for any Interest Period shall
be determined by the Administrative Agent at approximately 11:00 a.m., London
time, on the Quotation Day for such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in the currency of
such Borrowing (as reflected on the applicable Telerate screen) for a period
equal to such Interest Period.  In the event that such rate is not available at
such time for any reason, then the “LIBO Rate” with respect to such Eurocurrency
Borrowing for such Interest Period shall be the rate at which deposits in the
applicable currency for the Dollar Equivalent of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.  Notwithstanding the foregoing, at no time
shall the LIBO Rate with respect to any Eurocurrency Borrowing comprised of
Class A Tranche B Loans or Class A Tranche B-1 Loans be less than 2.00%.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, the Amendment and Restatement Agreement
and the Security Documents.

 

“Loan Parties” means Holdings, the Parent Borrower, the Subsidiary Term
Borrowers, the Foreign Subsidiary Borrowers and the other Subsidiary Loan
Parties.

 

“Loans” means the loans made by the Lenders to the Parent Borrower, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers pursuant to this
Agreement.

 

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability, including
the current portion of any Long-Term Indebtedness.

 

“Mandatory Costs Rate” has the meaning set forth in Section 2.20.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, financial condition, or material agreements of
Holdings, the Parent Borrower and the Subsidiaries (including the Receivables
Subsidiary), taken as a whole (it being understood that any effect on the
business, operations, properties, assets, financial condition, or material
agreements of Holdings, the

 

28

--------------------------------------------------------------------------------


 

Parent Borrower and the Subsidiaries (including the Receivables Subsidiary)
resulting from the Asset Dropdown will not constitute a material adverse effect
for purposes of this clause (a)), (b) the ability of any Loan Party in any
material respect to perform any of its obligations under any Loan Document or
(c) the rights of or benefits available to the Lenders under any Loan Document.

 

“Material Agreements” means (a) any agreements or instruments relating to
Material Indebtedness and (b) the Heartland Management Agreement.

 

“Material Indebtedness” means (a) Indebtedness in respect of the Existing
Subordinated Notes, the Permitted Senior Notes, the Permitted Subordinated Notes
and the Permitted Acquisition Subordinated Notes, (b) obligations in respect of
the Permitted Receivables Financing and (c) any other Indebtedness (other than
the Loans and Letters of Credit), or obligations in respect of one or more
Hedging Agreements, of any one or more of Holdings, the Parent Borrower and its
Subsidiaries evidencing an aggregate outstanding principal amount exceeding
$15,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of Holdings, the Parent Borrower or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that Holdings, the Parent
Borrower or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property  to secure the Obligations.  Each Mortgage shall be substantially in
the form of Exhibit G to the Existing Credit Agreement with such changes as are
necessary under applicable local law.

 

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 1.01(a),
and includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 5.12 or 5.13.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
noncash proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds in excess of $1,000,000 and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, net of
(b) the sum of (i) all reasonable fees and out-of-pocket expenses paid by
Holdings, the Parent Borrower and the Subsidiaries to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all

 

29

--------------------------------------------------------------------------------


 

payments required to be made by Holdings, the Parent Borrower and the
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such event, and (iii) the amount of all Taxes paid (or reasonably estimated
to be payable) by Holdings, the Parent Borrower and the Subsidiaries, and the
amount of any reserves established by Holdings, the Parent Borrower and the
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case during the 24-month period immediately following such event and
that are directly attributable to such event (as determined reasonably and in
good faith by the chief financial officer of Holdings or the Parent Borrower) to
the extent such liabilities are actually paid within such applicable time
periods.  Notwithstanding anything to the contrary set forth above, the proceeds
of any sale, transfer or other disposition of receivables (or any interest
therein) pursuant to any Permitted Receivables Financing shall not be deemed to
constitute Net Proceeds.

 

“Net Working Capital” means, at any date, (a) the consolidated current assets of
Holdings, the Parent Borrower and its consolidated Subsidiaries (including the
Receivables Subsidiary) as of such date (excluding cash and Permitted
Investments) minus (b) the consolidated current liabilities of Holdings, the
Parent Borrower and its consolidated Subsidiaries (including the Receivables
Subsidiary) as of such date (excluding current liabilities in respect of
Indebtedness).  Net Working Capital at any date may be a positive or negative
number.  Net Working Capital increases when it becomes more positive or less
negative and decreases when it becomes less positive or more negative.

 

“New Revolving Lender” has the meaning assigned to such term in Section 2.23(a).

 

“New U.S. Holdco” means a Subsidiary formed after the Restatement Effective Date
under the laws of any State of the United States, the Equity Interests of which
are held solely by Foreign Subsidiaries; provided that such newly formed
Subsidiary shall not engage in any business or own any assets other than the
ownership of Equity Interests in Foreign Subsidiaries and intercompany
obligations that are otherwise permitted hereunder.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 10.02(c).

 

“Obligations” has the meaning assigned to such term in the Security Agreement.

 

“Original Effective Date” means June 6, 2002.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies imposed by
any Governmental Authority arising from any payment made under any Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
any Loan Document, other than Excluded Taxes.

 

30

--------------------------------------------------------------------------------


 

“Parent Borrower” means TriMas Company LLC, a Delaware limited liability
company.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Annex I to the
Security Agreement or any other form approved by the Collateral Agent.

 

“Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Parent Borrower or a Subsidiary of all or
substantially all the assets of, or all the Equity Interests in, a Person or a
division, line of business or other business unit of a Person so long as
(a) such acquisition shall not have been preceded by a tender offer that has not
been approved or otherwise recommended by the board of directors of such Person,
(b) such assets are to be used in, or such Person so acquired is engaged in, as
the case may be, a business of the type conducted by the Parent Borrower and its
Subsidiaries on the date of execution of this Agreement or in a business
reasonably related thereto, (c) such acquisition shall be financed with proceeds
from (i) Revolving Loans, Permitted Acquisition Subordinated Notes, Acquisition
Lease Financings, Permitted Receivables Financings and/or Qualified Holdings
Preferred Stock issued and outstanding pursuant to clause (b) of the definition
of Qualified Holdings Preferred Stock, (ii) the issuance of Equity Interests by
Holdings, (iii) Excess Cash Flow not required to be used to prepay Tranche B
Term Loans pursuant to Section 2.11(e), (iv) Net Proceeds in respect of any
Prepayment Event permitted to be reinvested pursuant to Section 2.11(d) or
(v) any combination thereof and (d) immediately after giving effect thereto,
(i) no Default has occurred and is continuing or would result therefrom,
(ii) all transactions related thereto are consummated in all material respects
in accordance with applicable laws, (iii) all the Equity Interests (other than
Assumed Preferred Stock) of each Subsidiary formed for the purpose of or
resulting from such acquisition shall be owned directly by the Parent Borrower
or a Subsidiary and all actions required to be taken under Sections 5.12 and
5.13 have been taken, (iv) Holdings, the Parent Borrower and its Subsidiaries
are in compliance, on a pro forma basis after giving effect to such acquisition,
with the covenants contained in Section 6.13 recomputed as at the last day of
the most recently ended fiscal quarter of Holdings for which financial
statements are available, as if such acquisition (and any related incurrence or
repayment of Indebtedness) had occurred on the first day of each relevant period
for testing such compliance (provided that any acquisition that occurs prior to
the first testing period under such Sections shall be deemed to have occurred
during such first testing period), (v) any Indebtedness or any preferred stock
that is incurred, acquired or assumed in connection with such acquisition shall
be in compliance with Section 6.01, (vi) the aggregate amount of unused
available Revolving Commitments taken together with the amounts available to be
drawn under the Permitted Receivables Financing is at least $50,000,000;
provided that the consideration paid in respect of Permitted Acquisitions in
each of the fiscal years ending on December 31, 2010 and December 31, 2011 shall
not exceed the sum of $25,000,000 (which amount may be increased for the fiscal
year ending December 31, 2011 by an amount equal to the total unused amount of
such

 

31

--------------------------------------------------------------------------------


 

$25,000,000 limit for the fiscal year ending December 31, 2010) plus the amount
of Net Proceeds in respect of Prepayment Events permitted to be reinvested
pursuant to Section 2.11(d) and not otherwise reinvested or used to prepay
Tranche B Term Loans pursuant to the terms thereof during such year and
(vii) the Parent Borrower has delivered to the Administrative Agent an officers’
certificate to the effect set forth in clauses (a), (b), (c) and (d)(i) through
(vi) above, together with all relevant financial information for the Person or
assets to be acquired.

 

“Permitted Acquisition Subordinated Notes” means Indebtedness of Holdings or the
Parent Borrower in an aggregate principal amount not to exceed at any time the
sum of (x) $250,000,000 and (y) the amount of any underwriting or placement
discounts, fees or commissions and other financing expenses incurred to yield
net proceeds of $250,000,000, less the liquidation value of any applicable
Qualified Holdings Preferred Stock issued and outstanding pursuant to clause
(b) of the definition of Qualified Holdings Preferred Stock, provided that
(a) such Indebtedness and any related Guarantees shall not be secured by any
Lien, (b) such Indebtedness shall be subject to subordination and intercreditor
provisions that are no more favorable to the holders or obligees thereof than
the subordination or intercreditor provisions of the Existing Subordinated Notes
in any material respect, (c) such Indebtedness shall not have any principal
payments due prior to the date that is 12 months after the Class A Tranche B
Maturity Date (which for purposes of this provision shall be deemed to be
December 15, 2015), whether at maturity or otherwise, except upon the occurrence
of a change of control or similar event (including asset sales), in each case so
long as the provisions relating to change of control or similar events
(including asset sales) included in the governing instrument of such
Indebtedness provide that the provisions of this Agreement must be satisfied
prior to the satisfaction of such provisions of such Indebtedness and (d) such
Indebtedness bears interest at a fixed rate, which rate shall be, in the good
faith judgment of the Parent Borrower’s board of directors, consistent with the
market at the time of issuance for similar Indebtedness for comparable issuers
or borrowers.

 

“Permitted Capital Expenditure Amount” means with respect to any fiscal year,
the sum of (i) the Base Amount for such fiscal year as specified below, (ii) 10%
of Acquired Assets (the “Acquired Assets Amount”) and (iii) for each fiscal year
after any Acquired Assets Amount is initially included in clause (ii) above, 5%
of such Acquired Assets Amount, calculated on a cumulative basis.

 

Fiscal Year Ended

 

Base Amount

 

 

2006

 

 

$

40,000,000

 

 

2007

 

 

$

40,000,000

 

 

2008

 

 

$

44,000,000

 

 

2009

 

 

$

48,400,000

 

 

2010

 

 

$

37,500,000

 

 

2011

 

 

$

37,500,000

 

 

2012

 

 

$

40,000,400

 

 

2013
and thereafter

 

 

$

45,000,000

 

 

32

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” means:

 


(A) LIENS IMPOSED BY LAW FOR TAXES THAT ARE NOT YET DUE OR ARE BEING CONTESTED
IN COMPLIANCE WITH SECTION 5.05;


 


(B) CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S AND OTHER
LIKE LIENS IMPOSED BY LAW, ARISING IN THE ORDINARY COURSE OF BUSINESS AND
SECURING OBLIGATIONS THAT ARE NOT OVERDUE BY MORE THAN 30 DAYS OR ARE BEING
CONTESTED IN COMPLIANCE WITH SECTION 5.05;


 


(C) PLEDGES AND DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN COMPLIANCE
WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY
LAWS OR REGULATIONS;


 


(D) DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS, LEASES,
STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS, PERFORMANCE BONDS AND OTHER
OBLIGATIONS OF A LIKE NATURE, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS
AND LIENS IN RESPECT OF THE PROCEEDS FROM THE ISSUANCE OF PERMITTED ACQUISITION
SUBORDINATED NOTES HELD BY A TRUSTEE OR AN AGENT PRIOR TO THE CONSUMMATION OF A
PERMITTED ACQUISITION;


 


(E) JUDGMENT LIENS IN RESPECT OF JUDGMENTS THAT DO NOT CONSTITUTE AN EVENT OF
DEFAULT UNDER CLAUSE (K) OF ARTICLE VII;


 


(F) EASEMENTS, ZONING RESTRICTIONS, RIGHTS-OF-WAY AND SIMILAR ENCUMBRANCES ON
REAL PROPERTY IMPOSED BY LAW OR ARISING IN THE ORDINARY COURSE OF BUSINESS THAT
DO NOT SECURE ANY MONETARY OBLIGATIONS AND DO NOT MATERIALLY DETRACT FROM THE
VALUE OF THE AFFECTED PROPERTY OR INTERFERE WITH THE ORDINARY CONDUCT OF
BUSINESS OF HOLDINGS, THE PARENT BORROWER OR ANY SUBSIDIARY;


 


(G) GROUND LEASES IN RESPECT OF REAL PROPERTY ON WHICH FACILITIES OWNED OR
LEASED BY HOLDINGS, THE PARENT BORROWER OR ANY OF THE SUBSIDIARIES ARE LOCATED,
OTHER THAN ANY MORTGAGED PROPERTY;


 


(H) LIENS IN FAVOR OR CUSTOMS AND REVENUE AUTHORITIES ARISING AS A MATTER OF LAW
TO SECURE PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE IMPORTATION OF GOODS
IN THE ORDINARY COURSE OF BUSINESS;


 


(I) LEASES OR SUBLEASES GRANTED TO OTHER PERSONS AND NOT INTERFERING IN ANY
MATERIAL RESPECT WITH THE BUSINESS OF HOLDINGS, THE PARENT BORROWER AND THE
SUBSIDIARIES, TAKEN AS A WHOLE;


 


33

--------------------------------------------------------------------------------



 


(J) BANKER’S LIENS, RIGHTS OF SET-OFF OR SIMILAR RIGHTS, IN EACH CASE ARISING BY
OPERATION OF LAW; AND


 


(K) LIENS IN FAVOR OF A LANDLORD ON LEASEHOLD IMPROVEMENTS IN LEASED PREMISES;


 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 


(A) DIRECT OBLIGATIONS OF, OR OBLIGATIONS THE PRINCIPAL OF AND INTEREST ON WHICH
ARE UNCONDITIONALLY GUARANTEED BY, THE UNITED STATES OF AMERICA (OR BY ANY
AGENCY THEREOF TO THE EXTENT SUCH OBLIGATIONS ARE BACKED BY THE FULL FAITH AND
CREDIT OF THE UNITED STATES OF AMERICA), IN EACH CASE MATURING WITHIN ONE YEAR
FROM THE DATE OF ACQUISITION THEREOF;


 


(B) INVESTMENTS IN COMMERCIAL PAPER MATURING WITHIN ONE YEAR FROM THE DATE OF
ACQUISITION THEREOF AND HAVING, AT SUCH DATE OF ACQUISITION, THE HIGHEST CREDIT
RATING OBTAINABLE FROM S&P OR FROM MOODY’S;


 


(C) INVESTMENTS IN CERTIFICATES OF DEPOSIT, BANKER’S ACCEPTANCES AND TIME
DEPOSITS MATURING WITHIN ONE YEAR FROM THE DATE OF ACQUISITION THEREOF ISSUED OR
GUARANTEED BY OR PLACED WITH, AND MONEY MARKET DEPOSIT ACCOUNTS ISSUED OR
OFFERED BY, ANY DOMESTIC OFFICE OF ANY COMMERCIAL BANK ORGANIZED UNDER THE LAWS
OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF WHICH HAS A COMBINED
CAPITAL AND SURPLUS AND UNDIVIDED PROFITS OF NOT LESS THAN $500,000,000;


 


(D) FULLY COLLATERALIZED REPURCHASE AGREEMENTS WITH A TERM OF NOT MORE THAN
30 DAYS FOR SECURITIES DESCRIBED IN CLAUSE (A) ABOVE AND ENTERED INTO WITH A
FINANCIAL INSTITUTION SATISFYING THE CRITERIA DESCRIBED IN CLAUSE (C) ABOVE;


 


(E) SECURITIES ISSUED BY ANY STATE OF THE UNITED STATES OF AMERICA OR ANY
POLITICAL SUBDIVISION OF ANY SUCH STATE OR ANY PUBLIC INSTRUMENTALITY THEREOF
HAVING MATURITIES OF NOT MORE THAN SIX MONTHS FROM THE DATE OF ACQUISITION
THEREOF AND, AT THE TIME OF ACQUISITION, HAVING THE HIGHEST CREDIT RATING
OBTAINABLE FROM S&P OR FROM MOODY’S;


 


(F) SECURITIES ISSUED BY ANY FOREIGN GOVERNMENT OR ANY POLITICAL SUBDIVISION OF
ANY FOREIGN GOVERNMENT OR ANY PUBLIC INSTRUMENTALITY THEREOF HAVING MATURITIES
OF NOT MORE THAN SIX MONTHS FROM THE DATE OF ACQUISITION THEREOF AND, AT THE
TIME OF ACQUISITION, HAVING THE HIGHEST CREDIT RATING OBTAINABLE FROM S&P OR
FROM MOODY’S;


 


(G) INVESTMENTS OF THE QUALITY AS THOSE IDENTIFIED ON SCHEDULE 6.04 AS
“QUALIFIED FOREIGN INVESTMENTS” MADE IN THE ORDINARY COURSE OF BUSINESS;


 


34

--------------------------------------------------------------------------------



 


(H) CASH; AND


 


(I) INVESTMENTS IN FUNDS THAT INVEST SOLELY IN ONE OR MORE TYPES OF SECURITIES
DESCRIBED IN CLAUSES (A), (E) AND (F) ABOVE.


 

“Permitted Joint Venture and Foreign Subsidiary Investments” means investments
by Holdings, the Parent Borrower or any Subsidiary in the Equity Interests of
(a) any Person that is not a Subsidiary or (b) any Person that is a Foreign
Subsidiary, in an aggregate amount not to exceed $50,000,000; provided that such
amount shall increase to (i) $75,000,000 upon completion of the IPO Repayment
Event and (ii) $100,000,000 upon completion of the IPO Repayment Event and after
the Leverage Ratio is less than 3.75 to 1.00.

 

“Permitted Receivables Documents” means the Receivables Purchase Agreement, the
Receivables Transfer Agreement and all other documents and agreements relating
to the Permitted Receivables Financing.

 

“Permitted Receivables Financing” means (a) the sale by the Parent Borrower and
certain Subsidiaries (other than Foreign Subsidiaries) of accounts receivable to
the Receivables Subsidiary pursuant to the Receivables Purchase Agreement and
(b) the sale or pledge of such accounts receivable (or participations therein)
by the Receivables Subsidiary to certain purchasers pursuant to the Receivables
Transfer Agreement.

 

“Permitted Senior Notes” means Indebtedness of Holdings or the Parent Borrower,
provided that (a) such Indebtedness and any related Guarantees shall not be
secured by any Lien, (b) the net proceeds from such Indebtedness shall be used
to prepay Tranche B Term Loans pursuant to Section 2.11(d), except that up to
$250,000,000 in proceeds from such Indebtedness may instead be used to repay
Revolving Loans pursuant to Section 2.09(a) and reduce the balances in respect
of the Permitted Receivables Financing, in either case, only if, immediately
after giving effect to such repayment, the Senior Leverage Ratio is less than
3.00 to 1.00, (c) such Indebtedness shall not have any principal payments due
prior to December 15, 2016, whether at maturity or otherwise, except upon the
occurrence of a change of control or similar event (including asset sales), in
each case so long as the provisions relating to change of control or similar
events (including asset sales) included in the governing instrument of such
Indebtedness provide that the provisions of this Agreement must be satisfied
(or, in the case of asset sales, permit the provisions of this Agreement to be
satisfied) prior to the satisfaction of such provisions of such Indebtedness and
(d) such Indebtedness bears interest at a fixed rate, which rate shall be, in
the good faith judgment of the Parent Borrower’s board of directors, consistent
with the market at the time of issuance for similar Indebtedness for comparable
issuers or borrowers.

 

“Permitted Subordinated Notes” means Indebtedness of Holdings or the Parent
Borrower, provided that (a) such Indebtedness and any related Guarantees shall
not be secured by any Lien, (b) such Indebtedness shall be subject to
subordination and intercreditor provisions that are no more favorable to the
holders or obligees thereof than

 

35

--------------------------------------------------------------------------------


 

the subordination or intercreditor provisions of the Existing Subordinated Notes
in any material respect, (c) the Net Proceeds from such Indebtedness shall be
used to prepay Tranche B Term Loans pursuant to Section 2.11(d), except that up
to $250,000,000 in proceeds from such Indebtedness may instead be used to repay
Revolving Loans pursuant to Section 2.09(a) and reduce the balances in respect
of the Permitted Receivables Financing, only if, immediately after giving effect
to such repayment, the Senior Leverage Ratio is less than 3.00 to 1.00, (d) such
Indebtedness shall not have any principal payments due prior to December 15,
2016, whether at maturity or otherwise, except upon the occurrence of a change
of control or similar event (including asset sales), in each case so long as the
provisions relating to change of control or similar events (including asset
sales) included in the governing instrument of such Indebtedness provide that
the provisions of this Agreement must be satisfied (or, in the case of asset
sales, permit the provisions of this Agreement to be satisfied) prior to the
satisfaction of such provisions of such Indebtedness and (e) such Indebtedness
bears interest at a fixed rate, which rate shall be, in the good faith judgment
of the Parent Borrower’s board of directors, consistent with the market at the
time of issuance for similar Indebtedness for comparable issuers or borrowers.

 

“Permitted Subordinated Notes Refinancing Indebtedness” means Indebtedness of
Holdings or the Parent Borrower; provided that (a) the aggregate principal
amount of such Indebtedness shall not exceed the sum of the aggregate principal
amount of Existing Subordinated Notes refinanced thereby plus fees, expenses and
call premiums relating thereto plus $25,000,000, (b) all Net Proceeds from such
Indebtedness (other than the portion of such Net Proceeds attributable to the
$25,000,000 amount in excess of payments in respect of the Existing Subordinated
Notes referred to in clause (a) above) shall be used to repay the Existing
Subordinated Notes and to pay related fees, expenses and call premiums, (c) such
Indebtedness (and any related Guarantees) shall be either unsecured or secured
by the Collateral on a second lien basis to the Obligations and shall not be
secured by any property or assets of Holdings or any Subsidiary other than the
Collateral, (d) if so secured, the holders of such Indebtedness, or a trustee or
agent acting on behalf of such holders, shall enter into an Intercreditor
Agreement with the Collateral Agent, (e) such Indebtedness shall not have any
principal payments due prior to March 31, 2016, whether at maturity or
otherwise, except upon the occurrence of a change of control or similar event
(including asset sales), in each case so long as the provisions relating to
change of control or similar events (including asset sales) included in the
governing instrument of such Indebtedness provide that the provisions of this
Agreement must be satisfied (or, in the case of asset sales, permit the
provisions of this Agreement to be satisfied) prior to the satisfaction of such
provisions of such Indebtedness and (f) such Indebtedness shall bear interest at
a fixed rate, which rate shall be, in the good faith judgment of the Parent
Borrower’s board of directors, consistent with the market at the time of
issuance for similar Indebtedness for comparable issuers or borrowers.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

36

--------------------------------------------------------------------------------


 

“Plan”  means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Parent Borrower or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement” means the Pledge Agreement, substantially in the form of
Exhibit H to the Existing Credit Agreement, among Holdings, the Parent Borrower,
the Subsidiary Loan Parties party thereto and the Collateral Agent for the
benefit of the Secured Parties.

 

“Preferred Dividends” means any cash dividends of Holdings permitted hereunder
paid with respect to preferred stock of Holdings.

 

“Prepayment Event” means:

 


(A) ANY SALE, TRANSFER OR OTHER DISPOSITION (INCLUDING PURSUANT TO A SALE AND
LEASEBACK TRANSACTION) OF ANY PROPERTY OR ASSET OF HOLDINGS, THE PARENT BORROWER
OR ANY SUBSIDIARY, OTHER THAN DISPOSITIONS DESCRIBED IN CLAUSES (A), (B),
(C), (D), (F), (G) AND (J) (BUT ONLY TO THE EXTENT THE SALES, TRANSFERS OR OTHER
DISPOSITIONS UNDER CLAUSE (J) DO NOT EXCEED $25,000,000 THEREOF) OF SECTION 6.05
AND SECTION 6.06(A), PROVIDED THAT ACQUISITION LEASE FINANCINGS SHALL NOT
CONSTITUTE A PREPAYMENT EVENT; OR


 


(B) ANY CASUALTY OR OTHER INSURED DAMAGE TO, OR ANY TAKING UNDER POWER OF
EMINENT DOMAIN OR BY CONDEMNATION OR SIMILAR PROCEEDING OF, ANY PROPERTY OR
ASSET OF HOLDINGS, THE PARENT BORROWER OR ANY SUBSIDIARY HAVING A BOOK VALUE OR
FAIR MARKET VALUE IN EXCESS OF $1,000,000, BUT ONLY TO THE EXTENT THAT THE NET
PROCEEDS THEREFROM HAVE NOT BEEN APPLIED TO REPAIR, RESTORE OR REPLACE SUCH
PROPERTY OR ASSET WITHIN 365 DAYS AFTER SUCH EVENT; OR


 


(C) THE INCURRENCE BY HOLDINGS, THE PARENT BORROWER OR ANY SUBSIDIARY OF ANY
INDEBTEDNESS, OTHER THAN INDEBTEDNESS PERMITTED BY SECTION 6.01(A) (EXCEPT FOR
PERMITTED SENIOR NOTES (EXCEPT TO THE EXTENT PROCEEDS THEREFROM ARE PERMITTED TO
BE USED FOR OTHER PURPOSES PURSUANT TO CLAUSE (B) OF THE DEFINITION THEREOF) AND
PERMITTED SUBORDINATED NOTES (EXCEPT TO THE EXTENT PROCEEDS THEREFROM ARE
PERMITTED TO BE USED FOR OTHER PURPOSES PURSUANT TO CLAUSE (C) OF THE DEFINITION
THEREOF)).


 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Purchase Agreement” means the Stock Purchase Agreement dated as of May 17,
2002, among Heartland, Holdings and Seller as amended, supplemented or otherwise
modified from time to time.

 

37

--------------------------------------------------------------------------------


 

“Qualified Holdings Preferred Stock” means any preferred capital stock or
preferred equity interest of Holdings (a)(i) that does not provide for any cash
dividend payments or other cash distributions in respect thereof prior to the
Class A Tranche B Maturity Date and (ii) that by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable or
exercisable) or upon the happening of any event does not (A)(x) mature or become
mandatorily redeemable pursuant to a sinking fund obligation or otherwise;
(y) become convertible or exchangeable at the option of the holder thereof for
Indebtedness or preferred stock that is not Qualified Holdings Preferred Stock;
or (z) become redeemable at the option of the holder thereof (other than as a
result of a change of control event), in whole or in part, in each case on or
prior to the first anniversary of the Class A Tranche B Maturity Date (which for
purposes of this provision shall be deemed to be December 15, 2015) and
(B) provide holders thereunder with any rights upon the occurrence of a “change
of control” event prior to the repayment of the Obligations under the Loan
Documents, (b) with respect to which Holdings has delivered a notice to the
Administrative Agent that it has issued preferred stock or preferred equity
interest in lieu of incurring (x) Permitted Acquisition Subordination Notes or
(y) Indebtedness permitted by clause (xiii) under Section 6.01(a), with such
notice specifying to which of such Indebtedness such preferred stock or
preferred equity interest applies; provided that (i) the aggregate liquidation
value of all such preferred stock or preferred equity interest issued pursuant
to this clause (b) shall not exceed at any time the dollar limitation related to
the applicable Indebtedness hereunder, less the aggregate principal amount of
such Indebtedness then outstanding and (ii) the terms of such preferred stock or
preferred equity interests (x) shall provide that upon a default thereof, the
remedies of the holders thereof shall be limited to the right to additional
representation on the board of directors of Holdings and (y) shall otherwise be
no less favorable to the Lenders, in the aggregate, than the terms of the
applicable Indebtedness or (c) having an aggregate initial liquidation value not
to exceed $25,000,000, provided that the terms of such preferred stock or
preferred equity interests shall provide that upon a default thereof, the
remedies of the holders thereof shall be limited to the right to additional
representation on the board of directors of Holdings.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing denominated in
a Foreign Currency and any Interest Period, the day on which it is market
practice in the relevant interbank market for prime banks to give quotations for
deposits in the currency of such Borrowing for delivery on the first day of such
Interest Period.  If such quotations would normally be given by prime banks on
more than one day, the Quotation Day will be the last of such days.

 

“Reaffirmation Agreement” means the Reaffirmation Agreement dated as of the date
hereof, among the Parent Borrower, Holdings, the Subsidiary Loan Parties and
JPMCB, as Administrative Agent and Collateral Agent.

 

“Receivables Purchase Agreement” means (a) the Receivables Purchase Agreement
dated as of June 6, 2002 among the Receivables Subsidiary, Holdings, the Parent
Borrower and the Subsidiaries party thereto, related to the Permitted
Receivables Financing, as may be amended, supplemented or otherwise modified to
the extent

 

38

--------------------------------------------------------------------------------


 

permitted by Section 6.11 and (b) any agreement replacing such Receivables
Purchase Agreement, provided that such replacing agreement contains terms that
are substantially similar to such Receivables Purchase Agreement and that are
otherwise no more adverse to the Lenders than the applicable terms of such
Receivables Purchase Agreement.  It is understood that the receivables purchase
agreement relating to the proposed receivables securitization facility to be
arranged by Wachovia Bank, National Assocation and Wells Fargo Securities LLC or
any of their respective affiliates, on terms substantially similar to those
under the Receivables Purchase Agreement referred to in clause (a) above, as
approved by the Administrative Agent, will be a Receivables Purchase Agreement.

 

“Receivables Subsidiary” means TSPC, Inc., a Nevada corporation.

 

“Receivables Transfer Agreement” means (a) the Receivables Transfer Agreement
dated as of the Original Effective Date, among the Receivables Subsidiary,
Holdings and the purchasers party thereto, relating to the Permitted Receivables
Financing, as may be amended, supplemented or otherwise modified to the extent
permitted by Section 6.11 and (b) any agreement replacing such Receivables
Transfer Agreement, provided that such replacing agreement contains terms that
are substantially similar to such Receivables Transfer Agreement and that are
otherwise no more adverse to the Lenders than the applicable terms of such
Receivables Transfer Agreement.  It is understood that the receivables transfer
agreement relating to the proposed receivables securitization facility to be
arranged by Wachovia Bank, National Assocation and Wells Fargo Securities LLC or
any of their respective affiliates, on terms substantially similar to those
under the Receivables Transfer Agreement referred to in clause (a) above, as
approved by the Administrative Agent, will be a Receivables Transfer Agreement.

 

“Register” has the meaning set forth in Section 10.04.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within any building, structure, facility or
fixture.

 

“Replacement Subordinated Notes” means Indebtedness of Holdings or the Parent
Borrower of the type described in clauses (a), (b), (d) and (e) of the
definition of “Permitted Subordinated Notes”.

 

39

--------------------------------------------------------------------------------


 

“Required Lenders” means, at any time, Lenders having Revolving Exposures,
Tranche B Term Loans, Tranche B-1 Commitments and unused Revolving Commitments
representing more than 50% of the sum of the total Revolving Exposures,
outstanding Tranche B Term Loans, Tranche B-1 Commitments and unused Revolving
Commitments at such time.

 

“Restatement Effective Date” has the meaning assigned to such term in the
Amendment and Restatement Agreement.

 

“Restatement Transactions” means (a) the execution and delivery by each Loan
Party that is a party thereto of the Amendment and Restatement Agreement and any
amendments or modifications to the other Loan Documents contemplated thereby,
(b) the amendment and restatement of the Existing Credit Agreement in the form
of this Agreement and the consummation of the other transactions and matters
contemplated by the Amendment and Restatement Agreement and (c) the payment of
fees and expenses incurred in connection with the foregoing.

 

“Restricted Indebtedness” means Indebtedness of Holdings, the Parent Borrower or
any Subsidiary, the payment, prepayment, redemption, repurchase or defeasance of
which is restricted under Section 6.08(b).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Parent Borrower or any Subsidiary (including the Receivables Subsidiary), or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancelation or termination of any Equity Interests in
Holdings, the Parent Borrower or any Subsidiary (including the Receivables
Subsidiary) or any option, warrant or other right to acquire any such Equity
Interests in Holdings, the Parent Borrower or any Subsidiary (including the
Receivables Subsidiary).

 

“Revolving Commitments” means Class A Revolving Commitments and Class B
Revolving Commitments.

 

“Revolving Exposure” means Class A Revolving Exposure or Class B Revolving
Exposure (or both), as the context requires.

 

“Revolving LC Disbursement” means a payment made by any Issuing Bank pursuant to
a Revolving Letter of Credit.

 

“Revolving LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Revolving Letters of Credit at such time plus (b) the
aggregate amount of all Revolving LC Disbursements that have not yet been
reimbursed by or on behalf of the Parent Borrower at such time (by the borrowing
of Loans or otherwise).  The Revolving LC Exposure of any Class A Revolving
Lender at any time shall be its Class A Revolving Applicable Percentage of the
total Revolving LC Exposure at such time.

 

40

--------------------------------------------------------------------------------


 

“Revolving Lenders” means the Class A Revolving Lenders and Class B Revolving
Lenders.

 

“Revolving Letter of Credit” means, at any time, each Letter of Credit
outstanding at such time designated as a Revolving Letter of Credit pursuant to
Section 2.05(a).

 

“Revolving Loans” means the Class A Revolving Loans and Class B Revolving Loans.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

 

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

 

“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit I to the Existing Credit Agreement, among Holdings, the Parent Borrower,
the Subsidiary Loan Parties party thereto and the Collateral Agent for the
benefit of the Secured Parties.

 

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Mortgages, the Guarantee Agreement, the Indemnity, Subrogation and Contribution
Agreement, the Intercreditor Agreement, each Foreign Security Document entered
into pursuant to Section 2.21 and Section 4.03 and each other security agreement
or other instrument or document executed and delivered pursuant to Section 5.12
or 5.13 to secure any of the Obligations.

 

“Seller” means Metaldyne Corporation, a Delaware corporation.

 

“Senior Indebtedness” means Total Indebtedness less Subordinated Debt.

 

“Senior Leverage Ratio” means, on any date, the ratio of (a) Senior Indebtedness
as of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Parent Borrower ended on such date (or, if such date is
not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of the Parent Borrower most recently ended prior to such date for which
financial statements are available).

 

“Shareholder Agreement” means the Shareholders Agreement dated as of the
Original Effective Date, among Holdings, Heartland and the other parties
thereto, as amended from time to time.

 

“Specified Obligations” means Obligations consisting of the principal and
interest on Loans, reimbursement obligations in respect of LC Disbursements and
fees.

 

41

--------------------------------------------------------------------------------


 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board (or in the case of Foreign Currency Borrowings, the
applicable Governmental Authority) to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such
reserve percentages shall include those imposed pursuant to such Regulation D. 
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation.  The Statutory Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Sterling” or “£” means the lawful money of the United Kingdom.

 

“Sub-Account” has the meaning set forth in Section 2.01(a)(ii)(A).

 

“Subordinated Debt” means the Existing Subordinated Notes, the Permitted
Subordinated Notes, the Permitted Acquisition Subordinated Notes and any other
subordinated Indebtedness of Holdings, the Parent Borrower or any Subsidiary.

 

“Subordinated Notes Documents” means the indenture under which any of the
Existing Subordinated Notes, the Permitted Subordinated Notes and the Permitted
Acquisition Subordinated Notes are issued and all other instruments, agreements
and other documents evidencing or governing such Notes or providing for any
Guarantee or other right in respect thereof.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Parent Borrower or Holdings, as the
context requires, including the Subsidiary Term Borrowers and the Foreign
Subsidiary Borrowers.  Unless expressly otherwise provided, the term
“Subsidiary” shall not include the Receivables Subsidiary.

 

42

--------------------------------------------------------------------------------


 

“Subsidiary Loan Party” means (a) any Subsidiary that is not a Foreign
Subsidiary (other than (i) the Foreign Subsidiary Borrowers and (ii) any New
U.S. Holdco), (b) any Subsidiary Term Borrower and (c) any Foreign Subsidiary
Borrower and any other Foreign Subsidiary that executes a guarantee agreement
pursuant to paragraph (c) of the Collateral and Guarantee Requirement.

 

“Subsidiary Term Borrowers” means each direct or indirect wholly owned domestic
subsidiary of the Parent Borrower listed on the signature page of the Existing
Credit Agreement.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Class A
Revolving Lender at any time shall be its Class A Revolving Applicable
Percentage of the total Swingline Exposure at such time.

 

“Swingline Lender” means either JPMCB, in its capacity as lender of Swingline
Loans hereunder, or Comerica Bank, in its capacity as lender of Swingline Loans
hereunder, as the case may be.  References herein and in the other Loan
Documents to the Swingline Lender shall be deemed to refer to the Swingline
Lender in respect of the applicable Swingline Loan or to all Swingline Lenders,
as the context requires.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which Holdings, the Parent Borrower or a
Subsidiary is or may become obligated to make (i) any payment (other than in the
form of Equity Interests of Holdings) in connection with a purchase by a third
party from a Person other than Holdings, the Parent Borrower or a Subsidiary of
any Equity Interest or Restricted Indebtedness or (ii) any payment (other than
on account of a permitted purchase by it of any Equity Interest or any
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that (i) the other obligations under the Purchase Agreement or
(ii) phantom stock or similar plans providing for payments only to current or
former directors, officers, consultants, advisors or employees of Holdings, the
Parent Borrower or the Subsidiaries (or to their heirs or estates) shall not be
deemed to be a Synthetic Purchase Agreement.

 

“Taxes” means any and all present or future taxes (of any nature whatsoever),
levies, imposts, duties, deductions, charges or withholdings imposed by any
Governmental Authority.

 

“Term Loan Borrowers” means the Parent Borrower and the Subsidiary Term
Borrowers.

 

“Total Indebtedness” means, as of any date, the sum of, without duplication,
(a) the aggregate principal amount of Indebtedness of Holdings, the Parent

 

43

--------------------------------------------------------------------------------


 

Borrower and the Subsidiaries outstanding as of such date, in the amount that
would be reflected on a balance sheet prepared as of such date on a consolidated
basis in accordance with GAAP, plus (b) the aggregate “Net Investment” as
defined in Annex A to the Receivables Transfer Agreement, plus (c) the aggregate
principal amount of Indebtedness of Holdings, the Parent Borrower and the
Subsidiaries outstanding as of such date that is not required to be reflected on
a balance sheet in accordance with GAAP, determined on a consolidated basis;
provided that, for purposes of clause (c) above, the term “Indebtedness” shall
not include (i) contingent obligations of Holdings, the Parent Borrower or any
Subsidiary as an account party in respect of any letter of credit or letter of
guaranty unless, without duplication, such letter of credit or letter of
guaranty supports an obligation that constitutes Indebtedness and
(ii) Indebtedness described in Section 6.01(a)(xii).

 

“Tranche B Lenders” means the Class A Tranche B Lenders and Class B Tranche B
Lenders.

 

“Tranche B Maturity Date” means the Class A Tranche B Maturity Date or the
Class B Tranche B Maturity Date, as applicable.

 

“Tranche B Term Loans” means the Class A Tranche B Term Loans and Class B
Tranche B Term Loans.

 

“Tranche B-1 Applicable Percentage” means, with respect to any Tranche B-1
Lender, the percentage of the Tranche B-1 Total Commitment represented by such
Lender’s Tranche B-1 Commitment.  If the Tranche B-1 Commitments have been
reduced to zero, the Tranche B-1 Applicable Percentages shall be determined
based upon the Tranche B-1 Commitments most recently in effect, giving effect to
any assignments.

 

“Tranche B-1 Availability Period” means the period from and including the First
Restatement Effective Date to but excluding the earlier of the Class B Revolving
Commitment Termination Date and the date of termination of the Tranche B-1
Commitments.

 

“Tranche B-1 Commitments” means the Class A Tranche B-1 Commitments and Class B
Tranche B-1 Commitments.

 

“Tranche B-1 Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Tranche B-1 Loans and
such Lender’s Tranche B-1 LC Exposure at such time.

 

“Tranche B-1 LC Disbursement” means a payment made by any Issuing Bank pursuant
to a Tranche B-1 Letter of Credit.

 

“Tranche B-1 LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Tranche B-1 Letters of Credit at such time
plus (b) the aggregate amount of all Tranche B-1 LC Disbursements that have not
yet been reimbursed by or on behalf of the Parent Borrower at such time (by the
borrowing

 

44

--------------------------------------------------------------------------------


 

of Loans or otherwise).  The Tranche B-1 LC Exposure of any Lender at any time
shall be its Tranche B-1 Applicable Percentage of the total Tranche B-1 LC
Exposure at such time.

 

“Tranche B-1 Lender” means a Class A Tranche B-1 Lender or a Class B Tranche B-1
Lender.

 

“Tranche B-1 Letter of Credit” means, at any time, each Letter of Credit
outstanding at such time designated as a Tranche B-1 Letter of Credit pursuant
to Section 2.05(a).

 

“Tranche B-1 Loan” means a Loan made pursuant to Section 2.02(a)(ii).

 

“Tranche B-1 Total Commitment” means, at any time, the aggregate amount of all
the Tranche B-1 Commitments at such time.

 

“Transactions” means (a) the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder and (b) the payment of the fees and expenses payable in connection
with (a) above.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Undrawn/Unreimbursed Tranche B-1 LC Exposure” means, at any time, the sum of
(a) the aggregate undrawn amounts of all outstanding Tranche B-1 Letters of
Credit at such time plus (b) the aggregate amounts of all Tranche B-1 LC
Disbursements that have not yet been (i) reimbursed by or on behalf of the
Parent Borrower at such time (by the borrowing of Loans or otherwise) or
(ii) otherwise repaid to the applicable Issuing Banks by the application of the
Deposits pursuant to Section 2.05(e).  The Undrawn/Unreimbursed Tranche B-1 LC
Exposure of any Lender at any time shall be its Tranche B-1 Applicable
Percentage of the total Undrawn/Unreimbursed Tranche B-1 LC Exposure at such
time.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 


SECTION 1.02.  CLASSIFICATION OF LOANS AND BORROWINGS.  FOR PURPOSES OF THIS
AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY CLASS (E.G., A “CLASS A
REVOLVING LOAN” OR A “CLASS B TRANCHE B-1 LOAN”) OR BY TYPE (E.G., A
“EUROCURRENCY LOAN”) OR BY CLASS AND TYPE (E.G., A “EUROCURRENCY CLASS A
REVOLVING LOAN”).  BORROWINGS ALSO MAY BE CLASSIFIED AND REFERRED TO BY
CLASS (E.G., A “CLASS A REVOLVING LOAN” OR A “CLASS B TRANCHE B-1 LOAN”) OR BY
TYPE (E.G., A “EUROCURRENCY BORROWING”) OR BY CLASS AND TYPE (E.G., A
“EUROCURRENCY CLASS  A REVOLVING LOAN”).


 


45

--------------------------------------------------------------------------------



 


SECTION 1.03.  TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN),
(B) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH
PERSON’S SUCCESSORS AND ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF” AND
“HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO THIS
AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF, (D) ALL
REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE
CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO,
THIS AGREEMENT AND (E) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO
HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND
CONTRACT RIGHTS.


 


SECTION 1.04.  ACCOUNTING TERMS; GAAP.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN
ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED THAT, IF THE
PARENT BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT THE PARENT BORROWER
REQUESTS AN AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY
CHANGE OCCURRING AFTER THE RESTATEMENT EFFECTIVE DATE IN GAAP OR IN THE
APPLICATION THEREOF ON THE OPERATION OF SUCH PROVISION (OR IF THE ADMINISTRATIVE
AGENT NOTIFIES THE PARENT BORROWER THAT THE REQUIRED LENDERS REQUEST AN
AMENDMENT TO ANY PROVISION HEREOF FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY
SUCH NOTICE IS GIVEN BEFORE OR AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION
THEREOF, THEN SUCH PROVISION SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN
EFFECT AND APPLIED IMMEDIATELY BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE
UNTIL SUCH NOTICE SHALL HAVE BEEN WITHDRAWN OR SUCH PROVISION AMENDED IN
ACCORDANCE HEREWITH.  NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN, ALL
TERMS OF AN ACCOUNTING OR FINANCIAL NATURE USED HEREIN SHALL BE CONSTRUED, AND
ALL COMPUTATIONS OF AMOUNTS AND RATIOS REFERRED TO HEREIN SHALL BE MADE, WITHOUT
GIVING EFFECT TO ANY ELECTION UNDER STATEMENT OF FINANCIAL ACCOUNTING STANDARDS
159 (OR ANY OTHER FINANCIAL ACCOUNTING STANDARD HAVING A SIMILAR RESULT OR
EFFECT) TO VALUE ANY INDEBTEDNESS OR OTHER LIABILITIES OF HOLDINGS, THE PARENT
BORROWER OR ANY SUBSIDIARY AT “FAIR VALUE”, AS DEFINED THEREIN.


 


SECTION 1.05.  EXCHANGE RATES.  (A) NOT LATER THAN 1:00 P.M., NEW YORK CITY
TIME, ON EACH CALCULATION DATE BEGINNING WITH THE DATE ON WHICH THE INITIAL
FOREIGN CURRENCY BORROWING IS MADE OR THE INITIAL FOREIGN CURRENCY LETTER OF
CREDIT IS ISSUED, THE ADMINISTRATIVE AGENT SHALL (I) DETERMINE THE EXCHANGE RATE
AS OF SUCH CALCULATION DATE WITH RESPECT TO EACH FOREIGN CURRENCY AND (II) GIVE
NOTICE THEREOF TO THE REVOLVING LENDERS AND THE PARENT BORROWER (ON BEHALF OF
ITSELF AND THE FOREIGN SUBSIDIARY BORROWERS).  THE EXCHANGE RATES SO DETERMINED
SHALL BECOME EFFECTIVE ON THE FIRST

 

46

--------------------------------------------------------------------------------


 


BUSINESS DAY IMMEDIATELY FOLLOWING THE RELEVANT CALCULATION DATE (A
“RECALCULATION DATE”), SHALL REMAIN EFFECTIVE UNTIL THE NEXT SUCCEEDING
RECALCULATION DATE, AND SHALL FOR ALL PURPOSES OF THIS AGREEMENT (OTHER THAN
SECTION 9.01, SECTION 10.14 OR ANY OTHER PROVISION EXPRESSLY REQUIRING THE USE
OF A CURRENT EXCHANGE RATE) BE THE EXCHANGE RATES EMPLOYED IN CONVERTING ANY
AMOUNTS BETWEEN DOLLARS AND FOREIGN CURRENCIES.


 

(B) NOT LATER THAN 5:00 P.M., NEW YORK CITY TIME, ON EACH RECALCULATION DATE AND
EACH DATE ON WHICH REVOLVING LOANS DENOMINATED IN ANY FOREIGN CURRENCY ARE MADE,
THE ADMINISTRATIVE AGENT SHALL (I) DETERMINE THE AGGREGATE AMOUNT OF THE DOLLAR
EQUIVALENTS OF (A) THE PRINCIPAL AMOUNTS OF THE FOREIGN CURRENCY LOANS THEN
OUTSTANDING (AFTER GIVING EFFECT TO ANY FOREIGN CURRENCY LOANS MADE OR REPAID ON
SUCH DATE), (B) THE FACE VALUE OF OUTSTANDING FOREIGN CURRENCY LETTERS OF CREDIT
AND (C) UNREIMBURSED DRAWINGS IN RESPECT OF FOREIGN CURRENCY LETTERS OF CREDIT
AND (II) NOTIFY THE REVOLVING LENDERS AND THE PARENT BORROWER (ON BEHALF OF
ITSELF AND THE FOREIGN SUBSIDIARY BORROWERS) OF THE RESULTS OF SUCH
DETERMINATION.

 


SECTION 1.06.  REDENOMINATION OF CERTAIN FOREIGN CURRENCIES.  (A) EACH
OBLIGATION OF ANY PARTY TO THIS AGREEMENT TO MAKE A PAYMENT DENOMINATED IN THE
NATIONAL CURRENCY UNIT OF ANY MEMBER STATE OF THE EUROPEAN UNION THAT ADOPTS THE
EURO AS ITS LAWFUL CURRENCY AFTER THE RESTATEMENT EFFECTIVE DATE SHALL BE
REDENOMINATED INTO EURO AT THE TIME OF SUCH ADOPTION (IN ACCORDANCE WITH THE EMU
LEGISLATION).  IF, IN RELATION TO THE CURRENCY OF ANY SUCH MEMBER STATE, THE
BASIS OF ACCRUAL OF INTEREST EXPRESSED IN THIS AGREEMENT IN RESPECT OF THAT
CURRENCY SHALL BE INCONSISTENT WITH ANY CONVENTION OR PRACTICE IN THE LONDON
INTERBANK MARKET FOR THE BASIS OF ACCRUAL OF INTEREST IN RESPECT OF THE EURO,
SUCH EXPRESSED BASIS SHALL BE REPLACED BY SUCH CONVENTION OR PRACTICE WITH
EFFECT FROM THE DATE ON WHICH SUCH MEMBER STATE ADOPTS THE EURO AS ITS LAWFUL
CURRENCY; PROVIDED THAT IF ANY FOREIGN CURRENCY BORROWING IN THE CURRENCY OF
SUCH MEMBER STATE IS OUTSTANDING IMMEDIATELY PRIOR TO SUCH DATE, SUCH
REPLACEMENT SHALL TAKE EFFECT, WITH RESPECT TO SUCH FOREIGN CURRENCY BORROWING,
AT THE END OF THE THEN CURRENT INTEREST PERIOD.


 

(B) EACH PROVISION OF THIS AGREEMENT SHALL BE SUBJECT TO SUCH REASONABLE CHANGES
OF CONSTRUCTION AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME SPECIFY TO BE
APPROPRIATE TO REFLECT THE ADOPTION OF THE EURO BY ANY MEMBER STATE OF THE
EUROPEAN UNION AND ANY RELEVANT MARKET CONVENTIONS OR PRACTICES RELATING TO THE
EURO.

 


ARTICLE II

 


THE CREDITS

 


SECTION 2.01.  COMMITMENTS; DEPOSIT ACCOUNT.  (A) (I) SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, (A) EACH CLASS A REVOLVING LENDER AGREES TO MAKE
CLASS A REVOLVING LOANS TO THE PARENT BORROWER AND THE FOREIGN SUBSIDIARY
BORROWERS, AS THE CASE MAY BE, FROM TIME TO TIME DURING THE CLASS A REVOLVING
AVAILABILITY PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT RESULT IN
SUCH LENDER’S (X) CLASS A REVOLVING EXPOSURE EXCEEDING SUCH LENDER’S CLASS A
REVOLVING COMMITMENT OR

 

47

--------------------------------------------------------------------------------


 


(Y) FOREIGN CURRENCY EXPOSURE EXCEEDING SUCH LENDER’S CLASS A FOREIGN CURRENCY
COMMITMENT AND (B) EACH CLASS B REVOLVING LENDER AGREES TO MAKE CLASS B
REVOLVING LOANS TO THE PARENT BORROWER AND THE FOREIGN SUBSIDIARY BORROWERS, AS
THE CASE MAY BE, FROM TIME TO TIME DURING THE CLASS B REVOLVING AVAILABILITY
PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT RESULT IN SUCH
LENDER’S (X) CLASS B REVOLVING EXPOSURE EXCEEDING SUCH LENDER’S CLASS B
REVOLVING COMMITMENT OR (Y) FOREIGN CURRENCY EXPOSURE EXCEEDING SUCH LENDER’S
CLASS B FOREIGN CURRENCY COMMITMENT.


 

(II) (A) ON OR PRIOR TO THE FIRST RESTATEMENT EFFECTIVE DATE, THE ADMINISTRATIVE
AGENT HAS ESTABLISHED A BANK ACCOUNT WITH JPMCB AS THE DEPOSIT ACCOUNT OF THE
ADMINISTRATIVE AGENT WITH THE TITLE “TRIMAS 2006 CREDIT AGREEMENT DEPOSIT
ACCOUNT”.  THE ADMINISTRATIVE AGENT SHALL MAINTAIN RECORDS ENABLING IT TO
DETERMINE AT ANY TIME THE AMOUNT OF THE INTEREST OF EACH TRANCHE B-1 LENDER IN
THE DEPOSIT ACCOUNT (THE INTEREST OF EACH TRANCHE B-1 LENDER IN THE DEPOSIT
ACCOUNT, AS EVIDENCED BY SUCH RECORDS, BEING REFERRED TO AS SUCH LENDER’S
“SUB-ACCOUNT”).  THE ADMINISTRATIVE AGENT SHALL ESTABLISH SUCH ADDITIONAL
SUB-ACCOUNTS FOR ASSIGNEE TRANCHE B-1 LENDERS AS SHALL BE REQUIRED PURSUANT TO
SECTION 10.04(B).  NO PERSON (OTHER THAN THE ADMINISTRATIVE AGENT) SHALL HAVE
THE RIGHT TO MAKE ANY WITHDRAWAL FROM THE DEPOSIT ACCOUNT OR TO EXERCISE ANY
OTHER RIGHT OR POWER WITH RESPECT THERETO EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 2.01(A)(II)(C) BELOW OR IN SECTION 10.04(B).  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT THE
DEPOSITS ARE AND WILL AT ALL TIMES BE PROPERTY OF THE TRANCHE B-1 LENDERS, AND
THAT NO AMOUNT ON DEPOSIT AT ANY TIME IN THE DEPOSIT ACCOUNT SHALL BE THE
PROPERTY OF ANY OF THE LOAN PARTIES, CONSTITUTE “COLLATERAL” UNDER THE CREDIT
DOCUMENTS OR OTHERWISE BE AVAILABLE IN ANY MANNER TO SATISFY ANY OBLIGATIONS OF
ANY OF THE LOAN PARTIES UNDER THE CREDIT DOCUMENTS.  EACH TRANCHE B-1 LENDER
AGREES THAT ITS RIGHT, TITLE AND INTEREST IN AND TO THE DEPOSIT ACCOUNT SHALL BE
LIMITED TO THE RIGHT TO REQUIRE AMOUNTS IN ITS SUB-ACCOUNT TO BE APPLIED AS
PROVIDED IN SECTION 2.01(A)(II)(C) BELOW AND THAT IT WILL HAVE NO RIGHT TO
REQUIRE THE RETURN OF ITS DEPOSIT OTHER THAN AS EXPRESSLY PROVIDED IN SUCH
SECTION 2.01(A)(II)(C).  EACH TRANCHE B-1 LENDER HEREBY ACKNOWLEDGES THAT (1)
ITS DEPOSIT CONSTITUTES PAYMENT FOR ITS PARTICIPATIONS IN TRANCHE B-1 LETTERS OF
CREDIT ISSUED OR TO BE ISSUED HEREUNDER, (2) ITS DEPOSIT AND ANY INVESTMENTS
MADE THEREWITH SHALL SECURE ITS OBLIGATIONS TO THE ISSUING BANKS HEREUNDER AND
(3) THE ISSUING BANKS WILL BE ISSUING, AMENDING, RENEWING AND EXTENDING TRANCHE
B-1 LETTERS OF CREDIT IN RELIANCE ON THE AVAILABILITY OF SUCH TRANCHE B-1
LENDER’S DEPOSIT TO DISCHARGE SUCH TRANCHE B-1 LENDER’S OBLIGATIONS IN
ACCORDANCE WITH SECTION 2.05(E) IN CONNECTION WITH ANY TRANCHE B-1 LC
DISBURSEMENT THEREUNDER.  EACH LENDER HEREBY GRANTS TO THE ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF THE ISSUING BANKS, A SECURITY INTEREST IN ITS DEPOSIT AND
AGREES THAT THE ADMINISTRATIVE AGENT, AS HOLDER OF THE DEPOSITS AND ANY
INVESTMENTS MADE THEREWITH, WILL BE ACTING, INTER ALIA, AS COLLATERAL AGENT FOR
THE ISSUING BANKS.  THE FUNDING OF THE DEPOSITS AND THE AGREEMENTS WITH RESPECT
THERETO SET FORTH IN THIS AGREEMENT CONSTITUTE ARRANGEMENTS AMONG THE
ADMINISTRATIVE AGENT, THE ISSUING BANKS AND THE TRANCHE B-1 LENDERS WITH RESPECT
TO THE FUNDING OBLIGATIONS OF THE TRANCHE B-1 LENDERS UNDER THIS AGREEMENT, AND
THE DEPOSITS DO NOT CONSTITUTE LOANS OR EXTENSIONS OF CREDIT TO ANY LOAN PARTY. 
NO LOAN PARTY SHALL HAVE ANY RESPONSIBILITY OR LIABILITY TO THE TRANCHE B-1
LENDERS, THE AGENTS OR ANY OTHER PERSON IN RESPECT OF THE ESTABLISHMENT,

 

48

--------------------------------------------------------------------------------


 

MAINTENANCE, ADMINISTRATION OR MISAPPROPRIATION OF THE DEPOSIT ACCOUNT (OR ANY
SUB-ACCOUNT) OR WITH RESPECT TO THE INVESTMENT OF AMOUNTS HELD THEREIN,
INCLUDING PURSUANT TO SECTION 2.01(A)(II)(D) BELOW, OR THE DUTIES AND
RESPONSIBILITIES OF THE ADMINISTRATIVE AGENT WITH RESPECT TO THE FOREGOING
CONTEMPLATED BY SECTION 2.01(A)(II)(E) BELOW.  JPMCB HEREBY WAIVES ANY RIGHT OF
SETOFF AGAINST THE DEPOSITS THAT IT MAY HAVE UNDER APPLICABLE LAW OR OTHERWISE
WITH RESPECT TO AMOUNTS OWED TO IT BY TRANCHE B-1 LENDERS (IT BEING AGREED THAT
SUCH WAIVER SHALL NOT REDUCE THE RIGHTS OF JPMCB, IN ITS CAPACITY AS AN ISSUING
BANK OR OTHERWISE, TO APPLY OR REQUIRE THE APPLICATION OF THE DEPOSITS IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT).

 

(B) THE FOLLOWING AMOUNTS WILL BE DEPOSITED IN THE DEPOSIT ACCOUNT AT THE
FOLLOWING TIMES:

 

(1) The Deposits of each Tranche B-1 Lender (including the amount deposited in
the Deposit Account by such Lender on the First Restatement Effective Date in an
amount equal to such Lender’s Tranche B-1 Commitment) shall be available, on the
terms and subject to the conditions set forth herein, (A) to fund Tranche B-1
Loans by such Tranche B-1 Lender pursuant to Section 2.02(a) and (B) for
application pursuant to Section 2.05(e) to reimburse such Lender’s Tranche B-1
Applicable Percentage of Tranche B-1 LC Disbursements that are not reimbursed by
the Parent Borrower.

 

(2) On any date prior to the Class B Revolving Commitment Termination Date on
which the Administrative Agent receives any payment for the account of any
Tranche B-1 Lender with respect to the principal amount of any of its Tranche
B-1 Loans, subject to clause (4) below, the Administrative Agent shall deposit
such amount in the Deposit Account and credit such amount to the Sub-Account of
such Tranche B-1 Lender.

 

(3) On any date prior to the Class B Revolving Commitment Termination Date on
which the Administrative Agent or any Issuing Bank receives any reimbursement
payment from the Parent Borrower in respect of a Tranche B-1 LC Disbursement
with respect to which amounts were withdrawn from the Deposit Account to
reimburse any Issuing Bank, subject to clause (4) below, the Administrative
Agent shall deposit in the Deposit Account, and credit to the Sub-Accounts of
the Tranche B-1 Lenders, the portion of such reimbursement payment to be
deposited therein, in accordance with Section 2.05(e).

 

(4) If at any time when any amount is required to be deposited in the Deposit
Account under clause (2) or (3) above the sum of such amount and the aggregate
amount of the Deposits at such time would exceed the Tranche B-1 Total
Commitment minus the aggregate principal amount of the outstanding Tranche B-1
Loans, then such excess shall not be deposited in the Deposit Account and the
Administrative Agent shall instead pay to each Tranche B-1 Lender its Tranche
B-1 Applicable Percentage of such excess.

 

49

--------------------------------------------------------------------------------


 

(5) Concurrently with the effectiveness of any assignment by any Tranche B-1
Lender of all or any portion of its Tranche B-1 Commitment, the Administrative
Agent shall transfer into the Sub-Account of the assignee the corresponding
portion of the amount on deposit in the assignor’s Sub-Account in accordance
with Section 10.04(b)(vii)(B)(2).

 

(C) AMOUNTS ON DEPOSIT IN THE DEPOSIT ACCOUNT SHALL BE WITHDRAWN AND DISTRIBUTED
(OR TRANSFERRED, IN THE CASE OF CLAUSE (5) BELOW) AS FOLLOWS:

 

(1) On each date on which a Tranche B-1 Borrowing is to be made, the
Administrative Agent shall, pursuant to Section 2.02(a) or Section 2.05(e), as
applicable, and subject to the satisfaction of the conditions applicable thereto
set forth in Section 4.02, withdraw from the Deposit Account the principal
amount of such Tranche B-1 Borrowing (and debit the Sub-Account of each Tranche
B-1 Lender in the amount of such Lender’s Tranche B-1 Applicable Percentage of
such Borrowing) and make such amount available to the Parent Borrower.

 

(2) On each date on which an Issuing Bank is to be reimbursed by the Tranche B-1
Lenders pursuant to Section 2.05(e) for any Tranche B-1 LC Disbursement, the
Administrative Agent shall withdraw from the Deposit Account the amount of such
unreimbursed Tranche B-1 LC Disbursement (and debit the Sub-Account of each
Tranche B-1 Lender in the amount of such Tranche B-1 Lender’s Applicable
Percentage of such unreimbursed Tranche B-1 LC Disbursement) and make such
amount available to such Issuing Bank in accordance with Section 2.05(e).

 

(3) Concurrently with each voluntary reduction of the Tranche B-1 Total
Commitment pursuant to and in accordance with Section 2.08(b), the
Administrative Agent shall withdraw from the Deposit Account and pay to each
Tranche B-1 Lender such Tranche B-1 Lender’s Applicable Percentage of any amount
by which the Deposits, after giving effect to such reduction of the Tranche B-1
Total Commitment, would exceed the Tranche B-1 Total Commitment minus the
aggregate principal amount of the outstanding Tranche B-1 Loans and unreimbursed
Tranche B-1 LC Disbursements that have been funded by the application of
Deposits.

 

(4) Concurrently with any reduction of the Tranche B-1 Total Commitment to zero
pursuant to and in accordance with Section 2.08(c) or Article VII, the
Administrative Agent shall withdraw from the Deposit Account and pay to each
Tranche B-1 Lender such Tranche B-1 Lender’s Tranche B-1 Applicable Percentage
of the excess at such time of the aggregate amount of the Deposits over the
Undrawn/Unreimbursed Tranche B-1 LC Exposure.

 

(5) Concurrently with the effectiveness of any assignment by any Tranche B-1
Lender of all or any portion of its Tranche B-1 Commitment, the corresponding
portion of the assignor’s Sub-Account shall be transferred from the

 

50

--------------------------------------------------------------------------------


 

assignor’s Sub-Account to the assignee’s Sub-Account in accordance with
Section 10.04(b) and, if required by Section 10.04(b), the Administrative Agent
shall close such assignor’s Sub-Account.

 

(6) Upon the reduction of each of the Tranche B-1 Total Commitment and the
Undrawn/Unreimbursed Tranche B-1 LC Exposure to zero, the Administrative Agent
shall withdraw from the Deposit Account and pay to each Tranche B-1 Lender the
entire remaining amount of such Tranche B-1 Lender’s Deposit, and shall close
the Deposit Account.

 

Each Tranche B-1 Lender irrevocably and unconditionally agrees that its Deposit
may be applied or withdrawn from time to time as set forth in this
Section 2.01(a)(ii)(C).

 

(D) THE ADMINISTRATIVE AGENT SHALL INVEST, OR CAUSE TO BE INVESTED, THE DEPOSIT
OF EACH TRANCHE B-1 LENDER SO AS TO EARN FOR THE ACCOUNT OF SUCH TRANCHE B-1
LENDER A RETURN THEREON (THE “DEPOSIT RETURN”) FOR EACH DAY AT A RATE PER ANNUM
EQUAL TO (1) THE ONE MONTH LIBOR RATE AS DETERMINED BY THE ADMINISTRATIVE AGENT
ON SUCH DAY (OR IF SUCH DAY WAS NOT A BUSINESS DAY, THE FIRST BUSINESS DAY
IMMEDIATELY PRECEDING SUCH DAY) BASED ON RATES FOR DEPOSITS IN DOLLARS (AS SET
FORTH BY BLOOMBERG L.P.-PAGE BTMM OR ANY OTHER COMPARABLE PUBLICLY AVAILABLE
SERVICE AS MAY BE SELECTED BY THE ADMINISTRATIVE AGENT) (THE “BENCHMARK LIBO
RATE”) MINUS (2) 0.25% PER ANNUM (BASED ON A 365/366 DAY YEAR).  THE BENCHMARK
LIBO RATE WILL BE RESET ON EACH BUSINESS DAY.  THE DEPOSIT RETURN ACCRUED
THROUGH AND INCLUDING THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF
EACH YEAR SHALL BE PAYABLE BY THE ADMINISTRATIVE AGENT TO EACH TRANCHE B-1
LENDER ON THE THIRD BUSINESS DAY FOLLOWING SUCH LAST DAY, COMMENCING ON THE
FIRST SUCH DATE TO OCCUR AFTER THE FIRST RESTATEMENT EFFECTIVE DATE, AND ON THE
DATE ON WHICH EACH OF THE TRANCHE B-1 TOTAL COMMITMENT AND THE TRANCHE B-1 LC
EXPOSURE SHALL HAVE BEEN REDUCED TO ZERO, AND THE ADMINISTRATIVE AGENT AGREES TO
PAY TO EACH TRANCHE B-1 LENDER THE AMOUNT DUE TO IT UNDER THIS SENTENCE.  NO
LOAN PARTY SHALL HAVE ANY OBLIGATION UNDER OR IN RESPECT OF THE PROVISIONS OF
THIS SECTION 2.01(A)(II)(D).

 

(E) AS PROVIDED IN ARTICLE VIII, THE ADMINISTRATIVE AGENT MAY PERFORM ANY AND
ALL ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS CONTEMPLATED BY THIS
SECTION 2.01 BY OR THROUGH ONE OR MORE SUB-AGENTS APPOINTED BY IT (WHICH MAY
INCLUDE ANY OF ITS AFFILIATES).  THE PARTIES HERETO ACKNOWLEDGE THAT ON OR PRIOR
TO THE FIRST RESTATEMENT EFFECTIVE DATE THE ADMINISTRATIVE AGENT HAS ENGAGED
JPMORGAN CHASE INSTITUTIONAL TRUST SERVICES TO ACT AS ITS SUB-AGENT IN
CONNECTION WITH THE DEPOSIT ACCOUNT, AND THAT IN SUCH CAPACITY JPMORGAN CHASE
INSTITUTIONAL TRUST SERVICES SHALL BE ENTITLED TO THE BENEFIT OF ALL THE
PROVISIONS OF THIS AGREEMENT CONTEMPLATED BY ARTICLE VIII, INCLUDING THE
PROVISIONS OF SECTION 10.03.

 

51

--------------------------------------------------------------------------------


 

(F) NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, INCLUDING SECTIONS
2.02 AND 2.05(A), NO TRANCHE B-1 LOAN SHALL BE MADE, AND NO TRANCHE B-1 LETTER
OF CREDIT SHALL BE ISSUED OR THE STATED AMOUNT THEREOF INCREASED, IF AFTER
GIVING EFFECT THERETO THE AGGREGATE AMOUNT OF THE DEPOSITS WOULD BE LESS THAN
THE UNDRAWN/UNREIMBURSED TRANCHE B-1 LC EXPOSURE.  THE ADMINISTRATIVE AGENT
AGREES TO PROVIDE, AT THE REQUEST OF ANY ISSUING BANK, INFORMATION TO SUCH
ISSUING BANK AS TO THE AGGREGATE AMOUNT OF THE DEPOSITS AND THE
UNDRAWN/UNREIMBURSED TRANCHE B-1 LC EXPOSURE.

 

(G) THE PARENT BORROWER AND EACH ISSUING BANK ACKNOWLEDGES AND AGREES THAT,
NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN, THE DEPOSIT BY EACH
TRANCHE B-1 LENDER IN THE DEPOSIT ACCOUNT ON THE FIRST RESTATEMENT EFFECTIVE
DATE OF FUNDS EQUAL TO ITS TRANCHE B-1 COMMITMENT (EXCEPT AS PROVIDED IN THE
SECOND TO LAST SENTENCE OF SECTION 2.05(D)) FULLY DISCHARGED THE OBLIGATION OF
SUCH TRANCHE B-1 LENDER TO FUND TRANCHE B-1 LOANS BY SUCH TRANCHE B-1 LENDER
PURSUANT TO SECTION 2.02(A) AND TO REIMBURSE SUCH LENDER’S TRANCHE B-1
APPLICABLE PERCENTAGE OF TRANCHE B-1 LC DISBURSEMENTS THAT ARE NOT REIMBURSED BY
THE PARENT BORROWER PURSUANT TO SECTION 2.05(D) OR (E), AND THAT NO OTHER OR
FURTHER PAYMENTS SHALL BE REQUIRED TO BE MADE BY ANY TRANCHE B-1 LENDER IN
RESPECT OF ANY SUCH FUNDING OR REIMBURSEMENT OBLIGATIONS.

 

(B) [RESERVED].

 

(C) WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE PARENT BORROWER AND THE FOREIGN SUBSIDIARY BORROWERS, AS THE
CASE MAY BE, MAY BORROW, PREPAY AND REBORROW REVOLVING LOANS OR TRANCHE B-1
LOANS.  AMOUNTS REPAID OR PREPAID IN RESPECT OF TRANCHE B TERM LOANS MAY NOT BE
REBORROWED.

 


SECTION 2.02.  LOANS AND BORROWINGS.  (A) (I) EACH LOAN (OTHER THAN A SWINGLINE
LOAN) SHALL BE MADE AS PART OF A BORROWING CONSISTING OF LOANS OF THE SAME
CLASS AND TYPE MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE
COMMITMENTS OF THE APPLICABLE CLASS; PROVIDED THAT FOR PURPOSES OF THIS
PARAGRAPH (A), THE CLASS A TRANCHE B-1 COMMITMENTS AND CLASS B TRANCHE B-1
COMMITMENTS SHALL BE DEEMED TO BE ONE CLASS.  THE FAILURE OF ANY LENDER TO MAKE
ANY LOAN REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER LENDER OF ITS
OBLIGATIONS HEREUNDER; PROVIDED THAT THE COMMITMENTS OF THE LENDERS ARE SEVERAL
AND NO LENDER SHALL BE RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE TO MAKE LOANS
AS REQUIRED.


 

(II) SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH TRANCHE B-1
LENDER AGREES TO MAKE TRANCHE B-1 LOANS TO THE PARENT BORROWER, WITH AMOUNTS IN
ITS SUB-ACCOUNT, FROM TIME TO TIME DURING THE TRANCHE B-1 AVAILABILITY PERIOD IN
AN AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT AFTER GIVING EFFECT TO ANY SUCH
TRANCHE B-1 LOAN RESULT IN SUCH LENDER’S TRANCHE B-1 CREDIT EXPOSURE EXCEEDING
SUCH LENDER’S TRANCHE B-1 COMMITMENT.  EACH TRANCHE B-1 LOAN SHALL BE PART OF A
TRANCHE B-1 BORROWING CONSISTING OF LOANS OF THE SAME TYPE HELD BY THE TRANCHE
B-1 LENDERS RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE

 

52

--------------------------------------------------------------------------------


 

TRANCHE B-1 APPLICABLE PERCENTAGES, WITHOUT REGARD TO WHETHER ANY SUCH LENDER IS
A CLASS A TRANCHE B-1 LENDER OR A CLASS B TRANCHE B-1 LENDER.  EACH TRANCHE B-1
LENDER HEREBY AUTHORIZES AND DIRECTS THE ADMINISTRATIVE AGENT TO MAKE ITS
PORTION OF EACH TRANCHE B-1 BORROWING AVAILABLE TO THE PARENT BORROWER BY
WITHDRAWING FROM THE DEPOSIT ACCOUNT (AND DEBITING SUCH TRANCHE B-1 LENDER’S
SUB-ACCOUNT IN THE AMOUNT OF) SUCH LENDER’S TRANCHE B-1 APPLICABLE PERCENTAGE OF
SUCH TRANCHE B-1 BORROWING AND CREDITING SUCH AMOUNT TO THE APPLICABLE ACCOUNT
OF THE PARENT BORROWER AS PROVIDED IN SECTION 2.06.  WITHIN THE FOREGOING LIMITS
AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE PARENT BORROWER
MAY BORROW, PREPAY AND REBORROW TRANCHE B-1 LOANS.

 

(B) SUBJECT TO SECTION 2.14, EACH LOAN (OTHER THAN FOREIGN CURRENCY LOANS) SHALL
BE COMPRISED ENTIRELY OF ABR LOANS OR EUROCURRENCY LOANS AS THE PARENT BORROWER
MAY REQUEST IN ACCORDANCE HEREWITH.  ALL FOREIGN CURRENCY BORROWINGS SHALL BE
COMPRISED ENTIRELY OF EUROCURRENCY LOANS.  EACH SWINGLINE LOAN SHALL BE AN ABR
LOAN.  EACH LENDER AT ITS OPTION MAY MAKE ANY EUROCURRENCY LOAN BY CAUSING ANY
DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN;
PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE
PARENT BORROWER, A SUBSIDIARY TERM BORROWER OR A FOREIGN SUBSIDIARY BORROWER, AS
THE CASE MAY BE, TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.

 

(C) AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EUROCURRENCY BORROWING,
SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF
$1,000,000 (OR 1,000,000 UNITS OF THE APPLICABLE FOREIGN CURRENCY) AND NOT LESS
THAN $5,000,000 (OR 5,000,000 UNITS OF THE APPLICABLE FOREIGN CURRENCY).  AT THE
TIME THAT EACH ABR REVOLVING BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN
AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN
$5,000,000; PROVIDED THAT (I) AN ABR REVOLVING BORROWING OF EITHER CLASS MAY BE
IN AN AGGREGATE AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED BALANCE OF THE TOTAL
REVOLVING COMMITMENTS OF SUCH CLASS, AND (II) AN ABR CLASS A REVOLVING BORROWING
OR A TRANCHE B-1 BORROWING, OR A EUROCURRENCY CLASS A REVOLVING BORROWING, IN
THE CASE OF FOREIGN CURRENCY LETTERS OF CREDIT, MAY BE IN AN AGGREGATE AMOUNT
THAT IS EQUAL TO THE AMOUNT THAT IS REQUIRED TO FINANCE THE REIMBURSEMENT OF A
REVOLVING LC DISBURSEMENT OR TRANCHE B-1 LC DISBURSEMENT AS CONTEMPLATED BY
SECTION 2.05(E).  EACH SWINGLINE LOAN SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $100,000 AND NOT LESS THAN $500,000.  BORROWINGS OF MORE THAN ONE
TYPE AND CLASS MAY BE OUTSTANDING AT THE SAME TIME; PROVIDED THAT THERE SHALL
NOT AT ANY TIME BE MORE THAN A TOTAL OF 12 EUROCURRENCY BORROWINGS OUTSTANDING.

 

(D) NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NONE OF THE PARENT
BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER SHALL
BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY BORROWING IF THE
INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER (I) IN THE CASE
OF A CLASS A REVOLVING BORROWING, THE CLASS A REVOLVING COMMITMENT TERMINATION
DATE, (II) IN THE CASE OF A CLASS B REVOLVING BORROWING OR TRANCHE B-1
BORROWING, THE CLASS B REVOLVING COMMITMENT TERMINATION DATE, (III) IN THE CASE
OF A CLASS A TRANCHE B TERM

 

53

--------------------------------------------------------------------------------


 

BORROWING, THE CLASS A TRANCHE B MATURITY DATE AND (IV) IN THE CASE OF A CLASS B
TRANCHE B TERM BORROWING, THE CLASS B TRANCHE B MATURITY DATE.

 

(E) NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, BUT SUBJECT TO
ARTICLE IX, A LENDER WITH NO FOREIGN CURRENCY COMMITMENT HEREUNDER SHALL NOT BE
OBLIGATED TO MAKE OR PARTICIPATE IN ANY FOREIGN CURRENCY LOANS.

 


SECTION 2.03.  REQUESTS FOR BORROWINGS.  (A) TO REQUEST A REVOLVING LOAN OR
TRANCHE B-1 LOAN, THE PARENT BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF
SUCH REQUEST BY TELEPHONE (I) IN THE CASE OF A EUROCURRENCY BORROWING, NOT LATER
THAN 12:00 NOON, NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF THE
PROPOSED BORROWING OR (II) IN THE CASE OF AN ABR BORROWING, NOT LATER THAN
12:00 NOON, NEW YORK CITY TIME, ONE BUSINESS DAY BEFORE THE DATE OF THE PROPOSED
BORROWING; PROVIDED THAT ANY SUCH NOTICE OF AN ABR CLASS A REVOLVING LOAN TO
FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY
SECTION 2.05(E) MAY BE GIVEN NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ON
THE DATE OF THE PROPOSED BORROWING, AND (B) TO REQUEST A FOREIGN CURRENCY
BORROWING, THE APPLICABLE FOREIGN SUBSIDIARY BORROWER SHALL NOTIFY THE FOREIGN
CURRENCY ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE NOT LATER THAN
11:00 A.M., LONDON TIME, THREE BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED
BORROWING.  EACH SUCH TELEPHONIC BORROWING REQUEST SHALL BE IRREVOCABLE AND
SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE
AGENT OF A WRITTEN BORROWING REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE
AGENT AND SIGNED BY THE PARENT BORROWER AND, IN THE CASE OF A FOREIGN CURRENCY
BORROWING, THE APPLICABLE FOREIGN SUBSIDIARY BORROWER.  EACH SUCH TELEPHONIC AND
WRITTEN BORROWING REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE
WITH SECTION 2.02:


 

(I) WHETHER THE REQUESTED BORROWING IS TO BE A REVOLVING BORROWING OR
TRANCHE B-1 BORROWING;

 

(II) IN THE CASE OF A REVOLVING BORROWING, WHETHER THE REQUESTED BORROWING IS A
CLASS A REVOLVING BORROWING OR A CLASS B REVOLVING BORROWING;

 

(III) THE AGGREGATE AMOUNT OF SUCH BORROWING;

 

(IV) THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

 

(V) WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A EUROCURRENCY
BORROWING, UNLESS SUCH BORROWING IS A FOREIGN CURRENCY BORROWING;

 

(VI) IF SUCH BORROWING IS A FOREIGN CURRENCY BORROWING, THE RELEVANT FOREIGN
CURRENCY;

 

(VII) IN THE CASE OF A EUROCURRENCY BORROWING, THE INITIAL INTEREST PERIOD TO BE
APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF
THE TERM “INTEREST PERIOD”; AND

 

54

--------------------------------------------------------------------------------


 

(VIII) THE LOCATION AND NUMBER OF THE PARENT BORROWER’S OR THE APPLICABLE
FOREIGN SUBSIDIARY BORROWER’S, AS THE CASE MAY BE, ACCOUNT TO WHICH FUNDS ARE TO
BE DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 2.06.

 

If no election as to the Class of any Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Class A Revolving Borrowing.  If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be an ABR Borrowing, unless such Borrowing is a Foreign Currency
Borrowing, in which case such Borrowing shall be a Eurocurrency Borrowing.  If
no Interest Period is specified with respect to any requested Eurocurrency
Revolving Loan, then the Parent Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a 
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 


SECTION 2.04.  SWINGLINE LOANS.  (A) SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO THE PARENT
BORROWER FROM TIME TO TIME DURING THE CLASS A REVOLVING AVAILABILITY PERIOD, IN
AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN
(I) THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS EXCEEDING
$20,000,000 OR (II) THE SUM OF THE TOTAL CLASS A REVOLVING EXPOSURES EXCEEDING
THE TOTAL CLASS A REVOLVING COMMITMENTS; PROVIDED THAT THE SWINGLINE LENDER
SHALL NOT BE REQUIRED TO MAKE A SWINGLINE LOAN TO REFINANCE AN OUTSTANDING
SWINGLINE LOAN.  ON THE LAST DAY OF EACH MONTH DURING THE CLASS A REVOLVING
AVAILABILITY PERIOD, THE PARENT BORROWER SHALL REPAY ANY OUTSTANDING SWINGLINE
LOANS.  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE PARENT BORROWER MAY BORROW, PREPAY AND REBORROW SWINGLINE
LOANS.


 

(B) TO REQUEST A SWINGLINE LOAN, THE PARENT BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (CONFIRMED BY TELECOPY), NOT
LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE DAY OF A PROPOSED SWINGLINE
LOAN.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE REQUESTED
DATE (WHICH SHALL BE A BUSINESS DAY) AND AMOUNT OF THE REQUESTED SWINGLINE
LOAN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY ADVISE THE SWINGLINE LENDER OF ANY
SUCH NOTICE RECEIVED FROM THE PARENT BORROWER.  THE SWINGLINE LENDER SHALL MAKE
EACH SWINGLINE LOAN AVAILABLE TO THE PARENT BORROWER BY MEANS OF A CREDIT TO THE
GENERAL DEPOSIT ACCOUNT OF THE PARENT BORROWER WITH THE SWINGLINE LENDER (OR, IN
THE CASE OF A SWINGLINE LOAN MADE TO FINANCE THE REIMBURSEMENT OF AN LC
DISBURSEMENT AS PROVIDED IN SECTION 2.05(E), BY REMITTANCE TO THE ISSUING BANK)
BY 3:00 P.M., NEW YORK CITY TIME, ON THE REQUESTED DATE OF SUCH SWINGLINE LOAN.
THE PARENT BORROWER SHALL NOT REQUEST A SWINGLINE LOAN IF AT THE TIME OF AND
IMMEDIATELY AFTER GIVING EFFECT TO SUCH REQUEST A DEFAULT HAS OCCURRED AND IS
CONTINUING.

 

(C) THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE AGENT
NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON ANY BUSINESS

 

55

--------------------------------------------------------------------------------


 

DAY REQUIRE THE CLASS A REVOLVING LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH
BUSINESS DAY IN ALL OR A PORTION OF THE SWINGLINE LOANS OUTSTANDING.  SUCH
NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH CLASS A
REVOLVING LENDERS WILL PARTICIPATE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE
ADMINISTRATIVE AGENT WILL GIVE NOTICE THEREOF TO EACH CLASS A REVOLVING LENDER,
SPECIFYING IN SUCH NOTICE SUCH LENDER’S CLASS A REVOLVING APPLICABLE PERCENTAGE
OF SUCH SWINGLINE LOAN OR LOANS.  EACH CLASS A REVOLVING LENDER HEREBY
ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON RECEIPT OF NOTICE AS PROVIDED ABOVE,
TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE SWINGLINE LENDER,
SUCH LENDER’S CLASS A REVOLVING APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR
LOANS.  EACH CLASS A REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS
OBLIGATION TO ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO THIS
PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT
OR REDUCTION OR TERMINATION OF THE CLASS A REVOLVING COMMITMENTS, AND THAT EACH
SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR
REDUCTION WHATSOEVER (PROVIDED THAT SUCH PAYMENT SHALL NOT CAUSE SUCH CLASS A
REVOLVING LENDER’S CLASS A REVOLVING EXPOSURE TO EXCEED SUCH CLASS A REVOLVING
LENDER’S CLASS A REVOLVING COMMITMENT).  EACH CLASS A REVOLVING LENDER SHALL
COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS, IN THE SAME MANNER AS PROVIDED IN SECTION 2.06 WITH RESPECT TO
LOANS MADE BY SUCH LENDER (AND SECTION 2.06 SHALL APPLY, MUTATIS MUTANDIS, TO
THE PAYMENT OBLIGATIONS OF THE CLASS A REVOLVING LENDERS), AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO
RECEIVED BY IT FROM THE CLASS A REVOLVING LENDERS.  THE ADMINISTRATIVE AGENT
SHALL NOTIFY THE PARENT BORROWER OF ANY PARTICIPATIONS IN ANY SWINGLINE LOAN
ACQUIRED PURSUANT TO THIS PARAGRAPH, AND THEREAFTER PAYMENTS IN RESPECT OF SUCH
SWINGLINE LOAN SHALL BE MADE TO THE ADMINISTRATIVE AGENT AND NOT TO THE
SWINGLINE LENDER.  ANY AMOUNTS RECEIVED BY THE SWINGLINE LENDER FROM THE PARENT
BORROWER (OR OTHER PARTY ON BEHALF OF THE PARENT BORROWER) IN RESPECT OF A
SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE LENDER OF THE PROCEEDS OF A SALE
OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED TO THE ADMINISTRATIVE
AGENT; ANY SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT SHALL BE PROMPTLY
REMITTED BY THE ADMINISTRATIVE AGENT TO THE CLASS A REVOLVING LENDERS THAT SHALL
HAVE MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH AND TO THE SWINGLINE LENDER,
AS THEIR INTERESTS MAY APPEAR.  THE PURCHASE OF PARTICIPATIONS IN A SWINGLINE
LOAN PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE THE PARENT BORROWER OF ANY
DEFAULT IN THE PAYMENT THEREOF.

 


SECTION 2.05.  LETTERS OF CREDIT.  (A) GENERAL. (I) SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE PARENT BORROWER MAY REQUEST THE ISSUANCE OF
LETTERS OF CREDIT FOR ITS OWN ACCOUNT OR THE ACCOUNT OF A SUBSIDIARY AND ANY
FOREIGN SUBSIDIARY BORROWER MAY REQUEST THE ISSUANCE OF FOREIGN CURRENCY LETTERS
OF CREDIT FOR ITS OWN ACCOUNT OR THE ACCOUNT OF A SUBSIDIARY OF SUCH FOREIGN
SUBSIDIARY BORROWER, IN EACH CASE IN A FORM REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND THE ISSUING BANK, AT ANY TIME AND FROM TIME TO TIME
DURING THE CLASS A REVOLVING AVAILABILITY PERIOD AND THE TRANCHE B-1
AVAILABILITY PERIOD, AS APPLICABLE (PROVIDED THAT THE PARENT BORROWER OR A
FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY BE, SHALL BE A CO-APPLICANT WITH
RESPECT TO EACH LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF OR IN FAVOR OF A
SUBSIDIARY THAT IS NOT A FOREIGN SUBSIDIARY BORROWER).  IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE TERMS AND

 

56

--------------------------------------------------------------------------------


 


CONDITIONS OF THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY FORM OF LETTER
OF CREDIT APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE PARENT BORROWER OR ANY
FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY BE, TO, OR ENTERED INTO BY THE
PARENT BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY BE, WITH,
THE ISSUING BANK RELATING TO ANY LETTER OF CREDIT, THE TERMS AND CONDITIONS OF
THIS AGREEMENT SHALL CONTROL.


 

(II) THE PARENT BORROWER MAY AT ANY TIME REDESIGNATE TRANCHE B-1 LETTERS OF
CREDIT AS REVOLVING LETTERS OF CREDIT AND REVOLVING LETTERS OF CREDIT (OTHER
THAN REVOLVING LETTERS OF CREDIT DENOMINATED IN A FOREIGN CURRENCY) AS TRANCHE
B-1 LETTERS OF CREDIT; PROVIDED, THAT (A) THE PARENT BORROWER SHALL BY NOTICE TO
THE ADMINISTRATIVE AGENT IDENTIFY THE LETTERS OF CREDIT TO BE REDESIGNATED
HEREUNDER AND CERTIFY THAT THE CONDITIONS TO SUCH REDESIGNATION SET FORTH IN THE
FOLLOWING CLAUSE (B) ARE SATISFIED AND THAT NO DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING; AND (B) NO REDESIGNATION OF A LETTER OF CREDIT SHALL BECOME
EFFECTIVE HEREUNDER UNLESS AFTER GIVING EFFECT TO SUCH REDESIGNATION THE
CONDITIONS PRECEDENT TO THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF A
LETTER OF CREDIT UNDER THE THIRD SENTENCE OF PARAGRAPH (B) BELOW SHALL BE
SATISFIED.  THE CLASS A REVOLVING LENDERS HEREBY AGREE THAT UPON THE
EFFECTIVENESS OF ANY REDESIGNATION OF A TRANCHE B-1 LETTER OF CREDIT AS A
REVOLVING LETTER OF CREDIT, THE ISSUING BANK THAT ISSUED SUCH LETTER OF CREDIT
SHALL BE DEEMED, WITHOUT FURTHER ACTION BY ANY PARTY HERETO, TO HAVE GRANTED TO
EACH CLASS A REVOLVING LENDER, AND EACH CLASS A REVOLVING LENDER SHALL BE DEEMED
TO HAVE PURCHASED FROM SUCH ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF
CREDIT IN ACCORDANCE WITH PARAGRAPH (D) BELOW, AND ON AND AFTER THE
EFFECTIVENESS OF ANY SUCH REDESIGNATION, SUCH LETTER OF CREDIT SHALL CONSTITUTE
A REVOLVING LETTER OF CREDIT FOR ALL PURPOSES HEREOF.  THE TRANCHE B-1 LENDERS
HEREBY AGREE THAT UPON THE EFFECTIVENESS OF ANY REDESIGNATION OF A REVOLVING
LETTER OF CREDIT AS A TRANCHE B-1 LETTER OF CREDIT, THE ISSUING BANK THAT ISSUED
SUCH LETTER OF CREDIT SHALL BE DEEMED, WITHOUT FURTHER ACTION BY ANY PARTY
HERETO, TO HAVE GRANTED TO EACH TRANCHE B-1 LENDER, AND EACH TRANCHE B-1 LENDER
SHALL BE DEEMED TO HAVE PURCHASED FROM SUCH ISSUING BANK, A PARTICIPATION IN
SUCH LETTER OF CREDIT IN ACCORDANCE WITH PARAGRAPH (D) BELOW, AND ON AND AFTER
THE EFFECTIVENESS OF ANY SUCH REDESIGNATION, SUCH LETTER OF CREDIT SHALL
CONSTITUTE A TRANCHE B-1 LETTER OF CREDIT FOR ALL PURPOSES HEREOF.  NO TRANCHE
B-1 LETTER OF CREDIT MAY BE REDESIGNATED AS A REVOLVING LETTER OF CREDIT IF THE
PARENT BORROWER AND THE ISSUING BANK IN RESPECT THEREOF SHALL HAVE AGREED AT THE
TIME SUCH ISSUING BANK BECAME AN ISSUING BANK THAT SUCH ISSUING BANK WILL NOT BE
REQUIRED TO ISSUE REVOLVING LETTERS OF CREDIT, OR THAT TRANCHE B-1 LETTERS OF
CREDIT ISSUED BY SUCH ISSUING BANK MAY NOT BE REDESIGNATED BY THE PARENT
BORROWER AS REVOLVING LETTERS OF CREDIT, AND SHALL NOT HAVE SUBSEQUENTLY AGREED
OTHERWISE.

 

(B) NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN CONDITIONS.  TO
REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT, RENEWAL OR
EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE PARENT BORROWER OR THE
APPLICABLE FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY BE, SHALL HAND DELIVER
OR TELECOPY (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF ARRANGEMENTS FOR DOING
SO HAVE BEEN APPROVED

 

57

--------------------------------------------------------------------------------


 

BY THE ISSUING BANK) TO THE ISSUING BANK AND THE ADMINISTRATIVE AGENT
(REASONABLY IN ADVANCE OF THE REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION) A NOTICE REQUESTING THE ISSUANCE OF A LETTER OF CREDIT, OR
IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED, RENEWED OR EXTENDED, AND
SPECIFYING THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (WHICH SHALL BE
A BUSINESS DAY), THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE (WHICH
SHALL COMPLY WITH PARAGRAPH (C) OF THIS SECTION), THE AMOUNT OF SUCH LETTER OF
CREDIT, THE CURRENCY IN WHICH SUCH LETTER OF CREDIT IS TO BE ISSUED (WHICH IN
THE CASE OF A TRANCHE B-1 LETTER OF CREDIT, SHALL BE DOLLARS, AND IN THE CASE OF
A REVOLVING LETTER OF CREDIT, SHALL BE DOLLARS OR A FOREIGN CURRENCY), WHETHER
SUCH LETTER OF CREDIT IS TO BE A REVOLVING LETTER OF CREDIT OR A TRANCHE B-1
LETTER OF CREDIT, THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF AND SUCH OTHER
INFORMATION AS SHALL BE NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER
OF CREDIT.  IF REQUESTED BY THE ISSUING BANK, THE PARENT BORROWER OR THE
APPLICABLE FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY BE, ALSO SHALL SUBMIT A
LETTER OF CREDIT APPLICATION ON THE ISSUING BANK’S STANDARD FORM IN CONNECTION
WITH ANY REQUEST FOR A LETTER OF CREDIT.  A LETTER OF CREDIT SHALL BE ISSUED,
AMENDED, RENEWED OR EXTENDED ONLY IF (AND UPON ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF EACH LETTER OF CREDIT THE PARENT BORROWER OR THE APPLICABLE FOREIGN
SUBSIDIARY BORROWER, AS THE CASE MAY BE, SHALL BE DEEMED TO REPRESENT AND
WARRANT THAT), AFTER GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION (I) THE LC EXPOSURE SHALL NOT EXCEED $65,000,000, (II) THE TOTAL
REVOLVING LC EXPOSURE SHALL NOT EXCEED $50,000,000, (III) THE TOTAL CLASS A
REVOLVING EXPOSURE SHALL NOT EXCEED THE TOTAL CLASS A REVOLVING COMMITMENTS,
(IV) THE TOTAL TRANCHE B-1 EXPOSURE SHALL NOT EXCEED THE TOTAL TRANCHE B-1
COMMITMENTS AND (V) THE TOTAL CLASS A FOREIGN CURRENCY EXPOSURES SHALL NOT
EXCEED THE TOTAL CLASS A FOREIGN CURRENCY COMMITMENTS.

 

(C) EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR PRIOR TO THE
CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE ONE YEAR AFTER THE DATE OF THE
ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR EXTENSION
THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (II) THE DATE THAT IS
FIVE BUSINESS DAYS PRIOR TO(A) IN THE CASE OF A REVOLVING LETTER OF CREDIT, THE
CLASS A REVOLVING COMMITMENT TERMINATION DATE AND (B) IN THE CASE OF A TRANCHE
B-1 LETTER OF CREDIT, THE CLASS B REVOLVING COMMITMENT TERMINATION DATE.

 

(D) PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN AMENDMENT TO A
LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY FURTHER ACTION
ON THE PART OF THE ISSUING BANK OR THE LENDERS, THE ISSUING BANK HEREBY GRANTS
(I) TO EACH CLASS A REVOLVING LENDER, AND EACH CLASS A REVOLVING LENDER HEREBY
ACQUIRES FROM THE ISSUING BANK, A PARTICIPATION IN SUCH REVOLVING LETTERS OF
CREDIT EQUAL TO SUCH CLASS A REVOLVING LENDER’S CLASS A REVOLVING APPLICABLE
PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH REVOLVING
LETTERS OF CREDIT AND (II) TO EACH TRANCHE B-1 LENDER, AND EACH TRANCHE B-1
LENDER HEREBY ACQUIRES FROM THE ISSUING BANK, A PARTICIPATION IN SUCH TRANCHE
B-1 LETTERS OF CREDIT EQUAL TO SUCH LENDER’S TRANCHE B-1 APPLICABLE PERCENTAGE
OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH TRANCHE B-1 LETTERS OF
CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, (A) EACH CLASS A
REVOLVING LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING BANK, SUCH CLASS A
REVOLVING

 

58

--------------------------------------------------------------------------------


 

LENDER’S CLASS A REVOLVING APPLICABLE PERCENTAGE OF EACH REVOLVING LC
DISBURSEMENT MADE BY THE ISSUING BANK AND NOT REIMBURSED BY THE PARENT BORROWER
OR THE APPLICABLE FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY BE, ON THE DATE
DUE AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION, OR OF ANY REIMBURSEMENT
PAYMENT IN RESPECT OF A REVOLVING LC DISBURSEMENT REQUIRED TO BE REFUNDED TO THE
PARENT BORROWER OR THE APPLICABLE FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY
BE, FOR ANY REASON, AND (B) EACH TRANCHE B-1 LENDER HEREBY ABSOLUTELY AND
UNCONDITIONALLY AUTHORIZES AND DIRECTS THE ADMINISTRATIVE AGENT, AND THE
ADMINISTRATIVE AGENT AGREES, TO WITHDRAW FROM THE DEPOSIT ACCOUNT (AND DEBIT
SUCH LENDER’S SUB-ACCOUNT IN THE AMOUNT OF) SUCH LENDER’S TRANCHE B-1 APPLICABLE
PERCENTAGE OF EACH TRANCHE B-1 LC DISBURSEMENT MADE BY SUCH ISSUING BANK AND NOT
REIMBURSED BY THE PARENT BORROWER ON THE DATE DUE AS PROVIDED IN PARAGRAPH
(E) OF THIS SECTION, OR SUCH LENDER’S TRANCHE B-1 APPLICABLE PERCENTAGE OF ANY
REIMBURSEMENT PAYMENT IN RESPECT OF A TRANCHE B-1 LC DISBURSEMENT REQUIRED TO BE
REFUNDED TO THE PARENT BORROWER FOR ANY REASON (IT BEING UNDERSTOOD AND AGREED
THAT, EXCEPT AS PROVIDED IN THE LAST SENTENCE OF THIS PARAGRAPH, EACH TRANCHE
B-1 LENDER’S OBLIGATIONS IN RESPECT OF PARTICIPATIONS IN TRANCHE B-1 LETTERS OF
CREDIT SHALL BE PAYABLE SOLELY FROM, AND LIMITED TO, SUCH TRANCHE B-1 LENDER’S
DEPOSIT).  EACH CLASS A REVOLVING LENDER AND TRANCHE B-1 LENDER ACKNOWLEDGES AND
AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT TO THIS PARAGRAPH
IN RESPECT OF LETTERS OF CREDIT IS, SUBJECT IN THE CASE OF TRANCHE B-1 LENDERS
TO THE PRECEDING SENTENCE, ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED
BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF
ANY LETTER OF CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION
OR TERMINATION OF ITS CLASS A REVOLVING COMMITMENT, ITS TRANCHE B-1 COMMITMENT,
ALL CLASS A REVOLVING COMMITMENTS OR THE TRANCHE B-1 TOTAL COMMITMENT, AND THAT
EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR
REDUCTION WHATSOEVER; PROVIDED THAT IN THE EVENT ANY REIMBURSEMENT PAYMENT IN
RESPECT OF A TRANCHE B-1 LC DISBURSEMENT SHALL BE REQUIRED TO BE REFUNDED BY AN
ISSUING BANK TO THE PARENT BORROWER AFTER THE RETURN OF THE DEPOSITS TO THE
LENDERS AS PROVIDED IN SECTION 2.01(A)(II)(C), EACH TRANCHE B-1 LENDER AGREES TO
ACQUIRE AND FUND A PARTICIPATION IN SUCH REFUNDED AMOUNT EQUAL TO THE LESSER OF
ITS TRANCHE B-1 APPLICABLE PERCENTAGE THEREOF AND THE AMOUNT OF ITS DEPOSIT THAT
SHALL HAVE BEEN SO RETURNED.  NOTWITHSTANDING THE FOREGOING OR ANY OTHER
PROVISION OF THIS AGREEMENT, BUT SUBJECT TO ARTICLE IX, A LENDER WITH NO FOREIGN
CURRENCY COMMITMENT HEREUNDER SHALL NOT BE OBLIGATED TO PARTICIPATE IN ANY
FOREIGN CURRENCY LETTER OF CREDIT.

 

(E) REIMBURSEMENT.  IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT IN
RESPECT OF A LETTER OF CREDIT, THE PARENT BORROWER OR THE APPLICABLE FOREIGN
SUBSIDIARY BORROWER, AS THE CASE MAY BE, SHALL REIMBURSE SUCH LC DISBURSEMENT BY
PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO SUCH LC DISBURSEMENT NOT
LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE DATE THAT SUCH LC DISBURSEMENT
IS MADE, IF THE PARENT BORROWER OR THE APPLICABLE FOREIGN SUBSIDIARY BORROWER,
AS THE CASE MAY BE, SHALL HAVE RECEIVED NOTICE OF SUCH LC DISBURSEMENT PRIOR TO
10:00 A.M., NEW YORK CITY TIME OR LONDON TIME (IN THE CASE OF FOREIGN CURRENCY
LETTERS OF CREDIT), ON SUCH DATE, OR, IF SUCH NOTICE HAS NOT BEEN RECEIVED BY
THE PARENT BORROWER OR THE APPLICABLE FOREIGN SUBSIDIARY BORROWER, AS THE CASE
MAY BE, PRIOR TO SUCH TIME ON SUCH DATE, THEN NOT LATER THAN 12:00 NOON,
NEW YORK CITY TIME OR LONDON TIME (IN THE CASE OF FOREIGN CURRENCY

 

59

--------------------------------------------------------------------------------


 

LETTERS OF CREDIT), ON THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT THE
PARENT BORROWER OR THE APPLICABLE FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY
BE, RECEIVES SUCH NOTICE; PROVIDED THAT (I) THE PARENT BORROWER MAY, SUBJECT TO
THE CONDITIONS TO BORROWING SET FORTH HEREIN, REQUEST IN ACCORDANCE WITH
SECTION 2.03 OR 2.04 THAT SUCH PAYMENT BE FINANCED WITH AN ABR BORROWING (WHICH
WILL BE A BORROWING OF CLASS A REVOLVING LOANS IN THE CASE OF A REVOLVING LETTER
OF CREDIT OR OF TRANCHE B-1 LOANS IN THE CASE OF A TRANCHE B-1 LETTER OF CREDIT)
IN AN EQUIVALENT AMOUNT AND, TO THE EXTENT SO FINANCED, THE PARENT BORROWER’S
OBLIGATION TO MAKE SUCH PAYMENT SHALL BE DISCHARGED AND REPLACED BY THE
RESULTING ABR CLASS A REVOLVING LOAN, SWINGLINE LOAN OR TRANCHE B-1 LOAN AND
(II) SUCH FOREIGN SUBSIDIARY BORROWER MAY, SUBJECT TO THE CONDITIONS TO
BORROWING SET FORTH HEREIN, REQUEST IN ACCORDANCE WITH SECTION 2.03 THAT SUCH
PAYMENT BE FINANCED WITH A EUROCURRENCY CLASS A REVOLVING LOAN IN AN EQUIVALENT
AMOUNT IN THE APPLICABLE FOREIGN CURRENCY AND, TO THE EXTENT SO FINANCED, SUCH
FOREIGN SUBSIDIARY BORROWER’S OBLIGATION TO MAKE SUCH PAYMENT SHALL BE
DISCHARGED AND REPLACED BY THE RESULTING EUROCURRENCY CLASS A REVOLVING LOAN. 
IF THE PARENT BORROWER OR THE APPLICABLE FOREIGN SUBSIDIARY BORROWER, AS THE
CASE MAY BE, FAILS TO MAKE SUCH PAYMENT WHEN DUE, THE ADMINISTRATIVE AGENT SHALL
NOTIFY EACH LENDER OF THE APPLICABLE LC DISBURSEMENT, THE PAYMENT THEN DUE FROM
THE PARENT BORROWER OR THE APPLICABLE FOREIGN SUBSIDIARY BORROWER, AS THE CASE
MAY BE, IN RESPECT THEREOF AND SUCH LENDER’S CLASS A REVOLVING APPLICABLE
PERCENTAGE OR TRANCHE B-1 APPLICABLE PERCENTAGE, AS THE CASE MAY BE, THEREOF. 
PROMPTLY FOLLOWING RECEIPT OF SUCH NOTICE, EACH LENDER SHALL PAY TO THE
ADMINISTRATIVE AGENT ITS CLASS A REVOLVING APPLICABLE PERCENTAGE OR ITS TRANCHE
B-1 APPLICABLE PERCENTAGE, AS THE CASE MAY BE, OF THE UNREIMBURSED LC
DISBURSEMENT IN THE SAME MANNER AS PROVIDED IN SECTION 2.06 WITH RESPECT TO
LOANS MADE BY SUCH LENDER (AND SECTION 2.06 SHALL APPLY, MUTATIS MUTANDIS, TO
THE PAYMENT OBLIGATIONS OF THE CLASS A REVOLVING LENDERS AND THE TRANCHE B-1
LENDERS), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE ISSUING BANK
THE AMOUNTS SO RECEIVED BY IT FROM THE CLASS A REVOLVING LENDERS AND THE TRANCHE
B-1 LENDERS.  PROMPTLY FOLLOWING RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY
PAYMENT FROM THE PARENT BORROWER OR THE APPLICABLE FOREIGN SUBSIDIARY BORROWER,
AS THE CASE MAY BE, PURSUANT TO THIS PARAGRAPH, THE ADMINISTRATIVE AGENT SHALL
DISTRIBUTE SUCH PAYMENT TO THE ISSUING BANK OR, TO THE EXTENT THAT CLASS A
REVOLVING LENDERS OR TRANCHE B-1 LENDERS HAVE MADE PAYMENTS PURSUANT TO THIS
PARAGRAPH TO REIMBURSE THE ISSUING BANK, THEN DISTRIBUTE SUCH PAYMENT TO SUCH
LENDERS AND THE ISSUING BANK AS THEIR INTERESTS MAY APPEAR.  ANY PAYMENT MADE BY
A CLASS A REVOLVING LENDER OR A TRANCHE B-1 LENDER PURSUANT TO THIS PARAGRAPH TO
REIMBURSE THE ISSUING BANK FOR ANY LC DISBURSEMENT (OTHER THAN THE FUNDING OF
ABR CLASS A REVOLVING LOANS OR TRANCHE B-1 LOANS OR A SWINGLINE LOAN AS
CONTEMPLATED ABOVE) SHALL NOT CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE PARENT
BORROWER OR THE APPLICABLE FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY BE, OF
ITS OBLIGATION TO REIMBURSE SUCH LC DISBURSEMENT.

 

(F) OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE PARENT BORROWER OR ANY FOREIGN
SUBSIDIARY BORROWER TO REIMBURSE LC DISBURSEMENTS AS PROVIDED IN
PARAGRAPH (E) OF THIS SECTION SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE,
AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT
UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND IRRESPECTIVE OF (I) ANY LACK OF
VALIDITY OR ENFORCEABILITY OF

 

60

--------------------------------------------------------------------------------


 

ANY LETTER OF CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN,
(II) ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO
BE FORGED, FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING
UNTRUE OR INACCURATE IN ANY RESPECT, (III) PAYMENT BY THE ISSUING BANK UNDER A
LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (IV) ANY OTHER EVENT OR
CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT
MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE
DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF AGAINST, THE OBLIGATIONS OF THE
PARENT BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER HEREUNDER.  NONE OF THE
ADMINISTRATIVE AGENT, THE LENDERS OR THE ISSUING BANK, OR ANY OF THEIR RELATED
PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF OR IN
CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY PAYMENT
OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE
ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE
ISSUING BANK FROM LIABILITY TO THE PARENT BORROWER OR ANY APPLICABLE FOREIGN
SUBSIDIARY BORROWER, AS THE CASE MAY BE, TO THE EXTENT OF ANY DIRECT DAMAGES (AS
OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED
BY THE PARENT BORROWER OR ANY APPLICABLE FOREIGN SUBSIDIARY BORROWER, AS THE
CASE MAY BE, TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY THE PARENT
BORROWER OR ANY APPLICABLE FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY BE, THAT
ARE CAUSED BY THE ISSUING BANK’S FAILURE TO EXERCISE CARE WHEN DETERMINING
WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF CREDIT COMPLY
WITH THE TERMS THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE
OF GROSS NEGLIGENCE OR WILFUL MISCONDUCT ON THE PART OF THE ISSUING BANK (AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION), THE ISSUING BANK SHALL
BE DEEMED TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION.  IN FURTHERANCE OF
THE FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE PARTIES AGREE
THAT, WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR FACE TO BE IN
SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, THE ISSUING BANK
MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS
WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH
DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE TERMS OF SUCH
LETTER OF CREDIT.

 

(G) DISBURSEMENT PROCEDURES.  THE ISSUING BANK SHALL, PROMPTLY FOLLOWING ITS
RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT AND THE PARENT BORROWER OR ANY APPLICABLE FOREIGN
SUBSIDIARY BORROWER, AS THE CASE MAY BE, BY TELEPHONE (CONFIRMED BY TELECOPY) OF
SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK HAS MADE OR WILL MAKE AN LC
DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR DELAY IN GIVING
SUCH NOTICE SHALL NOT (I) RELIEVE THE PARENT BORROWER OR ANY APPLICABLE FOREIGN
SUBSIDIARY BORROWER, AS THE CASE MAY BE, OF ITS OBLIGATION TO REIMBURSE THE
ISSUING BANK AND THE LENDERS WITH RESPECT TO ANY SUCH LC DISBURSEMENT (OTHER
THAN WITH RESPECT TO THE TIMING OF SUCH REIMBURSEMENT OBLIGATION SET

 

61

--------------------------------------------------------------------------------


 

FORTH IN SECTION 2.05(E)) OR (II) RELIEVE (A) ANY LENDER’S OBLIGATIONS TO
ACQUIRE PARTICIPATIONS AS REQUIRED PURSUANT TO PARAGRAPH (D) OF THIS
SECTION 2.05 OR (B) IN THE CASE OF A TRANCHE B-1 LC DISBURSEMENT, THE OBLIGATION
OF THE ADMINISTRATIVE AGENT, PROMPTLY AFTER RECEIPT OF SUCH NOTICE, TO WITHDRAW
FROM THE DEPOSIT ACCOUNT EACH LENDER’S TRANCHE B-1 APPLICABLE PERCENTAGE OF SUCH
TRANCHE B-1 LC DISBURSEMENT AND APPLY SUCH AMOUNTS TO MAKE PAYMENTS TO THE
ISSUING BANK AS PROVIDED HEREIN.

 

(H) INTERIM INTEREST.  IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT, THEN,
UNLESS THE PARENT BORROWER OR ANY APPLICABLE FOREIGN SUBSIDIARY BORROWER, AS THE
CASE MAY BE, SHALL REIMBURSE SUCH LC DISBURSEMENT IN FULL ON THE DATE SUCH LC
DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL BEAR INTEREST, FOR EACH
DAY FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS MADE TO BUT EXCLUDING
THE DATE THAT THE PARENT BORROWER OR ANY APPLICABLE FOREIGN SUBSIDIARY BORROWER,
AS THE CASE MAY BE, REIMBURSES SUCH LC DISBURSEMENT, AT THE RATE PER ANNUM THEN
APPLICABLE TO (I) IN THE CASE OF INTEREST FOR THE ACCOUNT OF THE ISSUING BANK,
ABR CLASS A REVOLVING LOANS AND (II) IN THE CASE OF INTEREST FOR THE ACCOUNT OF
ANY LENDER, ABR LOANS MADE BY SUCH LENDER; PROVIDED THAT, IF THE PARENT BORROWER
OR ANY APPLICABLE FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY BE, FAILS TO
REIMBURSE SUCH LC DISBURSEMENT WHEN DUE PURSUANT TO PARAGRAPH (E) OF THIS
SECTION 2.05, THEN SECTION 2.13(C) SHALL APPLY.  INTEREST ACCRUED PURSUANT TO
THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE ISSUING BANK, EXCEPT THAT
INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY LENDER PURSUANT TO
PARAGRAPH (E) OF THIS SECTION 2.05 TO REIMBURSE THE ISSUING BANK SHALL BE FOR
THE ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH PAYMENT.

 

(I) REPLACEMENT OF THE ISSUING BANK; ADDITIONAL ISSUING BANKS.  THE ISSUING BANK
MAY BE REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG THE PARENT BORROWER (ON
BEHALF OF ITSELF AND THE FOREIGN SUBSIDIARY BORROWERS), THE ADMINISTRATIVE
AGENT, THE REPLACED ISSUING BANK AND THE SUCCESSOR ISSUING BANK.  ONE OR MORE
LENDERS MAY BE APPOINTED AS ADDITIONAL ISSUING BANKS BY WRITTEN AGREEMENT AMONG
THE PARENT BORROWER (ON BEHALF OF ITSELF AND THE FOREIGN SUBSIDIARY BORROWERS),
THE ADMINISTRATIVE AGENT (WHOSE CONSENT WILL NOT BE UNREASONABLY WITHHELD) AND
THE LENDER THAT IS TO BE SO APPOINTED.  THE ADMINISTRATIVE AGENT SHALL NOTIFY
THE LENDERS OF ANY SUCH REPLACEMENT OF THE ISSUING BANK OR ANY SUCH ADDITIONAL
ISSUING BANK.  AT THE TIME ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE
PARENT BORROWER (ON BEHALF OF ITSELF AND THE FOREIGN SUBSIDIARY BORROWERS) SHALL
PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED ISSUING BANK
PURSUANT TO SECTION 2.12(B).  FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH
REPLACEMENT OR ADDITION, AS APPLICABLE, (I) THE SUCCESSOR OR ADDITIONAL ISSUING
BANK SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE ISSUING BANK UNDER THIS
AGREEMENT WITH RESPECT TO LETTERS OF CREDIT TO BE ISSUED THEREAFTER AND
(II) REFERENCES HEREIN TO THE TERM “ISSUING BANK” SHALL BE DEEMED TO REFER TO
SUCH SUCCESSOR OR SUCH ADDITION OR TO ANY PREVIOUS ISSUING BANK, OR TO SUCH
SUCCESSOR OR SUCH ADDITION AND ALL PREVIOUS ISSUING BANKS, AS THE CONTEXT SHALL
REQUIRE.  AFTER THE REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE REPLACED
ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL THE
RIGHTS AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO
LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE
REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.  IF AT ANY TIME THERE IS MORE
THAN ONE ISSUING BANK HEREUNDER, THE PARENT

 

62

--------------------------------------------------------------------------------


 

BORROWER (ON BEHALF OF ITSELF AND THE FOREIGN SUBSIDIARY BORROWERS) MAY, IN ITS
DISCRETION, SELECT WHICH ISSUING BANK IS TO ISSUE ANY PARTICULAR LETTER OF
CREDIT.

 

(J) CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, ON THE BUSINESS DAY THAT THE PARENT BORROWER OR ANY FOREIGN
SUBSIDIARY BORROWER RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS (OR, IF THE MATURITY OF THE LOANS HAS BEEN ACCELERATED, CLASS A
REVOLVING LENDERS AND/OR TRANCHE B-1 LENDERS WITH LC EXPOSURE REPRESENTING
GREATER THAN 50% OF THE TOTAL LC EXPOSURE) DEMANDING THE DEPOSIT OF CASH
COLLATERAL PURSUANT TO THIS PARAGRAPH, THE PARENT BORROWER AND THE FOREIGN
SUBSIDIARY BORROWERS, AS THE CASE MAY BE, SHALL DEPOSIT IN AN ACCOUNT WITH THE
ADMINISTRATIVE AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR THE
BENEFIT OF THE LENDERS, AN AMOUNT IN CASH IN THE APPLICABLE CURRENCY EQUAL TO
THE LC EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID INTEREST THEREON;
PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME
EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND
PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY
EVENT OF DEFAULT WITH RESPECT TO THE PARENT BORROWER OR ANY FOREIGN SUBSIDIARY
BORROWER DESCRIBED IN CLAUSE (H) OR (I) OF ARTICLE VII.  EACH SUCH DEPOSIT SHALL
BE HELD BY THE ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PAYMENT AND
PERFORMANCE OF THE OBLIGATIONS OF THE PARENT BORROWER AND THE FOREIGN SUBSIDIARY
BORROWERS UNDER THIS AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE
DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH
ACCOUNT.  OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH DEPOSITS,
WHICH INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE DISCRETION OF THE
ADMINISTRATIVE AGENT AND AT THE RISK AND EXPENSE OF THE PARENT BORROWER AND THE
FOREIGN SUBSIDIARY BORROWERS, SUCH DEPOSITS SHALL NOT BEAR INTEREST.  INTEREST
OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT. 
MONEYS IN SUCH ACCOUNT SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE
THE ISSUING BANK FOR LC DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED AND,
TO THE EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION OF THE
REIMBURSEMENT OBLIGATIONS OF THE PARENT BORROWER AND THE FOREIGN SUBSIDIARY
BORROWERS FOR THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS HAS
BEEN ACCELERATED (BUT SUBJECT TO THE CONSENT OF CLASS A REVOLVING LENDERS AND/OR
TRANCHE B-1 LENDERS WITH LC EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL
LC EXPOSURE), BE APPLIED TO SATISFY OTHER OBLIGATIONS OF THE PARENT BORROWER AND
THE FOREIGN SUBSIDIARY BORROWERS UNDER THIS AGREEMENT.  IF THE PARENT BORROWER
OR ANY FOREIGN SUBSIDIARY BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF CASH
COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT, SUCH
AMOUNT PLUS ANY ACCRUED INTEREST OR REALIZED PROFITS OF SUCH AMOUNTS (TO THE
EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO THE PARENT BORROWER OR
SUCH FOREIGN SUBSIDIARY BORROWER WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS OF
DEFAULT HAVE BEEN CURED OR WAIVED.  IF THE PARENT BORROWER IS REQUIRED TO
PROVIDE AN AMOUNT OF SUCH COLLATERAL HEREUNDER PURSUANT TO SECTION 2.11(B), SUCH
AMOUNT PLUS ANY ACCRUED INTEREST OR REALIZED PROFITS ON ACCOUNT OF SUCH AMOUNT
(TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO THE PARENT
BORROWER AS AND TO THE EXTENT THAT, AFTER GIVING EFFECT TO SUCH RETURN, THE
PARENT BORROWER WOULD REMAIN IN COMPLIANCE WITH SECTION 2.11(B) AND NO DEFAULT
OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

 

63

--------------------------------------------------------------------------------


 


SECTION 2.06.  FUNDING OF BORROWINGS.   (A) EACH LENDER SHALL MAKE EACH LOAN TO
BE MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS BY 12:00 NOON, NEW YORK CITY TIME, OR IN THE CASE OF
FOREIGN CURRENCY BORROWINGS, LONDON TIME, TO THE ACCOUNT OF THE ADMINISTRATIVE
AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE TO THE LENDERS;
PROVIDED THAT SWINGLINE LOANS SHALL BE MADE AS PROVIDED IN SECTION 2.04.  THE
ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS AVAILABLE TO THE PARENT BORROWER OR
THE APPLICABLE FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY BE, BY PROMPTLY
CREDITING THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO AN ACCOUNT OF THE PARENT
BORROWER OR SUCH FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY BE, MAINTAINED
WITH THE ADMINISTRATIVE AGENT IN NEW YORK CITY, OR IN THE CASE OF FOREIGN
CURRENCY BORROWINGS, LONDON, AND DESIGNATED BY THE PARENT BORROWER OR SUCH
FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY BE, IN THE APPLICABLE BORROWING
REQUEST; PROVIDED THAT ABR CLASS A REVOLVING LOANS MADE TO FINANCE THE
REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN SECTION 2.05(E) SHALL BE
REMITTED BY THE ADMINISTRATIVE AGENT TO THE ISSUING BANK.


 

(B) UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER
PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION AND MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE PARENT BORROWER OR THE
APPLICABLE FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY BE, A CORRESPONDING
AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE
APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE
LENDER AND THE PARENT BORROWER OR THE APPLICABLE FOREIGN SUBSIDIARY BORROWER, AS
THE CASE MAY BE, SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE PARENT BORROWER OR THE
APPLICABLE FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY BE, TO BUT EXCLUDING THE
DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF SUCH LENDER,
THE GREATER OF (X) THE FEDERAL FUNDS EFFECTIVE RATE AND (Y) A RATE DETERMINED BY
THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION, EXCEPT WITH RESPECT TO FOREIGN CURRENCY BORROWINGS, THE APPLICABLE
RATE SHALL BE DETERMINED AS SPECIFIED IN CLAUSE (Y) ABOVE, OR (II) IN THE CASE
OF THE PARENT BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER, THE INTEREST RATE
APPLICABLE TO ABR CLASS A REVOLVING LOANS.  IF SUCH LENDER PAYS SUCH AMOUNT TO
THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN
INCLUDED IN SUCH BORROWING.

 

(C) THE ADMINISTRATIVE AGENT WILL MAKE EACH TRANCHE B-1 LOAN TO BE MADE
HEREUNDER AVAILABLE TO THE PARENT BORROWER BY PROMPTLY CREDITING THE AMOUNTS
WITHDRAWN BY IT FROM THE DEPOSIT ACCOUNT IN ACCORDANCE WITH SECTION 2.02(A)(II),
IN LIKE FUNDS, TO AN ACCOUNT DESIGNATED BY THE PARENT BORROWER IN THE APPLICABLE
BORROWING REQUEST; PROVIDED THAT TRANCHE B-1 LOANS MADE TO FINANCE THE
REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN SECTION 2.05(E) SHALL BE
REMITTED BY THE ADMINISTRATIVE AGENT TO THE APPLICABLE ISSUING BANK.

 

64

--------------------------------------------------------------------------------


 


SECTION 2.07.  INTEREST ELECTIONS.  (A) EACH BORROWING INITIALLY SHALL BE OF THE
TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE CASE OF A
EUROCURRENCY BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD AS SPECIFIED IN
SUCH BORROWING REQUEST.  THEREAFTER, THE PARENT BORROWER, THE APPLICABLE
SUBSIDIARY TERM BORROWER OR THE APPLICABLE FOREIGN SUBSIDIARY BORROWER, AS THE
CASE MAY BE, MAY ELECT TO CONVERT SUCH BORROWING TO A DIFFERENT TYPE OR TO
CONTINUE SUCH BORROWING AND, IN THE CASE OF A EUROCURRENCY BORROWING, MAY ELECT
INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN THIS SECTION.  THE PARENT
BORROWER, THE APPLICABLE SUBSIDIARY TERM BORROWER OR THE APPLICABLE FOREIGN
SUBSIDIARY BORROWER, AS THE CASE MAY BE, MAY ELECT DIFFERENT OPTIONS WITH
RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED BORROWING, IN WHICH CASE EACH SUCH
PORTION SHALL BE ALLOCATED RATABLY AMONG THE LENDERS HOLDING THE LOANS
COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING EACH SUCH PORTION SHALL BE
CONSIDERED A SEPARATE BORROWING.  THIS SECTION SHALL NOT APPLY TO SWINGLINE
LOANS, WHICH MAY NOT BE CONVERTED OR CONTINUED.


 

(B) TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE PARENT BORROWER, THE
APPLICABLE SUBSIDIARY TERM BORROWER OR THE APPLICABLE FOREIGN SUBSIDIARY
BORROWER, AS THE CASE MAY BE, SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH
ELECTION BY TELEPHONE BY THE TIME THAT A BORROWING REQUEST WOULD BE REQUIRED
UNDER SECTION 2.03 IF THE PARENT BORROWER, THE APPLICABLE SUBSIDIARY TERM
BORROWER OR THE APPLICABLE FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY BE, WERE
REQUESTING A REVOLVING LOAN, TRANCHE B-1 LOAN OR TRANCHE B TERM LOAN OF THE TYPE
RESULTING FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION. 
EACH SUCH TELEPHONIC INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE
CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A
WRITTEN INTEREST ELECTION REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT
AND SIGNED BY THE PARENT BORROWER, THE APPLICABLE SUBSIDIARY TERM BORROWER OR
THE APPLICABLE FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY BE.

 

(C) EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:

 

(I) THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES AND, IF
DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS THEREOF,
THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN WHICH CASE
THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) BELOW SHALL
BE SPECIFIED FOR EACH RESULTING BORROWING);

 

(II) THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST ELECTION
REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III) WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A
EUROCURRENCY BORROWING; AND

 

(IV) IF THE RESULTING BORROWING IS A EUROCURRENCY BORROWING, THE INTEREST PERIOD
TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH SHALL BE A
PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.

 

65

--------------------------------------------------------------------------------


 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Parent Borrower, the applicable
Subsidiary Term Borrower or the applicable Foreign Subsidiary Borrower, as the
case may be, shall be deemed to have selected an Interest Period of one month’s
duration.

 

(D) PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.

 

(E) IF AN INTEREST ELECTION REQUEST WITH RESPECT TO A EUROCURRENCY BORROWING IS
NOT TIMELY DELIVERED PRIOR TO THE END OF THE INTEREST PERIOD APPLICABLE THERETO,
THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED HEREIN, AT THE END OF SUCH
INTEREST PERIOD SUCH BORROWING SHALL BE CONVERTED TO AN ABR BORROWING (UNLESS
SUCH BORROWING IS A FOREIGN CURRENCY BORROWING, IN WHICH CASE SUCH BORROWING
SHALL BECOME DUE AND PAYABLE ON THE LAST DAY OF SUCH INTEREST PERIOD). 
NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT, AT THE REQUEST OF THE
REQUIRED LENDERS, SO NOTIFIES THE PARENT BORROWER (ON BEHALF OF ITSELF, THE
SUBSIDIARY TERM BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS), THEN, SO LONG
AS AN EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING BORROWING (OTHER THAN A
FOREIGN CURRENCY BORROWING) MAY BE CONVERTED TO OR CONTINUED AS A EUROCURRENCY
BORROWING AND (II) UNLESS REPAID, EACH EUROCURRENCY BORROWING (OTHER THAN A
FOREIGN CURRENCY BORROWING) SHALL BE CONVERTED TO AN ABR BORROWING AT THE END OF
THE INTEREST PERIOD APPLICABLE THERETO.

 


SECTION 2.08.  TERMINATION AND REDUCTION OF COMMITMENTS.  (A) UNLESS PREVIOUSLY
TERMINATED, (I) THE CLASS A REVOLVING COMMITMENTS SHALL TERMINATE ON THE CLASS A
REVOLVING COMMITMENT TERMINATION DATE AND (II) THE CLASS B REVOLVING COMMITMENTS
AND TRANCHE B-1 COMMITMENTS SHALL TERMINATE ON THE CLASS B REVOLVING COMMITMENT
TERMINATION DATE.  EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT THE TRANCHE B
COMMITMENTS (AS DEFINED IN THE EXISTING CREDIT AGREEMENT) HAVE TERMINATED.


 

(B) THE PARENT BORROWER (ON BEHALF OF ITSELF AND THE FOREIGN SUBSIDIARY
BORROWERS) MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME REDUCE, THE
COMMITMENTS OF ANY CLASS (IT BEING UNDERSTOOD THAT REDUCTIONS OF THE CLASS A
REVOLVING COMMITMENTS OR THE CLASS B REVOLVING COMMITMENTS WILL AUTOMATICALLY
REDUCE THE RELATED FOREIGN CURRENCY COMMITMENTS ON A PRO RATA BASIS); PROVIDED
THAT (I) EACH REDUCTION OF THE COMMITMENTS OF ANY CLASS SHALL BE IN AN AMOUNT
THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000 AND
(II) (A) THE REVOLVING COMMITMENTS OF EITHER CLASS SHALL NOT BE TERMINATED OR
REDUCED IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE REVOLVING
LOANS OF SUCH CLASS IN ACCORDANCE WITH SECTION 2.11, THE SUM OF THE REVOLVING
EXPOSURES OF SUCH CLASS WOULD EXCEED THE TOTAL REVOLVING COMMITMENTS OF SUCH
CLASS OR (B) THE TRANCHE B-1 COMMITMENTS SHALL NOT BE REDUCED IF, AFTER GIVING
EFFECT TO ANY CONCURRENT PREPAYMENT OF THE TRANCHE B-1 LOANS IN ACCORDANCE WITH
SECTION 2.11, THE SUM OF THE TRANCHE B-1 EXPOSURES WOULD EXCEED THE TRANCHE B-1
TOTAL COMMITMENT.

 

66

--------------------------------------------------------------------------------


 

(C) THE PARENT BORROWER (ON BEHALF OF ITSELF AND THE FOREIGN SUBSIDIARY
BORROWERS) SHALL NOTIFY THE ADMINISTRATIVE AGENT (OR, IN THE CASE OF FOREIGN
CURRENCY COMMITMENTS, THE FOREIGN CURRENCY ADMINISTRATIVE AGENT) OF ANY ELECTION
TO TERMINATE OR REDUCE THE COMMITMENTS OF ANY CLASS UNDER PARAGRAPH (B) OF THIS
SECTION AT LEAST THREE BUSINESS DAYS PRIOR (AND, IN THE CASE OF FOREIGN CURRENCY
COMMITMENTS, NOT LATER THAN 11 A.M., LONDON TIME, THREE BUSINESS DAYS PRIOR) TO
THE EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION
AND THE EFFECTIVE DATE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE
ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH
NOTICE DELIVERED BY THE PARENT BORROWER (ON BEHALF OF ITSELF AND THE FOREIGN
SUBSIDIARY BORROWERS) PURSUANT TO THIS SECTION SHALL BE IRREVOCABLE; PROVIDED
THAT A NOTICE OF TERMINATION OF THE REVOLVING COMMITMENTS OF EITHER CLASS OR A
NOTICE OF REDUCTION OF THE TRANCHE B-1 COMMITMENTS TO ZERO DELIVERED BY THE
PARENT BORROWER (ON BEHALF OF ITSELF AND THE FOREIGN SUBSIDIARY BORROWERS) MAY
STATE THAT SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT
FACILITIES OR THE OCCURRENCE OF ANOTHER TRANSACTION, IN WHICH CASE SUCH NOTICE
MAY BE REVOKED BY THE PARENT BORROWER (ON BEHALF OF ITSELF AND THE FOREIGN
SUBSIDIARY BORROWERS) (BY NOTICE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE
SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT SATISFIED.  ANY REDUCTION OF
THE COMMITMENTS OF ANY CLASS SHALL BE PERMANENT.  EACH REDUCTION OF THE
REVOLVING COMMITMENTS OF EITHER CLASS SHALL BE MADE RATABLY AMONG THE LENDERS OF
SUCH CLASS, AS APPLICABLE, IN ACCORDANCE WITH THEIR RESPECTIVE REVOLVING
COMMITMENTS OF SUCH CLASS AND EACH REDUCTION OF THE TRANCHE B-1 COMMITMENTS
SHALL BE MADE RATABLY AMONG THE TRANCHE B-1 LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE TRANCHE B-1 COMMITMENTS.

 

FOR THE AVOIDANCE OF DOUBT, THE CONVERSION OF A CLASS B REVOLVING COMMITMENT
INTO A CLASS A REVOLVING COMMITMENT PURSUANT TO AN INCREMENTAL AMENDMENT SHALL
NOT BE CONSIDERED A REDUCTION OF REVOLVING COMMITMENTS AND THE PROVISIONS OF
THIS SECTION 2.08 SHALL NOT APPLY TO SUCH CONVERSION.

 


SECTION 2.09.  REPAYMENT OF LOANS; EVIDENCE OF DEBT.  (A) THE PARENT BORROWER,
EACH SUBSIDIARY TERM BORROWER (WITH RESPECT TO TRANCHE B TERM LOANS MADE TO SUCH
SUBSIDIARY TERM BORROWER) AND EACH FOREIGN SUBSIDIARY BORROWER (WITH RESPECT TO
FOREIGN CURRENCY LOANS MADE TO SUCH FOREIGN SUBSIDIARY BORROWER) HEREBY
UNCONDITIONALLY PROMISES TO PAY (I) TO THE ADMINISTRATIVE AGENT (A) FOR THE
ACCOUNT OF EACH CLASS A REVOLVING LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF
EACH CLASS A REVOLVING LOAN OF SUCH LENDER ON THE CLASS A REVOLVING COMMITMENT
TERMINATION DATE, (B) FOR THE ACCOUNT OF EACH CLASS B REVOLVING LENDER THE THEN
UNPAID PRINCIPAL AMOUNT OF EACH CLASS B REVOLVING LOAN OF SUCH LENDER ON THE
CLASS B REVOLVING COMMITMENT TERMINATION DATE, (C) FOR THE ACCOUNT OF EACH
TRANCHE B-1 LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH TRANCHE B-1 LOAN OF
SUCH LENDER ON THE CLASS B REVOLVING COMMITMENT TERMINATION DATE, (II) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER THE THEN UNPAID PRINCIPAL
AMOUNT OF EACH TRANCHE B TERM LOAN OF SUCH LENDER AS PROVIDED IN SECTION 2.10
AND (III) TO THE SWINGLINE LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH
SWINGLINE LOAN ON THE EARLIER OF THE CLASS A REVOLVING COMMITMENT TERMINATION
DATE AND THE FIRST DATE AFTER SUCH SWINGLINE LOAN IS MADE THAT IS THE 15TH OR
LAST DAY OF A CALENDAR MONTH AND IS AT LEAST TWO BUSINESS DAYS AFTER SUCH

 

67

--------------------------------------------------------------------------------


 


SWINGLINE LOAN IS MADE; PROVIDED THAT ON EACH DATE THAT A REVOLVING LOAN (OTHER
THAN A FOREIGN CURRENCY BORROWING) IS MADE, THE PARENT BORROWER SHALL REPAY ALL
SWINGLINE LOANS THAT WERE OUTSTANDING ON THE DATE SUCH BORROWING WAS REQUESTED.


 

(B) EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE PARENT BORROWER, THE SUBSIDIARY
TERM BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS TO SUCH LENDER RESULTING
FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER.

 

(C) THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL RECORD
(I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS AND TYPE THEREOF AND THE
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE PARENT BORROWER, THE
SUBSIDIARY TERM BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS TO EACH LENDER
HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT
HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.

 

(D) THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO
PARAGRAPH (B) OR (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE
EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR
ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE PARENT
BORROWER, THE SUBSIDIARY TERM BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS TO
REPAY THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 

(E) ANY LENDER MAY REQUEST THAT LOANS OF ANY CLASS MADE BY IT BE EVIDENCED BY A
PROMISSORY NOTE.  IN SUCH EVENT, THE PARENT BORROWER, THE APPLICABLE SUBSIDIARY
TERM BORROWER OR THE APPLICABLE FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY BE,
SHALL PREPARE, EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO
THE ORDER OF SUCH LENDER (OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND
ITS REGISTERED ASSIGNS) AND IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT. 
THEREAFTER, THE LOANS EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST THEREON
SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION 10.04) BE
REPRESENTED BY ONE OR MORE PROMISSORY NOTES IN SUCH FORM PAYABLE TO THE ORDER OF
THE PAYEE NAMED THEREIN (OR, IF SUCH PROMISSORY NOTE IS A REGISTERED NOTE, TO
SUCH PAYEE AND ITS REGISTERED ASSIGNS).

 


SECTION 2.10.  AMORTIZATION OF TRANCHE B TERM LOANS.  (A) SUBJECT TO ADJUSTMENT
PURSUANT TO PARAGRAPH (E) OF THIS SECTION, THE TERM LOAN BORROWERS(I) SHALL
REPAY CLASS A TRANCHE B TERM LOANS ON EACH DATE SET FORTH BELOW IN AN AGGREGATE
PRINCIPAL AMOUNT EQUAL TO (A) A FRACTION, THE NUMERATOR OF WHICH IS THE
AGGREGATE PRINCIPAL AMOUNT OF CLASS A TRANCHE B TERM LOANS OUTSTANDING ON THE
RESTATEMENT EFFECTIVE DATE AND THE DENOMINATOR OF WHICH IS THE AGGREGATE
PRINCIPAL AMOUNT OF TRANCHE B TERM LOANS OUTSTANDING ON THE RESTATEMENT
EFFECTIVE DATE MULTIPLIED BY (B) THE AMOUNT SET FORTH OPPOSITE SUCH DATE IN THE
TABLE BELOW AND (II) SHALL REPAY CLASS B TRANCHE B TERM LOANS ON EACH DATE SET
FORTH BELOW ON OR BEFORE THE CLASS B TRANCHE B

 

68

--------------------------------------------------------------------------------


 


MATURITY DATE IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO (A) A FRACTION, THE
NUMERATOR OF WHICH IS THE AGGREGATE PRINCIPAL AMOUNT OF CLASS B TRANCHE B TERM
LOANS OUTSTANDING ON THE RESTATEMENT EFFECTIVE DATE AND THE DENOMINATOR OF WHICH
IS THE AGGREGATE PRINCIPAL AMOUNT OF TRANCHE B TERM LOANS OUTSTANDING ON THE
RESTATEMENT EFFECTIVE DATE MULTIPLIED BY (B) THE AMOUNT SET FORTH OPPOSITE SUCH
DATE IN THE TABLE BELOW (IT BEING UNDERSTOOD THAT THE AMOUNTS SET FORTH BELOW DO
NOT REFLECT ADJUSTMENTS IN RESPECT OF PREPAYMENTS, IF ANY, OF TRANCHE B TERM
LOANS PRIOR TO THE RESTATEMENT EFFECTIVE DATE, WHICH SHALL AFFECT AND REDUCE THE
SCHEDULED AMORTIZATION PAYMENTS SET FORTH BELOW IN A MANNER CONSISTENT WITH
SECTION 2.10(D) OF THE EXISTING CREDIT AGREEMENT):

 

Date

 

Amount

 

December 31, 2009

 

$

650,000

 

March 31, 2010

 

$

650,000

 

June 30, 2010

 

$

650,000

 

September 30, 2010

 

$

650,000

 

December 31, 2010

 

$

650,000

 

March 31, 2011

 

$

650,000

 

June 30, 2011

 

$

650,000

 

September 30, 2011

 

$

650,000

 

December 31, 2011

 

$

650,000

 

March 31, 2012

 

$

650,000

 

June 30, 2012

 

$

650,000

 

September 30, 2012

 

$

650,000

 

December 31, 2012

 

$

650,000

 

March 31, 2013

 

$

650,000

 

June 30, 2013

 

$

650,000

 

September 30, 2013

 

$

650,000

 

December 31, 2013

 

$

650,000

 

March 31, 2014

 

$

650,000

 

June 30, 2014

 

$

650,000

 

September 30, 2014

 

$

650,000

 

December 31, 2014

 

$

650,000

 

March 31, 2015

 

$

650,000

 

June 30, 2015

 

$

650,000

 

September 30, 2015

 

$

650,000

 

 

69

--------------------------------------------------------------------------------


 

provided that the foregoing scheduled amortization payments shall be deemed to
include, with respect to each Class of Tranche B Term Loans, the entire
remaining principal amount of the Tranche B Term Loans of such Class payable on
the applicable Tranche B Maturity Date.  It is understood that the foregoing
scheduled repayments of Class A Tranche B Term Loans and Class B Tranche B Term
Loans are intended to result in scheduled repayments of such Term Loans in the
same amounts that would have been required, as of the Restatement Effective
Date, if the Restatement Transactions had not occurred, but taking into account
adjustments subsequent to the Restatement Effective Date and, in the case of
Class A Tranche B Loans, scheduled repayments after the date that such Loans
would have matured under the Existing Credit Agreement.

 

(B) [RESERVED].

 

(C) TO THE EXTENT NOT PREVIOUSLY PAID, (I) ALL CLASS A TRANCHE B TERM LOANS
SHALL BE DUE AND PAYABLE ON THE CLASS A TRANCHE B MATURITY DATE AND (II) ALL
CLASS B TRANCHE B TERM LOANS SHALL BE DUE AND PAYABLE ON THE CLASS B TRANCHE B
MATURITY DATE.

 

(D) ANY PREPAYMENT OF TRANCHE B TERM LOANS OF EITHER CLASS SHALL BE APPLIED TO
REDUCE THE SUBSEQUENT SCHEDULED REPAYMENTS OF THE TRANCHE B TERM LOANS OF SUCH
CLASS TO BE MADE PURSUANT TO THIS SECTION RATABLY; PROVIDED THAT ANY PREPAYMENT
MADE PURSUANT TO SECTION 2.11(A) SHALL BE APPLIED, FIRST, TO REDUCE THE NEXT TWO
SCHEDULED REPAYMENTS OF THE TRANCHE B TERM LOANS OF SUCH CLASS DUE TO BE MADE
WITHIN THE NEXT TWELVE MONTHS PURSUANT TO THIS SECTION UNLESS AND UNTIL SUCH
NEXT SCHEDULED REPAYMENT HAS BEEN ELIMINATED AS A RESULT OF REDUCTIONS HEREUNDER
(PROVIDED, FURTHER, THAT THE AMOUNT OF SUCH PREPAYMENT THAT MAY BE ALLOCATED AS
PROVIDED IN THIS PROVISO MAY NOT EXCEED THE GREATER OF 50% OF SUCH PREPAYMENT
AND THE AMOUNT OF SUCH TWO SCHEDULED REPAYMENTS).  NOTWITHSTANDING THE
FOREGOING, ANY PREPAYMENT OF EUROCURRENCY TRANCHE B TERM LOANS MADE PURSUANT TO
SECTION 2.11(A) ON A DATE THAT IS (X) THE LAST DAY OF AN INTEREST PERIOD AND
(Y) NO MORE THAN FIVE DAYS PRIOR TO A SCHEDULED AMORTIZATION PAYMENT PURSUANT
THIS SECTION SHALL BE APPLIED, FIRST, TO REDUCE SUCH SCHEDULED PAYMENT, AND ANY
EXCESS SHALL BE APPLIED AS REQUIRED BY THE FIRST SENTENCE OF THIS
SECTION 2.10(D).

 

(E) PRIOR TO ANY REPAYMENT OF ANY TRANCHE B TERM LOANS OF EITHER
CLASS HEREUNDER, THE PARENT BORROWER (ON BEHALF OF ITSELF AND THE APPLICABLE
SUBSIDIARY TERM BORROWER) SHALL SELECT THE BORROWING OR BORROWINGS OF THE
APPLICABLE CLASS TO BE REPAID AND SHALL NOTIFY THE ADMINISTRATIVE AGENT BY
TELEPHONE (CONFIRMED BY TELECOPY) OF SUCH SELECTION NOT LATER THAN 11:00 A.M.,
NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE SCHEDULED DATE OF SUCH
REPAYMENT.  EACH REPAYMENT OF A BORROWING SHALL BE APPLIED RATABLY TO THE LOANS
INCLUDED IN THE REPAID BORROWING.  REPAYMENTS OF TRANCHE B TERM LOANS SHALL BE
ACCOMPANIED BY ACCRUED INTEREST ON THE AMOUNT REPAID.

 


SECTION 2.11.  PREPAYMENT OF LOANS.  (A) THE PARENT BORROWER, THE SUBSIDIARY
TERM BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS, AS THE CASE MAY BE, SHALL
HAVE THE RIGHT AT ANY TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING IN
WHOLE OR IN PART, SUBJECT TO THE REQUIREMENTS OF THIS SECTION.

 

70

--------------------------------------------------------------------------------


 

(B) IN THE EVENT AND ON SUCH OCCASION THAT (I) THE SUM OF THE CLASS A REVOLVING
EXPOSURES EXCEEDS THE TOTAL CLASS A REVOLVING COMMITMENTS, (II) THE SUM OF THE
CLASS B REVOLVING EXPOSURES EXCEEDS THE TOTAL CLASS B REVOLVING COMMITMENTS OR
(III) THE SUM OF THE TRANCHE B-1 EXPOSURES EXCEEDS THE TRANCHE B-1 TOTAL
COMMITMENT, THE PARENT BORROWER AND THE FOREIGN SUBSIDIARY BORROWERS, AS THE
CASE MAY BE, SHALL PREPAY LOANS (OR, IF NO SUCH BORROWINGS ARE OUTSTANDING,
DEPOSIT CASH COLLATERAL IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 2.05(J)) IN AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS.

 

(C) IN THE EVENT AND ON SUCH OCCASION THAT (I) THE SUM OF THE CLASS A FOREIGN
CURRENCY EXPOSURES EXCEEDS (A) 105% OF THE TOTAL CLASS A FOREIGN CURRENCY
COMMITMENTS SOLELY AS A RESULT OF CURRENCY FLUCTUATIONS OR (B) THE TOTAL CLASS A
FOREIGN CURRENCY COMMITMENTS (OTHER THAN AS A RESULT OF CURRENCY FLUCTUATIONS),
THE FOREIGN SUBSIDIARY BORROWERS SHALL PREPAY CLASS A FOREIGN CURRENCY
BORROWINGS (OR IF NO SUCH BORROWINGS ARE OUTSTANDING, DEPOSIT CASH COLLATERAL IN
AN ACCOUNT WITH THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.05(J)) IN AN
AMOUNT EQUAL TO THE AMOUNT BY WHICH THE SUM OF CLASS A FOREIGN CURRENCY
EXPOSURES EXCEED THE TOTAL CLASS A FOREIGN CURRENCY COMMITMENTS NO LATER THAN IN
THE CASE OF CLAUSE (I)(A) ABOVE THE NEXT INTEREST PAYMENT DATE AND IN THE CASE
OF CLAUSE (I)(B) ABOVE, THE FIRST BUSINESS DAY THAT SUCH EXCESS EXISTS AND
(II) THE SUM OF THE CLASS B FOREIGN CURRENCY EXPOSURES EXCEEDS (A) 105% OF THE
TOTAL CLASS B FOREIGN CURRENCY COMMITMENTS SOLELY AS A RESULT OF CURRENCY
FLUCTUATIONS OR (B) THE TOTAL CLASS B FOREIGN CURRENCY COMMITMENTS (OTHER THAN
AS A RESULT OF CURRENCY FLUCTUATIONS), THE FOREIGN SUBSIDIARY BORROWERS SHALL
PREPAY CLASS B FOREIGN CURRENCY BORROWINGS (OR IF NO SUCH BORROWINGS ARE
OUTSTANDING, DEPOSIT CASH COLLATERAL IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT
PURSUANT TO SECTION 2.05(J)) IN AN AMOUNT EQUAL TO THE AMOUNT BY WHICH THE SUM
OF CLASS B FOREIGN CURRENCY EXPOSURES EXCEED THE TOTAL CLASS B FOREIGN CURRENCY
COMMITMENTS NO LATER THAN IN THE CASE OF CLAUSE (II)(A) ABOVE THE NEXT INTEREST
PAYMENT DATE AND IN THE CASE OF CLAUSE (II)(B) ABOVE, THE FIRST BUSINESS DAY
THAT SUCH EXCESS EXISTS.

 

(D) IN THE EVENT AND ON EACH OCCASION THAT ANY NET PROCEEDS ARE RECEIVED BY OR
ON BEHALF OF HOLDINGS, THE PARENT BORROWER OR ANY SUBSIDIARY IN RESPECT OF ANY
PREPAYMENT EVENT, THE PARENT BORROWER (ON BEHALF OF ITSELF AND, IN THE CASE OF
TRANCHE B TERM LOANS, THE SUBSIDIARY TERM BORROWERS) SHALL, WITHIN THREE
BUSINESS DAYS AFTER SUCH NET PROCEEDS ARE RECEIVED, PREPAY TRANCHE B TERM LOANS
IN AN AGGREGATE AMOUNT EQUAL TO SUCH NET PROCEEDS; PROVIDED THAT, IN THE CASE OF
ANY EVENT DESCRIBED IN CLAUSE (A) OF THE DEFINITION OF THE TERM PREPAYMENT EVENT
(OTHER THAN SALES, TRANSFERS OR OTHER DISPOSITIONS PURSUANT TO
SECTION 6.05(J) IN EXCESS OF $25,000,000), IF HOLDINGS OR THE PARENT BORROWER
SHALL DELIVER, WITHIN SUCH THREE BUSINESS DAYS, TO THE ADMINISTRATIVE AGENT A
CERTIFICATE OF A FINANCIAL OFFICER TO THE EFFECT THAT HOLDINGS, THE PARENT
BORROWER AND THE SUBSIDIARIES, INTEND TO APPLY THE NET PROCEEDS FROM SUCH EVENT
(OR A PORTION THEREOF SPECIFIED IN SUCH CERTIFICATE), WITHIN 365 DAYS AFTER
RECEIPT OF SUCH NET PROCEEDS, TO ACQUIRE REAL PROPERTY, EQUIPMENT OR OTHER
TANGIBLE ASSETS TO BE USED IN THE BUSINESS OF THE PARENT BORROWER AND THE
SUBSIDIARIES, AND CERTIFYING THAT NO DEFAULT HAS OCCURRED AND IS CONTINUING,
THEN NO PREPAYMENT SHALL BE REQUIRED PURSUANT TO THIS PARAGRAPH IN RESPECT OF
THE NET PROCEEDS IN RESPECT OF SUCH EVENT (OR THE PORTION OF SUCH NET PROCEEDS

 

71

--------------------------------------------------------------------------------


 

SPECIFIED IN SUCH CERTIFICATE, IF APPLICABLE) EXCEPT TO THE EXTENT OF ANY SUCH
NET PROCEEDS THEREFROM THAT HAVE NOT BEEN SO APPLIED BY THE END OF SUCH 365-DAY
PERIOD, AT WHICH TIME A PREPAYMENT SHALL BE REQUIRED IN AN AMOUNT EQUAL TO SUCH
NET PROCEEDS THAT HAVE NOT BEEN SO APPLIED.

 

(E) FOLLOWING THE END OF EACH FISCAL YEAR OF THE PARENT BORROWER, COMMENCING
WITH THE FISCAL YEAR ENDING DECEMBER 31, 2006, THE PARENT BORROWER (ON BEHALF OF
ITSELF AND, IN THE CASE OF TRANCHE B TERM LOANS, THE SUBSIDIARY TERM BORROWERS)
SHALL PREPAY TRANCHE B TERM LOANS IN AN AGGREGATE AMOUNT EQUAL TO 50% OF EXCESS
CASH FLOW FOR SUCH FISCAL YEAR; PROVIDED THAT SUCH PERCENTAGE SHALL BE REDUCED
FROM 50% TO 25% WITH RESPECT TO THE PREPAYMENT UNDER THIS PARAGRAPH (E) IF THE
PARENT BORROWER’S LEVERAGE RATIO AS OF THE LAST FISCAL QUARTER PRECEDING THE
APPLICABLE PREPAYMENT DATE IS LESS THAN 3.00 TO 1.00.  EACH PREPAYMENT PURSUANT
TO THIS PARAGRAPH SHALL BE MADE ON OR BEFORE THE DATE ON WHICH FINANCIAL
STATEMENTS ARE DELIVERED PURSUANT TO SECTION 5.01 WITH RESPECT TO THE FISCAL
YEAR FOR WHICH EXCESS CASH FLOW IS BEING CALCULATED (AND IN ANY EVENT WITHIN
95 DAYS AFTER THE END OF SUCH FISCAL YEAR).

 

(F) PRIOR TO ANY OPTIONAL OR MANDATORY PREPAYMENT OF BORROWINGS HEREUNDER, THE
PARENT BORROWER (ON BEHALF OF ITSELF, THE SUBSIDIARY TERM BORROWERS AND THE
FOREIGN SUBSIDIARY BORROWERS) SHALL SELECT THE BORROWING OR BORROWINGS TO BE
PREPAID AND SHALL SPECIFY SUCH SELECTION IN THE NOTICE OF SUCH PREPAYMENT
PURSUANT TO PARAGRAPH (G) OF THIS SECTION.  IN THE EVENT OF ANY OPTIONAL OR
MANDATORY PREPAYMENT OF TRANCHE B TERM LOANS MADE AT A TIME WHEN TRANCHE B TERM
LOANS OF MORE THAN ONE CLASS REMAIN OUTSTANDING, THE PARENT BORROWER SHALL
SELECT TRANCHE B TERM LOANS TO BE PREPAID SO THAT THE AGGREGATE AMOUNT OF SUCH
PREPAYMENT IS ALLOCATED BETWEEN THE CLASS A TRANCHE B TERM LOANS AND CLASS B
TRANCHE B TERM LOANS PRO RATA BASED ON THE AGGREGATE PRINCIPAL AMOUNT OF
OUTSTANDING BORROWINGS OF EACH SUCH CLASS; PROVIDED THAT ANY OPTIONAL PREPAYMENT
OF CLASS B TRANCHE B TERM LOANS MAY BE MADE PURSUANT TO SECTION 2.11(A) ABOVE
WITHOUT A PRO RATA PREPAYMENT OF CLASS A TRANCHE B TERM LOANS.  ANY OPTIONAL
PREPAYMENT OF TRANCHE B-1 LOANS SHALL BE ALLOCATED RATABLY AMONG THE TRANCHE B-1
LENDERS BASED ON THE AGGREGATE PRINCIPAL AMOUNT OF EACH SUCH LENDER’S
OUTSTANDING TRANCHE B-1 LOANS, WITHOUT REGARD TO WHETHER ANY SUCH LENDER IS A
CLASS A TRANCHE B-1 LENDER OR A CLASS B TRANCHE B-1 LENDER.

 

(G) THE PARENT BORROWER (ON BEHALF OF ITSELF, THE SUBSIDIARY TERM BORROWERS AND
THE FOREIGN SUBSIDIARY BORROWERS) SHALL NOTIFY THE ADMINISTRATIVE AGENT (OR, IN
THE CASE OF A FOREIGN CURRENCY BORROWING, THE FOREIGN CURRENCY ADMINISTRATIVE
AGENT) AND, IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER
BY TELEPHONE (CONFIRMED BY TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE
OF PREPAYMENT OF A EUROCURRENCY BORROWING, NOT LATER THAN 12:00 NOON, NEW YORK
CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT, (II) IN THE CASE
OF PREPAYMENT OF AN ABR BORROWING, NOT LATER THAN 12:00 NOON, NEW YORK CITY
TIME, ONE BUSINESS DAY BEFORE THE DATE OF PREPAYMENT, (III) IN THE CASE OF
PREPAYMENT OF A SWINGLINE LOAN, NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME,
ON THE DATE OF PREPAYMENT AND (IV) IN THE CASE OF PREPAYMENT OF A FOREIGN
CURRENCY BORROWING, NOT LATER THAN 11 A.M. LONDON TIME, THREE BUSINESS DAYS
BEFORE THE DATE OF PREPAYMENT.  EACH SUCH NOTICE SHALL BE

 

72

--------------------------------------------------------------------------------


 

IRREVOCABLE AND SHALL SPECIFY THE PREPAYMENT DATE, THE PRINCIPAL AMOUNT OF EACH
BORROWING OR PORTION THEREOF TO BE PREPAID AND, IN THE CASE OF A MANDATORY
PREPAYMENT, A REASONABLY DETAILED CALCULATION OF THE AMOUNT OF SUCH PREPAYMENT;
PROVIDED THAT, IF A NOTICE OF OPTIONAL PREPAYMENT IS GIVEN IN CONNECTION WITH A
CONDITIONAL NOTICE OF TERMINATION OF EITHER CLASS OF THE REVOLVING COMMITMENTS
OR A CONDITIONAL NOTICE OF REDUCTION OF THE TRANCHE B-1 COMMITMENTS TO ZERO AS
CONTEMPLATED BY SECTION 2.08, THEN SUCH NOTICE OF PREPAYMENT MAY BE REVOKED IF
SUCH NOTICE OF TERMINATION IS REVOKED IN ACCORDANCE WITH SECTION 2.08.  PROMPTLY
FOLLOWING RECEIPT OF ANY SUCH NOTICE (OTHER THAN A NOTICE RELATING SOLELY TO
SWINGLINE LOANS), THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE
CONTENTS THEREOF.  EACH PARTIAL PREPAYMENT OF ANY BORROWING SHALL BE IN AN
AMOUNT THAT WOULD BE PERMITTED IN THE CASE OF AN ADVANCE OF A BORROWING OF THE
SAME TYPE AS PROVIDED IN SECTION 2.02, EXCEPT AS NECESSARY TO APPLY FULLY THE
REQUIRED AMOUNT OF A MANDATORY PREPAYMENT.  EACH PREPAYMENT OF A BORROWING SHALL
BE APPLIED RATABLY TO THE LOANS INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS
SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.13.
PREPAYMENTS OF TRANCHE B-1 LOANS SHALL BE DEPOSITED BY THE ADMINISTRATIVE AGENT
IN THE DEPOSIT ACCOUNT TO THE EXTENT PROVIDED IN SECTION 2.01(A)(II)(B).

 

(H) IN THE EVENT THAT ANY OPTIONAL PREPAYMENT OF CLASS A TRANCHE B TERM LOANS OR
ANY REDUCTION IN THE CLASS A TRANCHE B-1 COMMITMENTS IS MADE SUBSTANTIALLY
CONCURRENTLY WITH (OR WITH THE PROCEEDS FROM) THE INCURRENCE OF INDEBTEDNESS BY
HOLDINGS, THE PARENT BORROWER OR ANY SUBSIDIARY OF INDEBTEDNESS IN THE FORM OF A
TERM LOAN FACILITY OR A SYNTHETIC LETTER OF CREDIT (OR SIMILAR) FACILITY, AS
APPLICABLE, HAVING INTEREST MARGINS THAT ARE, OR UPON SATISFACTION OF CERTAIN
CONDITIONS COULD BE, LOWER THAN THE APPLICABLE MARGIN THEN IN EFFECT FOR THE
CLASS A TRANCHE B TERM LOANS OR THE CLASS A TRANCHE B-1 LOANS, AS APPLICABLE,
SUCH PREPAYMENT OR REDUCTION SHALL BE ACCOMPANIED BY, IN THE CASE OF ANY SUCH
PREPAYMENT OR REDUCTION PRIOR TO THE FIRST ANNIVERSARY OF THE RESTATEMENT
EFFECTIVE DATE, A PREPAYMENT PREMIUM EQUAL TO 2.00% OF THE AGGREGATE PRINCIPAL
AMOUNT OF CLASS A TRANCHE B TERM LOANS SO PREPAID AND CLASS A TRANCHE B-1
COMMITMENTS SO REDUCED AND, IN THE CASE OF ANY SUCH PREPAYMENT OR REDUCTION
AFTER THE FIRST ANNIVERSARY BUT PRIOR TO THE SECOND ANNIVERSARY OF THE
RESTATEMENT EFFECTIVE DATE, A PREPAYMENT PREMIUM EQUAL TO 1.00% OF THE AGGREGATE
PRINCIPAL AMOUNT OF CLASS A TRANCHE B TERM LOANS SO PREPAID AND CLASS A TRANCHE
B-1 COMMITMENTS SO REDUCED.

 


SECTION 2.12.  FEES.  (A) THE PARENT BORROWER (ON BEHALF OF ITSELF, THE
SUBSIDIARY TERM BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS) AGREES TO PAY TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A COMMITMENT FEE (THE
“COMMITMENT FEE”), WHICH SHALL ACCRUE AT THE APPLICABLE RATE ON THE AVERAGE
DAILY UNUSED AMOUNT OF CLASS A REVOLVING COMMITMENT OR CLASS B REVOLVING
COMMITMENT, AS APPLICABLE, OF SUCH LENDER DURING THE PERIOD FROM AND INCLUDING
THE RESTATEMENT EFFECTIVE DATE TO BUT EXCLUDING THE DATE ON WHICH SUCH
COMMITMENT TERMINATES.  ACCRUED COMMITMENT FEES SHALL BE PAYABLE IN ARREARS IN
RESPECT OF EITHER CLASS OF THE REVOLVING COMMITMENTS, ON THE LAST DAY OF MARCH,
JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR AND ON THE DATE ON WHICH THE REVOLVING
COMMITMENTS OF SUCH CLASS TERMINATE, COMMENCING ON THE FIRST SUCH DATE TO OCCUR
AFTER THE RESTATEMENT EFFECTIVE DATE.  ALL COMMITMENT FEES SHALL BE COMPUTED ON
THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE

 

73

--------------------------------------------------------------------------------


 


PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY).  FOR PURPOSES OF COMPUTING COMMITMENT FEES WITH RESPECT
TO REVOLVING COMMITMENTS, A REVOLVING COMMITMENT OF A LENDER SHALL BE DEEMED TO
BE USED TO THE EXTENT OF THE OUTSTANDING REVOLVING LOANS AND REVOLVING LC
EXPOSURE OF SUCH LENDER (AND THE SWINGLINE EXPOSURE OF SUCH LENDER SHALL BE
DISREGARDED FOR SUCH PURPOSE).


 

(B) (I) THE PARENT BORROWER (ON BEHALF OF ITSELF AND THE FOREIGN SUBSIDIARY
BORROWERS) AGREES TO PAY (A) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH
CLASS A REVOLVING LENDER A PARTICIPATION FEE WITH RESPECT TO ITS PARTICIPATIONS
IN REVOLVING LETTERS OF CREDIT, WHICH SHALL ACCRUE AT THE SAME APPLICABLE RATE
AS INTEREST ON EUROCURRENCY CLASS A REVOLVING LOANS MADE BY SUCH LENDER ON THE
AVERAGE DAILY AMOUNT OF SUCH LENDER’S REVOLVING LC EXPOSURE (EXCLUDING ANY
PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD
FROM AND INCLUDING THE RESTATEMENT EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF
THE DATE ON WHICH (1) SUCH LENDER’S CLASS A REVOLVING COMMITMENT TERMINATES AND
(2) SUCH LENDER CEASES TO HAVE ANY REVOLVING LC EXPOSURE, AND (B) TO THE ISSUING
BANK A FRONTING FEE, WHICH SHALL ACCRUE AT THE RATE OF 0.25% PER ANNUM ON THE
AVERAGE DAILY AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY PORTION THEREOF
ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND
INCLUDING THE RESTATEMENT EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE
ON WHICH (1) ALL CLASS A REVOLVING COMMITMENTS TERMINATE AND TRANCHE B-1
COMMITMENTS ARE REDUCED TO ZERO AND (2) THE DATE ON WHICH THERE CEASES TO BE ANY
LC EXPOSURE, AS WELL AS THE ISSUING BANK’S STANDARD FEES WITH RESPECT TO THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING
OF DRAWINGS THEREUNDER.  PARTICIPATION FEES AND FRONTING FEES ACCRUED THROUGH
AND INCLUDING THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR
SHALL BE PAYABLE ON THE THIRD BUSINESS DAY FOLLOWING SUCH LAST DAY, COMMENCING
ON THE FIRST SUCH DATE TO OCCUR AFTER THE FIRST RESTATEMENT EFFECTIVE DATE;
PROVIDED THAT (X) ALL SUCH FEES IN RESPECT OF REVOLVING LETTERS OF CREDIT SHALL
BE PAYABLE ON THE DATE ON WHICH THE CLASS A REVOLVING COMMITMENTS TERMINATE AND
ANY SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE CLASS A REVOLVING COMMITMENTS
TERMINATE SHALL BE PAYABLE ON DEMAND AND (Y) ALL SUCH FEES PAYABLE IN RESPECT OF
TRANCHE B-1 LETTERS OF CREDIT SHALL BE PAYABLE ON THE DATE ON WHICH THE TRANCHE
B-1 TOTAL COMMITMENT IS REDUCED TO ZERO AND ANY SUCH FEES ACCRUING AFTER THE
DATE ON WHICH THE TRANCHE B-1 TOTAL COMMITMENT IS REDUCED TO ZERO SHALL BE
PAYABLE ON DEMAND.  ANY OTHER FEES PAYABLE TO THE ISSUING BANK PURSUANT TO THIS
PARAGRAPH SHALL BE PAYABLE WITHIN 10 DAYS AFTER DEMAND.  ALL PARTICIPATION FEES
AND FRONTING FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL
BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY).

 

(II) THE PARENT BORROWER (ON BEHALF OF ITSELF AND THE FOREIGN SUBSIDIARY
BORROWERS) AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH
TRANCHE B-1 LENDER A FEE, ACCRUING AT THE RATE OF 4.00% PER ANNUM IN THE CASE OF
A CLASS A TRANCHE B-1 LENDER AND 2.75% PER ANNUM IN THE CASE OF A CLASS B
TRANCHE B-1 LENDER, ON THE DAILY AMOUNT OF THE DEPOSIT OF SUCH LENDER DURING THE
PERIOD FROM AND INCLUDING THE DATE HEREOF TO BUT EXCLUDING THE DATE ON WHICH
EACH OF THE TRANCHE B-1 TOTAL COMMITMENT AND THE TRANCHE B-1 LC EXPOSURE HAVE
BEEN REDUCED TO ZERO.  IN ADDITION, THE PARENT BORROWER AGREES TO PAY TO THE

 

74

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH TRANCHE B-1 LENDER AN ADDITIONAL
AMOUNT, ACCRUING AT THE RATE PER ANNUM OF (I) IN THE CASE OF EACH CLASS A
TRANCHE B-1 LENDER, 0.25% PLUS THE EXCESS OF 2.00% OVER THE BENCHMARK LIBO RATE
AND (II) IN THE CASE OF EACH CLASS B TRANCHE B-1 LENDER, 0.25%, IN EACH CASE ON
THE DAILY AMOUNT OF THE DEPOSIT OF SUCH LENDER DURING THE PERIOD FROM AND
INCLUDING THE FIRST RESTATEMENT EFFECTIVE DATE TO BUT EXCLUDING THE DATE ON
WHICH EACH OF THE TRANCHE B-1 TOTAL COMMITMENT AND THE TRANCHE B-1 LC EXPOSURE
HAVE BEEN REDUCED TO ZERO.  FEES AND OTHER AMOUNTS UNDER THIS PARAGRAPH ACCRUED
THROUGH AND INCLUDING THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF
EACH YEAR SHALL BE PAYABLE ON THE THIRD BUSINESS DAY FOLLOWING SUCH LAST DAY,
COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE RESTATEMENT EFFECTIVE DATE,
AND ON THE DATE ON WHICH EACH OF THE TRANCHE B-1 TOTAL COMMITMENT AND THE
TRANCHE B-1 LC EXPOSURE HAVE BEEN REDUCED TO ZERO.  ALL FEES AND AMOUNTS PAYABLE
UNDER THIS PARAGRAPH SHALL BE COMPUTED ON THE BASIS OF A 365/366 DAY YEAR AND
SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY
BUT EXCLUDING THE LAST DAY).

 

(C) THE PARENT BORROWER (ON BEHALF OF ITSELF, THE SUBSIDIARY TERM BORROWERS AND
THE FOREIGN SUBSIDIARY BORROWERS) AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR
ITS OWN ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED
UPON BETWEEN THE PARENT BORROWER AND THE ADMINISTRATIVE AGENT.

 

(D) ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY
AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR TO THE ISSUING BANK, IN THE
CASE OF FEES PAYABLE TO IT) FOR DISTRIBUTION, IN THE CASE OF COMMITMENT FEES AND
PARTICIPATION FEES, TO THE LENDERS ENTITLED THERETO.  FEES PAID SHALL NOT BE
REFUNDABLE UNDER ANY CIRCUMSTANCES.

 


SECTION 2.13.  INTEREST.  (A) THE LOANS COMPRISING EACH ABR BORROWING (INCLUDING
EACH SWINGLINE LOAN) SHALL BEAR INTEREST AT THE APPLICABLE ALTERNATE BASE RATE
PLUS THE APPLICABLE RATE.


 

(B) THE LOANS COMPRISING EACH EUROCURRENCY BORROWING SHALL BEAR INTEREST AT THE
ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE
APPLICABLE RATE.

 

(C) NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN
OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE PARENT BORROWER, THE SUBSIDIARY TERM
BORROWERS OR THE FOREIGN SUBSIDIARY BORROWERS, AS THE CASE MAY BE, HEREUNDER IS
NOT PAID WHEN DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE,
SUCH OVERDUE AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A
RATE PER ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2%
PLUS THE RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING
PARAGRAPHS OF THIS SECTION OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS THE
RATE APPLICABLE TO ABR REVOLVING LOANS OF THE CLASS AS TO WHICH SUCH OVERDUE
AMOUNT RELATES OR THE CLASS OF LENDER AS TO WHICH SUCH OVERDUE AMOUNT IS OWING
(OR, IF SUCH OVERDUE AMOUNT IS NOT RELATED TO A PARTICULAR CLASS, THE RATE

 

75

--------------------------------------------------------------------------------


 

APPLICABLE TO ABR CLASS A REVOLVING LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS
SECTION).

 

(D) ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH INTEREST
PAYMENT DATE FOR SUCH LOAN AND, IN THE CASE OF REVOLVING LOANS OF EITHER CLASS,
UPON TERMINATION OF THE REVOLVING COMMITMENTS OF SUCH CLASS AND IN THE CASE OF
TRANCHE B-1 LOANS, UPON REDUCTION OF THE TRANCHE B-1 COMMITMENT TO ZERO;
PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (C) OF THIS
SECTION SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR
PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR REVOLVING LOAN PRIOR
TO THE END OF THE CLASS A REVOLVING AVAILABILITY PERIOD OR CLASS B REVOLVING
AVAILABILITY PERIOD, AS APPLICABLE), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT
REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT
AND (III) IN THE EVENT OF ANY CONVERSION OF ANY EUROCURRENCY LOAN PRIOR TO THE
END OF THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL
BE PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION.

 

(E) ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS,
EXCEPT THAT (I) INTEREST ON A FOREIGN CURRENCY BORROWING DENOMINATED IN STERLING
AND (II) INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE AT TIMES WHEN
THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE COMPUTED ON THE
BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN EACH CASE SHALL
BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE OR ADJUSTED LIBO
RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH DETERMINATION
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 


SECTION 2.14.  ALTERNATE RATE OF INTEREST.  IF PRIOR TO THE COMMENCEMENT OF ANY
INTEREST PERIOD FOR A EUROCURRENCY BORROWING DENOMINATED IN ANY CURRENCY:


 

(A) THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR
ASCERTAINING THE ADJUSTED LIBO RATE FOR SUCH INTEREST PERIOD; OR

 

(B) THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT THE
ADJUSTED LIBO RATE FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY
REFLECT THE COST TO SUCH LENDERS OF MAKING OR MAINTAINING THEIR LOANS INCLUDED
IN SUCH BORROWING FOR SUCH INTEREST PERIOD;

 

then the Administrative Agent shall give notice thereof to the Parent Borrower
(on behalf of itself, the Subsidiary Term Borrowers and the Foreign Subsidiary
Borrowers) and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Parent Borrower (on
behalf of itself, the Subsidiary Term Borrowers and the Foreign Subsidiary
Borrowers) and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing denominated in such currency to, or continuation of any Borrowing
denominated in such currency as, a Eurocurrency Borrowing shall be ineffective,
and any Eurocurrency Borrowing denominated in such currency that is requested to
be continued (A) if such currency is the dollar, shall be

 

76

--------------------------------------------------------------------------------


 

converted to an ABR Borrowing on the last day of the Interest Period applicable
thereto and (B) if such currency is a Foreign Currency, shall be repaid on the
last day of the Interest Period applicable thereto and (ii) if any Borrowing
Request requests a Eurocurrency Borrowing denominated in such currency (A) if
such currency is the dollar, such Borrowing shall be made as an ABR Borrowing
and (B) if such currency is a Foreign Currency, such Borrowing Request shall be
ineffective.

 


SECTION 2.15.  INCREASED COSTS.  (A) IF ANY CHANGE IN LAW SHALL:


 

(I) IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN THE
ADJUSTED LIBO RATE) OR THE ISSUING BANK OR ANY DEPOSIT OR THE DEPOSIT ACCOUNT;
OR

 

(II) IMPOSE ON ANY LENDER OR THE ISSUING BANK OR THE LONDON INTERBANK MARKET ANY
OTHER CONDITION AFFECTING THIS AGREEMENT OR EUROCURRENCY LOANS MADE BY SUCH
LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN OR ANY DEPOSIT OR THE
DEPOSIT ACCOUNT;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining its Deposit or any Eurocurrency Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Parent Borrower, the applicable Subsidiary Term Borrowers
or the applicable Foreign Subsidiary Borrowers, as the case may be, will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

 

(B) IF ANY LENDER OR THE ISSUING BANK DETERMINES THAT ANY CHANGE IN LAW
REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE
OF RETURN ON SUCH LENDER’S OR THE ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF
THIS AGREEMENT OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD
BY, SUCH LENDER, OR THE DEPOSIT OR SUB-ACCOUNT OF SUCH LENDER, OR THE LETTERS OF
CREDIT ISSUED BY THE ISSUING BANK, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR
THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY COULD
HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH
LENDER’S OR THE ISSUING BANK’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE
ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME
TO TIME THE PARENT BORROWER, THE APPLICABLE SUBSIDIARY TERM BORROWERS OR THE
APPLICABLE FOREIGN SUBSIDIARY BORROWERS, AS THE CASE MAY BE, WILL PAY TO SUCH
LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR
AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR
THE ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.

 

77

--------------------------------------------------------------------------------


 

(C) A CERTIFICATE OF A LENDER OR THE ISSUING BANK SETTING FORTH THE AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE ISSUING BANK OR ITS HOLDING
COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS
SECTION SHALL BE DELIVERED TO THE PARENT BORROWER (ON BEHALF OF ITSELF, THE
SUBSIDIARY TERM BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS) AND SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.  THE PARENT BORROWER, THE APPLICABLE
SUBSIDIARY TERM BORROWERS OR THE APPLICABLE FOREIGN SUBSIDIARY BORROWERS, AS THE
CASE MAY BE, SHALL PAY SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, THE
AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT
THEREOF.

 

(D) FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE ISSUING BANK TO DEMAND
COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT
NONE OF THE PARENT BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN
SUBSIDIARY BORROWER SHALL BE REQUIRED TO COMPENSATE A LENDER OR THE ISSUING BANK
PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE
THAN 270 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, NOTIFIES THE PARENT BORROWER (ON BEHALF OF ITSELF, THE SUBSIDIARY
TERM BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS) OF THE CHANGE IN LAW GIVING
RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE ISSUING
BANK’S INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE
CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE,
THEN THE 270-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE
PERIOD OF RETROACTIVE EFFECT THEREOF.

 


SECTION 2.16.  BREAK FUNDING PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF ANY EUROCURRENCY LOAN OTHER THAN ON THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT),
(B) THE CONVERSION OF ANY EUROCURRENCY LOAN OTHER THAN ON THE LAST DAY OF THE
INTEREST PERIOD APPLICABLE THERETO, (C) THE FAILURE TO BORROW, CONVERT, CONTINUE
OR PREPAY ANY REVOLVING LOAN OR TRANCHE B TERM LOAN ON THE DATE SPECIFIED IN ANY
NOTICE DELIVERED PURSUANT HERETO (REGARDLESS OF WHETHER SUCH NOTICE MAY BE
REVOKED UNDER SECTION 2.11(G) AND IS REVOKED IN ACCORDANCE THEREWITH), OR
(D) THE ASSIGNMENT OF ANY EUROCURRENCY LOAN OTHER THAN ON THE LAST DAY OF THE
INTEREST PERIOD APPLICABLE THERETO AS A RESULT OF A REQUEST BY THE PARENT
BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER
PURSUANT TO SECTION 2.19, THEN, IN ANY SUCH EVENT, THE PARENT BORROWER, THE
APPLICABLE SUBSIDIARY TERM BORROWER OR THE APPLICABLE FOREIGN SUBSIDIARY
BORROWER, AS THE CASE MAY BE, SHALL COMPENSATE EACH LENDER FOR THE LOSS, COST
AND EXPENSE ATTRIBUTABLE TO SUCH EVENT.  IN THE CASE OF A EUROCURRENCY LOAN,
SUCH LOSS, COST OR EXPENSE TO ANY LENDER SHALL BE DEEMED TO INCLUDE AN AMOUNT
DETERMINED BY SUCH LENDER TO BE THE EXCESS, IF ANY, OF (I) THE AMOUNT OF
INTEREST WHICH WOULD HAVE ACCRUED ON THE PRINCIPAL AMOUNT OF SUCH LOAN HAD SUCH
EVENT NOT OCCURRED, AT THE ADJUSTED LIBO RATE THAT WOULD HAVE BEEN APPLICABLE TO
SUCH LOAN, FOR THE PERIOD FROM THE DATE OF SUCH EVENT TO THE LAST DAY OF THE
THEN CURRENT INTEREST PERIOD THEREFOR (OR, IN THE CASE OF A FAILURE TO BORROW,
CONVERT OR CONTINUE, FOR THE PERIOD THAT WOULD HAVE BEEN THE INTEREST PERIOD FOR
SUCH LOAN), OVER (II) THE AMOUNT OF INTEREST WHICH WOULD ACCRUE ON SUCH
PRINCIPAL AMOUNT FOR SUCH PERIOD AT THE INTEREST RATE WHICH SUCH LENDER WOULD
BID WERE IT TO BID, AT THE COMMENCEMENT OF

 

78

--------------------------------------------------------------------------------


 


SUCH PERIOD, FOR DEPOSITS IN THE APPLICABLE CURRENCY OF A COMPARABLE AMOUNT AND
PERIOD FROM OTHER BANKS IN THE EUROCURRENCY MARKET.  A CERTIFICATE OF ANY LENDER
SETTING FORTH ANY AMOUNT OR AMOUNTS THAT SUCH LENDER IS ENTITLED TO RECEIVE
PURSUANT TO THIS SECTION SHALL BE DELIVERED TO THE PARENT BORROWER (ON BEHALF OF
ITSELF, THE SUBSIDIARY TERM BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS) AND
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE PARENT BORROWER, THE APPLICABLE
SUBSIDIARY TERM BORROWER OR THE APPLICABLE FOREIGN SUBSIDIARY BORROWER, AS THE
CASE MAY BE, SHALL PAY SUCH LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


SECTION 2.17.  TAXES.  (A) ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE PARENT BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN
SUBSIDIARY BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE MADE
FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER
TAXES; PROVIDED THAT IF THE PARENT BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY
FOREIGN SUBSIDIARY BORROWER SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR
OTHER TAXES FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE
AGENT, LENDER OR ISSUING BANK (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO
THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE PARENT
BORROWER, SUCH SUBSIDIARY TERM BORROWER OR SUCH FOREIGN SUBSIDIARY BORROWER, AS
THE CASE MAY BE, SHALL MAKE SUCH DEDUCTIONS AND (III) THE PARENT BORROWER, SUCH
SUBSIDIARY TERM BORROWER OR SUCH FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY
BE, SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.


 

(B) IN ADDITION, THE PARENT BORROWER, EACH SUBSIDIARY TERM BORROWER AND EACH
FOREIGN SUBSIDIARY BORROWER SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.

 

(C) THE PARENT BORROWER, EACH SUBSIDIARY TERM BORROWER AND EACH FOREIGN
SUBSIDIARY BORROWER, AS THE CASE MAY BE, SHALL INDEMNIFY THE ADMINISTRATIVE
AGENT, EACH LENDER AND THE ISSUING BANK, WITHIN 10 BUSINESS DAYS AFTER WRITTEN
DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES
(I) PAID BY THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE PARENT BORROWER, EACH SUBSIDIARY TERM BORROWER AND EACH
FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY BE,  HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON
OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY PENALTIES,
INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO AND
(II) WITHHELD BY THE ADMINISTRATIVE AGENT WITH RESPECT TO ANY AND ALL PAYMENTS
OF THE DEPOSIT RETURN TO THE TRANCHE B-1 LENDERS (INCLUDING INDEMNIFIED TAXES OR
OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS
SECTION), IN EACH CASE, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES
WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL
AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY
DELIVERED TO THE PARENT BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN
SUBSIDIARY BORROWER, AS THE CASE MAY BE, BY A LENDER OR

 

79

--------------------------------------------------------------------------------


 

THE ISSUING BANK, OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF
OF A LENDER OR THE ISSUING BANK, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

(D) AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER TAXES
BY THE PARENT BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY
BORROWER TO A GOVERNMENTAL AUTHORITY, THE PARENT BORROWER, SUCH SUBSIDIARY TERM
BORROWER OR SUCH FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY BE, SHALL DELIVER
TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED
BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.

 

(E) ANY LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF WITHHOLDING
TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE PARENT BORROWER, ANY
SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY BE,
IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE PARENT BORROWER (ON BEHALF OF
ITSELF, THE SUBSIDIARY TERM BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS)
(WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY
APPLICABLE LAW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY THE PARENT BORROWER (ON BEHALF OF
ITSELF, THE SUBSIDIARY TERM BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS) AS
WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.

 

(F) IF THE ADMINISTRATIVE AGENT OR A LENDER (OR A TRANSFEREE) DETERMINES, IN ITS
SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO
WHICH IT HAS BEEN INDEMNIFIED BY THE PARENT BORROWER, ANY SUBSIDIARY TERM
BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER OR WITH RESPECT TO WHICH THE PARENT
BORROWER (ON BEHALF OF ITSELF, THE SUBSIDIARY TERM BORROWERS AND THE FOREIGN
SUBSIDIARY BORROWERS) HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.17,
IT SHALL PAY OVER SUCH REFUND TO THE PARENT BORROWER (BUT ONLY TO THE EXTENT OF
INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE PARENT BORROWER, ANY
SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER UNDER THIS
SECTION 2.17 WITH RESPECT TO THE TAXES OR THE OTHER TAXES GIVING RISE TO SUCH
REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH
LENDER (OR TRANSFEREE) AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE
RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, HOWEVER,
THAT THE PARENT BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY
BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR
TRANSFEREE), AGREES TO REPAY THE AMOUNT PAID OVER TO THE PARENT BORROWER (PLUS
ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR TRANSFEREE) IN THE
EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR TRANSFEREE) IS REQUIRED TO
REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  NOTHING CONTAINED IN THIS
SECTION 2.17(F) SHALL REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE
AVAILABLE ITS TAX RETURNS OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH
IT DEEMS CONFIDENTIAL TO THE PARENT BORROWER OR ANY OTHER PERSON.

 

80

--------------------------------------------------------------------------------


 


SECTION 2.18.  PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS. 
(A) THE PARENT BORROWER (ON BEHALF OF ITSELF, THE SUBSIDIARY TERM BORROWERS AND
THE FOREIGN SUBSIDIARY BORROWERS) SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY
IT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (WHETHER OF PRINCIPAL, INTEREST,
FEES OR REIMBURSEMENT OF LC DISBURSEMENTS, OR OF AMOUNTS PAYABLE UNDER
SECTION 2.15, 2.16 OR 2.17, OR OTHERWISE) ON OR BEFORE THE TIME EXPRESSLY
REQUIRED HEREUNDER OR UNDER SUCH OTHER LOAN DOCUMENT FOR SUCH PAYMENT (OR, IF NO
SUCH TIME IS EXPRESSLY REQUIRED, PRIOR TO 12:00 NOON, NEW YORK CITY TIME, OR IF
THE APPLICABLE LOAN IS A FOREIGN CURRENCY LOAN, LONDON TIME), ON THE DATE WHEN
DUE, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT SET-OFF OR COUNTERCLAIM.  ANY
AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE
ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING
BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL SUCH PAYMENTS
SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT ITS OFFICES AT 270 PARK AVENUE,
NEW YORK, NEW YORK (UNLESS OTHERWISE INSTRUCTED IN THE CASE OF FOREIGN CURRENCY
LOANS), EXCEPT PAYMENTS TO BE MADE DIRECTLY TO THE ISSUING BANK OR SWINGLINE
LENDER AS EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT PAYMENTS PURSUANT TO
SECTIONS 2.15, 2.16, 2.17 AND 10.03 SHALL BE MADE DIRECTLY TO THE PERSONS
ENTITLED THERETO AND PAYMENTS PURSUANT TO OTHER LOAN DOCUMENTS SHALL BE MADE TO
THE PERSONS SPECIFIED THEREIN.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY
SUCH PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON TO THE
APPROPRIATE RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT UNDER
ANY LOAN DOCUMENT SHALL BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR
PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE
OF ANY PAYMENT ACCRUING INTEREST, INTEREST THEREON SHALL BE PAYABLE FOR THE
PERIOD OF SUCH EXTENSION.  SUBJECT TO SECTION 9.01, (I) ALL PAYMENTS UNDER EACH
LOAN DOCUMENT OF PRINCIPAL OR INTEREST IN RESPECT OF ANY LOAN OR LC DISBURSEMENT
SHALL BE MADE IN THE CURRENCY OF SUCH LOAN OR LC DISBURSEMENT, (II) ANY PORTION
OF THE FEES PAYABLE PURSUANT TO SECTION 2.12(B) IN RESPECT OF FOREIGN CURRENCY
LC EXPOSURE SHALL BE MADE IN THE APPLICABLE FOREIGN CURRENCY, AND (III) ALL
OTHER PAYMENTS HEREUNDER AND UNDER EACH OTHER LOAN DOCUMENT SHALL BE MADE IN
DOLLARS.


 

(B) IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO THE
ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, UNREIMBURSED LC
DISBURSEMENTS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED
(I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY
AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST
AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS PAYMENT OF PRINCIPAL
AND UNREIMBURSED LC DISBURSEMENTS THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES
ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND UNREIMBURSED LC
DISBURSEMENTS THEN DUE TO SUCH PARTIES.

 

(C) IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR COUNTERCLAIM OR
OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF
ITS REVOLVING LOANS, TRANCHE B TERM LOANS, TRANCHE B-1 LOANS OR PARTICIPATIONS
IN LC DISBURSEMENTS OR SWINGLINE LOANS RESULTING IN SUCH LENDER RECEIVING
PAYMENT OF A GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS REVOLVING LOANS,
TRANCHE B TERM LOANS, TRANCHE B-1 LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS
AND SWINGLINE LOANS

 

81

--------------------------------------------------------------------------------


 

AND ACCRUED INTEREST THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER,
THEN THE LENDER RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT
FACE VALUE) PARTICIPATIONS IN THE REVOLVING LOANS, TRANCHE B TERM LOANS, TRANCHE
B-1 LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS OF OTHER
LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL
BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF
PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE REVOLVING LOANS, TRANCHE B
TERM LOANS, TRANCHE B-1 LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND
SWINGLINE LOANS; PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND
ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT
OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS PARAGRAPH
SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY THE PARENT BORROWER, ANY
SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A
LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY
OF ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS TO ANY ASSIGNEE OR
PARTICIPANT, OTHER THAN TO THE PARENT BORROWER OR ANY SUBSIDIARY OR AFFILIATE
THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY).  THE PARENT
BORROWER, EACH SUBSIDIARY TERM BORROWER AND EACH FOREIGN SUBSIDIARY BORROWER
CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE
FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE PARENT BORROWER, ANY SUBSIDIARY
TERM BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY BE, RIGHTS OF
SET-OFF AND COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH
LENDER WERE A DIRECT CREDITOR OF THE PARENT BORROWER, SUCH SUBSIDIARY TERM
BORROWER OR SUCH FOREIGN SUBSIDIARY BORROWER IN THE AMOUNT OF SUCH
PARTICIPATION.

 

(D) UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE PARENT
BORROWER (ON BEHALF OF ITSELF, THE SUBSIDIARY TERM BORROWERS AND THE FOREIGN
SUBSIDIARY BORROWERS) PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK
HEREUNDER THAT THE PARENT BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN
SUBSIDIARY BORROWER, AS THE CASE MAY BE, WILL NOT MAKE SUCH PAYMENT, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT THE PARENT BORROWER, SUCH SUBSIDIARY TERM
BORROWER OR SUCH FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY BE, HAS MADE SUCH
PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE
(OR TO THE EXTENT PROVIDED IN SECTION 2.01(A)(II)(B), DEPOSIT IN THE DEPOSIT
ACCOUNT), THE AMOUNT DUE.  IN SUCH EVENT, IF THE PARENT BORROWER, SUCH
SUBSIDIARY TERM BORROWER OR SUCH FOREIGN SUBSIDIARY BORROWER, AS THE CASE MAY
BE, HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE ISSUING
BANK, AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR ISSUING BANK
(OR, IF SUCH AMOUNT SHALL HAVE BEEN DEPOSITED IN THE DEPOSIT ACCOUNT, EACH
TRANCHE B-1 LENDER AUTHORIZES THE ADMINISTRATIVE AGENT TO WITHDRAW SUCH AMOUNT
FROM THE DEPOSIT ACCOUNT) WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING
THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT
TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF

 

82

--------------------------------------------------------------------------------


 

THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.

 

(E) IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT
PURSUANT TO SECTION 2.04(C), 2.05(D) OR (E), 2.06(B), 2.18(D) OR 10.03(C), THEN
THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER
SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.

 


SECTION 2.19.  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.  (A) IF ANY
LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF THE PARENT BORROWER, ANY
SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER IS REQUIRED TO PAY
ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17, THEN SUCH LENDER SHALL USE
REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR
BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO
ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT OF SUCH
LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS
PAYABLE PURSUANT TO SECTION 2.15 OR 2.17, AS THE CASE MAY BE, IN THE FUTURE AND
(II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD
NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  THE PARENT BORROWER (ON BEHALF
OF ITSELF, THE SUBSIDIARY TERM BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS)
HEREBY AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN
CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


 

(B) IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF THE PARENT
BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER IS
REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17, OR IF ANY
LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER (OR, IN THE CASE OF A
CLASS A REVOLVING LENDER, BECOMES A DEFAULTING LENDER), THEN THE PARENT BORROWER
(ON BEHALF OF ITSELF, THE SUBSIDIARY TERM BORROWERS AND THE FOREIGN SUBSIDIARY
BORROWERS) MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND
THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN
SECTION 10.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
TO AN ASSIGNEE SELECTED BY THE PARENT BORROWER THAT SHALL ASSUME SUCH
OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT); PROVIDED THAT (I) THE PARENT BORROWER (ON BEHALF OF ITSELF, THE
SUBSIDIARY TERM BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS) SHALL HAVE
RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (AND, IF A
REVOLVING COMMITMENT IS BEING ASSIGNED, THE ISSUING BANK AND SWINGLINE LENDER),
WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL HAVE
RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS,
ITS DEPOSIT AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS, ACCRUED
INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER,
FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED
INTEREST AND FEES) OR THE PARENT BORROWER, THE SUBSIDIARY TERM BORROWERS AND THE

 

83

--------------------------------------------------------------------------------


 

FOREIGN SUBSIDIARY BORROWERS (IN THE CASE OF ALL OTHER AMOUNTS) AND (III) IN THE
CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION UNDER
SECTION 2.15 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 2.17, SUCH
ASSIGNMENT WILL RESULT IN A MATERIAL REDUCTION IN SUCH COMPENSATION OR
PAYMENTS.  A LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND
DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR
OTHERWISE, THE CIRCUMSTANCES ENTITLING THE PARENT BORROWER, ANY SUBSIDIARY TERM
BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER TO REQUIRE SUCH ASSIGNMENT AND
DELEGATION CEASE TO APPLY.

 


SECTION 2.20.  ADDITIONAL RESERVE COSTS.  (A) IF AND SO LONG AS ANY REVOLVING
LENDER IS REQUIRED TO MAKE SPECIAL DEPOSITS WITH THE BANK OF ENGLAND, TO
MAINTAIN RESERVE ASSET RATIOS OR TO PAY FEES, IN EACH CASE IN RESPECT OF SUCH
REVOLVING LENDER’S FOREIGN CURRENCY LOANS, SUCH REVOLVING LENDER MAY REQUIRE THE
RELEVANT FOREIGN SUBSIDIARY BORROWER TO PAY, CONTEMPORANEOUSLY WITH EACH PAYMENT
OF INTEREST ON EACH OF SUCH FOREIGN CURRENCY LOANS, ADDITIONAL INTEREST ON SUCH
FOREIGN CURRENCY LOAN AT A RATE PER ANNUM EQUAL TO THE MANDATORY COSTS RATE (THE
“MANDATORY COSTS RATE”) CALCULATED IN ACCORDANCE WITH THE FORMULA AND IN THE
MANNER SET FORTH IN EXHIBIT K TO THE EXISTING CREDIT AGREEMENT.


 

(B) IF AND SO LONG AS ANY REVOLVING LENDER IS REQUIRED TO COMPLY WITH RESERVE
ASSETS, LIQUIDITY, CASH MARGIN OR OTHER REQUIREMENTS OF ANY MONETARY OR OTHER
AUTHORITY (INCLUDING ANY SUCH REQUIREMENT IMPOSED BY THE EUROPEAN CENTRAL BANK
OR THE EUROPEAN SYSTEM OF CENTRAL BANKS, BUT EXCLUDING REQUIREMENTS REFLECTED IN
THE STATUTORY RESERVE RATE OR THE MANDATORY COSTS RATE) IN RESPECT OF ANY OF
SUCH REVOLVING LENDER’S FOREIGN CURRENCY LOANS, SUCH REVOLVING LENDER MAY
REQUIRE THE RELEVANT FOREIGN SUBSIDIARY BORROWER TO PAY, CONTEMPORANEOUSLY WITH
EACH PAYMENT OF INTEREST ON EACH OF SUCH REVOLVING LENDER’S FOREIGN CURRENCY
LOANS SUBJECT TO SUCH REQUIREMENTS, ADDITIONAL INTEREST ON SUCH FOREIGN CURRENCY
LOAN AT A RATE PER ANNUM SPECIFIED BY SUCH REVOLVING LENDER TO BE THE COST TO
SUCH REVOLVING LENDER OF COMPLYING WITH SUCH REQUIREMENTS IN RELATION TO SUCH
FOREIGN CURRENCY LOAN.

 

(C) ANY ADDITIONAL INTEREST OWED PURSUANT TO PARAGRAPH (A) OR (B) ABOVE SHALL BE
DETERMINED BY THE RELEVANT REVOLVING LENDER, WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR, AND NOTIFIED TO THE PARENT BORROWER (ON BEHALF
OF THE RELEVANT FOREIGN SUBSIDIARY BORROWER) (WITH A COPY TO THE ADMINISTRATIVE
AGENT) AT LEAST FIVE BUSINESS DAYS BEFORE EACH DATE ON WHICH INTEREST IS PAYABLE
FOR THE RELEVANT FOREIGN CURRENCY LOAN, AND SUCH ADDITIONAL INTEREST SO NOTIFIED
BY SUCH REVOLVING LENDER SHALL BE PAYABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF SUCH REVOLVING LENDER ON EACH DATE ON WHICH INTEREST IS PAYABLE FOR
SUCH FOREIGN CURRENCY LOAN.

 


SECTION 2.21.  DESIGNATION OF FOREIGN SUBSIDIARY BORROWERS.  THE PARENT BORROWER
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE ANY FOREIGN SUBSIDIARY AS A
FOREIGN SUBSIDIARY BORROWER, BY DELIVERY TO THE ADMINISTRATIVE AGENT OF A
FOREIGN SUBSIDIARY BORROWING AGREEMENT EXECUTED BY SUCH FOREIGN SUBSIDIARY AND
THE PARENT BORROWER, AND UPON SUCH DELIVERY SUCH FOREIGN SUBSIDIARY SHALL FOR
ALL PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BE A FOREIGN
SUBSIDIARY BORROWER UNTIL THE

 

84

--------------------------------------------------------------------------------


 


PARENT BORROWER SHALL TERMINATE SUCH DESIGNATION PURSUANT TO A TERMINATION
AGREEMENT SATISFACTORY TO THE ADMINISTRATIVE AGENT, WHEREUPON SUCH FOREIGN
SUBSIDIARY SHALL CEASE TO BE A FOREIGN SUBSIDIARY BORROWER AND A PARTY TO THIS
AGREEMENT AND ANY OTHER APPLICABLE LOAN DOCUMENTS.  NOTWITHSTANDING THE
PRECEDING SENTENCE, BUT SUBJECT TO SECTION 10.04(A), NO SUCH TERMINATION WILL
BECOME EFFECTIVE AS TO ANY FOREIGN SUBSIDIARY BORROWER AT A TIME WHEN ANY
PRINCIPAL OF OR INTEREST ON ANY LOAN TO SUCH FOREIGN SUBSIDIARY BORROWER IS
OUTSTANDING.  AS SOON AS PRACTICABLE UPON RECEIPT OF A FOREIGN SUBSIDIARY
BORROWING AGREEMENT, THE ADMINISTRATIVE AGENT SHALL SEND A COPY THEREOF TO EACH
LENDER.


 


SECTION 2.22.  FOREIGN SUBSIDIARY BORROWER COSTS.  (A) IF THE COST TO ANY
REVOLVING LENDER OF MAKING OR MAINTAINING ANY FOREIGN CURRENCY LOAN TO A FOREIGN
SUBSIDIARY BORROWER IS INCREASED (OR THE AMOUNT OF ANY SUM RECEIVED OR
RECEIVABLE BY ANY REVOLVING LENDER (OR ITS APPLICABLE LENDING OFFICE) IS
REDUCED) BY AN AMOUNT DEEMED IN GOOD FAITH BY SUCH REVOLVING LENDER TO BE
MATERIAL, BY REASON OF THE FACT THAT SUCH FOREIGN SUBSIDIARY BORROWER IS
INCORPORATED IN, OR CONDUCTS BUSINESS IN, A JURISDICTION OUTSIDE THE
UNITED STATES, SUCH FOREIGN SUBSIDIARY BORROWER SHALL INDEMNIFY SUCH REVOLVING
LENDER FOR SUCH INCREASED COST OR REDUCTION WITHIN 15 DAYS AFTER DEMAND BY SUCH
REVOLVING LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT).  A CERTIFICATE OF
SUCH REVOLVING LENDER CLAIMING COMPENSATION UNDER THIS PARAGRAPH AND SETTING
FORTH THE ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID TO IT HEREUNDER (AND THE BASIS
FOR THE CALCULATION OF SUCH AMOUNT OR AMOUNTS) SHALL BE CONCLUSIVE IN THE
ABSENCE OF MANIFEST ERROR.


 

(B) EACH REVOLVING LENDER WILL PROMPTLY NOTIFY THE PARENT BORROWER (ON BEHALF OF
THE RELEVANT FOREIGN SUBSIDIARY BORROWER) AND THE ADMINISTRATIVE AGENT OF ANY
EVENT OF WHICH IT HAS KNOWLEDGE THAT WILL ENTITLE SUCH REVOLVING LENDER TO
ADDITIONAL INTEREST OR PAYMENTS PURSUANT TO PARAGRAPH (A) ABOVE, BUT IN ANY
EVENT WITHIN 45 DAYS AFTER SUCH REVOLVING LENDER OBTAINS ACTUAL KNOWLEDGE
THEREOF; PROVIDED THAT (I) IF ANY REVOLVING LENDER FAILS TO GIVE SUCH NOTICE
WITHIN 45 DAYS AFTER IT OBTAINS ACTUAL KNOWLEDGE OF SUCH AN EVENT, SUCH
REVOLVING LENDER SHALL, WITH RESPECT TO COMPENSATION PAYABLE PURSUANT TO THIS
SECTION 2.22 IN RESPECT OF ANY COSTS RESULTING FROM SUCH EVENT, ONLY BE ENTITLED
TO PAYMENT UNDER THIS SECTION 2.22 FOR COSTS INCURRED FROM AND AFTER THE DATE
45 DAYS PRIOR TO THE DATE THAT SUCH REVOLVING LENDER DOES GIVE SUCH NOTICE AND
(II) EACH REVOLVING LENDER WILL DESIGNATE A DIFFERENT APPLICABLE LENDING OFFICE,
IF, IN THE JUDGMENT OF SUCH REVOLVING LENDER, SUCH DESIGNATION WILL AVOID THE
NEED FOR, OR REDUCE THE AMOUNT OF, SUCH COMPENSATION AND WILL NOT BE OTHERWISE
DISADVANTAGEOUS TO SUCH REVOLVING LENDER.

 


SECTION 2.23.  INCREASE IN OR CONVERSION OF COMMITMENTS.  (A)THE PARENT
BORROWER, BY WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, MAY (I) (A) FROM TIME
TO TIME REQUEST THAT THE CLASS A REVOLVING COMMITMENTS BE INCREASED AND (B) ON
ONE OCCASION, REQUEST THAT THE REVOLVING COMMITMENTS BE INCREASED PURSUANT TO
THE CREATION OF AN ADDITIONAL CLASS OF REVOLVING COMMITMENTS (“CLASS C REVOLVING
COMMITMENTS” AND THE LENDER OR LENDERS PROVIDING SUCH CLASS C REVOLVING
COMMITMENTS, THE “CLASS C REVOLVING LENDERS”), WHICH CLASS C REVOLVING
COMMITMENTS SHALL HAVE THE TERMS DESCRIBED IN PARAGRAPH (E) BELOW; PROVIDED THAT
(X) THE AGGREGATE AMOUNT OF THE CLASS C

 

85

--------------------------------------------------------------------------------


 


REVOLVING COMMITMENTS SHALL NOT EXCEED $7,500,000 AND (Y) THE AGGREGATE AMOUNT
OF THE REVOLVING COMMITMENTS AFTER GIVING EFFECT TO ANY INCREASE IN REVOLVING
COMMITMENTS PURSUANT TO THIS CLAUSE (I) SHALL NOT EXCEED $90,000,000 AND
(II) FROM TIME TO TIME CONVERT THE CLASS B REVOLVING COMMITMENT OF ANY CLASS B
REVOLVING LENDER (THAT SHALL HAVE ELECTED IN WRITING TO SO CONVERT) TO A CLASS A
REVOLVING COMMITMENT, PROVIDED THAT NO CLASS B REVOLVING LENDER SHALL HAVE ANY
OBLIGATION TO SO CONVERT.  ANY SUCH NOTICE SHALL SET FORTH (I) THE AMOUNT OF THE
REQUESTED INCREASE OR CONVERSION, (II) THE DATE ON WHICH SUCH INCREASE OR
CONVERSION IS REQUESTED TO BECOME EFFECTIVE (WHICH SHALL BE NOT LESS THAN 10
BUSINESS DAYS OR MORE THAN 60 DAYS AFTER THE DATE OF SUCH NOTICE UNLESS
OTHERWISE AGREED BY THE PARENT BORROWER AND THE ADMINISTRATIVE AGENT) AND
(III) EACH FINANCIAL INSTITUTION THAT IS WILLING TO EXTEND CLASS A REVOLVING
COMMITMENTS OR CLASS C REVOLVING COMMITMENTS AND EACH CLASS B REVOLVING LENDER
THAT IS WILLING TO CONVERT ITS CLASS B REVOLVING COMMITMENT TO A CLASS A
REVOLVING COMMITMENT, AS APPLICABLE (EACH, A “NEW REVOLVING LENDER”); PROVIDED
THAT EACH NEW REVOLVING LENDER SHALL BE SUBJECT TO THE APPROVAL OF THE
ADMINISTRATIVE AGENT (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED) AND EACH NEW REVOLVING LENDER SHALL EXECUTE ALL SUCH DOCUMENTATION AS
THE ADMINISTRATIVE AGENT SHALL REASONABLY SPECIFY TO EVIDENCE ITS CLASS A
REVOLVING COMMITMENT OR ITS CLASS C REVOLVING COMMITMENT AND/OR ITS STATUS AS A
CLASS A REVOLVING LENDER OR A CLASS C REVOLVING LENDER HEREUNDER, AS THE CASE
MAY BE.


 


(B) ON THE EFFECTIVE DATE (THE “INCREASE EFFECTIVE DATE”) OF ANY INCREASE IN THE
CLASS A REVOLVING COMMITMENTS OR ADDITION OF CLASS C REVOLVING COMMITMENTS OR
CONVERSION OF CLASS B REVOLVING COMMITMENTS PURSUANT TO THIS SECTION 2.23 (A
“COMMITMENT INCREASE”) (I) IF ANY CLASS A REVOLVING LOANS ARE OUTSTANDING, THE
PARENT BORROWER (A) SHALL PREPAY ALL CLASS A REVOLVING LOANS THEN OUTSTANDING
(INCLUDING ALL ACCRUED BUT UNPAID INTEREST THEREON) AND (B) MAY, AT ITS OPTION,
FUND SUCH PREPAYMENT BY SIMULTANEOUSLY BORROWING CLASS A REVOLVING LOANS (AND,
IF APPLICABLE, LOANS UNDER THE CLASS C REVOLVING COMMITMENTS) IN ACCORDANCE WITH
THIS AGREEMENT, WHICH CLASS A REVOLVING LOANS (AND, IF APPLICABLE, LOANS UNDER
THE CLASS C REVOLVING COMMITMENTS) SHALL BE MADE BY THE CLASS A REVOLVING
LENDERS RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE UNUSED REVOLVING COMMITMENTS
(CALCULATED AFTER GIVING EFFECT TO THE COMMITMENT INCREASE) AND (II) IN THE CASE
OF ANY CONVERSION OF A CLASS B REVOLVING COMMITMENT TO A CLASS A REVOLVING
COMMITMENT, IF ANY CLASS B REVOLVING LOANS ARE OUTSTANDING, THE PARENT BORROWER
(A) SHALL PREPAY ALL CLASS B REVOLVING LOANS THEN OUTSTANDING (INCLUDING ALL
ACCRUED BUT UNPAID INTEREST THEREON) AND (II) MAY, AT ITS OPTION, FUND SUCH
PREPAYMENT BY SIMULTANEOUSLY BORROWING CLASS B REVOLVING LOANS IN ACCORDANCE
WITH THIS AGREEMENT, WHICH CLASS B REVOLVING LOANS SHALL BE MADE BY THE CLASS B
REVOLVING LENDERS RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE CLASS B REVOLVING
APPLICABLE PERCENTAGES (CALCULATED AFTER GIVING EFFECT TO THE CONVERSION OF SUCH
NEW CLASS A REVOLVING LENDER’S CLASS B REVOLVING COMMITMENT INTO A CLASS A
REVOLVING COMMITMENT).  THE PAYMENTS MADE PURSUANT TO CLAUSES (I) AND (II) ABOVE
IN RESPECT OF EURODOLLAR REVOLVING LOANS OF EACH CLASS SHALL BE SUBJECT TO
SECTION 2.16.

 

86

--------------------------------------------------------------------------------


 


(C) NEW CLASS A REVOLVING COMMITMENTS OR CLASS C REVOLVING COMMITMENTS CREATED
PURSUANT TO THIS SECTION 2.23 SHALL BECOME EFFECTIVE ON THE DATE SPECIFIED IN
THE NOTICE DELIVERED BY THE PARENT BORROWER PURSUANT TO THE FIRST SENTENCE OF
PARAGRAPH (A) ABOVE UNLESS OTHERWISE AGREED BY THE PARENT BORROWER AND THE
ADMINISTRATIVE AGENT.  ANY COMMITMENT INCREASE SHALL BECOME EFFECTIVE PURSUANT
TO AN AMENDMENT (THE “INCREMENTAL AMENDMENT”) TO THIS AGREEMENT EXECUTED BY THE
PARENT BORROWER, EACH NEW REVOLVING LENDER AND THE ADMINISTRATIVE AGENT.  ANY
INCREMENTAL AMENDMENT MAY, WITHOUT THE CONSENT OF ANY OTHER LENDERS, EFFECT SUCH
AMENDMENTS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS MAY BE NECESSARY OR
APPROPRIATE, IN THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT AND THE
PARENT BORROWER, TO EFFECT THE PROVISIONS OF THIS SECTION.


 


(D) NOTWITHSTANDING THE FOREGOING, NO INCREASE IN THE TOTAL CLASS A REVOLVING
COMMITMENTS (INCLUDING ANY INCREASE RESULTING FROM THE CONVERSION OF CLASS B
REVOLVING COMMITMENTS) OR ADDITION OF CLASS C REVOLVING COMMITMENTS OR ADDITION
OF A NEW REVOLVING LENDER SHALL BECOME EFFECTIVE UNDER THIS SECTION UNLESS
(I) ON THE EFFECTIVE DATE OF SUCH INCREASE OR ADDITION, THE CONDITIONS SET FORTH
IN SECTION 4.02 SHALL BE SATISFIED AS THOUGH A BORROWING WERE BEING MADE ON SUCH
DATE AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE TO THAT
EFFECT DATED SUCH DATE AND EXECUTED BY THE PRESIDENT, A VICE PRESIDENT OR A
FINANCIAL OFFICER OF HOLDINGS AND THE PARENT BORROWER AND (II) THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (WITH SUFFICIENT COPIES FOR EACH OF THE
CLASS A REVOLVING LENDERS AND, IF APPLICABLE, CLASS C REVOLVING LENDERS)
DOCUMENTS CONSISTENT WITH THOSE DELIVERED ON THE RESTATEMENT EFFECTIVE DATE AS
TO THE CORPORATE POWER AND AUTHORITY OF THE PARENT BORROWER TO BORROW HEREUNDER
AFTER GIVING EFFECT TO SUCH INCREASE OR ADDITION (OR, IF SUCH DOCUMENTS
DELIVERED ON THE RESTATEMENT EFFECTIVE DATE ALREADY CONTEMPLATE AN INCREASE IN
AN AMOUNT AT LEAST EQUAL TO THE AMOUNT OF SUCH INCREASE, STATING THAT SUCH
DOCUMENTS REMAIN IN FULL FORCE AND EFFECT ON THE DATE OF SUCH INCREASE AND HAVE
NOT BEEN ANNULLED, MODIFIED, RESCINDED OR REVOKED).


 


(E) ANY CLASS C REVOLVING COMMITMENTS SHALL HAVE THE SAME TERMS AS THOSE
APPLICABLE TO CLASS A REVOLVING COMMITMENTS HEREUNDER (INCLUDING MATURITY,
INTEREST RATE MARGIN AND COMMITMENT FEES) AND SHALL BE TREATED AS CLASS A
REVOLVING COMMITMENTS FOR ALL PURPOSES, EXCEPT THAT CLASS C REVOLVING LENDERS
SHALL NOT PARTICIPATE IN REVOLVING LETTERS OF CREDIT OR SWINGLINE LOANS.


 


SECTION 2.24.  DEFAULTING LENDERS.  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, IF ANY CLASS A REVOLVING LENDER BECOMES A DEFAULTING
LENDER, THEN THE FOLLOWING PROVISIONS SHALL APPLY FOR SO LONG AS SUCH LENDER IS
A DEFAULTING LENDER:


 


(A) FEES SHALL CEASE TO ACCRUE ON THE UNFUNDED PORTION OF THE CLASS A REVOLVING
COMMITMENT OF SUCH DEFAULTING LENDER PURSUANT TO SECTION 2.12(A).

 

87

--------------------------------------------------------------------------------


 


(B) THE CLASS A REVOLVING COMMITMENT AND REVOLVING CREDIT EXPOSURE OF SUCH
DEFAULTING LENDER SHALL NOT BE INCLUDED IN DETERMINING WHETHER THE REQUISITE
LENDERS HAVE TAKEN OR MAY TAKE ANY ACTION HEREUNDER (INCLUDING ANY CONSENT TO
ANY AMENDMENT OR WAIVER PURSUANT TO SECTION 10.02); PROVIDED THAT ANY WAIVER,
AMENDMENT OR MODIFICATION REQUIRING THE CONSENT OF ALL LENDERS OR EACH AFFECTED
LENDER WHICH AFFECTS SUCH DEFAULTING LENDER DIFFERENTLY THAN OTHER AFFECTED
LENDERS SHALL REQUIRE THE CONSENT OF SUCH DEFAULTING LENDER.


 


(C) IF ANY SWINGLINE EXPOSURE OR REVOLVING LC EXPOSURE EXISTS AT THE TIME A
CLASS A REVOLVING LENDER BECOMES A DEFAULTING LENDER THEN (I) ALL OR ANY PART OF
SUCH SWINGLINE EXPOSURE AND REVOLVING LC EXPOSURE SHALL BE REALLOCATED AMONG THE
CLASS A REVOLVING LENDERS THAT ARE NOT DEFAULTING LENDERS IN ACCORDANCE WITH
THEIR RESPECTIVE CLASS A REVOLVING APPLICABLE PERCENTAGES BUT ONLY TO THE EXTENT
(X) THE SUM OF ALL SUCH NON-DEFAULTING LENDERS’ CLASS A REVOLVING EXPOSURES PLUS
SUCH DEFAULTING LENDER’S SWINGLINE EXPOSURE AND REVOLVING LC EXPOSURE DOES NOT
EXCEED THE TOTAL OF ALL SUCH NON-DEFAULTING LENDERS’ CLASS A REVOLVING
COMMITMENTS AND (Y) THE CONDITIONS SET FORTH IN SECTION 4.02 ARE SATISFIED AT
SUCH TIME.  IN THE CASE OF ANY SUCH REALLOCATION, THE FEES PAYABLE TO THE
CLASS A REVOLVING LENDERS PURSUANT TO SECTION 2.12(A) AND
SECTION 2.12(B)(I) SHALL BE ADJUSTED IN ACCORDANCE WITH SUCH NON-DEFAULTING
LENDERS’ CLASS A REVOLVING APPLICABLE PERCENTAGES.


 


(D) IF THE REALLOCATION DESCRIBED IN CLAUSE (C) ABOVE CANNOT, OR CAN ONLY
PARTIALLY, BE EFFECTED, THE PARENT BORROWER SHALL, WITHIN ONE BUSINESS DAY
FOLLOWING NOTICE BY THE ADMINISTRATIVE AGENT (X) FIRST, PREPAY SUCH SWINGLINE
EXPOSURE AND (Y) SECOND, CASH COLLATERALIZE SUCH DEFAULTING LENDER’S REVOLVING
LC EXPOSURE (AFTER GIVING EFFECT TO ANY PARTIAL REALLOCATION PURSUANT TO CLAUSE
(C) ABOVE) IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 2.05(J) FOR SO
LONG AS SUCH REVOLVING LC EXPOSURE IS OUTSTANDING.  IN THE CASE OF ANY SUCH CASH
COLLATERALIZATION, THE PARENT BORROWER SHALL NOT BE REQUIRED TO PAY ANY FEES TO
SUCH DEFAULTING LENDER PURSUANT TO SECTION 2.12(B)(I) WITH RESPECT TO SUCH
DEFAULTING LENDER’S REVOLVING LC EXPOSURE FOR SO LONG AS SUCH DEFAULTING
LENDER’S REVOLVING LC EXPOSURE IS CASH COLLATERALIZED.


 


(E) IF ANY DEFAULTING LENDER’S REVOLVING LC EXPOSURE IS NEITHER CASH
COLLATERALIZED NOR REALLOCATED PURSUANT TO PARAGRAPH (C) OR (D) ABOVE, THEN,
WITHOUT PREJUDICE TO ANY RIGHTS OR REMEDIES OF THE ISSUING BANK OR ANY CLASS A
REVOLVING LENDER THAT IS NOT A DEFAULTING LENDER HEREUNDER, ALL PARTICIPATION
FEES PAYABLE UNDER SECTION 2.12(B)(I) WITH RESPECT TO SUCH DEFAULTING LENDER’S
REVOLVING LC EXPOSURE SHALL BE PAYABLE TO THE ISSUING BANK UNTIL SUCH LC
EXPOSURE IS CASH COLLATERALIZED AND/OR REALLOCATED PURSUANT TO PARAGRAPH (C) AND
(D) ABOVE.


 


(F) SO LONG AS ANY LENDER IS A DEFAULTING LENDER, THE SWINGLINE LENDER SHALL NOT
BE REQUIRED TO FUND ANY SWINGLINE LOAN AND THE ISSUING BANK SHALL NOT BE
REQUIRED TO ISSUE, AMEND OR INCREASE ANY REVOLVING LETTER OF CREDIT, UNLESS IT
IS SATISFIED THAT THE RELATED EXPOSURE WILL BE 100% COVERED BY THE CLASS A
REVOLVING

 

88

--------------------------------------------------------------------------------


 


COMMITMENTS OF THE CLASS A REVOLVING LENDERS THAT ARE NOT DEFAULTING LENDERS
AND/OR CASH COLLATERAL WILL BE PROVIDED BY THE PARENT BORROWER IN ACCORDANCE
WITH PARAGRAPH (C) ABOVE, AND PARTICIPATING INTERESTS IN ANY SUCH NEWLY ISSUED
OR INCREASED REVOLVING LETTER OF CREDIT OR NEWLY MADE SWINGLINE LOAN SHALL BE
ALLOCATED AMONG CLASS A REVOLVING LENDERS THAT ARE NOT DEFAULTING LENDERS IN A
MANNER CONSISTENT WITH PARAGRAPH (C) ABOVE (AND DEFAULTING LENDERS SHALL NOT
PARTICIPATE THEREIN).


 


(G) ANY AMOUNT PAYABLE TO SUCH DEFAULTING LENDER HEREUNDER (WHETHER ON ACCOUNT
OF PRINCIPAL, INTEREST, FEES OR OTHERWISE AND INCLUDING ANY AMOUNT THAT WOULD
OTHERWISE BE PAYABLE TO SUCH DEFAULTING LENDER PURSUANT TO SECTION 2.18, BUT
EXCLUDING SECTION 2.19(B)) SHALL, IN LIEU OF BEING DISTRIBUTED TO SUCH
DEFAULTING LENDER, BE RETAINED BY THE ADMINISTRATIVE AGENT IN A SEGREGATED
ACCOUNT AND, SUBJECT TO ANY APPLICABLE REQUIREMENTS OF LAW, BE APPLIED AT SUCH
TIME OR TIMES AS MAY BE DETERMINED BY THE ADMINISTRATIVE AGENT (I) FIRST, TO THE
PAYMENT OF ANY AMOUNTS OWING BY SUCH DEFAULTING LENDER TO THE ADMINISTRATIVE
AGENT HEREUNDER, (II) SECOND, PRO RATA, TO THE PAYMENT OF ANY AMOUNTS OWING BY
SUCH DEFAULTING LENDER TO THE ISSUING BANK OR SWINGLINE LENDER HEREUNDER,
(III) THIRD, TO THE FUNDING OF ANY CLASS A REVOLVING LOAN OR THE FUNDING OR CASH
COLLATERALIZATION OF ANY PARTICIPATING INTEREST IN ANY SWINGLINE LOAN OR
REVOLVING LETTER OF CREDIT IN RESPECT OF WHICH SUCH DEFAULTING LENDER HAS FAILED
TO FUND ITS PORTION THEREOF AS REQUIRED BY THIS AGREEMENT, AS DETERMINED BY THE
ADMINISTRATIVE AGENT, (IV) FOURTH, IF SO DETERMINED BY THE ADMINISTRATIVE AGENT
AND THE PARENT BORROWER, HELD IN SUCH ACCOUNT AS CASH COLLATERAL FOR FUTURE
FUNDING OBLIGATIONS OF THE DEFAULTING LENDER UNDER THIS AGREEMENT, (V) FIFTH,
PRO RATA, TO THE PAYMENT OF ANY AMOUNTS OWING TO THE PARENT BORROWER OR THE
CLASS A REVOLVING LENDERS AS A RESULT OF ANY JUDGMENT OF A COURT OF COMPETENT
JURISDICTION OBTAINED BY THE PARENT BORROWER OR ANY CLASS A REVOLVING LENDER
AGAINST SUCH DEFAULTING LENDER AS A RESULT OF SUCH DEFAULTING LENDER’S BREACH OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AND (VI) SIXTH, TO SUCH DEFAULTING LENDER
OR AS OTHERWISE DIRECTED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT IF
SUCH PAYMENT IS (X) A PREPAYMENT OF THE PRINCIPAL AMOUNT OF ANY CLASS A
REVOLVING LOANS OR REIMBURSEMENT OBLIGATIONS IN RESPECT OF REVOLVING LC
DISBURSEMENTS WHICH A DEFAULTING LENDER HAS FUNDED ITS PARTICIPATION OBLIGATIONS
AND (Y) MADE AT A TIME WHEN THE CONDITIONS SET FORTH IN SECTION 4.02 ARE
SATISFIED, SUCH PAYMENT SHALL BE APPLIED SOLELY TO PREPAY THE CLASS A REVOLVING
LOANS OF, AND REIMBURSEMENT OBLIGATIONS OWED TO, ALL CLASS A REVOLVING LENDERS
THAT ARE NOT DEFAULTING LENDERS PRO RATA PRIOR TO BEING APPLIED TO THE
PREPAYMENT OF ANY CLASS A REVOLVING LOANS, OR REIMBURSEMENT OBLIGATIONS OWED TO,
ANY DEFAULTING LENDER.


 


(H) IN THE EVENT THAT THE ADMINISTRATIVE AGENT, THE PARENT BORROWER, THE ISSUING
BANK AND THE SWINGLINE LENDER EACH AGREES THAT A DEFAULTING LENDER HAS
ADEQUATELY REMEDIED ALL MATTERS THAT CAUSED SUCH LENDER TO BE A DEFAULTING
LENDER, THEN THE SWINGLINE EXPOSURE AND REVOLVING LC EXPOSURE OF THE CLASS A
REVOLVING LENDERS SHALL BE READJUSTED TO REFLECT THE INCLUSION OF SUCH LENDER’S

 

89

--------------------------------------------------------------------------------


 


COMMITMENT AND ON SUCH DATE SUCH LENDER SHALL PURCHASE AT PAR SUCH OF THE
CLASS A REVOLVING LOANS OF THE OTHER CLASS A REVOLVING LENDERS (BUT NOT
SWINGLINE LOANS) AS THE ADMINISTRATIVE SHALL DETERMINE MAY BE NECESSARY IN ORDER
FOR SUCH LENDER TO HOLD SUCH CLASS A REVOLVING LOANS IN ACCORDANCE WITH ITS
CLASS A REVOLVING APPLICABLE PERCENTAGE.


 


ARTICLE III

 


REPRESENTATIONS AND WARRANTIES

 

Each of Holdings, the Parent Borrower, each Subsidiary Term Borrower (as to
itself only) and each Foreign Subsidiary Borrower (as to itself only) represents
and warrants to the Lenders that:

 


SECTION 3.01.  ORGANIZATION; POWERS.  EACH OF HOLDINGS, THE PARENT BORROWER AND
ITS SUBSIDIARIES (INCLUDING THE RECEIVABLES SUBSIDIARY) IS DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION, HAS ALL REQUISITE POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS
NOW CONDUCTED AND, EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, IS QUALIFIED TO DO BUSINESS IN, AND IS IN GOOD STANDING IN, EVERY
JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED.


 


SECTION 3.02.  AUTHORIZATION; ENFORCEABILITY.  THE TRANSACTIONS AND RESTATEMENT
TRANSACTIONS TO BE ENTERED INTO BY EACH LOAN PARTY ARE WITHIN SUCH LOAN PARTY’S
POWERS AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION.  THIS AGREEMENT
HAS BEEN DULY EXECUTED AND DELIVERED BY EACH OF HOLDINGS AND THE PARENT BORROWER
AND CONSTITUTES, AND EACH OTHER LOAN DOCUMENT TO WHICH ANY LOAN PARTY IS TO BE A
PARTY, WHEN EXECUTED AND DELIVERED BY SUCH LOAN PARTY, WILL CONSTITUTE, A LEGAL,
VALID AND BINDING OBLIGATION OF HOLDINGS, THE PARENT BORROWER OR SUCH LOAN PARTY
(AS THE CASE MAY BE), ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF
EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


SECTION 3.03.  GOVERNMENTAL APPROVALS; NO CONFLICTS.  THE TRANSACTIONS AND
RESTATEMENT TRANSACTIONS AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY (A) DO
NOT REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH, OR ANY
OTHER ACTION BY, ANY GOVERNMENTAL AUTHORITY, EXCEPT (X) SUCH AS HAVE BEEN
OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT, (Y) FILINGS NECESSARY TO
PERFECT LIENS CREATED UNDER THE LOAN DOCUMENTS AND (Z) CONSENTS, APPROVALS,
REGISTRATIONS, FILINGS OR ACTIONS THE FAILURE OF WHICH TO OBTAIN OR PERFORM
COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT,
(B) WILL NOT VIOLATE ANY APPLICABLE LAW OR REGULATION OR THE CHARTER, BY-LAWS OR
OTHER ORGANIZATIONAL DOCUMENTS OF HOLDINGS, THE PARENT BORROWER OR ANY OF ITS
SUBSIDIARIES (INCLUDING THE RECEIVABLES SUBSIDIARY) OR ANY ORDER OF ANY
GOVERNMENTAL AUTHORITY, (C) WILL NOT VIOLATE OR RESULT IN A DEFAULT UNDER ANY
INDENTURE,

 

90

--------------------------------------------------------------------------------


 


AGREEMENT OR OTHER INSTRUMENT BINDING UPON HOLDINGS, THE PARENT BORROWER OR ANY
OF ITS SUBSIDIARIES (INCLUDING THE RECEIVABLES SUBSIDIARY) OR ITS ASSETS, OR
GIVE RISE TO A RIGHT THEREUNDER TO REQUIRE ANY PAYMENT TO BE MADE BY HOLDINGS,
THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES (INCLUDING THE RECEIVABLES
SUBSIDIARY), EXCEPT FOR VIOLATIONS, DEFAULTS OR THE CREATION OF SUCH RIGHTS THAT
COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, AND
(D) WILL NOT RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN ON ANY ASSET OF
HOLDINGS, THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES (INCLUDING THE
RECEIVABLES SUBSIDIARY), EXCEPT LIENS CREATED UNDER THE LOAN DOCUMENTS AND LIENS
PERMITTED BY SECTION 6.02.


 


SECTION 3.04.  FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.  (A)HOLDINGS HAS
HERETOFORE FURNISHED TO THE LENDERS ITS CONSOLIDATED BALANCE SHEET AND
STATEMENTS OF INCOME, STOCKHOLDERS EQUITY AND CASH FLOWS (I) AS OF AND FOR THE
FISCAL YEAR ENDED DECEMBER 31, 2008, REPORTED ON BY KPMG LLP, INDEPENDENT PUBLIC
ACCOUNTANTS, AND (II) AS OF AND FOR THE FISCAL QUARTER AND THE PORTION OF THE
FISCAL YEAR ENDED SEPTEMBER 30, 2009, CERTIFIED BY ITS CHIEF FINANCIAL OFFICER. 
SUCH FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE
FINANCIAL POSITION AND RESULTS OF OPERATIONS AND CASH FLOWS OF HOLDINGS AND ITS
CONSOLIDATED SUBSIDIARIES AS OF SUCH DATES AND FOR SUCH PERIODS IN ACCORDANCE
WITH GAAP, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES IN
THE CASE OF THE STATEMENTS REFERRED TO IN CLAUSE (II) ABOVE.


 

(B) [RESERVED]

 

(C) EXCEPT AS DISCLOSED IN THE FINANCIAL STATEMENTS REFERRED TO ABOVE OR THE
NOTES THERETO OR IN THE INFORMATION MEMORANDUM, EXCEPT FOR THE DISCLOSED MATTERS
AND EXCEPT FOR LIABILITIES ARISING AS A RESULT OF THE TRANSACTIONS, AFTER GIVING
EFFECT TO THE TRANSACTIONS, NONE OF HOLDINGS, THE PARENT BORROWER OR THE
SUBSIDIARIES (INCLUDING THE RECEIVABLES SUBSIDIARY) HAS, AS OF THE FIRST
RESTATEMENT EFFECTIVE DATE, ANY CONTINGENT LIABILITIES THAT WOULD BE MATERIAL TO
HOLDINGS, THE PARENT BORROWER AND THE SUBSIDIARIES (INCLUDING THE RECEIVABLES
SUBSIDIARY), TAKEN AS A WHOLE.

 

(D) SINCE DECEMBER 31, 2005, THERE HAS BEEN NO EVENT, CHANGE OR OCCURRENCE THAT,
INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD OR COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.

 


SECTION 3.05.  PROPERTIES.  (A) EACH OF HOLDINGS, THE PARENT BORROWER AND ITS
SUBSIDIARIES HAS GOOD TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL ITS REAL
AND PERSONAL PROPERTY MATERIAL TO ITS BUSINESS (INCLUDING ITS MORTGAGED
PROPERTIES), EXCEPT FOR MINOR DEFECTS IN TITLE THAT DO NOT INTERFERE WITH ITS
ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED OR TO UTILIZE SUCH
PROPERTIES FOR THEIR INTENDED PURPOSES.


 

(B) EACH OF HOLDINGS, THE PARENT BORROWER AND ITS SUBSIDIARIES OWNS, OR IS
LICENSED TO USE, ALL TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND OTHER
INTELLECTUAL PROPERTY MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY HOLDINGS,
THE PARENT BORROWER AND ITS SUBSIDIARIES DOES NOT INFRINGE UPON THE RIGHTS OF
ANY OTHER PERSON, EXCEPT FOR ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.

 

91

--------------------------------------------------------------------------------


 

(C) SCHEDULE 3.05 SETS FORTH THE ADDRESS OF EACH REAL PROPERTY THAT IS OWNED OR
LEASED BY HOLDINGS, THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES AS OF THE
FIRST RESTATEMENT EFFECTIVE DATE AFTER GIVING EFFECT TO THE TRANSACTIONS.

 

(D) AS OF THE FIRST RESTATEMENT EFFECTIVE DATE, NONE OF HOLDINGS, THE PARENT
BORROWER OR ANY OF ITS SUBSIDIARIES HAS RECEIVED WRITTEN NOTICE OF ANY PENDING
OR CONTEMPLATED CONDEMNATION PROCEEDING AFFECTING ANY MORTGAGED PROPERTY OR ANY
SALE OR DISPOSITION THEREOF IN LIEU OF CONDEMNATION.  NEITHER ANY MORTGAGED
PROPERTY NOR ANY INTEREST THEREIN IS SUBJECT TO ANY RIGHT OF FIRST REFUSAL,
OPTION OR OTHER CONTRACTUAL RIGHT TO PURCHASE SUCH MORTGAGED PROPERTY OR
INTEREST THEREIN.

 


SECTION 3.06.  LITIGATION AND ENVIRONMENTAL MATTERS.  (A) THERE ARE NO ACTIONS,
SUITS OR PROCEEDINGS BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY
PENDING AGAINST OR, TO THE KNOWLEDGE OF HOLDINGS OR THE PARENT BORROWER,
THREATENED AGAINST OR AFFECTING HOLDINGS, THE PARENT BORROWER OR ANY OF ITS
SUBSIDIARIES (INCLUDING THE RECEIVABLES SUBSIDIARY) (I) AS TO WHICH THERE IS A
REASONABLE POSSIBILITY OF AN ADVERSE DETERMINATION AND THAT, IF ADVERSELY
DETERMINED, COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO
RESULT IN A MATERIAL ADVERSE EFFECT (OTHER THAN THE DISCLOSED MATTERS) OR
(II) THAT INVOLVE ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS OR RESTATEMENT
TRANSACTIONS.


 

(B) EXCEPT FOR THE DISCLOSED MATTERS AND EXCEPT WITH RESPECT TO ANY OTHER
MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT, NONE OF HOLDINGS, THE PARENT BORROWER OR
ANY OF ITS SUBSIDIARIES (INCLUDING THE RECEIVABLES SUBSIDIARY) (I) HAS FAILED TO
COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY
PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) HAS
BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY, (III) HAS RECEIVED NOTICE OF ANY
CLAIM WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF ANY BASIS FOR
ANY ENVIRONMENTAL LIABILITY.

 

(C) SINCE THE FIRST RESTATEMENT EFFECTIVE DATE, THERE HAS BEEN NO CHANGE IN THE
STATUS OF THE DISCLOSED MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS
RESULTED IN, OR MATERIALLY INCREASED THE LIKELIHOOD OF, A MATERIAL ADVERSE
EFFECT.

 


SECTION 3.07.  COMPLIANCE WITH LAWS AND AGREEMENTS.  EACH OF HOLDINGS, THE
PARENT BORROWER AND ITS SUBSIDIARIES (INCLUDING THE RECEIVABLES SUBSIDIARY) IS
IN COMPLIANCE WITH ALL LAWS, REGULATIONS AND ORDERS OF ANY GOVERNMENTAL
AUTHORITY APPLICABLE TO IT OR ITS PROPERTY AND ALL INDENTURES, AGREEMENTS AND
OTHER INSTRUMENTS BINDING UPON IT OR ITS PROPERTY, EXCEPT WHERE THE FAILURE TO
DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.  NO DEFAULT HAS OCCURRED AND IS CONTINUING.


 


SECTION 3.08.  INVESTMENT COMPANY STATUS.  NONE OF HOLDINGS, THE PARENT BORROWER
OR ANY OF ITS SUBSIDIARIES (INCLUDING THE RECEIVABLES SUBSIDIARY) IS AN
“INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION UNDER, THE
INVESTMENT COMPANY ACT OF 1940.

 

92

--------------------------------------------------------------------------------


 


SECTION 3.09.  TAXES.  EACH OF HOLDINGS, THE PARENT BORROWER AND ITS
SUBSIDIARIES (INCLUDING THE RECEIVABLES SUBSIDIARY) HAS TIMELY FILED OR CAUSED
TO BE FILED ALL TAX RETURNS AND REPORTS REQUIRED TO HAVE BEEN FILED AND HAS PAID
OR CAUSED TO BE PAID ALL TAXES REQUIRED TO HAVE BEEN PAID BY IT, EXCEPT (A) ANY
TAXES THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR
WHICH HOLDINGS, THE PARENT BORROWER OR SUCH SUBSIDIARY (INCLUDING THE
RECEIVABLES SUBSIDIARIES), AS APPLICABLE, HAS SET ASIDE ON ITS BOOKS ADEQUATE
RESERVES OR (B) TO THE EXTENT THAT THE FAILURE TO DO SO COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 3.10.  ERISA.  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR WHICH
LIABILITY IS REASONABLY EXPECTED TO OCCUR, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.  AS OF THE FIRST RESTATEMENT EFFECTIVE
DATE, THE PRESENT VALUE OF ALL ACCUMULATED BENEFIT OBLIGATIONS OF ALL
UNDERFUNDED PLANS (BASED ON THE ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF
FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE DATE OF THE MOST
RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED BY MORE THAN
$5,100,000 THE FAIR MARKET VALUE OF THE ASSETS OF ALL SUCH UNDERFUNDED PLANS.


 


SECTION 3.11.  DISCLOSURE.  EACH OF HOLDINGS AND THE PARENT BORROWER HAS
DISCLOSED TO THE LENDERS ALL AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER
RESTRICTIONS TO WHICH HOLDINGS, THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES
(INCLUDING THE RECEIVABLES SUBSIDIARY) IS SUBJECT, AND ALL OTHER MATTERS KNOWN
TO ANY OF THEM, THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NEITHER THE INFORMATION
MEMORANDUM NOR ANY OF THE OTHER REPORTS, FINANCIAL STATEMENTS, CERTIFICATES OR
OTHER INFORMATION FURNISHED BY OR ON BEHALF OF ANY LOAN PARTY TO THE
ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE NEGOTIATION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR DELIVERED HEREUNDER OR THEREUNDER (AS
MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED) CONTAINS ANY
MATERIAL MISSTATEMENT OF FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING; PROVIDED THAT, WITH RESPECT TO PROJECTED FINANCIAL
INFORMATION, HOLDINGS AND THE PARENT BORROWER REPRESENT ONLY THAT SUCH
INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE
REASONABLE AT THE TIME SUCH PROJECTIONS WERE PREPARED.


 


SECTION 3.12.  SUBSIDIARIES.  HOLDINGS DOES NOT HAVE ANY SUBSIDIARIES OTHER THAN
THE PARENT BORROWER AND THE PARENT BORROWER’S SUBSIDIARIES.  SCHEDULE 3.12 SETS
FORTH THE NAME OF, AND THE OWNERSHIP INTEREST OF THE PARENT BORROWER IN, EACH
SUBSIDIARY OF THE PARENT BORROWER AND IDENTIFIES EACH SUBSIDIARY THAT IS A
SUBSIDIARY LOAN PARTY, IN EACH CASE AS OF THE FIRST RESTATEMENT EFFECTIVE DATE.


 


SECTION 3.13.  INSURANCE.  SCHEDULE 3.13 SETS FORTH A DESCRIPTION OF ALL
MATERIAL INSURANCE POLICIES MAINTAINED BY OR ON BEHALF OF HOLDINGS, THE PARENT
BORROWER AND THE SUBSIDIARIES AS OF THE FIRST RESTATEMENT EFFECTIVE DATE.  AS OF
THE FIRST RESTATEMENT EFFECTIVE DATE, ALL PREMIUMS DUE IN RESPECT OF SUCH
INSURANCE HAVE BEEN PAID.

 

93

--------------------------------------------------------------------------------


 


SECTION 3.14.  LABOR MATTERS.  AS OF THE RESTATEMENT EFFECTIVE DATE, THERE ARE
NO STRIKES, LOCKOUTS OR SLOWDOWNS AGAINST HOLDINGS, THE PARENT BORROWER OR ANY
SUBSIDIARY PENDING OR, TO THE KNOWLEDGE OF HOLDINGS OR THE PARENT BORROWER,
THREATENED THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
ALL PAYMENTS DUE FROM HOLDINGS, THE PARENT BORROWER OR ANY SUBSIDIARY, OR FOR
WHICH ANY CLAIM MAY BE MADE AGAINST HOLDINGS, THE PARENT BORROWER OR ANY
SUBSIDIARY, ON ACCOUNT OF WAGES AND EMPLOYEE HEALTH AND WELFARE INSURANCE AND
OTHER BENEFITS, HAVE BEEN PAID OR ACCRUED AS A LIABILITY ON THE BOOKS OF
HOLDINGS, THE PARENT BORROWER OR SUCH SUBSIDIARY EXCEPT FOR THOSE WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  THE CONSUMMATION OF THE TRANSACTIONS OR RESTATEMENT
TRANSACTIONS WILL NOT GIVE RISE TO ANY RIGHT OF TERMINATION OR RIGHT OF
RENEGOTIATION ON THE PART OF ANY UNION UNDER ANY COLLECTIVE BARGAINING AGREEMENT
TO WHICH HOLDINGS, THE PARENT BORROWER OR ANY SUBSIDIARY IS BOUND.


 


SECTION 3.15.  SOLVENCY.  IMMEDIATELY AFTER THE CONSUMMATION OF THE TRANSACTIONS
TO OCCUR ON THE FIRST RESTATEMENT EFFECTIVE DATE AND IMMEDIATELY FOLLOWING THE
MAKING OF EACH LOAN MADE ON THE FIRST RESTATEMENT EFFECTIVE DATE AND AFTER
GIVING EFFECT TO THE APPLICATION OF THE PROCEEDS OF SUCH LOANS, (A) THE FAIR
VALUE OF THE ASSETS OF EACH LOAN PARTY, AT A FAIR VALUATION, WILL EXCEED ITS
DEBTS AND LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE; (B) THE PRESENT
FAIR SALEABLE VALUE OF THE PROPERTY OF EACH LOAN PARTY WILL BE GREATER THAN THE
AMOUNT THAT WILL BE REQUIRED TO PAY THE PROBABLE LIABILITY OF ITS DEBTS AND
OTHER LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND
OTHER LIABILITIES BECOME ABSOLUTE AND MATURED; (C) EACH LOAN PARTY WILL BE ABLE
TO PAY ITS DEBTS AND LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH
DEBTS AND LIABILITIES BECOME ABSOLUTE AND MATURED; AND (D) THE LOAN PARTIES, ON
A CONSOLIDATED BASIS, WILL NOT HAVE UNREASONABLY SMALL CAPITAL WITH WHICH TO
CONDUCT THE BUSINESS IN WHICH IT IS ENGAGED AS SUCH BUSINESS IS NOW CONDUCTED
AND IS PROPOSED TO BE CONDUCTED FOLLOWING THE FIRST RESTATEMENT EFFECTIVE DATE.


 


SECTION 3.16.  SENIOR INDEBTEDNESS.  THE OBLIGATIONS CONSTITUTE “SENIOR
INDEBTEDNESS” UNDER AND AS DEFINED IN THE SUBORDINATED NOTES DOCUMENTS.


 


SECTION 3.17.  SECURITY DOCUMENTS.  (A) THE PLEDGE AGREEMENT IS EFFECTIVE TO
CREATE IN FAVOR OF THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES,
A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN THE COLLATERAL (AS DEFINED
IN THE PLEDGE AGREEMENT) AND, WHEN SUCH COLLATERAL IS DELIVERED TO THE
COLLATERAL AGENT AND FOR SO LONG AS THE COLLATERAL AGENT REMAINS IN POSSESSION
OF SUCH COLLATERAL, THE SECURITY INTEREST CREATED BY THE PLEDGE AGREEMENT SHALL
CONSTITUTE A PERFECTED FIRST PRIORITY SECURITY INTEREST IN ALL RIGHT, TITLE AND
INTEREST OF THE PLEDGOR THEREUNDER IN SUCH COLLATERAL, IN EACH CASE PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON.


 

(B) THE SECURITY AGREEMENT IS EFFECTIVE TO CREATE IN FAVOR OF THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A LEGAL, VALID AND ENFORCEABLE
SECURITY INTEREST IN THE COLLATERAL (AS DEFINED IN THE SECURITY AGREEMENT) AND,
WHEN FINANCING STATEMENTS IN APPROPRIATE FORM ARE FILED IN THE OFFICES SPECIFIED
ON SCHEDULE 6 TO THE PERFECTION CERTIFICATE, THE SECURITY INTEREST CREATED BY
THE SECURITY AGREEMENT SHALL

 

94

--------------------------------------------------------------------------------


 

CONSTITUTE A PERFECTED SECURITY INTEREST IN ALL RIGHT, TITLE AND INTEREST OF THE
GRANTORS THEREUNDER IN SUCH COLLATERAL (OTHER THAN THE INTELLECTUAL PROPERTY (AS
DEFINED IN THE SECURITY AGREEMENT)), IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO
ANY OTHER PERSON, OTHER THAN WITH RESPECT TO LIENS PERMITTED BY SECTION 6.02.

 

(C) WHEN THE SECURITY AGREEMENT (OR A SUMMARY THEREOF) IS FILED IN THE
UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE
AND THE FINANCING STATEMENTS REFERRED TO IN SECTION 3.17(B) ABOVE ARE
APPROPRIATELY FILED, THE SECURITY INTEREST CREATED BY THE SECURITY AGREEMENT
SHALL CONSTITUTE A PERFECTED SECURITY INTEREST IN ALL RIGHT, TITLE AND INTEREST
OF THE GRANTORS THEREUNDER IN THE INTELLECTUAL PROPERTY (AS DEFINED IN THE
SECURITY AGREEMENT) IN WHICH A SECURITY INTEREST MAY BE PERFECTED BY FILING,
RECORDING OR REGISTERING A SECURITY AGREEMENT, FINANCING STATEMENT OR ANALOGOUS
DOCUMENT IN THE UNITED STATES PATENT AND TRADEMARK OFFICE OR THE UNITED STATES
COPYRIGHT OFFICE, AS APPLICABLE, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY
OTHER PERSON (IT BEING UNDERSTOOD THAT SUBSEQUENT RECORDINGS IN THE
UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE
AND SUBSEQUENT UCC FILINGS MAY BE NECESSARY TO PERFECT A LIEN ON REGISTERED
TRADEMARKS, TRADEMARK APPLICATIONS AND COPYRIGHTS ACQUIRED BY THE LOAN PARTIES
AFTER THE ORIGINAL EFFECTIVE DATE), OTHER THAN WITH RESPECT TO LIENS PERMITTED
BY SECTION 6.02.

 

(D) THE MORTGAGES ARE EFFECTIVE TO CREATE, SUBJECT TO THE EXCEPTIONS LISTED IN
EACH TITLE INSURANCE POLICY COVERING SUCH MORTGAGE, IN FAVOR OF THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A LEGAL, VALID AND ENFORCEABLE
LIEN ON ALL OF THE APPLICABLE MORTGAGOR’S RIGHT, TITLE AND INTEREST IN AND TO
THE MORTGAGED PROPERTIES THEREUNDER AND THE PROCEEDS THEREOF, AND WHEN THE
MORTGAGES ARE FILED IN THE OFFICES SPECIFIED ON SCHEDULE 3.17(D), THE LIEN
CREATED BY EACH MORTGAGE SHALL CONSTITUTE A PERFECTED LIEN ON ALL RIGHT, TITLE
AND INTEREST OF THE APPLICABLE MORTGAGOR IN SUCH MORTGAGED PROPERTIES AND THE
PROCEEDS THEREOF, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON,
OTHER THAN WITH RESPECT TO THE RIGHTS OF PERSONS PURSUANT TO LIENS PERMITTED BY
SECTION 6.02.

 

(E) FOLLOWING THE EXECUTION OF ANY FOREIGN SECURITY DOCUMENT PURSUANT TO
SECTION 4.03, EACH FOREIGN SECURITY DOCUMENT SHALL BE EFFECTIVE TO CREATE IN
FAVOR OF THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A LEGAL,
VALID AND ENFORCEABLE SECURITY INTEREST IN THE APPLICABLE COLLATERAL COVERED BY
SUCH FOREIGN SECURITY DOCUMENT, AND WHEN THE ACTIONS SPECIFIED IN SUCH FOREIGN
SECURITY DOCUMENT, IF ANY, ARE COMPLETED, THE SECURITY INTEREST CREATED BY SUCH
FOREIGN SECURITY DOCUMENT SHALL CONSTITUTE A PERFECTED SECURITY INTEREST IN ALL
RIGHT, TITLE AND INTEREST OF THE GRANTORS THEREUNDER IN SUCH COLLATERAL TO THE
FULL EXTENT POSSIBLE UNDER THE LAWS OF THE APPLICABLE FOREIGN JURISDICTION, IN
EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON, OTHER THAN WITH
RESPECT TO LIENS PERMITTED BY SECTION 6.02.

 


SECTION 3.18.  FEDERAL RESERVE REGULATIONS.  (A) NONE OF HOLDINGS, THE PARENT
BORROWER OR ANY OF THE SUBSIDIARIES (INCLUDING THE RECEIVABLES SUBSIDIARY) IS
ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF
EXTENDING CREDIT FOR THE PURPOSE OF BUYING OR CARRYING MARGIN STOCK.

 

95

--------------------------------------------------------------------------------


 

(B) NO PART OF THE PROCEEDS OF ANY LOAN OR ANY LETTER OF CREDIT WILL BE USED,
WHETHER DIRECTLY OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR
ULTIMATELY, FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF THE PROVISIONS OF THE
REGULATIONS OF THE BOARD, INCLUDING REGULATION U OR X.

 


ARTICLE IV

 


CONDITIONS

 


SECTION 4.01.  [INTENTIONALLY OMITTED.]


 


SECTION 4.02.  EACH CREDIT EVENT.  THE OBLIGATION OF EACH LENDER TO MAKE A LOAN
ON THE OCCASION OF ANY BORROWING (OTHER THAN (I) ANY CLASS A REVOLVING LOAN MADE
PURSUANT TO SECTION 2.04(C) OR SECTION 2.05(D) AND (II) ANY CONTINUATION OR
CONVERSION OF A BORROWING PURSUANT TO THE TERMS HEREOF THAT DOES NOT RESULT IN
THE INCREASE OF THE AGGREGATE PRINCIPAL AMOUNT OF THE BORROWINGS THEN
OUTSTANDING), OF EACH TRANCHE B-1 LENDER TO MAKE A DEPOSIT, AND OF THE ISSUING
BANK TO ISSUE, AMEND, RENEW OR EXTEND ANY LETTER OF CREDIT, IS SUBJECT TO
RECEIPT OF THE REQUEST THEREFOR IN ACCORDANCE HEREWITH AND TO THE SATISFACTION
OF THE FOLLOWING CONDITIONS:


 

(A) THE REPRESENTATIONS AND WARRANTIES OF EACH LOAN PARTY SET FORTH IN THE LOAN
DOCUMENTS SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH BORROWING OR
THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT,
AS APPLICABLE.

 

(B) AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH BORROWING OR THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS
APPLICABLE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by Holdings
and the Parent Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

 


SECTION 4.03.  CREDIT EVENTS RELATING TO FOREIGN SUBSIDIARY BORROWERS.  THE
OBLIGATION OF EACH LENDER TO MAKE LOANS TO ANY FOREIGN SUBSIDIARY BORROWER, AND
OF THE ISSUING BANK TO ISSUE, AMEND, RENEW OR EXTEND ANY LETTER OF CREDIT TO ANY
FOREIGN SUBSIDIARY BORROWER, IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING
CONDITIONS:


 

(A) WITH RESPECT TO THE INITIAL LOAN MADE OR THE INITIAL LETTER OF CREDIT
ISSUED, WHICHEVER COMES FIRST, TO SUCH FOREIGN SUBSIDIARY BORROWER,

 

(I) THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED SUCH FOREIGN
SUBSIDIARY BORROWER’S FOREIGN SUBSIDIARY BORROWING AGREEMENT DULY EXECUTED BY
ALL PARTIES THERETO; AND

 

(II) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS (INCLUDING
LEGAL OPINIONS) AND CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS

 

96

--------------------------------------------------------------------------------


 

COUNSEL MAY REASONABLY REQUEST RELATING TO THE FORMATION, EXISTENCE AND GOOD
STANDING OF SUCH FOREIGN SUBSIDIARY BORROWER, THE AUTHORIZATION OF THE FOREIGN
CURRENCY BORROWINGS AS THEY RELATE TO SUCH FOREIGN SUBSIDIARY BORROWER AND ANY
OTHER LEGAL MATTERS RELATING TO SUCH FOREIGN SUBSIDIARY BORROWER OR ITS FOREIGN
SUBSIDIARY BORROWING AGREEMENT, ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL.

 

(B) WITH RESPECT TO ANY BORROWING FOLLOWING WHICH THE AGGREGATE AMOUNT OF
OUTSTANDING FOREIGN CURRENCY BORROWINGS EXCEEDS THE DOLLAR EQUIVALENT OF
$5,000,000, THE ADMINISTRATIVE AGENT SHALL BE SATISFIED THAT THE FOREIGN
SECURITY COLLATERAL AND GUARANTEE REQUIREMENT SHALL BE SATISFIED WITH RESPECT TO
ALL FOREIGN SUBSIDIARY BORROWERS.

 


ARTICLE V

 


AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of Holdings, the Parent Borrower,
each Subsidiary Term Borrower (as to itself only) and each Foreign Subsidiary
Borrower (as to itself only) covenants and agrees with the Lenders that:

 


SECTION 5.01.  FINANCIAL STATEMENTS AND OTHER INFORMATION.  HOLDINGS OR THE
PARENT BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER:


 

(A) WITHIN 95 DAYS AFTER THE END OF EACH FISCAL YEAR OF HOLDINGS, ITS AUDITED
CONSOLIDATED AND UNAUDITED CONSOLIDATING BALANCE SHEET AND RELATED STATEMENTS OF
OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH
YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
PREVIOUS FISCAL YEAR, ALL REPORTED ON BY KPMG LLP OR OTHER INDEPENDENT PUBLIC
ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR LIKE
QUALIFICATION OR EXCEPTION AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE
SCOPE OF SUCH AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS
PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS
IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED (IT BEING UNDERSTOOD THAT THE
OBLIGATION TO FURNISH THE FOREGOING TO THE ADMINISTRATIVE AGENT AND THE LENDERS
SHALL BE DEEMED TO BE SATISFIED IN RESPECT OF ANY FISCAL YEAR OF HOLDINGS BY THE
FILING OF HOLDINGS’ ANNUAL REPORT ON FORM 10-K FOR SUCH FISCAL YEAR WITH THE
COMMISSION TO THE EXTENT THE FOREGOING ARE INCLUDED THEREIN);

 

(B) WITHIN 50 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR OF HOLDINGS, ITS CONSOLIDATED BALANCE SHEET AND RELATED
STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF
AND FOR SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE FISCAL YEAR,
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING
PERIOD OR PERIODS OF (OR, IN THE CASE OF

 

97

--------------------------------------------------------------------------------


 

THE BALANCE SHEET, AS OF THE END OF) THE PREVIOUS FISCAL YEAR, ALL CERTIFIED BY
ONE OF ITS FINANCIAL OFFICERS AS PRESENTING FAIRLY IN ALL MATERIAL RESPECTS THE
FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF HOLDINGS AND ITS CONSOLIDATED
SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES (IT BEING UNDERSTOOD THAT THE OBLIGATION TO FURNISH THE FOREGOING TO
THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE DEEMED TO BE SATISFIED IN
RESPECT OF ANY FISCAL QUARTER OF HOLDINGS BY THE FILING OF HOLDINGS’ QUARTERLY
REPORT ON FORM 10-Q FOR SUCH FISCAL QUARTER WITH THE COMMISSION TO THE EXTENT
THE FOREGOING ARE INCLUDED THEREIN);

 

(C) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE (A) OR
(B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF HOLDINGS OR THE PARENT
BORROWER (I) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND, IF A DEFAULT
HAS OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO
BE TAKEN WITH RESPECT THERETO, (II) SETTING FORTH REASONABLY DETAILED
CALCULATIONS DEMONSTRATING COMPLIANCE WITH SECTIONS 6.12, 6.13 AND 6.14,
(III) STATING WHETHER ANY CHANGE IN GAAP OR IN THE APPLICATION THEREOF HAS
OCCURRED SINCE THE DATE OF HOLDINGS’ AUDITED FINANCIAL STATEMENTS REFERRED TO IN
SECTION 3.04 AND, IF ANY SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT OF SUCH
CHANGE ON THE FINANCIAL STATEMENTS ACCOMPANYING SUCH CERTIFICATE,
(IV) IDENTIFYING ALL SUBSIDIARIES EXISTING ON THE DATE OF SUCH CERTIFICATE AND
INDICATING, FOR EACH SUCH SUBSIDIARY, WHETHER SUCH SUBSIDIARY IS A SUBSIDIARY
LOAN PARTY OR A FOREIGN SUBSIDIARY AND WHETHER SUCH SUBSIDIARY WAS FORMED OR
ACQUIRED SINCE THE END OF THE PREVIOUS FISCAL QUARTER AND (V) TO THE EXTENT THAT
THE ASSET DROPDOWN HAS NOT BEEN COMPLETED, DESCRIBING THE STATUS OF THE ASSET
DROPDOWN;

 

(D) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE
(A) ABOVE, (I) A CERTIFICATE OF THE ACCOUNTING FIRM THAT REPORTED ON SUCH
FINANCIAL STATEMENTS STATING WHETHER THEY OBTAINED KNOWLEDGE DURING THE COURSE
OF THEIR EXAMINATION OF SUCH FINANCIAL STATEMENTS OF ANY DEFAULT (WHICH
CERTIFICATE MAY BE LIMITED TO THE EXTENT REQUIRED BY ACCOUNTING RULES OR
GUIDELINES) AND (II) A CERTIFICATE OF A FINANCIAL OFFICER OF HOLDINGS OR THE
PARENT BORROWER (A) IDENTIFYING ANY PARCELS OF REAL PROPERTY OR IMPROVEMENTS
THERETO WITH A VALUE EXCEEDING $750,000 THAT HAVE BEEN ACQUIRED BY ANY LOAN
PARTY SINCE THE END OF THE PREVIOUS FISCAL YEAR, (B) IDENTIFYING ANY CHANGES OF
THE TYPE DESCRIBED IN SECTION 5.03(A) THAT HAVE NOT BEEN PREVIOUSLY REPORTED BY
THE PARENT BORROWER, (C) IDENTIFYING ANY PERMITTED ACQUISITIONS THAT HAVE BEEN
CONSUMMATED SINCE THE END OF THE PREVIOUS FISCAL YEAR, INCLUDING THE DATE ON
WHICH EACH SUCH PERMITTED ACQUISITION WAS CONSUMMATED AND THE CONSIDERATION
THEREFOR, (D) IDENTIFYING ANY INTELLECTUAL PROPERTY (AS DEFINED IN THE SECURITY
AGREEMENT) WITH RESPECT TO WHICH A NOTICE IS REQUIRED TO BE DELIVERED UNDER THE
SECURITY AGREEMENT AND HAS NOT BEEN PREVIOUSLY DELIVERED AND (E) IDENTIFYING ANY
PREPAYMENT EVENTS THAT HAVE OCCURRED SINCE THE END OF THE PREVIOUS FISCAL YEAR
AND SETTING FORTH A REASONABLY DETAILED CALCULATION OF THE NET PROCEEDS RECEIVED
FROM PREPAYMENT EVENTS SINCE THE END OF SUCH PREVIOUS FISCAL YEAR;

 

(E) NO LATER THAN FEBRUARY 15 OF EACH FISCAL YEAR OF HOLDINGS (COMMENCING WITH
THE FISCAL YEAR ENDING DECEMBER 31, 2005), A DETAILED CONSOLIDATED BUDGET FOR
SUCH

 

98

--------------------------------------------------------------------------------


 

FISCAL YEAR (INCLUDING A PROJECTED CONSOLIDATED BALANCE SHEET AND RELATED
STATEMENTS OF PROJECTED OPERATIONS AND CASH FLOW AS OF THE END OF AND FOR SUCH
FISCAL YEAR AND SETTING FORTH THE ASSUMPTIONS USED FOR PURPOSES OF PREPARING
SUCH BUDGET) AND, PROMPTLY WHEN AVAILABLE, ANY MATERIAL REVISIONS OF SUCH BUDGET
THAT HAVE BEEN APPROVED BY SENIOR MANAGEMENT OF HOLDINGS;

 

(F) PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL PERIODIC
AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY HOLDINGS, THE
PARENT BORROWER OR ANY SUBSIDIARY WITH THE COMMISSION OR WITH ANY NATIONAL
SECURITIES EXCHANGE, AS THE CASE MAY BE (IT BEING UNDERSTOOD THAT THE OBLIGATION
TO FURNISH THE FOREGOING TO THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE
DEEMED TO BE SATISFIED TO THE EXTENT THE FOREGOING ARE FILED WITH THE
COMMISSION); AND

 

(G) PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION REGARDING
THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF HOLDINGS, THE PARENT
BORROWER OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF ANY LOAN DOCUMENT,
AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.

 


SECTION 5.02.  NOTICES OF MATERIAL EVENTS.  HOLDINGS AND THE PARENT BORROWER
WILL FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER PROMPT WRITTEN NOTICE
OF THE FOLLOWING:


 

(A) THE OCCURRENCE OF ANY DEFAULT;

 

(B) THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR BEFORE
ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR AFFECTING HOLDINGS, THE
PARENT BORROWER OR ANY SUBSIDIARY THEREOF THAT, IF ADVERSELY DETERMINED, COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

 

(C) THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY OTHER
ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF HOLDINGS, THE PARENT BORROWER AND ITS SUBSIDIARIES IN AN AGGREGATE
AMOUNT EXCEEDING $10,000,000; AND

 

(D) ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE EXPECTED TO
RESULT IN, A MATERIAL ADVERSE EFFECT.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 


SECTION 5.03.  INFORMATION REGARDING COLLATERAL.  (A) THE PARENT BORROWER WILL
FURNISH TO THE ADMINISTRATIVE AGENT PROMPT WRITTEN NOTICE OF ANY CHANGE (I) IN
ANY LOAN PARTY’S LEGAL NAME OR IN ANY TRADE NAME USED TO IDENTIFY IT IN THE
CONDUCT OF ITS BUSINESS OR IN THE OWNERSHIP OF ITS PROPERTIES, (II) IN THE
LOCATION OF ANY LOAN PARTY’S CHIEF EXECUTIVE OFFICE, ITS PRINCIPAL PLACE OF
BUSINESS, ANY OFFICE IN WHICH IT

 

99

--------------------------------------------------------------------------------


 


MAINTAINS BOOKS OR RECORDS RELATING TO COLLATERAL OWNED BY IT OR ANY OFFICE OR
FACILITY AT WHICH COLLATERAL OWNED BY IT IS LOCATED (INCLUDING THE ESTABLISHMENT
OF ANY SUCH NEW OFFICE OR FACILITY), (III) IN ANY LOAN PARTY’S IDENTITY OR
STRUCTURE, (IV) IN ANY LOAN PARTY’S JURISDICTION OF ORGANIZATION OR (V) IN ANY
LOAN PARTY’S FEDERAL TAXPAYER IDENTIFICATION NUMBER.  THE PARENT BORROWER AGREES
NOT TO EFFECT OR PERMIT ANY CHANGE REFERRED TO IN THE PRECEDING SENTENCE UNLESS
WRITTEN NOTICE HAS BEEN DELIVERED TO THE COLLATERAL AGENT, TOGETHER WITH ALL
APPLICABLE INFORMATION TO ENABLE THE ADMINISTRATIVE AGENT TO MAKE ALL FILINGS
UNDER THE UNIFORM COMMERCIAL CODE OR OTHERWISE THAT ARE REQUIRED IN ORDER FOR
THE COLLATERAL AGENT (ON BEHALF OF THE SECURED PARTIES) TO CONTINUE AT ALL TIMES
FOLLOWING SUCH CHANGE TO HAVE A VALID, LEGAL AND PERFECTED SECURITY INTEREST IN
ALL THE COLLATERAL.


 

(B) EACH YEAR, AT THE TIME OF DELIVERY OF ANNUAL FINANCIAL STATEMENTS WITH
RESPECT TO THE PRECEDING FISCAL YEAR PURSUANT TO CLAUSE (A) OF SECTION 5.01,
HOLDINGS (ON BEHALF OF ITSELF AND THE OTHER LOAN PARTIES) SHALL DELIVER TO THE
ADMINISTRATIVE AGENT A CERTIFICATE OF A FINANCIAL OFFICER OF HOLDINGS
(I) SETTING FORTH THE INFORMATION REQUIRED PURSUANT TO THE PERFECTION
CERTIFICATE OR CONFIRMING THAT THERE HAS BEEN NO CHANGE IN SUCH INFORMATION
SINCE THE DATE OF THE PERFECTION CERTIFICATE DELIVERED ON THE ORIGINAL EFFECTIVE
DATE OR THE DATE OF THE MOST RECENT CERTIFICATE DELIVERED PURSUANT TO THIS
SECTION AND (II) CERTIFYING THAT ALL UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS (INCLUDING FIXTURE FILINGS, AS APPLICABLE) OR OTHER APPROPRIATE
FILINGS, RECORDINGS OR REGISTRATIONS, INCLUDING ALL REFILINGS, RERECORDINGS AND
REREGISTRATIONS, CONTAINING A DESCRIPTION OF THE COLLATERAL HAVE BEEN FILED OF
RECORD IN EACH GOVERNMENTAL, MUNICIPAL OR OTHER APPROPRIATE OFFICE IN EACH
JURISDICTION IDENTIFIED PURSUANT TO CLAUSE (I) ABOVE TO THE EXTENT NECESSARY TO
PROTECT AND PERFECT THE SECURITY INTERESTS UNDER THE COLLATERAL AGREEMENT FOR A
PERIOD OF NOT LESS THAN 18 MONTHS AFTER THE DATE OF SUCH CERTIFICATE (EXCEPT AS
NOTED THEREIN WITH RESPECT TO ANY CONTINUATION STATEMENTS TO BE FILED WITHIN
SUCH PERIOD).

 


SECTION 5.04.  EXISTENCE; CONDUCT OF BUSINESS; ASSET DROPDOWN.  (A) EACH OF
HOLDINGS, THE PARENT BORROWER AND THE FOREIGN SUBSIDIARY BORROWERS WILL, AND
WILL CAUSE EACH OF THE SUBSIDIARIES TO, DO OR CAUSE TO BE DONE ALL THINGS
NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS LEGAL
EXISTENCE AND THE RIGHTS, LICENSES, PERMITS, PRIVILEGES, FRANCHISES, PATENTS,
COPYRIGHTS, TRADEMARKS AND TRADE NAMES THE LOSS OF WHICH WOULD HAVE A MATERIAL
ADVERSE EFFECT; PROVIDED THAT THE FOREGOING SHALL NOT PROHIBIT ANY MERGER,
CONSOLIDATION, LIQUIDATION OR DISSOLUTION PERMITTED UNDER SECTION 6.03 OR
DISPOSITION PERMITTED UNDER SECTION 6.05.  HOLDINGS AND THE PARENT BORROWER WILL
CAUSE ALL THE EQUITY INTERESTS OF THE SUBSIDIARY TERM BORROWERS AND THE FOREIGN
SUBSIDIARY BORROWERS TO BE OWNED, DIRECTLY OR INDIRECTLY, BY THE PARENT BORROWER
OR ANY SUBSIDIARY, AND THE SUBSIDIARY TERM BORROWERS SHALL AT ALL TIMES REMAIN A
GUARANTOR UNDER THE GUARANTEE AGREEMENT.


 

(B) HOLDINGS SHALL COMPLETE THE ASSET DROPDOWN AS SOON AS REASONABLY PRACTICABLE
AND IN ANY EVENT ON OR PRIOR TO THE DATE THAT IS 90 DAYS AFTER THE ORIGINAL
EFFECTIVE DATE.

 


SECTION 5.05.  PAYMENT OF OBLIGATIONS.  EACH OF HOLDINGS, THE PARENT BORROWER,
THE SUBSIDIARY TERM BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS WILL,

 

100

--------------------------------------------------------------------------------


 


AND WILL CAUSE EACH OF THE SUBSIDIARIES (INCLUDING THE RECEIVABLES SUBSIDIARY)
TO, PAY ITS INDEBTEDNESS AND OTHER OBLIGATIONS, INCLUDING TAX LIABILITIES,
BEFORE THE SAME SHALL BECOME DELINQUENT OR IN DEFAULT, EXCEPT WHERE (A) THE
VALIDITY OR AMOUNT THEREOF IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS, (B) HOLDINGS, THE PARENT BORROWER, THE SUBSIDIARY TERM BORROWERS
AND THE FOREIGN SUBSIDIARY BORROWERS OR SUCH SUBSIDIARY HAS SET ASIDE ON ITS
BOOKS ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH GAAP, (C) SUCH
CONTEST EFFECTIVELY SUSPENDS COLLECTION OF THE CONTESTED OBLIGATION AND THE
ENFORCEMENT OF ANY LIEN SECURING SUCH OBLIGATION AND (D) THE FAILURE TO MAKE
PAYMENT PENDING SUCH CONTEST COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


SECTION 5.06.  MAINTENANCE OF PROPERTIES.  EACH OF HOLDINGS, THE PARENT
BORROWER, THE SUBSIDIARY TERM BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS
WILL, AND WILL CAUSE EACH OF THE SUBSIDIARIES TO, KEEP AND MAINTAIN ALL PROPERTY
MATERIAL TO THE CONDUCT OF THEIR BUSINESS, TAKEN AS A WHOLE, IN GOOD WORKING
ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED; PROVIDED THAT THE
FOREGOING SHALL NOT PROHIBIT ANY MERGER, CONSOLIDATION, LIQUIDATION OR
DISSOLUTION PERMITTED UNDER SECTION 6.03 OR DISPOSITION PERMITTED UNDER
SECTION 6.05.


 


SECTION 5.07.  INSURANCE.  EACH OF HOLDINGS, THE PARENT BORROWER, THE SUBSIDIARY
TERM BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS WILL, AND WILL CAUSE EACH OF
THE SUBSIDIARIES TO, MAINTAIN INSURANCE IN SUCH AMOUNTS (WITH NO GREATER RISK
RETENTION) AND AGAINST SUCH RISKS AS ARE CUSTOMARILY MAINTAINED BY COMPANIES OF
ESTABLISHED REPUTE ENGAGED IN THE SAME OR SIMILAR BUSINESSES OPERATING IN THE
SAME OR SIMILAR LOCATIONS, EXCEPT WHERE THE FAILURE TO DO SO COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  SUCH INSURANCE
SHALL BE MAINTAINED WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES,
EXCEPT THAT A PORTION OF SUCH INSURANCE PROGRAM (NOT TO EXCEED THAT WHICH IS
CUSTOMARY IN THE CASE OF COMPANIES ENGAGED IN THE SAME OR SIMILAR BUSINESS OR
HAVING SIMILAR PROPERTIES SIMILARLY SITUATED) MAY BE EFFECTED THROUGH
SELF-INSURANCE, PROVIDED ADEQUATE RESERVES THEREFOR, IN ACCORDANCE WITH GAAP,
ARE MAINTAINED.  IN ADDITION, EACH OF HOLDINGS, THE PARENT BORROWER, THE
SUBSIDIARY TERM BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS WILL, AND WILL
CAUSE EACH OF ITS SUBSIDIARIES TO, MAINTAIN ALL INSURANCE REQUIRED TO BE
MAINTAINED PURSUANT TO THE SECURITY DOCUMENTS.  THE PARENT BORROWER WILL FURNISH
TO THE LENDERS, UPON REQUEST OF THE ADMINISTRATIVE AGENT, INFORMATION IN
REASONABLE DETAIL AS TO THE INSURANCE SO MAINTAINED.  ALL INSURANCE POLICIES OR
CERTIFICATES (OR CERTIFIED COPIES THEREOF) WITH RESPECT TO SUCH INSURANCE SHALL
BE ENDORSED TO THE COLLATERAL AGENT’S REASONABLE SATISFACTION FOR THE BENEFIT OF
THE LENDERS (INCLUDING, WITHOUT LIMITATION, BY NAMING THE COLLATERAL AGENT AS
LOSS PAYEE OR ADDITIONAL INSURED, AS APPROPRIATE).


 


SECTION 5.08.  CASUALTY AND CONDEMNATION.  THE PARENT BORROWER (A) WILL FURNISH
TO THE ADMINISTRATIVE AGENT AND THE LENDERS PROMPT WRITTEN NOTICE OF CASUALTY OR
OTHER INSURED DAMAGE TO ANY MATERIAL PORTION OF ANY COLLATERAL HAVING A BOOK
VALUE OR FAIR MARKET VALUE OF $1,000,000 OR MORE OR THE COMMENCEMENT OF ANY
ACTION OR PROCEEDING FOR THE TAKING OF ANY COLLATERAL HAVING A BOOK VALUE OR
FAIR MARKET VALUE OF $1,000,000 OR MORE OR ANY PART THEREOF OR INTEREST THEREIN
UNDER POWER OF EMINENT DOMAIN

 

101

--------------------------------------------------------------------------------


 


OR BY CONDEMNATION OR SIMILAR PROCEEDING AND (B) WILL ENSURE THAT THE NET
PROCEEDS OF ANY SUCH EVENT (WHETHER IN THE FORM OF INSURANCE PROCEEDS,
CONDEMNATION AWARDS OR OTHERWISE) ARE COLLECTED AND APPLIED IN ACCORDANCE WITH
THE APPLICABLE PROVISIONS OF THIS AGREEMENT AND THE SECURITY DOCUMENTS.


 


SECTION 5.09.  BOOKS AND RECORDS; INSPECTION AND AUDIT RIGHTS.  EACH OF
HOLDINGS, THE PARENT BORROWER, THE SUBSIDIARY TERM BORROWERS AND THE FOREIGN
SUBSIDIARY BORROWERS WILL, AND WILL CAUSE EACH OF THE SUBSIDIARIES TO, KEEP
PROPER BOOKS OF RECORD AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES ARE
MADE OF ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND
ACTIVITIES.  EACH OF HOLDINGS, THE PARENT BORROWER, THE SUBSIDIARY TERM
BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS WILL, AND WILL CAUSE EACH OF THE
SUBSIDIARIES TO, PERMIT ANY REPRESENTATIVES DESIGNATED BY THE ADMINISTRATIVE
AGENT OR ANY LENDER, UPON REASONABLE PRIOR NOTICE, TO VISIT AND INSPECT ITS
PROPERTIES, TO EXAMINE AND MAKE EXTRACTS FROM ITS BOOKS AND RECORDS, AND TO
DISCUSS ITS AFFAIRS, FINANCES AND CONDITION WITH ITS OFFICERS AND INDEPENDENT
ACCOUNTANTS, ALL AT SUCH REASONABLE TIMES AND AS OFTEN AS REASONABLY REQUESTED.


 


SECTION 5.10.  COMPLIANCE WITH LAWS.  EACH OF HOLDINGS, THE PARENT BORROWER, THE
SUBSIDIARY TERM BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS WILL, AND WILL
CAUSE EACH OF THE SUBSIDIARIES TO, COMPLY WITH ALL LAWS, RULES, REGULATIONS AND
ORDERS OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS PROPERTY, EXCEPT
WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 5.11.  USE OF PROCEEDS AND LETTERS OF CREDIT.  THE PARENT BORROWER AND
THE SUBSIDIARY TERM BORROWERS WILL USE ON THE FIRST RESTATEMENT EFFECTIVE DATE
THE PROCEEDS OF THE TRANCHE B TERM LOAN SOLELY (A) TO REPAY AMOUNTS OUTSTANDING
UNDER THE EXISTING CREDIT AGREEMENT AND (B) TO PAY COSTS AND EXPENSES IN
CONNECTION WITH SUCH REPAYMENT.  THE PROCEEDS OF THE REVOLVING LOANS, TRANCHE
B-1 LOANS AND SWINGLINE LOANS WILL BE USED ONLY FOR GENERAL CORPORATE PURPOSES
AND, TO THE EXTENT PERMITTED BY SECTION 6.01(A)(I), PERMITTED ACQUISITIONS. 
LETTERS OF CREDIT WILL BE AVAILABLE ONLY FOR GENERAL CORPORATE PURPOSES.  NO
PART OF THE PROCEEDS OF ANY LOAN WILL BE USED, WHETHER DIRECTLY OR INDIRECTLY,
FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF ANY OF THE REGULATIONS OF THE BOARD,
INCLUDING REGULATIONS T, U AND X.


 


SECTION 5.12.  ADDITIONAL SUBSIDIARIES.  IF ANY ADDITIONAL SUBSIDIARY IS FORMED
OR ACQUIRED AFTER THE ORIGINAL EFFECTIVE DATE, THE PARENT BORROWER WILL, WITHIN
FIVE BUSINESS DAYS AFTER SUCH SUBSIDIARY IS FORMED OR ACQUIRED, NOTIFY THE
ADMINISTRATIVE AGENT AND THE LENDERS THEREOF AND, WITHIN FIVE BUSINESS DAYS
AFTER SUCH SUBSIDIARY IS FORMED OR ACQUIRED, CAUSE THE COLLATERAL AND GUARANTEE
REQUIREMENT TO BE SATISFIED WITH RESPECT TO ANY EQUITY INTEREST IN OR
INDEBTEDNESS OF SUCH SUBSIDIARY OWNED BY OR ON BEHALF OF ANY LOAN PARTY.


 


SECTION 5.13.  FURTHER ASSURANCES.  (A) EACH OF HOLDINGS, THE PARENT BORROWER,
THE SUBSIDIARY TERM BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS WILL, AND
WILL CAUSE EACH SUBSIDIARY LOAN PARTY TO, EXECUTE ANY AND ALL FURTHER DOCUMENTS,

 

102

--------------------------------------------------------------------------------


 


FINANCING STATEMENTS, AGREEMENTS AND INSTRUMENTS, AND TAKE ALL SUCH FURTHER
ACTIONS (INCLUDING THE FILING AND RECORDING OF FINANCING STATEMENTS, FIXTURE
FILINGS, MORTGAGES, DEEDS OF TRUST, LANDLORD WAIVERS AND OTHER DOCUMENTS), WHICH
MAY BE REQUIRED UNDER ANY APPLICABLE LAW, OR WHICH THE ADMINISTRATIVE AGENT OR
THE REQUIRED LENDERS MAY REASONABLY REQUEST, TO CAUSE THE COLLATERAL AND
GUARANTEE REQUIREMENT TO BE AND REMAIN SATISFIED, ALL AT THE EXPENSE OF THE LOAN
PARTIES.  HOLDINGS, THE PARENT BORROWER, THE SUBSIDIARY TERM BORROWERS AND THE
FOREIGN SUBSIDIARY BORROWERS ALSO AGREE TO PROVIDE TO THE ADMINISTRATIVE AGENT,
FROM TIME TO TIME UPON REQUEST, EVIDENCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AS TO THE PERFECTION AND PRIORITY OF THE LIENS CREATED OR
INTENDED TO BE CREATED BY THE SECURITY DOCUMENTS.


 

(B) IF ANY ASSETS (INCLUDING ANY REAL PROPERTY OR IMPROVEMENTS THERETO OR ANY
INTEREST THEREIN) HAVING A BOOK VALUE OR FAIR MARKET VALUE OF $1,000,000 OR MORE
IN THE AGGREGATE ARE ACQUIRED BY THE PARENT BORROWER OR ANY SUBSIDIARY LOAN
PARTY AFTER THE ORIGINAL EFFECTIVE DATE OR THROUGH THE ACQUISITION OF A
SUBSIDIARY LOAN PARTY UNDER SECTION 5.12 (OTHER THAN, IN EACH CASE, ASSETS
CONSTITUTING COLLATERAL UNDER THE SECURITY AGREEMENT OR THE PLEDGE AGREEMENT
THAT BECOME SUBJECT TO THE LIEN OF THE SECURITY AGREEMENT OR THE PLEDGE
AGREEMENT UPON ACQUISITION THEREOF), THE PARENT BORROWER OR, IF APPLICABLE, THE
RELEVANT SUBSIDIARY LOAN PARTY WILL NOTIFY THE ADMINISTRATIVE AGENT AND THE
LENDERS THEREOF, AND, IF REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS, THE PARENT BORROWER WILL CAUSE SUCH ASSETS TO BE SUBJECTED TO
A LIEN SECURING THE OBLIGATIONS AND WILL TAKE, AND CAUSE THE SUBSIDIARY LOAN
PARTIES TO TAKE, SUCH ACTIONS AS SHALL BE NECESSARY OR REASONABLY REQUESTED BY
THE ADMINISTRATIVE AGENT TO GRANT AND PERFECT SUCH LIENS, INCLUDING ACTIONS
DESCRIBED IN PARAGRAPH (A) OF THIS SECTION, ALL AT THE EXPENSE OF THE LOAN
PARTIES.

 


SECTION 5.14.  INTEREST RATE PROTECTION.  AS PROMPTLY AS PRACTICABLE, AND IN ANY
EVENT WITHIN 90 DAYS AFTER THE ORIGINAL EFFECTIVE DATE, THE PARENT BORROWER WILL
ENTER INTO WITH ONE OR MORE LENDERS, AND THEREAFTER FOR A PERIOD OF NOT LESS
THAN THREE YEARS WILL MAINTAIN IN EFFECT, ONE OR MORE INTEREST RATE PROTECTION
AGREEMENTS ON SUCH TERMS AS SHALL BE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, THE EFFECT OF WHICH SHALL BE TO FIX OR LIMIT THE INTEREST
COST TO THE PARENT BORROWER WITH RESPECT TO AT LEAST 50% OF THE SUM OF (X) THE
OUTSTANDING TRANCHE B TERM LOANS, (Y) THE OUTSTANDING SUBORDINATED DEBT AND
(Z) ANY OTHER OUTSTANDING INDEBTEDNESS THAT MAY NOT BE REBORROWED FOLLOWING A
REPAYMENT THEREOF.


 


ARTICLE VI

 


NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of Holdings, the Parent Borrower, each Subsidiary
Term Borrower (as to itself only) and each Foreign Subsidiary Borrower (as to
itself only) covenants and agrees with the Lenders that:

 

103

--------------------------------------------------------------------------------



 


SECTION 6.01.  INDEBTEDNESS; CERTAIN EQUITY SECURITIES.  (A) NONE OF HOLDINGS,
THE PARENT BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY
BORROWER WILL, NOR WILL THEY PERMIT ANY SUBSIDIARY TO, CREATE, INCUR, ASSUME OR
PERMIT TO EXIST ANY INDEBTEDNESS, EXCEPT:


 

(I) INDEBTEDNESS CREATED UNDER THE LOAN DOCUMENTS;

 

(II) (A) THE PERMITTED RECEIVABLES FINANCING AND (B) FINANCINGS IN RESPECT OF
SALES OF ACCOUNTS RECEIVABLE BY A FOREIGN SUBSIDIARY PERMITTED BY
SECTION 6.05(C)(II);

 

(III) INDEBTEDNESS EXISTING ON THE FIRST RESTATEMENT EFFECTIVE DATE AND SET
FORTH IN SCHEDULE 6.01(A)(III) AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY
SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT AS
SPECIFIED ON SUCH SCHEDULE 6.01(A)(III) OR RESULT IN AN EARLIER MATURITY DATE OR
DECREASED WEIGHTED AVERAGE LIFE THEREOF;

 

(IV) THE EXISTING SUBORDINATED NOTES AND REFINANCINGS THEREOF WITH REPLACEMENT
SUBORDINATED NOTES;

 

(V) THE PERMITTED ACQUISITION SUBORDINATED NOTES, THE PERMITTED SUBORDINATED
NOTES AND THE PERMITTED SENIOR NOTES;

 

(VI) INDEBTEDNESS OF THE PARENT BORROWER TO ANY SUBSIDIARY AND OF ANY SUBSIDIARY
TO THE PARENT BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED THAT INDEBTEDNESS OF
ANY SUBSIDIARY THAT IS NOT A DOMESTIC LOAN PARTY TO THE PARENT BORROWER OR ANY
SUBSIDIARY LOAN PARTY SHALL BE SUBJECT TO SECTION 6.04;

 

(VII) GUARANTEES BY THE PARENT BORROWER OF INDEBTEDNESS OF ANY SUBSIDIARY AND BY
ANY SUBSIDIARY OF INDEBTEDNESS OF THE PARENT BORROWER OR ANY OTHER SUBSIDIARY;
PROVIDED THAT (A) GUARANTEES BY THE PARENT BORROWER OR ANY SUBSIDIARY LOAN PARTY
OF INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A DOMESTIC LOAN PARTY SHALL BE
SUBJECT TO SECTION 6.04 AND (B) THIS CLAUSE (VII) SHALL NOT APPLY TO THE
EXISTING SUBORDINATED NOTES, THE PERMITTED SUBORDINATED NOTES, THE PERMITTED
SENIOR NOTES OR THE PERMITTED ACQUISITION SUBORDINATED NOTES;

 

(VIII) GUARANTEES BY HOLDINGS, THE PARENT BORROWER OR ANY SUBSIDIARY, AS THE
CASE MAY BE, IN RESPECT OF THE EXISTING SUBORDINATED NOTES, THE PERMITTED
SUBORDINATED NOTES, THE PERMITTED SENIOR NOTES, THE PERMITTED ACQUISITION
SUBORDINATED NOTES OR PERMITTED SUBORDINATED NOTES REFINANCING INDEBTEDNESS;
PROVIDED THAT NONE OF HOLDINGS, THE PARENT BORROWER OR ANY SUBSIDIARY, AS THE
CASE MAY BE, SHALL GUARANTEE THE EXISTING SUBORDINATED NOTES, THE PERMITTED
SUBORDINATED NOTES, THE PERMITTED SENIOR NOTES, THE PERMITTED ACQUISITION
SUBORDINATED NOTES OR PERMITTED SUBORDINATED NOTES REFINANCING INDEBTEDNESS
UNLESS (A) IT ALSO HAS GUARANTEED THE OBLIGATIONS PURSUANT TO THE GUARANTEE
AGREEMENT AND (B) SUCH GUARANTEE OF THE EXISTING SUBORDINATED NOTES, THE
PERMITTED SUBORDINATED NOTES, OR THE PERMITTED ACQUISITION

 

104

--------------------------------------------------------------------------------


 

SUBORDINATED NOTES IS SUBORDINATED TO SUCH GUARANTEE OF THE OBLIGATIONS ON TERMS
NO LESS FAVORABLE TO THE LENDERS THAN THE SUBORDINATION PROVISIONS OF THE
EXISTING SUBORDINATED NOTES;

 

(IX) INDEBTEDNESS OF THE PARENT BORROWER OR ANY SUBSIDIARY INCURRED TO FINANCE
THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL ASSETS,
INCLUDING CAPITAL LEASE OBLIGATIONS AND ANY INDEBTEDNESS ASSUMED IN CONNECTION
WITH THE ACQUISITION OF ANY SUCH ASSETS OR SECURED BY A LIEN ON ANY SUCH ASSETS
PRIOR TO THE ACQUISITION THEREOF, AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF
ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF OR RESULT IN AN EARLIER MATURITY DATE OR DECREASED WEIGHTED AVERAGE LIFE
THEREOF; PROVIDED THAT (A) SUCH INDEBTEDNESS IS INCURRED PRIOR TO OR WITHIN
180 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR
IMPROVEMENT AND (B) THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY
THIS CLAUSE (IX) SHALL NOT EXCEED $30,000,000 (WHICH AMOUNT SHALL INCREASE TO
$50,000,000 UPON COMPLETION OF THE IPO REPAYMENT EVENT) AT ANY TIME OUTSTANDING;

 

(X) INDEBTEDNESS ARISING AS A RESULT OF AN ACQUISITION LEASE FINANCING OR ANY
OTHER SALE AND LEASEBACK TRANSACTION PERMITTED UNDER SECTION 6.06;

 

(XI) INDEBTEDNESS OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE FIRST
RESTATEMENT EFFECTIVE DATE; PROVIDED THAT (A) SUCH INDEBTEDNESS EXISTS AT THE
TIME SUCH PERSON BECOMES A SUBSIDIARY AND IS NOT CREATED IN CONTEMPLATION OF OR
IN CONNECTION WITH SUCH PERSON BECOMING A SUBSIDIARY AND (B) THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE (XI) SHALL NOT EXCEED
$25,000,000 (WHICH AMOUNT SHALL INCREASE TO $40,000,000 UPON COMPLETION OF THE
IPO REPAYMENT EVENT) AT ANY TIME OUTSTANDING, LESS THE LIQUIDATION VALUE OF ANY
OUTSTANDING ASSUMED PREFERRED STOCK;

 

(XII) INDEBTEDNESS OF HOLDINGS, THE PARENT BORROWER OR ANY SUBSIDIARY IN RESPECT
OF WORKERS’ COMPENSATION CLAIMS, SELF-INSURANCE OBLIGATIONS, PERFORMANCE BONDS,
SURETY APPEAL OR SIMILAR BONDS AND COMPLETION GUARANTEES PROVIDED BY HOLDINGS,
THE PARENT BORROWER AND THE SUBSIDIARIES IN THE ORDINARY COURSE OF THEIR
BUSINESS;

 

(XIII) OTHER UNSECURED INDEBTEDNESS OF HOLDINGS, THE PARENT BORROWER OR ANY
SUBSIDIARY IN AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING $15,000,000 (WHICH
AMOUNT SHALL INCREASE TO $25,000,000 UPON COMPLETION OF THE IPO REPAYMENT EVENT)
AT ANY TIME OUTSTANDING, LESS THE LIQUIDATION VALUE OF ANY APPLICABLE QUALIFIED
HOLDINGS PREFERRED STOCK ISSUED AND OUTSTANDING PURSUANT TO CLAUSE (B) OF THE
DEFINITION OF QUALIFIED HOLDINGS PREFERRED STOCK;

 

(XIV) SECURED INDEBTEDNESS INCURRED (A) PRIOR TO THE RESTATEMENT EFFECTIVE DATE
IN COMPLIANCE WITH THIS CLAUSE (XIV) AS PROVIDED IN THE EXISTING CREDIT
AGREEMENT AND (B) AFTER THE RESTATEMENT EFFECTIVE DATE IN AN AGGREGATE

 

105

--------------------------------------------------------------------------------


 

AMOUNT NOT EXCEEDING $25,000,000 AT ANY TIME OUTSTANDING, IN EACH CASE IN
RESPECT OF FOREIGN LINES OF CREDIT;

 

(XV) INDEBTEDNESS ARISING FROM THE HONORING BY A BANK OR OTHER FINANCIAL
INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT INADVERTENTLY (EXCEPT IN THE
CASE OF DAYLIGHT OVERDRAFTS) DRAWN AGAINST INSUFFICIENT FUNDS IN THE ORDINARY
COURSE OF BUSINESS; PROVIDED, HOWEVER, THAT SUCH INDEBTEDNESS IS EXTINGUISHED
WITHIN TEN DAYS OF INCURRENCE;

 

(XVI) INDEBTEDNESS ARISING IN CONNECTION WITH ENDORSEMENT OF INSTRUMENTS FOR
DEPOSIT IN THE ORDINARY COURSE OF BUSINESS;

 

(XVII) INDEBTEDNESS INCURRED IN CONNECTION WITH THE FINANCING OF INSURANCE
PREMIUMS IN AN AGGREGATE AMOUNT AT ANY TIME OUTSTANDING NOT TO EXCEED THE
PREMIUMS OWED UNDER SUCH POLICY, IF APPLICABLE;

 

(XVIII) CONTINGENT OBLIGATIONS TO FINANCIAL INSTITUTIONS, IN EACH CASE TO THE
EXTENT IN THE ORDINARY COURSE OF BUSINESS AND ON TERMS AND CONDITIONS WHICH ARE
WITHIN THE GENERAL PARAMETERS CUSTOMARY IN THE BANKING INDUSTRY, ENTERED INTO TO
OBTAIN CASH MANAGEMENT SERVICES OR DEPOSIT ACCOUNT OVERDRAFT PROTECTION SERVICES
(IN AN AMOUNT SIMILAR TO THOSE OFFERED FOR COMPARABLE SERVICES IN THE FINANCIAL
INDUSTRY) OR OTHER SERVICES IN CONNECTION WITH THE MANAGEMENT OR OPENING OF
DEPOSIT ACCOUNTS OR INCURRED AS A RESULT OF ENDORSEMENT OF NEGOTIABLE
INSTRUMENTS FOR DEPOSIT OR COLLECTION PURPOSES AND OTHER CUSTOMARY, CONTINGENT
OBLIGATIONS OF THE PARENT BORROWER AND ITS SUBSIDIARIES INCURRED IN THE ORDINARY
COURSE OF BUSINESS;

 

(XIX) UNSECURED GUARANTEES BY THE PARENT BORROWER OR ANY SUBSIDIARY LOAN PARTY
OF FACILITY LEASES OF ANY LOAN PARTY;

 

(XX) INDEBTEDNESS OF THE PARENT BORROWER OR ANY SUBSIDIARY LOAN PARTY UNDER
HEDGING AGREEMENTS WITH RESPECT TO INTEREST RATES, FOREIGN CURRENCY EXCHANGE
RATES OR COMMODITY PRICES, IN EACH CASE NOT ENTERED INTO FOR SPECULATIVE
PURPOSES; PROVIDED THAT IF SUCH HEDGING AGREEMENTS RELATE TO INTEREST RATES,
(A) SUCH HEDGING AGREEMENTS RELATE TO PAYMENT OBLIGATIONS ON INDEBTEDNESS
OTHERWISE PERMITTED TO BE INCURRED BY THE LOAN DOCUMENTS AND (B) THE NOTIONAL
PRINCIPAL AMOUNT OF SUCH HEDGING AGREEMENTS AT THE TIME INCURRED DOES NOT EXCEED
THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS TO WHICH SUCH HEDGING AGREEMENTS
RELATE; AND

 

(XXI) PERMITTED SUBORDINATED NOTES REFINANCING INDEBTEDNESS.

 

(B) NONE OF HOLDINGS, THE PARENT BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY
FOREIGN SUBSIDIARY BORROWER WILL, NOR WILL THEY PERMIT ANY SUBSIDIARY TO, ISSUE
ANY PREFERRED STOCK OR OTHER PREFERRED EQUITY INTERESTS, EXCEPT (I) QUALIFIED
HOLDINGS PREFERRED STOCK, (II) ASSUMED PREFERRED STOCK AND (III) PREFERRED STOCK
OR PREFERRED EQUITY INTERESTS HELD BY HOLDINGS, THE PARENT BORROWER OR ANY
SUBSIDIARY.

 

106

--------------------------------------------------------------------------------


 


SECTION 6.02.  LIENS.  NONE OF HOLDINGS, THE PARENT BORROWER, ANY SUBSIDIARY
TERM BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER WILL, NOR WILL THEY PERMIT ANY
SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY PROPERTY
OR ASSET NOW OWNED OR HEREAFTER ACQUIRED BY IT, OR ASSIGN OR SELL ANY INCOME OR
REVENUES (INCLUDING ACCOUNTS RECEIVABLE) OR RIGHTS IN RESPECT OF ANY THEREOF,
EXCEPT:


 

(A) LIENS CREATED UNDER THE LOAN DOCUMENTS;

 

(B) PERMITTED ENCUMBRANCES;

 

(C) LIENS IN RESPECT OF THE PERMITTED RECEIVABLES FINANCING;

 

(D) ANY LIEN ON ANY PROPERTY OR ASSET OF HOLDINGS, THE PARENT BORROWER OR ANY
SUBSIDIARY EXISTING ON THE FIRST RESTATEMENT EFFECTIVE DATE AND SET FORTH IN
SCHEDULE 6.02; PROVIDED THAT (I) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY
OR ASSET OF HOLDINGS, THE PARENT BORROWER OR ANY SUBSIDIARY AND (II) SUCH LIEN
SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE FIRST RESTATEMENT
EFFECTIVE DATE AND EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT
INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF;

 

(E) ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE ACQUISITION THEREOF
BY THE PARENT BORROWER OR ANY SUBSIDIARY OR EXISTING ON ANY PROPERTY OR ASSET OF
ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE FIRST RESTATEMENT EFFECTIVE DATE
PRIOR TO THE TIME SUCH PERSON BECOMES A SUBSIDIARY; PROVIDED THAT (I) SUCH LIEN
IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION OR
SUCH PERSON BECOMING A SUBSIDIARY, AS THE CASE MAY BE, (II) SUCH LIEN SHALL NOT
APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE PARENT BORROWER OR ANY SUBSIDIARY
AND (III) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE
DATE OF SUCH ACQUISITION OR THE DATE SUCH PERSON BECOMES A SUBSIDIARY, AS THE
CASE MAY BE;

 

(F) LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED BY, OR IN
RESPECT OF CAPITAL LEASE OBLIGATIONS OF, THE PARENT BORROWER OR ANY SUBSIDIARY;
PROVIDED THAT (I) SUCH SECURITY INTERESTS SECURE INDEBTEDNESS PERMITTED BY
CLAUSE (IX) OF SECTION 6.01(A), (II) SUCH SECURITY INTERESTS AND THE
INDEBTEDNESS SECURED THEREBY ARE INCURRED PRIOR TO OR WITHIN 180 DAYS AFTER SUCH
ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT, (III) THE
INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE COST OF ACQUIRING, CONSTRUCTING
OR IMPROVING SUCH FIXED OR CAPITAL ASSETS AND (IV) SUCH SECURITY INTERESTS SHALL
NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE PARENT BORROWER OR ANY
SUBSIDIARY;

 

(G) LIENS, WITH RESPECT TO ANY MORTGAGED PROPERTY, DESCRIBED IN SCHEDULE B-2 OF
THE TITLE POLICY COVERING SUCH MORTGAGED PROPERTY;

 

(H) LIENS IN RESPECT OF SALES OF ACCOUNTS RECEIVABLE BY FOREIGN SUBSIDIARIES
PERMITTED BY SECTION 6.05(C)(II);

 

107

--------------------------------------------------------------------------------


 

(I) OTHER LIENS SECURING LIABILITIES PERMITTED HEREUNDER IN AN AGGREGATE AMOUNT
NOT EXCEEDING (I) IN RESPECT OF CONSENSUAL LIENS, $5,000,000 (WHICH AMOUNT SHALL
INCREASE TO $10,000,000 UPON COMPLETION OF THE IPO REPAYMENT EVENT) AND (II) IN
RESPECT OF ALL SUCH LIENS, $10,000,000 (WHICH AMOUNT SHALL INCREASE TO
$20,000,000 UPON COMPLETION OF THE IPO REPAYMENT EVENT), IN EACH CASE AT ANY
TIME OUTSTANDING;

 

(J) LIENS IN RESPECT OF INDEBTEDNESS PERMITTED BY SECTION 6.01(A)(XIV), PROVIDED
THAT THE ASSETS SUBJECT TO SUCH LIENS ARE NOT LOCATED IN THE UNITED STATES;

 

(K) LIENS, RIGHTS OF SETOFF AND OTHER SIMILAR LIENS EXISTING SOLELY WITH RESPECT
TO CASH AND PERMITTED INVESTMENTS ON DEPOSIT IN ONE OR MORE ACCOUNTS MAINTAINED
BY ANY LENDER, IN EACH CASE GRANTED IN THE ORDINARY COURSE OF BUSINESS IN FAVOR
OF SUCH LENDER WITH WHICH SUCH ACCOUNTS ARE MAINTAINED, SECURING AMOUNTS OWING
TO SUCH LENDER WITH RESPECT TO CASH MANAGEMENT AND OPERATING ACCOUNT
ARRANGEMENTS, INCLUDING THOSE INVOLVING POOLED ACCOUNTS AND NETTING
ARRANGEMENTS; PROVIDED THAT, UNLESS SUCH LIENS ARE NON-CONSENSUAL AND ARISE BY
OPERATION OF LAW, IN NO CASE SHALL ANY SUCH LIENS SECURE (EITHER DIRECTLY OR
INDIRECTLY) THE REPAYMENT OF ANY INDEBTEDNESS FOR BORROWED MONEY;

 

(L) LICENSES OR SUBLICENSES OF INTELLECTUAL PROPERTY (AS DEFINED IN THE SECURITY
AGREEMENT) GRANTED BY ANY COMPANY IN THE ORDINARY COURSE OF BUSINESS AND NOT
INTERFERING IN ANY MATERIAL RESPECT WITH THE ORDINARY CONDUCT OF BUSINESS OF THE
COMPANY;

 

(M) THE FILING OF UCC FINANCING STATEMENTS SOLELY AS A PRECAUTIONARY MEASURE IN
CONNECTION WITH OPERATING LEASES OR CONSIGNMENT OF GOODS;

 

(N) LIENS FOR THE BENEFIT OF A SELLER DEEMED TO ATTACH SOLELY TO CASH EARNEST
MONEY DEPOSITS IN CONNECTION WITH A LETTER OF INTENT OR ACQUISITION AGREEMENT
WITH RESPECT TO A PERMITTED ACQUISITION;

 

(O) LIENS DEEMED TO EXIST IN CONNECTION WITH INVESTMENTS PERMITTED UNDER
SECTION 6.04 THAT CONSTITUTE REPURCHASE OBLIGATIONS AND IN CONNECTION WITH
RELATED SET-OFF RIGHTS;

 

(P) LIENS OF A COLLECTION BANK ARISING IN THE ORDINARY COURSE OF BUSINESS UNDER
SECTION 4-210 OF THE UCC IN EFFECT IN THE RELEVANT JURISDICTION COVERING ONLY
THE ITEMS BEING COLLECTED UPON;

 

(Q) LIENS OF SELLERS OF GOODS TO THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES
ARISING UNDER ARTICLE 2 OF THE UCC IN EFFECT IN THE RELEVANT JURISDICTION IN THE
ORDINARY COURSE OF BUSINESS, COVERING ONLY THE GOODS SOLD AND COVERING ONLY THE
UNPAID PURCHASE PRICE FOR SUCH GOODS AND RELATED EXPENSES; AND

 

(R) LIENS SECURING PERMITTED SUBORDINATED NOTES REFINANCING INDEBTEDNESS.

 

108

--------------------------------------------------------------------------------


 


SECTION 6.03.  FUNDAMENTAL CHANGES.  (A) NONE OF HOLDINGS, THE PARENT BORROWER,
ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER WILL, NOR WILL
THEY PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, OR LIQUIDATE
OR DISSOLVE, EXCEPT THAT, IF AT THE TIME THEREOF AND IMMEDIATELY AFTER GIVING
EFFECT THERETO NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING (I) ANY
SUBSIDIARY MAY MERGE INTO THE PARENT BORROWER IN A TRANSACTION IN WHICH THE
PARENT BORROWER IS THE SURVIVING CORPORATION, (II) ANY SUBSIDIARY MAY MERGE INTO
ANY SUBSIDIARY IN A TRANSACTION IN WHICH THE SURVIVING ENTITY IS A SUBSIDIARY
AND (IF ANY PARTY TO SUCH MERGER IS A SUBSIDIARY LOAN PARTY) IS A SUBSIDIARY
LOAN PARTY (PROVIDED THAT, WITH RESPECT TO ANY SUCH MERGERS INVOLVING THE
SUBSIDIARY TERM BORROWERS OR THE FOREIGN SUBSIDIARY BORROWERS, THE SURVIVING
ENTITY OF SUCH MERGERS SHALL BE A SUBSIDIARY TERM BORROWER OR A FOREIGN
SUBSIDIARY BORROWER, AS THE CASE MAY BE) AND (III) ANY SUBSIDIARY (OTHER THAN A
SUBSIDIARY LOAN PARTY) MAY LIQUIDATE OR DISSOLVE IF THE PARENT BORROWER
DETERMINES IN GOOD FAITH THAT SUCH LIQUIDATION OR DISSOLUTION IS IN THE BEST
INTERESTS OF THE PARENT BORROWER AND IS NOT MATERIALLY DISADVANTAGEOUS TO THE
LENDERS; PROVIDED THAT ANY SUCH MERGER INVOLVING A PERSON THAT IS NOT A WHOLLY
OWNED SUBSIDIARY IMMEDIATELY PRIOR TO SUCH MERGER SHALL NOT BE PERMITTED UNLESS
ALSO PERMITTED BY SECTION 6.04.  NOTWITHSTANDING THE FOREGOING, THIS
SECTION 6.03 SHALL NOT PROHIBIT ANY PERMITTED ACQUISITION.


 

(B) THE PARENT BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, ENGAGE TO ANY MATERIAL EXTENT IN ANY BUSINESS OTHER THAN BUSINESSES OF THE
TYPE CONDUCTED BY THE PARENT BORROWER AND ITS SUBSIDIARIES ON THE DATE OF
EXECUTION OF THIS AGREEMENT AND BUSINESSES REASONABLY RELATED THERETO.

 

(C) HOLDINGS WILL NOT ENGAGE IN ANY BUSINESS OR ACTIVITY OTHER THAN (I) THE
OWNERSHIP OF ALL THE OUTSTANDING SHARES OF CAPITAL STOCK OF THE PARENT BORROWER,
(II) PERFORMING ITS OBLIGATIONS (A) UNDER THE LOAN DOCUMENTS, (B) UNDER THE
SUBORDINATED NOTES DOCUMENTS AND THE AGREEMENTS RELATING TO THE PERMITTED SENIOR
NOTES AND (C) UNDER THE PERMITTED RECEIVABLES FINANCING, (III) ACTIVITIES
INCIDENTAL THERETO AND TO HOLDINGS’S EXISTENCE, (IV) ACTIVITIES RELATED TO THE
PERFORMANCE OF ALL ITS OBLIGATIONS IN RESPECT OF THE TRANSACTIONS,
(V) PERFORMING ITS OBLIGATIONS UNDER GUARANTEES IN RESPECT OF SALE AND LEASEBACK
TRANSACTIONS PERMITTED BY SECTION 6.06 AND (VI) OTHER ACTIVITIES (INCLUDING THE
INCURRENCE OF INDEBTEDNESS AND THE ISSUANCE OF ITS EQUITY INTERESTS) THAT ARE
PERMITTED BY THIS AGREEMENT.  HOLDINGS WILL NOT OWN OR ACQUIRE ANY ASSETS (OTHER
THAN SHARES OF CAPITAL STOCK OF THE PARENT BORROWER AND THE PERMITTED
INVESTMENTS OR INCUR ANY LIABILITIES (OTHER THAN LIABILITIES IMPOSED BY LAW,
INCLUDING TAX LIABILITIES, LIABILITIES RELATED TO ITS EXISTENCE AND PERMITTED
BUSINESS AND ACTIVITIES SPECIFIED IN THE IMMEDIATELY PRECEDING SENTENCE).

 

(D) THE RECEIVABLES SUBSIDIARY WILL NOT ENGAGE IN ANY BUSINESS OR BUSINESS
ACTIVITY OTHER THAN THE ACTIVITIES RELATED TO THE PERMITTED RECEIVABLES
FINANCING AND ITS EXISTENCE.  THE RECEIVABLES SUBSIDIARY WILL NOT OWN OR ACQUIRE
ANY ASSETS (OTHER THAN THE RECEIVABLES SUBJECT TO THE PERMITTED RECEIVABLES
FINANCING) OR INCUR ANY LIABILITIES (OTHER THAN THE LIABILITIES IMPOSED BY LAW
INCLUDING TAX LIABILITIES, AND OTHER LIABILITIES RELATED TO ITS EXISTENCE AND
PERMITTED BUSINESS AND ACTIVITIES SPECIFIED IN THE

 

109

--------------------------------------------------------------------------------


 

IMMEDIATELY PRECEDING SENTENCE, INCLUDING LIABILITIES ARISING UNDER THE
PERMITTED RECEIVABLES FINANCING).

 


SECTION 6.04.  INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS.  NONE
OF THE PARENT BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER WILL, NOR WILL THEY
PERMIT ANY SUBSIDIARY TO, PURCHASE, HOLD OR ACQUIRE (INCLUDING PURSUANT TO ANY
MERGER WITH ANY PERSON THAT WAS NOT A WHOLLY OWNED SUBSIDIARY PRIOR TO SUCH
MERGER) ANY EQUITY INTERESTS IN OR EVIDENCES OF INDEBTEDNESS OR OTHER SECURITIES
(INCLUDING ANY OPTION, WARRANT OR OTHER RIGHT TO ACQUIRE ANY OF THE FOREGOING)
OF, MAKE OR PERMIT TO EXIST ANY LOANS OR ADVANCES TO, GUARANTEE ANY OBLIGATIONS
OF, OR MAKE OR PERMIT TO EXIST ANY INVESTMENT OR ANY OTHER INTEREST IN, ANY
OTHER PERSON, OR PURCHASE OR OTHERWISE ACQUIRE (IN ONE TRANSACTION OR A SERIES
OF TRANSACTIONS) ANY ASSETS OF ANY OTHER PERSON CONSTITUTING A BUSINESS UNIT,
EXCEPT:


 

(A) PERMITTED INVESTMENTS;

 

(B) INVESTMENTS EXISTING ON THE FIRST RESTATEMENT EFFECTIVE DATE AND SET FORTH
ON SCHEDULE 6.04;

 

(C) PERMITTED ACQUISITIONS;

 

(D) INVESTMENTS BY THE PARENT BORROWER AND THE SUBSIDIARIES IN EQUITY INTERESTS
IN THEIR RESPECTIVE SUBSIDIARIES THAT EXIST IMMEDIATELY PRIOR TO ANY APPLICABLE
TRANSACTION; PROVIDED THAT (I) ANY SUCH EQUITY INTERESTS HELD BY A LOAN PARTY
SHALL BE PLEDGED PURSUANT TO THE PLEDGE AGREEMENT OR ANY APPLICABLE FOREIGN
SECURITY DOCUMENTS, AS THE CASE MAY BE, TO THE EXTENT REQUIRED BY THIS AGREEMENT
AND (II) THE AGGREGATE AMOUNT OF INVESTMENTS (EXCLUDING ANY SUCH INVESTMENTS,
LOANS, ADVANCES AND GUARANTEES TO SUCH SUBSIDIARIES THAT ARE ASSUMED AND EXIST
ON THE DATE ANY PERMITTED ACQUISITION IS CONSUMMATED AND THAT ARE NOT MADE,
INCURRED OR CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH PERMITTED
ACQUISITION) BY LOAN PARTIES IN, AND LOANS AND ADVANCES BY LOAN PARTIES TO, AND
GUARANTEES BY LOAN PARTIES OF INDEBTEDNESS OF, SUBSIDIARIES THAT ARE NOT
DOMESTIC LOAN PARTIES MADE AFTER THE FIRST RESTATEMENT EFFECTIVE DATE SHALL NOT
AT ANY TIME EXCEED, IN THE AGGREGATE, $50,000,000;

 

(E) LOANS OR ADVANCES MADE BY THE PARENT BORROWER TO ANY SUBSIDIARY AND MADE BY
ANY SUBSIDIARY TO THE PARENT BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED THAT
(I) ANY SUCH LOANS AND ADVANCES MADE BY A LOAN PARTY SHALL BE EVIDENCED BY A
PROMISSORY NOTE PLEDGED PURSUANT TO THE PLEDGE AGREEMENT AND (II) THE AMOUNT OF
SUCH LOANS AND ADVANCES MADE BY LOAN PARTIES TO SUBSIDIARIES THAT ARE NOT LOAN
PARTIES SHALL BE SUBJECT TO THE LIMITATION SET FORTH IN CLAUSE (D) ABOVE;

 

(F) GUARANTEES PERMITTED BY SECTION 6.01(A)(VIII);

 

(G) INVESTMENTS ARISING AS A RESULT OF THE PERMITTED RECEIVABLES FINANCING;

 

(H) INVESTMENTS CONSTITUTING PERMITTED CAPITAL EXPENDITURES UNDER SECTION 6.14;

 

110

--------------------------------------------------------------------------------


 

(I) INVESTMENTS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF,
OR SETTLEMENT OF DELINQUENT ACCOUNTS AND DISPUTES WITH, CUSTOMERS AND SUPPLIERS,
IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

 

(J) ANY INVESTMENTS IN OR LOANS TO ANY OTHER PERSON RECEIVED AS NONCASH
CONSIDERATION FOR SALES, TRANSFERS, LEASES AND OTHER DISPOSITIONS PERMITTED BY
SECTION 6.05;

 

(K) GUARANTEES BY HOLDINGS, THE PARENT BORROWER AND THE SUBSIDIARIES OF LEASES
ENTERED INTO BY ANY SUBSIDIARY AS LESSEE; PROVIDED THAT THE AMOUNT OF SUCH
GUARANTEES MADE BY LOAN PARTIES TO SUBSIDIARIES THAT ARE NOT LOAN PARTIES SHALL
BE SUBJECT TO THE LIMITATION SET FORTH IN CLAUSE (D) ABOVE;

 

(L) EXTENSIONS OF CREDIT IN THE NATURE OF ACCOUNTS RECEIVABLE OR NOTES
RECEIVABLE IN THE ORDINARY COURSE OF BUSINESS;

 

(M) LOANS OR ADVANCES TO EMPLOYEES MADE IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PRUDENT BUSINESS PRACTICE AND NOT EXCEEDING $5,000,000 IN THE
AGGREGATE OUTSTANDING AT ANY ONE TIME;

 

(N) INVESTMENTS IN THE FORM OF HEDGING AGREEMENTS PERMITTED UNDER SECTION 6.07;

 

(O) INVESTMENTS BY THE PARENT BORROWER OR ANY SUBSIDIARY IN (I) THE CAPITAL
STOCK OF A RECEIVABLES SUBSIDIARY AND (II) OTHER INTERESTS IN A RECEIVABLES
SUBSIDIARY, IN EACH CASE TO THE EXTENT REQUIRED BY THE TERMS OF THE PERMITTED
RECEIVABLES FINANCING;

 

(P) PAYROLL, TRAVEL AND SIMILAR ADVANCES TO COVER MATTERS THAT ARE EXPECTED AT
THE TIME OF SUCH ADVANCES ULTIMATELY TO BE TREATED AS EXPENSES FOR ACCOUNTING
PURPOSES AND THAT ARE MADE IN THE ORDINARY COURSE OF BUSINESS;

 

(Q) PERMITTED JOINT VENTURE AND FOREIGN SUBSIDIARY INVESTMENTS;

 

(R) INVESTMENTS, LOANS OR ADVANCES IN ADDITION TO THOSE PERMITTED BY
CLAUSES (A) THROUGH (Q) ABOVE NOT EXCEEDING IN THE AGGREGATE $10,000,000 (WHICH
AMOUNT SHALL INCREASE TO $20,000,000 UPON COMPLETION OF THE IPO REPAYMENT EVENT)
AT ANY TIME OUTSTANDING; AND

 

(S) INVESTMENTS MADE WITH THE NET PROCEEDS OF ANY ISSUANCE OF EQUITY INTERESTS
OF HOLDINGS SUBSEQUENT TO AN IPO.

 


SECTION 6.05.  ASSET SALES.  NONE OF HOLDINGS, THE PARENT BORROWER, ANY
SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER WILL, NOR WILL THEY
PERMIT ANY SUBSIDIARY TO, SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF ANY
ASSET, INCLUDING ANY EQUITY INTEREST OWNED BY IT, NOR WILL THEY PERMIT ANY
SUBSIDIARY TO ISSUE ANY ADDITIONAL EQUITY INTEREST IN SUCH SUBSIDIARY, EXCEPT:

 

111

--------------------------------------------------------------------------------


 

(A) SALES, TRANSFERS, LEASES AND OTHER DISPOSITIONS OF INVENTORY, USED OR
SURPLUS EQUIPMENT OR OTHER OBSOLETE ASSETS, PERMITTED INVESTMENTS AND
INVESTMENTS REFERRED TO IN SECTION 6.04(I) IN THE ORDINARY COURSE OF BUSINESS;

 

(B) SALES, TRANSFERS AND DISPOSITIONS TO THE PARENT BORROWER OR A SUBSIDIARY;
PROVIDED THAT ANY SUCH SALES, TRANSFERS OR DISPOSITIONS INVOLVING A SUBSIDIARY
THAT IS NOT A DOMESTIC LOAN PARTY SHALL BE MADE IN COMPLIANCE WITH SECTION 6.09;

 

(C) (I) SALES OF ACCOUNTS RECEIVABLE AND RELATED ASSETS PURSUANT TO THE
RECEIVABLES PURCHASE AGREEMENT AND (II) SALES OF ACCOUNTS RECEIVABLE AND RELATED
ASSETS BY A FOREIGN SUBSIDIARY PURSUANT TO CUSTOMARY TERMS WHEREBY RECOURSE AND
EXPOSURE IN RESPECT THEREOF TO ANY FOREIGN SUBSIDIARY DOES NOT EXCEED AT ANY
TIME $10,000,000.

 

(D) THE CREATION OF LIENS PERMITTED BY SECTION 6.02 AND DISPOSITIONS AS A RESULT
THEREOF;

 

(E) SALES OR TRANSFERS THAT ARE PERMITTED SALE AND LEASEBACK TRANSACTIONS
PURSUANT TO SECTION 6.06;

 

(F) SALES AND TRANSFERS THAT CONSTITUTE PART OF AN ACQUISITION LEASE FINANCING;

 

(G) RESTRICTED PAYMENTS PERMITTED BY SECTION 6.08;

 

(H) TRANSFERS AND DISPOSITIONS CONSTITUTING INVESTMENTS PERMITTED UNDER
SECTION 6.04;

 

(I) SALES, TRANSFERS AND OTHER DISPOSITIONS OF PROPERTY IDENTIFIED ON SCHEDULE
6.05; AND

 

(J) SALES, TRANSFERS AND OTHER DISPOSITIONS OF ASSETS (OTHER THAN EQUITY
INTERESTS IN A SUBSIDIARY) THAT ARE NOT PERMITTED BY ANY OTHER CLAUSE OF THIS
SECTION; PROVIDED THAT THE AGGREGATE FAIR MARKET VALUE OF ALL ASSETS SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF IN RELIANCE UPON THIS CLAUSE (J) SHALL NOT
EXCEED (I) 15% OF THE AGGREGATE FAIR MARKET VALUE OF ALL ASSETS OF THE PARENT
BORROWER (DETERMINED AS OF THE END OF ITS MOST RECENT FISCAL YEAR), INCLUDING
ANY EQUITY INTEREST OWNED BY IT, DURING ANY FISCAL YEAR OF THE PARENT BORROWER,
PROVIDED THAT SUCH AMOUNT SHALL BE INCREASED, IN RESPECT OF THE FISCAL YEAR
ENDING ON DECEMBER 31, 2006, AND EACH FISCAL YEAR THEREAFTER BY AN AMOUNT EQUAL
TO THE TOTAL UNUSED AMOUNT OF SUCH PERMITTED SALES, TRANSFERS AND OTHER
DISPOSITIONS FOR THE IMMEDIATELY PRECEDING FISCAL YEAR (WITHOUT GIVING EFFECT TO
THE AMOUNT OF ANY UNUSED PERMITTED SALES, TRANSFERS AND OTHER DISPOSITIONS THAT
WERE CARRIED FORWARD TO SUCH PRECEDING FISCAL YEAR) AND (II) 25% OF THE
AGGREGATE FAIR MARKET VALUE OF ALL ASSETS OF THE PARENT BORROWER AS OF THE FIRST
RESTATEMENT EFFECTIVE DATE, INCLUDING ANY EQUITY INTEREST OWNED BY IT, DURING
THE TERM OF THIS AGREEMENT SUBSEQUENT TO THE FIRST RESTATEMENT EFFECTIVE DATE;

 

112

--------------------------------------------------------------------------------


 

provided that (x) all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b) above) shall be made for fair
value and (y) all sales, transfers, leases and other dispositions permitted by
clauses (i) and (j) above shall be for at least 85% cash consideration.

 


SECTION 6.06.  SALE AND LEASEBACK TRANSACTIONS.  NONE OF HOLDINGS, THE PARENT
BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER WILL,
NOR WILL THEY PERMIT ANY SUBSIDIARY TO, ENTER INTO ANY ARRANGEMENT, DIRECTLY OR
INDIRECTLY, WHEREBY IT SHALL SELL OR TRANSFER ANY PROPERTY, REAL OR PERSONAL,
USED OR USEFUL IN ITS BUSINESS, WHETHER NOW OWNED OR HEREINAFTER ACQUIRED, AND
THEREAFTER RENT OR LEASE SUCH PROPERTY OR OTHER PROPERTY THAT IT INTENDS TO USE
FOR SUBSTANTIALLY THE SAME PURPOSE OR PURPOSES AS THE PROPERTY SOLD OR
TRANSFERRED, EXCEPT FOR (A) ANY SUCH SALE OF ANY FIXED OR CAPITAL ASSETS (OTHER
THAN ANY SUCH TRANSACTION TO WHICH (B) OR (C) BELOW IS APPLICABLE) THAT IS MADE
FOR CASH CONSIDERATION IN AN AMOUNT NOT LESS THAN THE COST OF SUCH FIXED OR
CAPITAL ASSET IN AN AGGREGATE AMOUNT LESS THAN OR EQUAL TO 15% OF THE PERMITTED
CAPITAL EXPENDITURE AMOUNT, SO LONG AS THE CAPITAL LEASE OBLIGATIONS ASSOCIATED
THEREWITH ARE PERMITTED BY SECTION 6.01(A)(IX), (B) IN THE CASE OF PROPERTY
OWNED AS OF OR AFTER THE RESTATEMENT EFFECTIVE DATE, ANY SUCH SALE OF ANY FIXED
OR CAPITAL ASSETS THAT IS MADE FOR CASH CONSIDERATION IN AN AGGREGATE AMOUNT NOT
LESS THAN THE FAIR MARKET VALUE OF SUCH FIXED OR CAPITAL ASSETS NOT TO EXCEED
$25,000,000 IN THE AGGREGATE, SO LONG AS THE CAPITAL LEASE OBLIGATIONS (IF ANY)
ASSOCIATED THEREWITH ARE PERMITTED BY SECTION 6.01(A)(IX) AND (C) ANY
ACQUISITION LEASE FINANCING.


 


SECTION 6.07.  HEDGING AGREEMENTS.  NONE OF HOLDINGS, THE PARENT BORROWER, ANY
SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER WILL, NOR WILL THEY
PERMIT ANY SUBSIDIARY TO, ENTER INTO ANY HEDGING AGREEMENT, OTHER THAN
(A) HEDGING AGREEMENTS REQUIRED BY SECTION 5.14 AND (B) HEDGING AGREEMENTS
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS AND WHICH ARE NOT SPECULATIVE IN
NATURE TO HEDGE OR MITIGATE RISKS TO WHICH THE PARENT BORROWER, ANY SUBSIDIARY
TERM BORROWER, ANY FOREIGN SUBSIDIARY BORROWER OR ANY OTHER SUBSIDIARY IS
EXPOSED IN THE CONDUCT OF ITS BUSINESS OR THE MANAGEMENT OF ITS ASSETS OR
LIABILITIES (INCLUDING HEDGING AGREEMENTS THAT EFFECTIVELY CAP, COLLAR OR
EXCHANGE INTEREST RATES (FROM FIXED TO FLOATING RATES, FROM ONE FLOATING RATE TO
ANOTHER FLOATING RATE OR OTHERWISE)).


 


SECTION 6.08.  RESTRICTED PAYMENTS; CERTAIN PAYMENTS OF INDEBTEDNESS.  (A) NONE
OF HOLDINGS, THE PARENT BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN
SUBSIDIARY BORROWER WILL, NOR WILL THEY PERMIT ANY SUBSIDIARY TO, DECLARE OR
MAKE, OR AGREE TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT,
OR INCUR ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO DO SO, EXCEPT:


 

(I) HOLDINGS MAY DECLARE AND PAY DIVIDENDS WITH RESPECT TO ITS EQUITY INTERESTS
PAYABLE SOLELY IN ADDITIONAL EQUITY INTERESTS OF HOLDINGS;

 

(II) SUBSIDIARIES MAY DECLARE AND PAY DIVIDENDS RATABLY WITH RESPECT TO THEIR
CAPITAL STOCK;

 

113

--------------------------------------------------------------------------------


 

(III) THE PARENT BORROWER MAY MAKE PAYMENTS TO HOLDINGS TO PERMIT IT TO MAKE,
AND HOLDINGS MAY MAKE, RESTRICTED PAYMENTS, NOT EXCEEDING $5,000,000 DURING THE
TERM OF THIS AGREEMENT, IN EACH CASE PURSUANT TO AND IN ACCORDANCE WITH STOCK
OPTION PLANS, EQUITY PURCHASE PROGRAMS OR AGREEMENTS OR OTHER BENEFIT PLANS, IN
EACH CASE FOR MANAGEMENT OR EMPLOYEES OR FORMER EMPLOYEES OF THE PARENT BORROWER
AND THE SUBSIDIARIES;

 

(IV) THE PARENT BORROWER MAY PAY DIVIDENDS TO HOLDINGS AT SUCH TIMES AND IN SUCH
AMOUNTS AS SHALL BE NECESSARY TO PERMIT HOLDINGS TO DISCHARGE AND SATISFY ITS
OBLIGATIONS THAT ARE PERMITTED HEREUNDER (INCLUDING (A) STATE AND LOCAL TAXES
AND OTHER GOVERNMENTAL CHARGES, AND ADMINISTRATIVE AND ROUTINE EXPENSES REQUIRED
TO BE PAID BY HOLDINGS IN THE ORDINARY COURSE OF BUSINESS AND (B) CASH DIVIDENDS
PAYABLE BY HOLDINGS IN RESPECT OF QUALIFIED HOLDINGS PREFERRED STOCK ISSUED
PURSUANT TO CLAUSES (B) AND (C) OF THE DEFINITION THEREOF, PROVIDED THAT
DIVIDENDS PAYABLE BY THE PARENT BORROWER TO HOLDINGS PURSUANT TO THIS CLAUSE
(IV) IN ORDER TO SATISFY CASH DIVIDENDS PAYABLE BY HOLDINGS IN RESPECT OF
QUALIFIED HOLDINGS PREFERRED STOCK ISSUED PURSUANT TO CLAUSE (C) OF THE
DEFINITION THEREOF MAY ONLY BE MADE AFTER THE FISCAL YEAR ENDING DECEMBER 31,
2006 WITH EXCESS CASH FLOW NOT OTHERWISE REQUIRED TO BE USED TO PREPAY TRANCHE B
TERM LOANS PURSUANT TO SECTION 2.11(E)); AND

 

(V) THE PARENT BORROWER MAY MAKE PAYMENTS TO HOLDINGS TO PERMIT IT TO MAKE, AND
HOLDINGS MAY MAKE PAYMENTS PERMITTED BY SECTIONS 6.09(D), (E), (F), (G) AND (H);
PROVIDED THAT, AT THE TIME OF SUCH PAYMENT AND AFTER GIVING EFFECT THERETO, NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND HOLDINGS
AND THE PARENT BORROWER ARE IN COMPLIANCE WITH SECTION 6.12; PROVIDED, FURTHER,
THAT ANY PAYMENTS THAT ARE PROHIBITED BECAUSE OF THE IMMEDIATELY PRECEDING
PROVISO SHALL ACCRUE AND MAY BE MADE AS SO ACCRUED UPON THE CURING OR WAIVER OF
SUCH DEFAULT, EVENT OF DEFAULT OR NONCOMPLIANCE.

 

(B) NONE OF HOLDINGS, THE PARENT BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY
FOREIGN SUBSIDIARY BORROWER WILL, NOR WILL THEY PERMIT ANY SUBSIDIARY TO, MAKE
OR AGREE TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY PAYMENT OR OTHER
DISTRIBUTION (WHETHER IN CASH, SECURITIES OR OTHER PROPERTY) OF OR IN RESPECT OF
PRINCIPAL OF OR INTEREST ON ANY INDEBTEDNESS, OR ANY PAYMENT OR OTHER
DISTRIBUTION (WHETHER IN CASH, SECURITIES OR OTHER PROPERTY), INCLUDING ANY
SINKING FUND OR SIMILAR DEPOSIT, ON ACCOUNT OF THE PURCHASE, REDEMPTION,
RETIREMENT, ACQUISITION, CANCELLATION OR TERMINATION OF ANY INDEBTEDNESS,
EXCEPT:

 

(I) PAYMENT OF INDEBTEDNESS CREATED UNDER THE LOAN DOCUMENTS;

 

(II) PAYMENT OF REGULARLY SCHEDULED INTEREST AND PRINCIPAL PAYMENTS AS AND WHEN
DUE IN RESPECT OF ANY INDEBTEDNESS, OTHER THAN PAYMENTS IN RESPECT OF THE
SUBORDINATED INDEBTEDNESS PROHIBITED BY THE SUBORDINATION PROVISIONS THEREOF;

 

(III) REFINANCINGS OF INDEBTEDNESS TO THE EXTENT PERMITTED BY SECTION 6.01;

 

114

--------------------------------------------------------------------------------


 

(IV) PAYMENT OF SECURED INDEBTEDNESS (OTHER THAN PERMITTED SUBORDINATED NOTES
REFINANCING INDEBTEDNESS) OUT OF THE PROCEEDS OF ANY SALE OR TRANSFER OF THE
PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS;

 

(V) PAYMENT IN RESPECT OF CAPITAL LEASE OBLIGATIONS IN AN AGGREGATE AMOUNT NOT
TO EXCEED $25,000,000 DURING THE TERM OF THIS AGREEMENT LESS THE AMOUNT OF
CAPITAL EXPENDITURES MADE PURSUANT TO SECTION 6.14(C)(I);

 

(VI) PAYMENT IN RESPECT OF (A) EXISTING SUBORDINATED NOTES USING PROCEEDS FROM
(1) THE ISSUANCE OF REPLACEMENT SUBORDINATED NOTES OR (2) PERMITTED SUBORDINATED
NOTES REFINANCING INDEBTEDNESS AND (B) EXISTING SUBORDINATED NOTES AND PERMITTED
SUBORDINATED NOTES REFINANCING INDEBTEDNESS USING (1) ANY NET PROCEEDS FROM AN
IPO, (2) THE PORTION OF EXCESS CASH FLOW NOT SUBJECT TO MANDATORY PREPAYMENT
PURSUANT TO SECTION 2.11(E) OR (3) ANY SOURCE OF CASH (TO THE EXTENT NOT
OTHERWISE PROHIBITED IN THIS AGREEMENT) UP TO AN AMOUNT NOT TO EXCEED (X) IF,
AFTER GIVING EFFECT TO SUCH PAYMENT, THE LEVERAGE RATIO WOULD BE LESS THAN 3.25
TO 1.00, $50,000,000 AND (Y) OTHERWISE, $15,000,000; AND

 

(VII) PAYMENT OF INDEBTEDNESS WITH THE NET PROCEEDS OF AN ISSUANCE OF HOLDINGS’
EQUITY INTERESTS SUBSEQUENT TO AN IPO.

 

(C) NONE OF HOLDINGS, THE PARENT BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER
WILL, NOR WILL THEY PERMIT ANY SUBSIDIARY TO, ENTER INTO OR BE PARTY TO, OR MAKE
ANY PAYMENT UNDER, ANY SYNTHETIC PURCHASE AGREEMENT UNLESS (I) IN THE CASE OF
ANY SYNTHETIC PURCHASE AGREEMENT RELATED TO ANY EQUITY INTEREST OF HOLDINGS, THE
PAYMENTS REQUIRED TO BE MADE BY HOLDINGS ARE LIMITED TO AMOUNTS PERMITTED TO BE
PAID UNDER SECTION 6.08(A), (II) IN THE CASE OF ANY SYNTHETIC PURCHASE AGREEMENT
RELATED TO ANY RESTRICTED INDEBTEDNESS, THE PAYMENTS REQUIRED TO BE MADE BY
HOLDINGS, THE PARENT BORROWER OR THE SUBSIDIARIES THEREUNDER ARE LIMITED TO THE
AMOUNT PERMITTED UNDER SECTION 6.08(B) AND (III) IN THE CASE OF ANY SYNTHETIC
PURCHASE AGREEMENT, THE OBLIGATIONS OF HOLDINGS, THE PARENT BORROWER AND THE
SUBSIDIARIES THEREUNDER ARE SUBORDINATED TO THE OBLIGATIONS ON TERMS
SATISFACTORY TO THE REQUIRED LENDERS.

 


SECTION 6.09.  TRANSACTIONS WITH AFFILIATES.  NONE OF HOLDINGS, THE PARENT
BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER WILL,
NOR WILL THEY PERMIT ANY SUBSIDIARY TO, SELL, LEASE OR OTHERWISE TRANSFER ANY
PROPERTY OR ASSETS TO, OR PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY PROPERTY OR
ASSETS FROM, OR OTHERWISE ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY OF ITS
AFFILIATES, EXCEPT:


 

(A) TRANSACTIONS THAT ARE AT PRICES AND ON TERMS AND CONDITIONS NOT LESS
FAVORABLE TO THE PARENT BORROWER OR SUCH SUBSIDIARY THAN COULD BE OBTAINED ON AN
ARM’S-LENGTH BASIS FROM UNRELATED THIRD PARTIES;

 

(B) TRANSACTIONS BETWEEN OR AMONG THE PARENT BORROWER AND THE SUBSIDIARIES NOT
INVOLVING ANY OTHER AFFILIATE (TO THE EXTENT NOT OTHERWISE PROHIBITED BY OTHER
PROVISIONS OF THIS AGREEMENT);

 

115

--------------------------------------------------------------------------------


 

(C) ANY RESTRICTED PAYMENT PERMITTED BY SECTION 6.08;

 

(D) TRANSACTIONS PURSUANT TO AGREEMENTS IN EFFECT ON THE FIRST RESTATEMENT
EFFECTIVE DATE AND LISTED ON SCHEDULE 6.09 (PROVIDED THAT THIS CLAUSE (D) SHALL
NOT APPLY TO ANY EXTENSION, OR RENEWAL OF, OR ANY AMENDMENT OR MODIFICATION OF
SUCH AGREEMENTS THAT IS LESS FAVORABLE TO THE PARENT BORROWER OR THE APPLICABLE
SUBSIDIARIES, AS THE CASE MAY BE);

 

(E) THE PAYMENT, ON A QUARTERLY BASIS, OF MANAGEMENT FEES TO HEARTLAND AND/OR
ITS AFFILIATES IN ACCORDANCE WITH THE HEARTLAND MANAGEMENT AGREEMENT, PROVIDED
THAT THE ANNUAL AMOUNT OF SUCH MANAGEMENT FEES SHALL NOT EXCEED $4,000,000 AND
THE PAYMENT OF A ONE-TIME FEE IN CONSIDERATION OF TERMINATING THE HEARTLAND
MANAGEMENT AGREEMENT UPON CONSUMMATION OF AN IPO IN AN AMOUNT NOT TO EXCEED
$10,000,000;

 

(F) THE REIMBURSEMENT OF HEARTLAND AND/OR ITS AFFILIATES FOR THEIR REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THEM IN CONNECTION WITH THE TRANSACTIONS AND
PERFORMING MANAGEMENT SERVICES TO HOLDINGS, THE PARENT BORROWER AND THE
SUBSIDIARIES, PURSUANT TO THE HEARTLAND MANAGEMENT AGREEMENT AS IN EFFECT ON THE
ORIGINAL EFFECTIVE DATE;

 

(G) THE PAYMENT OF ONE TIME FEES TO HEARTLAND AND/OR ITS AFFILIATES IN
CONNECTION WITH ANY PERMITTED ACQUISITION, SUCH FEES TO BE PAYABLE AT THE TIME
OF EACH SUCH ACQUISITION AND NOT TO EXCEED THE PERCENTAGE OF THE AGGREGATE
CONSIDERATION PAID BY HOLDINGS, THE PARENT BORROWER AND ITS SUBSIDIARIES FOR ANY
SUCH ACQUISITION AS SPECIFIED IN THE HEARTLAND MANAGEMENT AGREEMENT AS IN EFFECT
ON THE ORIGINAL EFFECTIVE DATE; AND

 

(H) PAYMENTS TO HEARTLAND AND/OR ITS AFFILIATES FOR ANY FINANCIAL ADVISOR,
UNDERWRITER OR PLACEMENT SERVICES OR OTHER INVESTMENT BANKING ACTIVITIES
RENDERED TO HOLDINGS, THE PARENT BORROWER OR THE SUBSIDIARIES, PURSUANT TO THE
HEARTLAND MANAGEMENT AGREEMENT AS IN EFFECT ON THE ORIGINAL EFFECTIVE DATE.

 


SECTION 6.10.  RESTRICTIVE AGREEMENTS.  NONE OF HOLDINGS, THE PARENT BORROWER,
ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER WILL, NOR WILL
THEY PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, ENTER INTO, INCUR OR
PERMIT TO EXIST ANY AGREEMENT OR OTHER ARRANGEMENT THAT PROHIBITS, RESTRICTS OR
IMPOSES ANY CONDITION UPON (A) THE ABILITY OF HOLDINGS, THE PARENT BORROWER OR
ANY SUBSIDIARY TO CREATE, INCUR OR PERMIT TO EXIST ANY LIEN UPON ANY OF ITS
PROPERTY OR ASSETS, OR (B) THE ABILITY OF ANY SUBSIDIARY TO PAY DIVIDENDS OR
OTHER DISTRIBUTIONS WITH RESPECT TO ANY SHARES OF ITS CAPITAL STOCK OR TO MAKE
OR REPAY LOANS OR ADVANCES TO THE PARENT BORROWER OR ANY OTHER SUBSIDIARY OR TO
GUARANTEE INDEBTEDNESS OF THE PARENT BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED
THAT (I) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS IMPOSED BY
LAW OR BY (A) ANY LOAN DOCUMENT OR PERMITTED RECEIVABLES DOCUMENT OR (B) ANY
EXISTING SUBORDINATED NOTES, PERMITTED ACQUISITION SUBORDINATED NOTES, PERMITTED
SUBORDINATED NOTES, PERMITTED SENIOR NOTES OR PERMITTED SUBORDINATED NOTES
REFINANCING INDEBTEDNESS THAT ARE CUSTOMARY, IN THE REASONABLE JUDGMENT OF THE
BOARD OF DIRECTORS THEREOF, FOR THE MARKET IN WHICH SUCH INDEBTEDNESS IS ISSUED
SO LONG AS SUCH RESTRICTIONS DO NOT PREVENT, IMPEDE OR IMPAIR (X) THE CREATION
OF LIENS AND GUARANTEES IN


 


116

--------------------------------------------------------------------------------



 


FAVOR OF THE LENDERS UNDER THE LOAN DOCUMENTS OR (Y) THE SATISFACTION OF THE
OBLIGATIONS OF THE LOAN PARTIES UNDER THE LOAN DOCUMENTS, (II) THE FOREGOING
SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS EXISTING ON THE FIRST RESTATEMENT
EFFECTIVE DATE IDENTIFIED ON SCHEDULE 6.10 (BUT SHALL APPLY TO ANY EXTENSION OR
RENEWAL OF, OR ANY AMENDMENT OR MODIFICATION EXPANDING THE SCOPE OF, ANY SUCH
RESTRICTION OR CONDITION), (III) THE FOREGOING SHALL NOT APPLY TO CUSTOMARY
RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING TO THE SALE OF A
SUBSIDIARY PENDING SUCH SALE, PROVIDED, FURTHER, THAT SUCH RESTRICTIONS AND
CONDITIONS APPLY ONLY TO THE SUBSIDIARY THAT IS TO BE SOLD AND SUCH SALE IS
PERMITTED HEREUNDER, (IV) CLAUSE (A) OF THE FOREGOING SHALL NOT APPLY TO
RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO SECURED
INDEBTEDNESS PERMITTED BY THIS AGREEMENT IF SUCH RESTRICTIONS OR CONDITIONS
APPLY ONLY TO THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS AND
(V) CLAUSE (A) OF THE FOREGOING SHALL NOT APPLY TO CUSTOMARY PROVISIONS IN
LEASES AND OTHER AGREEMENTS RESTRICTING THE ASSIGNMENT THEREOF.


 


SECTION 6.11.  AMENDMENT OF MATERIAL DOCUMENTS.  NONE OF HOLDINGS, THE PARENT
BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER WILL,
NOR WILL THEY PERMIT ANY SUBSIDIARY (INCLUDING THE RECEIVABLES SUBSIDIARY) TO,
AMEND, RESTATE, MODIFY OR WAIVE ANY OF ITS RIGHTS UNDER (A) ITS CERTIFICATE OF
INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS, AND (B) ANY MATERIAL
AGREEMENT OR OTHER AGREEMENTS (INCLUDING JOINT VENTURE AGREEMENTS), IN EACH CASE
TO THE EXTENT SUCH AMENDMENT, RESTATEMENT, MODIFICATION OR WAIVER IS ADVERSE TO
THE LENDERS IN ANY MATERIAL RESPECT (IT BEING AGREED THAT THE ADDITION OR
REMOVAL OF LOAN PARTIES FROM PARTICIPATION IN A PERMITTED RECEIVABLES FINANCING
SHALL NOT CONSTITUTE AN AMENDMENT, MODIFICATION OR WAIVER OF EITHER THE
RECEIVABLES PURCHASE AGREEMENT OR RECEIVABLES TRANSFER AGREEMENT THAT IS ADVERSE
TO THE LENDERS).


 


SECTION 6.12.  INTEREST EXPENSE COVERAGE RATIO.  NEITHER HOLDINGS NOR THE PARENT
BORROWER WILL PERMIT THE INTEREST EXPENSE COVERAGE RATIO, IN EACH CASE ON THE
LAST DAY OF ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS ENDING DURING ANY
PERIOD SET FORTH BELOW, TO BE LESS THAN THE RATIO SET FORTH BELOW OPPOSITE SUCH
PERIOD:

 

Period

 

Ratio

April 1, 2006, to September 30, 2006

 

1.50 to 1.00

October 1, 2006, to March 31, 2007

 

1.70 to 1.00

April 1, 2007, to September 30, 2007

 

1.85 to 1.00

October 1, 2007, to June 30, 2008

 

1.90 to 1.00

July 1, 2008, to December 31, 2008

 

2.00 to 1.00

January 1, 2009, to June 30, 2009

 

2.10 to 1.00

July 1, 2009, to December 31, 2009

 

2.20 to 1.00

January 1, 2010, to March 31, 2010

 

2.30 to 1.00

 

117

--------------------------------------------------------------------------------


 

April 1, 2010 to June 30, 2010

 

2.15 to 1.00

July 1, 2010 to June 30, 2011

 

2.00 to 1.00

July 1, 2011 to June 30, 2012

 

2.25 to 1.00

July 1, 2012 to December 31, 2012

 

2.40 to 1.00

January 1, 2013, to September 30, 2013

 

2.50 to 1.00

October 1, 2013, and thereafter

 

2.75 to 1.00

 


SECTION 6.13.  LEVERAGE RATIO.  NEITHER HOLDINGS NOR THE PARENT BORROWER WILL
PERMIT THE LEVERAGE RATIO ON THE LAST DAY OF ANY FISCAL QUARTER ENDING DURING
ANY PERIOD SET FORTH BELOW TO EXCEED THE RATIO SET FORTH OPPOSITE SUCH PERIOD:

 

Period

 

Ratio

April 1, 2006, to December 31, 2006

 

5.75 to 1.00

January 1, 2007, to June 30, 2007

 

5.65 to 1.00

July 1, 2007, to September 30, 2007

 

5.50 to 1.00

October 1, 2007, to June 30, 2008

 

5.25 to 1.00

July 1, 2008, to June 30, 2009

 

5.00 to 1.00

July 1, 2009, to September 30, 2009

 

4.75 to 1.00

October 1, 2009, to December 31, 2009

 

4.50 to 1.00

January 1, 2010 to March 31, 2010

 

5.00 to 1.00

April 1, 2010 to June 30, 2010

 

5.25 to 1.00

July 1, 2010 to December 31, 2010

 

5.00 to 1.00

January 1, 2011 to June 30, 2011

 

4.75 to 1.00

July 1, 2011 to September 30, 2011

 

4.50 to 1.00

October 1, 2011 to September 30, 2012

 

4.25 to 100

October 1, 2012, to June 30, 2013

 

4.00 to 1.00

July 1, 2013, and thereafter

 

3.50 to 1.00

 


SECTION 6.14.  CAPITAL EXPENDITURES.  (A) NEITHER HOLDINGS NOR THE PARENT
BORROWER WILL PERMIT THE AGGREGATE AMOUNT OF CAPITAL EXPENDITURES FOR ANY PERIOD
TO EXCEED THE APPLICABLE PERMITTED CAPITAL EXPENDITURE AMOUNT, AS SUCH AMOUNT
MAY BE REDUCED PURSUANT TO SECTION 6.06(A), FOR SUCH PERIOD.


 


118

--------------------------------------------------------------------------------


 

(B) NOTWITHSTANDING THE FOREGOING, THE PARENT BORROWER MAY IN RESPECT OF THE
FISCAL YEAR ENDING ON DECEMBER 31, 2006, AND EACH FISCAL YEAR THEREAFTER,
INCREASE THE AMOUNT OF CAPITAL EXPENDITURES PERMITTED TO BE MADE DURING SUCH
FISCAL YEAR PURSUANT TO SECTION 6.14(A) BY AN AMOUNT EQUAL TO THE TOTAL UNUSED
AMOUNT OF PERMITTED CAPITAL EXPENDITURES FOR THE IMMEDIATELY PRECEDING FISCAL
YEAR (WITHOUT GIVING EFFECT TO THE AMOUNT OF ANY UNUSED PERMITTED CAPITAL
EXPENDITURES THAT WERE CARRIED FORWARD TO SUCH PRECEDING FISCAL YEAR); PROVIDED
THAT ANY SUCH UNUSED AMOUNTS SHALL BE DISREGARDED AND NO SUCH INCREASE SHALL BE
PERMITTED WITH RESPECT TO THE AMOUNT OF CAPITAL EXPENDITURES PERMITTED TO BE
MADE DURING THE FISCAL YEAR ENDING ON DECEMBER 31, 2010.

 

(C) IN ADDITION, THE PARENT BORROWER OR ITS SUBSIDIARIES MAY MAKE (I) CAPITAL
EXPENDITURES FOR PREPAYMENT OF LEASES IN EFFECT ON THE FIRST RESTATEMENT
EFFECTIVE DATE IN CONNECTION WITH AN IPO, LESS THE AMOUNT OF CAPITAL LEASES
PREPAID PURSUANT TO SECTION 6.08(B)(V), (II) CAPITAL EXPENDITURES RESULTING FROM
THE PURCHASE OF ASSETS OF BUSINESSES CONSTITUTING DISCONTINUED OPERATIONS NOT TO
EXCEED $25,000,000 AND (III) CAPITAL EXPENDITURES WITH NET PROCEEDS FROM ANY
ISSUANCE OF HOLDINGS’ EQUITY INTERESTS SUBSEQUENT TO AN IPO.

 


ARTICLE VII


 


EVENTS OF DEFAULT


 

If any of the following events (“Events of Default”) shall occur:

 

(A) THE PARENT BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY
BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR ANY REIMBURSEMENT
OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN AND AS THE SAME SHALL BECOME
DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED FOR
PREPAYMENT THEREOF OR OTHERWISE;

 

(B) THE PARENT BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY
BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER
AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS ARTICLE) PAYABLE
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, WHEN AND AS THE SAME SHALL
BECOME DUE AND PAYABLE, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD
OF FIVE BUSINESS DAYS;

 

(C) ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF OF
HOLDINGS, THE PARENT BORROWER, ANY SUBSIDIARY TERM BORROWER, ANY FOREIGN
SUBSIDIARY BORROWER OR ANY SUBSIDIARY IN OR IN CONNECTION WITH ANY LOAN DOCUMENT
OR ANY AMENDMENT OR MODIFICATION THEREOF OR WAIVER THEREUNDER, OR IN ANY REPORT,
CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO OR IN
CONNECTION WITH ANY LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR
WAIVER THEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT
WHEN MADE OR DEEMED MADE;

 

(D) HOLDINGS, THE PARENT BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN
SUBSIDIARY BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN SECTION 5.02, 5.04(A) (WITH RESPECT TO THE EXISTENCE OF
HOLDINGS,

 

119

--------------------------------------------------------------------------------


 

THE PARENT BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY
BORROWER AND OWNERSHIP OF THE SUBSIDIARY TERM BORROWERS AND THE FOREIGN
SUBSIDIARY BORROWERS), 5.04(B), 5.11 OR 5.14 OR IN ARTICLE VI;

 

(E) ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN ANY LOAN DOCUMENT (OTHER THAN THOSE SPECIFIED IN
CLAUSE (A), (B) OR (D) OF THIS ARTICLE), AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE THEREOF FROM THE ADMINISTRATIVE
AGENT TO THE PARENT BORROWER (WHICH NOTICE WILL BE GIVEN AT THE REQUEST OF ANY
LENDER);

 

(F) HOLDINGS, THE PARENT BORROWER OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY
PAYMENT OF PRINCIPAL OR INTEREST IN RESPECT OF ANY MATERIAL INDEBTEDNESS, WHEN
AND AS THE SAME SHALL BECOME DUE AND PAYABLE AFTER GIVING EFFECT TO ANY
APPLICABLE GRACE PERIOD WITH RESPECT THERETO;

 

(G) ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL INDEBTEDNESS
BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR PERMITS THE
HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR
THEIR BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE
PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED
MATURITY; PROVIDED THAT THIS CLAUSE (G) SHALL NOT APPLY TO SECURED INDEBTEDNESS
THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY
OR ASSETS SECURING SUCH INDEBTEDNESS;

 

(H) AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY PETITION
SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF IN
RESPECT OF HOLDINGS, THE PARENT BORROWER, ANY SUBSIDIARY TERM BORROWER, ANY
FOREIGN SUBSIDIARY BORROWER OR ANY SUBSIDIARY OR ITS DEBTS, OR OF A SUBSTANTIAL
PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE APPOINTMENT
OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL
FOR HOLDINGS, THE PARENT BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF
ITS ASSETS, AND, IN ANY SUCH CASE, SUCH PROCEEDING OR PETITION SHALL CONTINUE
UNDISMISSED FOR 60 DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE
FOREGOING SHALL BE ENTERED;

 

(I) HOLDINGS, THE PARENT BORROWER OR ANY SUBSIDIARY SHALL (I) VOLUNTARILY
COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION
OR OTHER RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE
INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY
PROCEEDING OR PETITION DESCRIBED IN CLAUSE (H) OF THIS ARTICLE, (III) APPLY FOR
OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR HOLDINGS, THE PARENT BORROWER OR ANY
SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, (IV) FILE AN ANSWER
ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH
PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR
(VI) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;

 

120

--------------------------------------------------------------------------------


 

(J) HOLDINGS, THE PARENT BORROWER OR ANY SUBSIDIARY SHALL BECOME UNABLE, ADMIT
IN WRITING IN A COURT PROCEEDING ITS INABILITY OR FAIL GENERALLY TO PAY ITS
DEBTS AS THEY BECOME DUE;

 

(K) ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN
EXCESS OF $15,000,000 SHALL BE RENDERED AGAINST HOLDINGS, THE PARENT BORROWER,
ANY SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED
FOR A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE
EFFECTIVELY STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR
TO ATTACH OR LEVY UPON ANY ASSETS OF HOLDINGS, THE PARENT BORROWER OR ANY
SUBSIDIARY TO ENFORCE ANY SUCH JUDGMENT;

 

(L) AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF THE REQUIRED
LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE OCCURRED,
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT ON HOLDINGS,
THE PARENT BORROWER AND ITS SUBSIDIARIES;

 

(M) ANY LIEN COVERING PROPERTY HAVING A BOOK VALUE OR FAIR MARKET VALUE OF
$1,000,000 OR MORE PURPORTED TO BE CREATED UNDER ANY SECURITY DOCUMENT SHALL
CEASE TO BE, OR SHALL BE ASSERTED BY ANY LOAN PARTY NOT TO BE, A VALID AND
PERFECTED LIEN ON ANY COLLATERAL, EXCEPT (I) AS A RESULT OF THE SALE OR OTHER
DISPOSITION OF THE APPLICABLE COLLATERAL IN A TRANSACTION PERMITTED UNDER THE
LOAN DOCUMENTS OR (II) AS A RESULT OF THE ADMINISTRATIVE AGENT’S FAILURE TO
MAINTAIN POSSESSION OF ANY STOCK CERTIFICATES, PROMISSORY NOTES OR OTHER
INSTRUMENTS DELIVERED TO IT UNDER THE COLLATERAL AGREEMENT;

 

(N) THE GUARANTEE AGREEMENT SHALL CEASE TO BE, OR SHALL HAVE BEEN ASSERTED NOT
TO BE, IN FULL FORCE AND EFFECT;

 

(O) THE PARENT BORROWER, HOLDINGS OR ANY SUBSIDIARY SHALL CHALLENGE THE
SUBORDINATION PROVISIONS OF THE SUBORDINATED DEBT OR ASSERT THAT SUCH PROVISIONS
ARE INVALID OR UNENFORCEABLE OR THAT THE OBLIGATIONS OF THE PARENT BORROWER, ANY
SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER, OR THE OBLIGATIONS
OF HOLDINGS OR ANY SUBSIDIARY UNDER THE GUARANTEE AGREEMENT, ARE NOT SENIOR
INDEBTEDNESS UNDER THE SUBORDINATION PROVISIONS OF THE SUBORDINATED DEBT, OR ANY
COURT, TRIBUNAL OR GOVERNMENT AUTHORITY OF COMPETENT JURISDICTION SHALL JUDGE
THE SUBORDINATION PROVISIONS OF THE SUBORDINATED DEBT TO BE INVALID OR
UNENFORCEABLE OR SUCH OBLIGATIONS TO BE NOT SENIOR INDEBTEDNESS UNDER SUCH
SUBORDINATION PROVISIONS OR OTHERWISE CEASE TO BE, OR SHALL BE ASSERTED NOT TO
BE, LEGAL, VALID AND BINDING OBLIGATIONS OF THE PARTIES THERETO, ENFORCEABLE IN
ACCORDANCE WITH THEIR TERMS; OR

 

(P) A CHANGE IN CONTROL SHALL OCCUR;

 

then, and in every such event (other than an event with respect to the Parent
Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Parent Borrower (on
behalf of itself, the Subsidiary Term Borrowers and the

 

121

--------------------------------------------------------------------------------


 

Foreign Subsidiary Borrowers), take either or both of the following actions, at
the same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Parent Borrower, any Subsidiary Term Borrower or any Foreign
Subsidiary Borrower accrued hereunder, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Parent Borrower, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers; and in case of any event with respect to the
Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Parent Borrower, any Subsidiary Term Borrower or any Foreign Subsidiary Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Parent Borrower, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers.

 


ARTICLE VIII


 


THE ADMINISTRATIVE AGENT


 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent (it being understood that reference in this Article VIII to
the Administrative Agent shall be deemed to include the Collateral Agent) as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Holdings, the Parent Borrower or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be

 

122

--------------------------------------------------------------------------------


 

necessary under the circumstances as provided in Section 10.02), and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Holdings, the Parent Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
wilful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by Holdings, the Parent Borrower, a Subsidiary Term
Borrower, a Foreign Subsidiary Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Parent Borrower, a Subsidiary Term Borrower or any
Foreign Subsidiary Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Parent Borrower (on behalf of
itself, the Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers). 
Upon any such

 

123

--------------------------------------------------------------------------------


 

resignation, the Required Lenders shall have the right, in consultation with the
Parent Borrower and, if applicable, the relevant Subsidiary Term Borrower and
Foreign Subsidiary Borrower, to appoint a successor from among the Lenders.  If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers) to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Parent Borrower (on behalf of itself, the Subsidiary Term Borrowers and the
Foreign Subsidiary Borrowers) and such successor.  After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 10.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

 

The Lenders identified in this Agreement as the Syndication Agent and the
Documentation Agents shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders.  Without limiting the foregoing, none of the Syndication Agent or the
Documentation Agents shall have or be deemed to have a fiduciary relationship
with any Lender.  Each Lender hereby makes the same acknowledgments with respect
to the Syndication Agent and the Documentation Agents as it makes with respect
to the Administrative Agent or any other Lender in this Article VIII.

 


ARTICLE IX


 


COLLECTION ALLOCATION MECHANISM


 


SECTION 9.01.  IMPLEMENTATION OF CAM.  (A) ON THE CAM EXCHANGE DATE, (I) THE
COMMITMENTS SHALL AUTOMATICALLY AND WITHOUT FURTHER ACT BE TERMINATED AS


 


124

--------------------------------------------------------------------------------



 


PROVIDED IN ARTICLE VII, (II) ALL FOREIGN CURRENCY BORROWINGS AND THE
COMMITMENTS TO MAKE FOREIGN CURRENCY LOANS SHALL BE CONVERTED INTO, AND ALL SUCH
AMOUNTS DUE THEREUNDER SHALL ACCRUE AND BE PAYABLE IN, DOLLARS AT THE EXCHANGE
RATE ON SUCH DATE AND (III) THE LENDERS SHALL AUTOMATICALLY AND WITHOUT FURTHER
ACT (AND WITHOUT REGARD TO THE PROVISIONS OF SECTION 10.04) BE DEEMED TO HAVE
EXCHANGED INTERESTS IN THE CREDIT FACILITIES SUCH THAT IN LIEU OF THE INTEREST
OF EACH LENDER IN EACH CREDIT FACILITY IN WHICH IT SHALL PARTICIPATE AS OF SUCH
DATE (INCLUDING SUCH LENDER’S INTEREST IN THE SPECIFIED OBLIGATIONS OF EACH LOAN
PARTY IN RESPECT OF EACH SUCH CREDIT FACILITY), SUCH LENDER SHALL HOLD AN
INTEREST IN EVERY ONE OF THE CREDIT FACILITIES (INCLUDING THE SPECIFIED
OBLIGATIONS OF EACH LOAN PARTY IN RESPECT OF EACH SUCH CREDIT FACILITY AND EACH
LC RESERVE ACCOUNT ESTABLISHED PURSUANT TO SECTION 9.02 BELOW), WHETHER OR NOT
SUCH LENDER SHALL PREVIOUSLY HAVE PARTICIPATED THEREIN, EQUAL TO SUCH LENDER’S
CAM PERCENTAGE THEREOF.  EACH LENDER AND EACH LOAN PARTY HEREBY CONSENTS AND
AGREES TO THE CAM EXCHANGE, AND EACH LENDER AGREES THAT THE CAM EXCHANGE SHALL
BE BINDING UPON ITS SUCCESSORS AND ASSIGNS AND ANY PERSON THAT ACQUIRES A
PARTICIPATION IN ITS INTERESTS IN ANY CREDIT FACILITY.


 

(B) AS A RESULT OF THE CAM EXCHANGE, UPON AND AFTER THE CAM EXCHANGE DATE, EACH
PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT PURSUANT TO
ANY LOAN DOCUMENT IN RESPECT OF THE SPECIFIED OBLIGATIONS, AND EACH DISTRIBUTION
MADE BY THE COLLATERAL AGENT PURSUANT TO ANY SECURITY DOCUMENTS IN RESPECT OF
THE SPECIFIED OBLIGATIONS, SHALL BE DISTRIBUTED TO THE LENDERS PRO RATA IN
ACCORDANCE WITH THEIR RESPECTIVE CAM PERCENTAGES.  ANY DIRECT PAYMENT RECEIVED
BY A LENDER UPON OR AFTER THE CAM EXCHANGE DATE, INCLUDING BY WAY OF SETOFF, IN
RESPECT OF A SPECIFIED OBLIGATION SHALL BE PAID OVER TO THE ADMINISTRATIVE AGENT
FOR DISTRIBUTION TO THE LENDERS IN ACCORDANCE HEREWITH.

 


SECTION 9.02.  LETTERS OF CREDIT.  (A) IN THE EVENT THAT ON THE CAM EXCHANGE
DATE ANY REVOLVING LETTER OF CREDIT SHALL BE OUTSTANDING AND UNDRAWN IN WHOLE OR
IN PART, OR ANY AMOUNT DRAWN UNDER A REVOLVING LETTER OF CREDIT SHALL NOT HAVE
BEEN REIMBURSED EITHER BY THE PARENT BORROWER OR ANY FOREIGN SUBSIDIARY
BORROWER, AS THE CASE MAY BE, OR WITH THE PROCEEDS OF A REVOLVING LOAN, EACH
CLASS A REVOLVING LENDER SHALL PROMPTLY PAY OVER TO THE ADMINISTRATIVE AGENT, IN
IMMEDIATELY AVAILABLE FUNDS AND IN THE CURRENCY THAT SUCH LETTERS OF CREDIT ARE
DENOMINATED, AN AMOUNT EQUAL TO SUCH CLASS A REVOLVING LENDER’S CLASS A
REVOLVING APPLICABLE PERCENTAGE (AS NOTIFIED TO SUCH LENDER BY THE
ADMINISTRATIVE AGENT) OF SUCH LETTER OF CREDIT’S UNDRAWN FACE AMOUNT OR (TO THE
EXTENT IT HAS NOT ALREADY DONE SO) SUCH LETTER OF CREDIT’S UNREIMBURSED DRAWING,
TOGETHER WITH INTEREST THEREON FROM THE CAM EXCHANGE DATE TO THE DATE ON WHICH
SUCH AMOUNT SHALL BE PAID TO THE ADMINISTRATIVE AGENT AT THE RATE THAT WOULD BE
APPLICABLE AT THE TIME TO AN ABR CLASS A REVOLVING LOAN IN A PRINCIPAL AMOUNT
EQUAL TO SUCH AMOUNT, AS THE CASE MAY BE.  THE ADMINISTRATIVE AGENT SHALL
ESTABLISH A SEPARATE ACCOUNT OR ACCOUNTS FOR EACH CLASS A REVOLVING LENDER
(EACH, AN “LC RESERVE ACCOUNT”) FOR THE AMOUNTS RECEIVED WITH RESPECT TO EACH
SUCH LETTER OF CREDIT PURSUANT TO THE PRECEDING SENTENCE.  THE ADMINISTRATIVE
AGENT SHALL DEPOSIT IN EACH CLASS A REVOLVING LENDER’S LC RESERVE ACCOUNT SUCH
LENDER’S CAM PERCENTAGE OF THE AMOUNTS RECEIVED FROM THE CLASS A REVOLVING
LENDERS AS PROVIDED ABOVE.  THE ADMINISTRATIVE AGENT SHALL HAVE SOLE DOMINION
AND CONTROL OVER EACH LC RESERVE ACCOUNT, AND THE


 


125

--------------------------------------------------------------------------------



 


AMOUNTS DEPOSITED IN EACH LC RESERVE ACCOUNT SHALL BE HELD IN SUCH LC RESERVE
ACCOUNT UNTIL WITHDRAWN AS PROVIDED IN PARAGRAPH (B), (C), (D) OR (E) BELOW. 
THE ADMINISTRATIVE AGENT SHALL MAINTAIN RECORDS ENABLING IT TO DETERMINE THE
AMOUNTS PAID OVER TO IT AND DEPOSITED IN THE LC RESERVE ACCOUNTS IN RESPECT OF
EACH REVOLVING LETTER OF CREDIT AND THE AMOUNTS ON DEPOSIT IN RESPECT OF EACH
REVOLVING LETTER OF CREDIT ATTRIBUTABLE TO EACH LENDER’S CAM PERCENTAGE.  THE
AMOUNTS HELD IN EACH LENDER’S LC RESERVE ACCOUNT SHALL BE HELD AS A RESERVE
AGAINST THE REVOLVING LC EXPOSURE, SHALL BE THE PROPERTY OF SUCH LENDER, SHALL
NOT CONSTITUTE LOANS TO OR GIVE RISE TO ANY CLAIM OF OR AGAINST ANY LOAN PARTY
AND SHALL NOT GIVE RISE TO ANY OBLIGATION ON THE PART OF THE PARENT BORROWER OR
THE FOREIGN SUBSIDIARY BORROWERS TO PAY INTEREST TO SUCH LENDER, IT BEING AGREED
THAT THE REIMBURSEMENT OBLIGATIONS IN RESPECT OF REVOLVING LETTERS OF CREDIT
SHALL ARISE ONLY AT SUCH TIMES AS DRAWINGS ARE MADE THEREUNDER, AS PROVIDED IN
SECTION 2.05.


 

(B) IN THE EVENT THAT AFTER THE CAM EXCHANGE DATE ANY DRAWING SHALL BE MADE IN
RESPECT OF A REVOLVING LETTER OF CREDIT, THE ADMINISTRATIVE AGENT SHALL, AT THE
REQUEST OF THE ISSUING BANK, WITHDRAW FROM THE LC RESERVE ACCOUNT OF EACH
CLASS A REVOLVING LENDER ANY AMOUNTS, UP TO THE AMOUNT OF SUCH LENDER’S CAM
PERCENTAGE OF SUCH DRAWING, DEPOSITED IN RESPECT OF SUCH LETTER OF CREDIT AND
REMAINING ON DEPOSIT AND DELIVER SUCH AMOUNTS TO THE ISSUING BANK IN
SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE CLASS A REVOLVING LENDERS
UNDER SECTION 2.05(E) (BUT NOT OF THE PARENT BORROWER AND THE FOREIGN SUBSIDIARY
BORROWERS UNDER SECTION 2.05(F), RESPECTIVELY).  IN THE EVENT ANY CLASS A
REVOLVING LENDER SHALL DEFAULT ON ITS OBLIGATION TO PAY OVER ANY AMOUNT TO THE
ADMINISTRATIVE AGENT IN RESPECT OF ANY REVOLVING LETTER OF CREDIT AS PROVIDED IN
THIS SECTION 9.02, THE ISSUING BANK SHALL, IN THE EVENT OF A DRAWING THEREUNDER,
HAVE A CLAIM AGAINST SUCH CLASS A REVOLVING LENDER TO THE SAME EXTENT AS IF SUCH
LENDER HAD DEFAULTED ON ITS OBLIGATIONS UNDER SECTION 2.05(E), BUT SHALL HAVE NO
CLAIM AGAINST ANY OTHER LENDER IN RESPECT OF SUCH DEFAULTED AMOUNT,
NOTWITHSTANDING THE EXCHANGE OF INTERESTS IN THE REIMBURSEMENT OBLIGATIONS
PURSUANT TO SECTION 9.01.  EACH OTHER LENDER SHALL HAVE A CLAIM AGAINST SUCH
DEFAULTING CLASS A REVOLVING LENDER FOR ANY DAMAGES SUSTAINED BY IT AS A RESULT
OF SUCH DEFAULT, INCLUDING, IN THE EVENT SUCH LETTER OF CREDIT SHALL EXPIRE
UNDRAWN, ITS CAM PERCENTAGE OF THE DEFAULTED AMOUNT.

 

(C) IN THE EVENT THAT AFTER THE CAM EXCHANGE DATE ANY REVOLVING LETTER OF CREDIT
SHALL EXPIRE UNDRAWN, THE ADMINISTRATIVE AGENT SHALL WITHDRAW FROM THE LC
RESERVE ACCOUNT OF EACH CLASS A REVOLVING LENDER THE AMOUNT REMAINING ON DEPOSIT
THEREIN IN RESPECT OF SUCH LETTER OF CREDIT AND DISTRIBUTE SUCH AMOUNT TO SUCH
LENDER.

 

(D) WITH THE PRIOR WRITTEN APPROVAL OF THE ADMINISTRATIVE AGENT AND THE ISSUING
BANK, ANY CLASS A REVOLVING LENDER MAY WITHDRAW THE AMOUNT HELD IN ITS LC
RESERVE ACCOUNT IN RESPECT OF THE UNDRAWN AMOUNT OF ANY REVOLVING LETTER OF
CREDIT.  ANY CLASS A REVOLVING LENDER MAKING SUCH A WITHDRAWAL SHALL BE
UNCONDITIONALLY OBLIGATED, IN THE EVENT THERE SHALL SUBSEQUENTLY BE A DRAWING
UNDER SUCH LETTER OF CREDIT, TO PAY OVER TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE ISSUING BANK ON DEMAND, ITS CAM PERCENTAGE OF SUCH DRAWING.

 

126

--------------------------------------------------------------------------------


 

(E) PENDING THE WITHDRAWAL BY ANY CLASS A REVOLVING LENDER OF ANY AMOUNTS FROM
ITS LC RESERVE ACCOUNT AS CONTEMPLATED BY THE ABOVE PARAGRAPHS, THE
ADMINISTRATIVE AGENT WILL, AT THE DIRECTION OF SUCH LENDER AND SUBJECT TO SUCH
RULES AS THE ADMINISTRATIVE AGENT MAY PRESCRIBE FOR THE AVOIDANCE OF
INCONVENIENCE, INVEST SUCH AMOUNTS IN PERMITTED INVESTMENTS.  EACH CLASS A
REVOLVING LENDER THAT HAS NOT WITHDRAWN ITS CAM PERCENTAGE OF AMOUNTS IN ITS LC
RESERVE ACCOUNT AS PROVIDED IN PARAGRAPH (D) ABOVE SHALL HAVE THE RIGHT, AT
INTERVALS REASONABLY SPECIFIED BY THE ADMINISTRATIVE AGENT, TO WITHDRAW THE
EARNINGS ON INVESTMENTS SO MADE BY THE ADMINISTRATIVE AGENT WITH AMOUNTS IN ITS
LC RESERVE ACCOUNT AND TO RETAIN SUCH EARNINGS FOR ITS OWN ACCOUNT.

 


ARTICLE X


 


MISCELLANEOUS


 


SECTION 10.01.  NOTICES.  EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE, ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR
SENT BY TELECOPY, AS FOLLOWS:


 

(A) IF TO HOLDINGS, THE PARENT BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY
FOREIGN SUBSIDIARY BORROWER, TO THE PARENT BORROWER (ON BEHALF OF ITSELF,
HOLDINGS, ANY SUBSIDIARY TERM BORROWER AND ANY FOREIGN SUBSIDIARY BORROWER) AT
39400 WOODWARD AVENUE, SUITE 130, BLOOMFIELD HILLS, MI 48304, ATTENTION OF
JOSHUA SHERBIN, GENERAL COUNSEL (TELEPHONE NO. (248) 631-5450, TELECOPY
NO. (248) 631-5413),

 

with a copy to

 

Jonathan A. Schaffzin, Esq.

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York

(Telecopy No. (212) 269-5420);

 

(B) IF TO THE ADMINISTRATIVE AGENT, TO JPMORGAN CHASE BANK, N.A., LOAN AND
AGENCY SERVICES GROUP, 1111 FANNIN, 10TH FLOOR, HOUSTON, TEXAS 77002 ATTENTION
OF MICHAEL CHAU (TELECOPY: 713-750-2938), WITH A COPY TO JPMORGAN CHASE
BANK, N.A., 270 PARK AVENUE, NEW YORK, NEW YORK 10017, ATTENTION OF
RICHARD DUKER (TELECOPY NO. 212-270-5127);

 

(C) IF TO THE ISSUING BANK, TO IT AT JPMORGAN CHASE BANK, N.A., STANDBY LETTERS
OF CREDIT, 10420 HIGHLAND MN DR BL2, TAMPA, FLORIDA, 33610 4TH FLOOR (TELECOPY:
813-432-5161) ATTENTION OF JAMES ALONZO, AND IN THE EVENT THAT THERE IS MORE
THAN ONE ISSUING BANK, TO SUCH OTHER ISSUING BANK AT ITS ADDRESS (OR TELECOPY
NUMBER) SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE;

 

127

--------------------------------------------------------------------------------


 

(D) IF TO JPMCB, AS SWINGLINE LENDER, TO IT AT 1111 FANNIN, 10TH FLOOR, HOUSTON,
TEXAS 77002, ATTENTION OF MICHAEL CHAU (TELECOPY: 713-750-2938);

 

(E) IF TO COMERICA, AS SWINGLINE LENDER, TO IT AT COMERICA TOWER AT DETROIT
CENTER, 500 WOODWARD AVENUE, 9TH FLOOR, M/C 3270, DETROIT, MICHIGAN 48226,
ATTENTION OF TAMMY GURNE (TELECOPY NO. (313) 222-1582);

 

(F) IF TO THE FOREIGN CURRENCY ADMINISTRATIVE AGENT, TO J.P. MORGAN EUROPE
LIMITED, LOAN AND AGENCY SERVICES GROUP, 125 LONDON WALL, 9TH FLOOR, LONDON,
EC2Y 5AJ, UNITED KINGDOM, ATTENTION OF JAMES BEARD (TELECOPY NO. +44 (0)
207-777-2360/2085); AND

 

(G) IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER) SET FORTH
IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 


SECTION 10.02.  WAIVERS; AMENDMENTS.  (A) NO FAILURE OR DELAY BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR
POWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR
ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS ARE
CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD
OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT OR CONSENT TO
ANY DEPARTURE BY ANY LOAN PARTY THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS
THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
MAKING OF A LOAN OR ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A
WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT
THE TIME.


 

(B) NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT NOR ANY PROVISION HEREOF
OR THEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT, IN THE CASE OF THIS
AGREEMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY
HOLDINGS, THE PARENT BORROWER, EACH SUBSIDIARY TERM BORROWER (BUT ONLY TO THE
EXTENT SUCH WAIVER, AMENDMENT OR MODIFICATION RELATES TO SUCH SUBSIDIARY TERM
BORROWER), EACH FOREIGN SUBSIDIARY BORROWER (BUT ONLY TO THE EXTENT SUCH WAIVER,
AMENDMENT OR MODIFICATION RELATES TO SUCH FOREIGN SUBSIDIARY BORROWER) AND THE
REQUIRED LENDERS OR, IN THE CASE OF ANY OTHER LOAN DOCUMENT, PURSUANT TO AN
AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE ADMINISTRATIVE AGENT AND
THE LOAN PARTY OR LOAN PARTIES THAT ARE PARTIES THERETO, IN EACH CASE WITH THE
CONSENT OF THE REQUIRED LENDERS; PROVIDED THAT

 

128

--------------------------------------------------------------------------------


 

NO SUCH AGREEMENT SHALL (I) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR
LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR REDUCE ANY FEES
PAYABLE HEREUNDER, OR REDUCE OR FORGIVE THE DEPOSIT RETURN, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER AFFECTED THEREBY, (III) POSTPONE THE MATURITY OF ANY
LOAN, OR ANY SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL AMOUNT OF ANY TERM LOAN
UNDER SECTION 2.10, OR THE REQUIRED DATE OF REIMBURSEMENT OF ANY LC
DISBURSEMENT, OR ANY DATE FOR THE PAYMENT OF ANY INTEREST OR FEES PAYABLE
HEREUNDER, OR REDUCE OR FORGIVE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT,
OR POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT OR POSTPONE THE
SCHEDULED DATE OF EXPIRATION OF ANY LETTER OF CREDIT BEYOND THE COMMITMENT
TERMINATION DATE, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY,
(IV) CHANGE SECTION 2.18(A), (B) OR (C) IN A MANNER THAT WOULD ALTER THE
PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER, (V) CHANGE THE PERCENTAGE SET FORTH IN THE DEFINITION OF “REQUIRED
LENDERS” OR ANY OTHER PROVISION OF ANY LOAN DOCUMENT (INCLUDING THIS SECTION)
SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS (OR LENDERS OF ANY CLASS)
REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS THEREUNDER OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT THEREUNDER, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER (OR EACH LENDER OF SUCH CLASS, AS THE CASE MAY BE), (VI) RELEASE
HOLDINGS OR ANY SUBSIDIARY LOAN PARTY FROM ITS GUARANTEE UNDER THE GUARANTEE
AGREEMENT (EXCEPT AS EXPRESSLY PROVIDED IN THE GUARANTEE AGREEMENT), OR LIMIT
ITS LIABILITY IN RESPECT OF SUCH GUARANTEE, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER, (VII) RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL FROM THE LIENS
OF THE SECURITY DOCUMENTS, WITHOUT THE WRITTEN CONSENT OF EACH LENDER (EXCEPT AS
EXPRESSLY PROVIDED IN THE SECURITY DOCUMENTS) OR (VIII) CHANGE ANY PROVISIONS OF
ANY LOAN DOCUMENT IN A MANNER THAT BY ITS TERMS ADVERSELY AFFECTS THE RIGHTS IN
RESPECT OF PAYMENTS DUE TO LENDERS HOLDING LOANS OF ANY CLASS DIFFERENTLY THAN
THOSE HOLDING LOANS OF ANY OTHER CLASS, WITHOUT THE WRITTEN CONSENT OF LENDERS
HOLDING A MAJORITY IN INTEREST OF THE OUTSTANDING LOANS AND UNUSED COMMITMENTS
OF EACH AFFECTED CLASS; PROVIDED, FURTHER, THAT (A) NO SUCH AGREEMENT SHALL
AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER WITHOUT THE PRIOR WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER,
AS THE CASE MAY BE, AND (B) ANY WAIVER, AMENDMENT OR MODIFICATION OF THIS
AGREEMENT THAT BY ITS TERMS AFFECTS THE RIGHTS OR DUTIES UNDER THIS AGREEMENT OF
THE REVOLVING LENDERS (BUT NOT THE TRANCHE B LENDERS, TRANCHE B-1 LENDERS AND
INCREMENTAL LENDERS), THE TRANCHE B-1 LENDERS (BUT NOT THE REVOLVING LENDERS,
TRANCHE B LENDERS AND INCREMENTAL LENDERS) THE TRANCHE B LENDERS (BUT NOT THE
REVOLVING LENDERS, TRANCHE B-1 LENDERS AND INCREMENTAL LENDERS), OR THE
INCREMENTAL LENDERS (BUT NOT THE REVOLVING LENDERS, TRANCHE B LENDERS AND
TRANCHE B-1 LENDERS) MAY BE EFFECTED BY AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY HOLDINGS, THE PARENT BORROWER, EACH SUBSIDIARY TERM BORROWER
(BUT ONLY TO THE EXTENT SUCH WAIVER, AMENDMENT OR MODIFICATION RELATES TO SUCH
SUBSIDIARY TERM BORROWER), EACH FOREIGN SUBSIDIARY BORROWER (BUT ONLY TO THE
EXTENT SUCH WAIVER, AMENDMENT OR MODIFICATION RELATES TO SUCH FOREIGN SUBSIDIARY
BORROWER) AND REQUISITE PERCENTAGE IN INTEREST OF THE AFFECTED CLASS OF LENDERS
THAT WOULD BE REQUIRED TO CONSENT THERETO UNDER THIS SECTION IF SUCH CLASS OF
LENDERS WERE THE ONLY CLASS OF LENDERS HEREUNDER AT THE TIME.  NOTWITHSTANDING
THE FOREGOING, ANY PROVISION OF THIS AGREEMENT MAY BE AMENDED BY AN AGREEMENT IN
WRITING ENTERED INTO BY HOLDINGS, THE PARENT BORROWER, EACH

 

129

--------------------------------------------------------------------------------


 

SUBSIDIARY TERM BORROWER (BUT ONLY TO THE EXTENT SUCH WAIVER, AMENDMENT OR
MODIFICATION RELATES TO SUCH SUBSIDIARY TERM BORROWER), EACH FOREIGN SUBSIDIARY
BORROWER (BUT ONLY TO THE EXTENT SUCH WAIVER, AMENDMENT OR MODIFICATION RELATES
TO SUCH FOREIGN SUBSIDIARY BORROWER), THE REQUIRED LENDERS AND THE
ADMINISTRATIVE AGENT (AND, IF THEIR RIGHTS OR OBLIGATIONS ARE AFFECTED THEREBY,
THE ISSUING BANK AND THE SWINGLINE LENDER) IF (I) BY THE TERMS OF SUCH AGREEMENT
THE COMMITMENT OF EACH LENDER NOT CONSENTING TO THE AMENDMENT PROVIDED FOR
THEREIN SHALL TERMINATE UPON THE EFFECTIVENESS OF SUCH AMENDMENT AND (II) AT THE
TIME SUCH AMENDMENT BECOMES EFFECTIVE, EACH LENDER NOT CONSENTING THERETO
RECEIVES PAYMENT IN FULL OF THE PRINCIPAL OF AND INTEREST ACCRUED ON EACH LOAN
MADE BY IT AND ALL OTHER AMOUNTS OWING TO IT OR ACCRUED FOR ITS ACCOUNT UNDER
THIS AGREEMENT.

 

(C) IN CONNECTION WITH ANY PROPOSED AMENDMENT, MODIFICATION, WAIVER OR
TERMINATION (A “PROPOSED CHANGE”) REQUIRING THE CONSENT OF ALL LENDERS OR ALL
AFFECTED LENDERS, IF THE CONSENT OF THE REQUIRED LENDERS (AND, TO THE EXTENT ANY
PROPOSED CHANGE REQUIRES THE CONSENT OF LENDERS HOLDING LOANS OF ANY
CLASS PURSUANT TO CLAUSE (V) OR (VIII) OF PARAGRAPH (B) OF THIS SECTION, THE
CONSENT OF AT LEAST 50% IN INTEREST OF THE OUTSTANDING LOANS AND UNUSED
COMMITMENTS OF SUCH CLASS) TO SUCH PROPOSED CHANGE IS OBTAINED, BUT THE CONSENT
TO SUCH PROPOSED CHANGE OF OTHER LENDERS WHOSE CONSENT IS REQUIRED IS NOT
OBTAINED (ANY SUCH LENDER WHOSE CONSENT IS NOT OBTAINED AS DESCRIBED IN
PARAGRAPH (B) OF THIS SECTION BEING REFERRED TO AS A “NON-CONSENTING LENDER”),
THEN, SO LONG AS THE LENDER THAT IS ACTING AS ADMINISTRATIVE AGENT IS NOT A
NON-CONSENTING LENDER, THE PARENT BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT,
UPON NOTICE TO SUCH NON-CONSENTING LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE
SUCH NON-CONSENTING LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN
ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 10.04), ALL
ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT
SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER
ACCEPTS SUCH ASSIGNMENT), PROVIDED THAT (A) THE PARENT BORROWER SHALL HAVE
RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (AND, IF A
REVOLVING COMMITMENT IS BEING ASSIGNED, THE ISSUING BANK AND SWINGLINE LENDER),
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, (B) SUCH NON-CONSENTING LENDER
SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF
ITS LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS, ACCRUED
INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER
FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED
INTEREST AND FEES) OR THE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS), (C) THE
BORROWER OR SUCH ASSIGNEE SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE
PROCESSING AND RECORDATION FEE SPECIFIED IN SECTION 10.04(B), (D) SUCH ASSIGNEE
SHALL CONSENT TO SUCH PROPOSED CHANGE AND (E) IF SUCH NON-CONSENTING LENDER IS
ACTING AS THE ADMINISTRATIVE AGENT, IT WILL NOT BE REQUIRED TO ASSIGN AND
DELEGATE ITS INTERESTS, RIGHTS AND OBLIGATIONS AS ADMINISTRATIVE AGENT UNDER
THIS AGREEMENT.

 


SECTION 10.03.  EXPENSES; INDEMNITY; DAMAGE WAIVER.  (A) HOLDINGS, THE PARENT
BORROWER, EACH SUBSIDIARY TERM BORROWER AND EACH FOREIGN SUBSIDIARY BORROWER,
JOINTLY AND SEVERALLY, SHALL PAY (I) ALL REASONABLE OUT-OF-POCKET EXPENSES
INCURRED BY THE AGENTS AND THEIR AFFILIATES, INCLUDING THE REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF ONE COUNSEL IN EACH APPLICABLE JURISDICTION FOR
EACH OF THE AGENTS, IN


 


130

--------------------------------------------------------------------------------



 


CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN,
DUE DILIGENCE INVESTIGATION, THE PREPARATION AND ADMINISTRATION OF THE LOAN
DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS THEREOF
(WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED), (II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ISSUING
BANK IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL
OUT-OF-POCKET EXPENSES INCURRED BY THE AGENTS, THE ISSUING BANK OR ANY LENDER,
INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE AGENTS, THE
ISSUING BANK OR ANY LENDER, IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF
ITS RIGHTS IN CONNECTION WITH THE LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER
THIS SECTION, OR IN CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED
HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY
WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF
CREDIT.


 

(B) HOLDINGS, THE PARENT BORROWER, EACH SUBSIDIARY TERM BORROWER AND EACH
FOREIGN SUBSIDIARY BORROWER, JOINTLY AND SEVERALLY, SHALL INDEMNIFY THE AGENTS,
THE ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF ANY
LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
PERFORMANCE BY THE PARTIES TO THE LOAN DOCUMENTS OF THEIR RESPECTIVE OBLIGATIONS
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS, THE RESTATEMENT TRANSACTIONS
OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT
OR THE USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK
TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY MORTGAGED PROPERTY OR ANY OTHER PROPERTY
CURRENTLY OR FORMERLY OWNED OR OPERATED BY HOLDINGS, THE PARENT BORROWER OR ANY
SUBSIDIARY, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO HOLDINGS, THE
PARENT BORROWER OR ANY SUBSIDIARY, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO
ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH INDEMNITEE.

 

(C) TO THE EXTENT THAT HOLDINGS, THE PARENT BORROWER, THE SUBSIDIARY TERM
BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS FAIL TO PAY ANY AMOUNT REQUIRED
TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE
LENDER UNDER PARAGRAPH (A) OR (B) OF THIS SECTION (AND WITHOUT LIMITING SUCH
PARTY’S OBLIGATION TO DO SO), EACH LENDER SEVERALLY AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, AS THE CASE MAY
BE, SUCH LENDER’S PRO RATA SHARE (DETERMINED AS OF

 

131

--------------------------------------------------------------------------------


 

THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS
SOUGHT) OF SUCH UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE OR
INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY
BE, WAS INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR A SWINGLINE LENDER IN ITS CAPACITY AS SUCH; PROVIDED FURTHER THAT TO THE
EXTENT INDEMNIFICATION OF (I) THE ISSUING BANK IN RESPECT OF A REVOLVING LETTER
OF CREDIT OR (II) THE SWINGLINE LENDER IS REQUIRED PURSUANT TO THIS
SECTION 10.03(C), SUCH OBLIGATION WILL BE LIMITED TO CLASS A REVOLVING LENDERS
ONLY.  FOR PURPOSES HEREOF, A LENDER’S “PRO RATA SHARE” SHALL BE DETERMINED
BASED UPON ITS SHARE OF THE SUM OF THE TOTAL REVOLVING EXPOSURES, OUTSTANDING
TRANCHE B TERM LOANS, UNUSED COMMITMENTS AND TRANCHE B-1 TOTAL COMMITMENT AT THE
TIME.

 

(D) TO THE EXTENT PERMITTED BY APPLICABLE LAW, NONE OF HOLDINGS, THE PARENT
BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER SHALL
ASSERT, AND EACH HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY,
THE TRANSACTIONS, THE RESTATEMENT TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT OR
THE USE OF THE PROCEEDS THEREOF.

 

(E) ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE PROMPTLY AFTER WRITTEN
DEMAND THEREFOR.

 

(F) NEITHER HEARTLAND NOR ANY DIRECTOR, OFFICER, EMPLOYEE, STOCKHOLDER OR
MEMBER, AS SUCH, OF ANY LOAN PARTY OR HEARTLAND SHALL HAVE ANY LIABILITY FOR THE
OBLIGATIONS OR FOR ANY CLAIM BASED ON, IN RESPECT OF OR BY REASON OF THE
OBLIGATIONS OR THEIR CREATION; PROVIDED THAT THE FOREGOING SHALL NOT BE
CONSTRUED TO RELIEVE ANY LOAN PARTY OF ITS OBLIGATIONS UNDER ANY LOAN DOCUMENT.

 


SECTION 10.04.  SUCCESSORS AND ASSIGNS.  (A) THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF
THE ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT, SUBJECT TO
SECTION 10.15(G), NONE OF HOLDINGS, THE PARENT BORROWER, ANY SUBSIDIARY TERM
BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER MAY ASSIGN OR OTHERWISE TRANSFER ANY
OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF EACH
LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY HOLDINGS, THE PARENT
BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER
WITHOUT SUCH CONSENT SHALL BE NULL AND VOID).  NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN
THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY
(INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT)
AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF
THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS) ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 

(B) ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS

 

132

--------------------------------------------------------------------------------


 

COMMITMENTS, THE LOANS AT THE TIME OWING TO IT AND ITS DEPOSIT); PROVIDED  THAT
(I) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER, A LENDER AFFILIATE OR AN
APPROVED FUND, EACH OF THE PARENT BORROWER, EACH SUBSIDIARY TERM BORROWER (BUT
ONLY TO THE EXTENT SUCH ASSIGNMENT RELATES TO A TRANCHE B TERM LOAN TO SUCH
SUBSIDIARY TERM BORROWER), EACH FOREIGN SUBSIDIARY BORROWER AND THE
ADMINISTRATIVE AGENT (AND, IN THE CASE OF AN ASSIGNMENT OF ALL OR A PORTION OF A
CLASS A REVOLVING COMMITMENT OR ANY LENDER’S OBLIGATIONS IN RESPECT OF ITS LC
EXPOSURE OR SWINGLINE EXPOSURE, THE ISSUING BANK AND THE SWINGLINE LENDER) MUST
GIVE THEIR PRIOR WRITTEN CONSENT TO SUCH ASSIGNMENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED), (II) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A
LENDER, A LENDER AFFILIATE OR AN APPROVED FUND OR AN ASSIGNMENT OF THE ENTIRE
REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT OR LOANS, THE AMOUNT OF
THE COMMITMENT OR LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT
(DETERMINED AS OF THE DATE THE ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH
ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN
(X) IN THE CASE OF REVOLVING COMMITMENTS AND REVOLVING LOANS, $5,000,000, AND
(Y) IN THE CASE OF TRANCHE B-1 COMMITMENTS AND TRANCHE B TERM LOANS AND TRANCHE
B-1 LOANS, $1,000,000 UNLESS EACH OF THE PARENT BORROWER, EACH FOREIGN
SUBSIDIARY BORROWER (BUT ONLY TO THE EXTENT SUCH ASSIGNMENT RELATES TO FOREIGN
CURRENCY COMMITMENTS OR FOREIGN CURRENCY LOANS RELATING TO SUCH FOREIGN
SUBSIDIARY BORROWER) AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENT, (III) EACH
PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL
THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT THAT
THIS CLAUSE (III) SHALL NOT BE CONSTRUED TO PROHIBIT THE ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS IN
RESPECT OF ONE CLASS OF COMMITMENTS OR LOANS, (IV) NOTWITHSTANDING ANYTHING TO
THE CONTRARY, ASSIGNMENTS BY ANY REVOLVING LENDER OF ANY PORTION OF ITS
REVOLVING COMMITMENTS OR ANY PORTION OF REVOLVING LOANS MUST INCLUDE A RATABLE
PORTION OF ITS FOREIGN CURRENCY COMMITMENTS AND RATABLE PORTION OF ITS FOREIGN
CURRENCY LOANS AND VISA VERSA, (V) THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ACCEPTANCE, TOGETHER
WITH A PROCESSING AND RECORDATION FEE OF $3,500, (VI) THE ASSIGNEE, IF IT SHALL
NOT BE A LENDER, SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE
QUESTIONNAIRE AND (VII) IN CONNECTION WITH EACH ASSIGNMENT OF A TRANCHE B-1
COMMITMENT, TRANCHE B-1 LOAN OR TRANCHE B-1 LC EXPOSURE, (A) THE DEPOSIT OF THE
ASSIGNOR LENDER SHALL NOT BE RELEASED, BUT SHALL INSTEAD BE PURCHASED BY THE
RELEVANT ASSIGNEE AND CONTINUE TO BE HELD FOR APPLICATION (TO THE EXTENT NOT
ALREADY APPLIED) IN ACCORDANCE WITH ARTICLE II TO SATISFY SUCH ASSIGNEE’S
OBLIGATIONS IN RESPECT OF SUCH TRANCHE B-1 LOANS AND SUCH TRANCHE B-1 LC
EXPOSURE AND (B) EACH LENDER AGREES THAT IMMEDIATELY PRIOR TO EACH ASSIGNMENT
(1) THE ADMINISTRATIVE AGENT SHALL ESTABLISH A NEW SUB-ACCOUNT IN THE NAME OF
THE ASSIGNEE, (2) A CORRESPONDING PORTION OF THE DEPOSIT CREDITED TO THE
SUB-ACCOUNT OF THE ASSIGNOR LENDER SHALL BE PURCHASED BY THE ASSIGNEE AND SHALL
BE TRANSFERRED FROM THE ASSIGNOR’S SUB-ACCOUNT TO THE ASSIGNEE’S SUB-ACCOUNT AND
(3) IF AFTER GIVING EFFECT TO SUCH ASSIGNMENT THE TRANCHE B-1 COMMITMENT OF THE
ASSIGNOR LENDER SHALL BE ZERO, THE ADMINISTRATIVE AGENT SHALL CLOSE THE
SUB-ACCOUNT OF SUCH ASSIGNOR LENDER; AND PROVIDED FURTHER THAT ANY CONSENT OF
THE PARENT BORROWER OR ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY
BORROWER OTHERWISE REQUIRED UNDER THIS PARAGRAPH SHALL NOT BE REQUIRED IF AN
EVENT OF DEFAULT UNDER ARTICLE VII HAS OCCURRED AND IS CONTINUING.  SUBJECT TO
ACCEPTANCE AND RECORDING THEREOF PURSUANT TO

 

133

--------------------------------------------------------------------------------


 

PARAGRAPH (D) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN
EACH ASSIGNMENT AND ACCEPTANCE THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO
AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE,
HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT (PROVIDED THAT
ANY LIABILITY OF THE PARENT BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY
FOREIGN SUBSIDIARY BORROWER TO SUCH ASSIGNEE UNDER SECTION 2.15, 2.16 OR 2.17
SHALL BE LIMITED TO THE AMOUNT, IF ANY, THAT WOULD HAVE BEEN PAYABLE THEREUNDER
BY THE PARENT BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY
BORROWER IN THE ABSENCE OF SUCH ASSIGNMENT), AND THE ASSIGNING LENDER THEREUNDER
SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE,
BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN
ASSIGNMENT AND ACCEPTANCE COVERING ALL OF THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO
BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS 2.15, 2.16, 2.17
AND 10.03).  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS PARAGRAPH SHALL BE TREATED
FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN
SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (E) OF THIS SECTION.

 

(C) THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF THE PARENT
BORROWER, THE SUBSIDIARY TERM BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS,
SHALL MAINTAIN AT ONE OF ITS OFFICES IN THE CITY OF NEW YORK A COPY OF EACH
ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF
THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL
AMOUNT OF THE LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER PURSUANT TO THE
TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER
SHALL BE CONCLUSIVE, AND HOLDINGS, THE PARENT BORROWER, THE SUBSIDIARY TERM
BORROWERS, THE FOREIGN SUBSIDIARY BORROWERS, THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE
REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF
THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE PARENT BORROWER, THE SUBSIDIARY TERM BORROWERS,
THE FOREIGN SUBSIDIARY BORROWERS, THE ISSUING BANK AND ANY LENDER, AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

(D) UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED ADMINISTRATIVE
QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE
PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF THIS SECTION AND
ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS
SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE
AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO ASSIGNMENT
SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN
THE REGISTER AS PROVIDED IN THIS PARAGRAPH.

 

(E) ANY LENDER MAY, WITHOUT THE CONSENT OF THE PARENT BORROWER, ANY SUBSIDIARY
TERM BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER, THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR THE SWINGLINE LENDER, SELL PARTICIPATIONS TO ONE OR MORE BANKS

 

134

--------------------------------------------------------------------------------


 

OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS AND ITS DEPOSIT OWING TO IT); PROVIDED THAT (I) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS AND (III) HOLDINGS, THE PARENT BORROWER, THE
SUBSIDIARY TERM BORROWERS, THE FOREIGN SUBSIDIARY BORROWERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH
A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN
THE SOLE RIGHT TO ENFORCE THE LOAN DOCUMENTS AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THE LOAN DOCUMENTS; PROVIDED THAT
SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE
CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER
DESCRIBED IN THE FIRST PROVISO TO SECTION 10.02(B) THAT AFFECTS SUCH
PARTICIPANT.  SUBJECT TO PARAGRAPH (F) OF THIS SECTION, THE PARENT BORROWER, THE
SUBSIDIARY TERM BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS AGREE THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.15, 2.16 AND 2.17 TO
THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY
ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION.  TO THE EXTENT PERMITTED
BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 10.08
AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO
SECTION 2.18(C) AS THOUGH IT WERE A LENDER.

 

(F) A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 2.15 OR 2.17 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE PRIOR WRITTEN
CONSENT OF THE PARENT BORROWER AND, TO THE EXTENT APPLICABLE, EACH RELEVANT
SUBSIDIARY TERM BORROWER AND FOREIGN SUBSIDIARY BORROWER.  A PARTICIPANT THAT
WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE
BENEFITS OF SECTION 2.17 UNLESS THE PARENT BORROWER AND, TO THE EXTENT
APPLICABLE, EACH RELEVANT FOREIGN SUBSIDIARY BORROWER IS NOTIFIED OF THE
PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE
BENEFIT OF THE PARENT BORROWER AND, TO THE EXTENT APPLICABLE, EACH RELEVANT
FOREIGN SUBSIDIARY BORROWER, TO COMPLY WITH SECTION 2.17(E) AS THOUGH IT WERE A
LENDER.

 

(G) ANY LENDER MAY, WITHOUT THE CONSENT OF THE PARENT BORROWER OR THE
ADMINISTRATIVE AGENT, AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT
OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY
INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.

 


SECTION 10.05.  SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE LOAN PARTIES IN THE LOAN DOCUMENTS AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO
THIS AGREEMENT OR ANY OTHER


 


135

--------------------------------------------------------------------------------



 


LOAN DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN RELIED UPON BY THE OTHER PARTIES
HERETO AND SHALL SURVIVE THE EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS AND
THE MAKING OF ANY LOANS AND ISSUANCE OF ANY LETTERS OF CREDIT, REGARDLESS OF ANY
INVESTIGATION MADE BY ANY SUCH OTHER PARTY OR ON ITS BEHALF AND NOTWITHSTANDING
THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY HAVE HAD
NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT REPRESENTATION OR WARRANTY AT
THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND SHALL CONTINUE IN FULL FORCE AND
EFFECT AS LONG AS THE PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY
FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS AGREEMENT IS OUTSTANDING AND UNPAID
OR ANY LETTER OF CREDIT IS OUTSTANDING AND SO LONG AS THE COMMITMENTS HAVE NOT
EXPIRED OR TERMINATED.  THE PROVISIONS OF SECTIONS 2.15, 2.16, 2.17 AND 10.03
AND ARTICLE VIII SHALL SURVIVE AND REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF THE
LOANS, THE EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT AND THE
COMMITMENTS OR THE TERMINATION OF THIS AGREEMENT OR ANY PROVISION HEREOF.


 


SECTION 10.06.  COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE
TO THE ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF.  THIS AGREEMENT SHALL BECOME EFFECTIVE AS PROVIDED IN THE AMENDMENT AND
RESTATEMENT AGREEMENT, AND THEREAFTER SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 10.07.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN
A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.


 


SECTION 10.08.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT
ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET
OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER OBLIGATIONS AT ANY TIME OWING
BY SUCH LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE PARENT
BORROWER, ANY SUBSIDIARY TERM BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER
AGAINST ANY OF AND ALL THE OBLIGATIONS OF THE PARENT BORROWER, ANY SUBSIDIARY
TERM BORROWER OR ANY FOREIGN SUBSIDIARY BORROWER NOW OR HEREAFTER EXISTING UNDER
THIS AGREEMENT HELD BY SUCH LENDER, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER
SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT AND ALTHOUGH SUCH OBLIGATIONS
MAY BE UNMATURED.  THE RIGHTS OF EACH LENDER UNDER THIS SECTION ARE IN ADDITION
TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) WHICH SUCH
LENDER MAY HAVE.


 


136

--------------------------------------------------------------------------------



 


SECTION 10.09.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. 
(A) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.


 

(B) EACH OF HOLDINGS, THE PARENT BORROWER, EACH SUBSIDIARY TERM BORROWER AND
EACH FOREIGN SUBSIDIARY BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME
COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST HOLDINGS, THE PARENT BORROWER, ANY OF THE SUBSIDIARY TERM
BORROWERS, ANY OF THE FOREIGN SUBSIDIARY BORROWERS OR THEIR PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(C) EACH OF HOLDINGS, THE PARENT BORROWER, EACH  SUBSIDIARY TERM BORROWER AND
EACH FOREIGN SUBSIDIARY BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(D) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 


SECTION 10.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN  ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO


 


137

--------------------------------------------------------------------------------



 


ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


 


SECTION 10.11.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF
CONTENTS USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 10.12.  CONFIDENTIALITY.  EACH OF THE  ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION
(AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO ITS AND ITS
LENDER AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING
ACCOUNTANTS, LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE
PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL
NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL
PURSUANT TO THE TERMS HEREOF), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY OR
QUASI-REGULATORY AUTHORITY, (C) TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR
REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY
TO THIS AGREEMENT, (E) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER
OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN
AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION,
TO (I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR
PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR
(II) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR
DERIVATIVE TRANSACTION RELATING TO THE PARENT BORROWER, ANY SUBSIDIARY TERM
BORROWER, ANY FOREIGN SUBSIDIARY BORROWER AND THEIR RESPECTIVE OBLIGATIONS,
(G) WITH THE CONSENT OF THE PARENT BORROWER OR (H) TO THE EXTENT SUCH
INFORMATION (I) IS PUBLICLY AVAILABLE AT THE TIME OF DISCLOSURE OR BECOMES
PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION OR
(II) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
LENDER ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN HOLDINGS, THE PARENT
BORROWER OR ANY SUBSIDIARY (INCLUDING THE RECEIVABLES SUBSIDIARY).  FOR THE
PURPOSES OF THIS SECTION, “INFORMATION” MEANS ALL INFORMATION RECEIVED FROM
HOLDINGS, THE PARENT BORROWER OR ANY SUBSIDIARY  (INCLUDING THE RECEIVABLES
SUBSIDIARY) RELATING TO HOLDINGS, THE PARENT BORROWER OR ANY SUBSIDIARY
(INCLUDING THE RECEIVABLES SUBSIDIARY) OR ITS BUSINESS, OTHER THAN ANY SUCH
INFORMATION THAT IS AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY LENDER ON A NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY HOLDINGS, THE
PARENT BORROWER OR ANY SUBSIDIARY (INCLUDING THE RECEIVABLES SUBSIDIARY);
PROVIDED THAT, IN THE CASE OF INFORMATION RECEIVED FROM HOLDINGS, THE PARENT
BORROWER OR ANY SUBSIDIARY (INCLUDING THE RECEIVABLES SUBSIDIARY) AFTER THE
FIRST RESTATEMENT EFFECTIVE DATE, SUCH INFORMATION IS CLEARLY IDENTIFIED AT THE
TIME OF DELIVERY AS CONFIDENTIAL.  ANY PERSON REQUIRED TO MAINTAIN THE
CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED
TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE
SAME DEGREE OF CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH
PERSON WOULD ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.


 


138

--------------------------------------------------------------------------------



 


SECTION 10.13.  INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN, TOGETHER
WITH ALL FEES, CHARGES AND OTHER AMOUNTS WHICH ARE TREATED AS INTEREST ON SUCH
LOAN UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE MAXIMUM
LAWFUL RATE (THE “MAXIMUM RATE”) WHICH MAY BE CONTRACTED FOR, CHARGED, TAKEN,
RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED
(BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER
WITH INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE RATE TO THE DATE OF
REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH LENDER.


 


SECTION 10.14.  JUDGMENT CURRENCY.  (A) THE OBLIGATIONS HEREUNDER OF THE PARENT
BORROWER, THE SUBSIDIARY TERM BORROWERS AND THE FOREIGN SUBSIDIARY BORROWERS AND
UNDER THE OTHER LOAN DOCUMENTS TO MAKE PAYMENTS IN DOLLARS OR IN THE FOREIGN
CURRENCIES, AS THE CASE MAY BE, (THE “OBLIGATION CURRENCY”) SHALL NOT BE
DISCHARGED OR SATISFIED BY ANY TENDER OR RECOVERY PURSUANT TO ANY JUDGMENT
EXPRESSED IN OR CONVERTED INTO ANY CURRENCY OTHER THAN THE OBLIGATION CURRENCY,
EXCEPT TO THE EXTENT THAT SUCH TENDER OR RECOVERY RESULTS IN THE EFFECTIVE
RECEIPT BY THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR A LENDER OF THE
FULL AMOUNT OF THE OBLIGATION CURRENCY EXPRESSED TO BE PAYABLE TO THE
ADMINISTRATIVE AGENT, COLLATERAL AGENT OR LENDER UNDER THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS.  IF, FOR THE PURPOSE OF OBTAINING OR ENFORCING JUDGMENT
AGAINST THE PARENT BORROWER, ANY SUBSIDIARY TERM BORROWER, ANY FOREIGN
SUBSIDIARY BORROWER OR ANY OTHER LOAN PARTY IN ANY COURT OR IN ANY JURISDICTION,
IT BECOMES NECESSARY TO CONVERT INTO OR FROM ANY CURRENCY OTHER THAN THE
OBLIGATION CURRENCY (SUCH OTHER CURRENCY BEING HEREINAFTER REFERRED TO AS THE
“JUDGMENT CURRENCY”) AN AMOUNT DUE IN THE OBLIGATION CURRENCY, THE CONVERSION
SHALL BE MADE, AT THE DOLLAR EQUIVALENT OF SUCH AMOUNT, IN EACH CASE, AS OF THE
DATE IMMEDIATELY PRECEDING THE DAY ON WHICH THE JUDGMENT IS GIVEN (SUCH BUSINESS
DAY BEING HEREINAFTER REFERRED TO AS THE “JUDGMENT CURRENCY CONVERSION DATE”).


 

(B) IF THERE IS A CHANGE IN THE RATE OF EXCHANGE PREVAILING BETWEEN THE JUDGMENT
CURRENCY CONVERSION DATE AND THE DATE OF ACTUAL PAYMENT OF THE AMOUNT DUE, THE
PARENT BORROWER, EACH SUBSIDIARY TERM BORROWER AND EACH FOREIGN SUBSIDIARY
BORROWER, AS THE CASE MAY BE,  COVENANTS AND AGREES TO PAY, OR CAUSE TO BE PAID,
SUCH ADDITIONAL AMOUNTS, IF ANY (BUT IN ANY EVENT NOT A LESSER AMOUNT), AS MAY
BE NECESSARY TO ENSURE THAT THE AMOUNT PAID IN THE JUDGMENT CURRENCY, WHEN
CONVERTED AT THE RATE OF EXCHANGE PREVAILING ON THE DATE OF PAYMENT, WILL
PRODUCE THE AMOUNT OF THE OBLIGATION CURRENCY WHICH COULD HAVE BEEN PURCHASED
WITH THE AMOUNT OF JUDGMENT CURRENCY STIPULATED IN THE JUDGMENT OR JUDICIAL
AWARD AT THE RATE OF EXCHANGE PREVAILING ON THE JUDGMENT CURRENCY CONVERSION
DATE.

 

139

--------------------------------------------------------------------------------


 

(C) FOR PURPOSES OF DETERMINING THE DOLLAR EQUIVALENT, SUCH AMOUNTS SHALL
INCLUDE ANY PREMIUM AND COSTS PAYABLE IN CONNECTION WITH THE PURCHASE OF THE
OBLIGATION CURRENCY.

 


SECTION 10.15.  OBLIGATIONS JOINT AND SEVERAL.  (A) EACH TERM LOAN BORROWER
AGREES THAT IT SHALL, JOINTLY WITH THE OTHER TERM LOAN BORROWERS AND SEVERALLY,
BE LIABLE FOR ALL THE OBLIGATIONS IN RESPECT OF THE TRANCHE B TERM LOANS (THE
“TERM LOAN OBLIGATIONS”).  EACH TERM LOAN BORROWER FURTHER AGREES THAT THE TERM
LOAN OBLIGATIONS OF THE OTHER TERM LOAN BORROWERS MAY BE EXTENDED AND RENEWED,
IN WHOLE OR IN PART, WITHOUT NOTICE TO OR FURTHER ASSENT FROM IT, AND THAT IT
WILL REMAIN BOUND UPON ITS AGREEMENT HEREUNDER NOTWITHSTANDING ANY EXTENSION OR
RENEWAL OF ANY TERM LOAN OBLIGATION OF THE OTHER TERM LOAN BORROWERS.


 

(B) EACH TERM LOAN BORROWER WAIVES PRESENTMENT TO, DEMAND OF PAYMENT FROM AND
PROTEST TO THE OTHER TERM LOAN BORROWERS OF ANY OF THE TERM LOAN OBLIGATIONS OR
THE OTHER TERM LOAN BORROWERS OF ANY TERM LOAN OBLIGATIONS, AND ALSO WAIVES
NOTICE OF ACCEPTANCE OF ITS OBLIGATIONS AND NOTICE OF PROTEST FOR NONPAYMENT. 
THE TERM LOAN OBLIGATIONS OF A TERM LOAN BORROWER HEREUNDER SHALL NOT BE
AFFECTED BY (I) THE FAILURE OF ANY TRANCHE B LENDER OR THE ISSUING BANK OR THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT TO ASSERT ANY CLAIM OR DEMAND OR TO
ENFORCE ANY RIGHT OR REMEDY AGAINST THE OTHER TERM LOAN BORROWERS UNDER THE
PROVISIONS OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR OTHERWISE;
(II) ANY RESCISSION, WAIVER, AMENDMENT OR MODIFICATION OF ANY OF THE TERMS OR
PROVISIONS OF THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY OTHER
AGREEMENT; OR (III) THE FAILURE OF ANY TRANCHE B LENDER OR THE ISSUING BANK TO
EXERCISE ANY RIGHT OR REMEDY AGAINST ANY OTHER TERM LOAN BORROWER.

 

(C) EACH TERM LOAN BORROWER FURTHER AGREES THAT ITS AGREEMENT HEREUNDER
CONSTITUTES A PROMISE OF PAYMENT WHEN DUE AND NOT OF COLLECTION, AND WAIVES ANY
RIGHT TO REQUIRE THAT ANY RESORT BE HAD BY ANY TRANCHE B LENDER OR THE ISSUING
BANK TO ANY BALANCE OF ANY DEPOSIT ACCOUNT OR CREDIT ON THE BOOKS OF ANY TRANCHE
B LENDER OR THE ISSUING BANK IN FAVOR OF ANY OTHER TERM LOAN BORROWER OR ANY
OTHER PERSON.

 

(D) THE TERM LOAN OBLIGATIONS OF EACH TERM LOAN BORROWER HEREUNDER SHALL NOT BE
SUBJECT TO ANY REDUCTION, LIMITATION, IMPAIRMENT OR TERMINATION FOR ANY REASON,
INCLUDING COMPROMISE, AND SHALL NOT BE SUBJECT TO ANY DEFENSE OR SETOFF,
COUNTERCLAIM, RECOUPMENT OR TERMINATION WHATSOEVER BY REASON OF THE INVALIDITY,
ILLEGALITY OR UNENFORCEABILITY OF THE TERM LOAN OBLIGATIONS OF THE OTHER TERM
LOAN BORROWERS OR OTHERWISE.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE TERM LOAN OBLIGATIONS OF EACH TERM LOAN BORROWER HEREUNDER SHALL NOT BE
DISCHARGED OR IMPAIRED OR OTHERWISE AFFECTED BY THE FAILURE OF THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY TRANCHE B LENDER OR THE
ISSUING BANK TO ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE ANY REMEDY UNDER THIS
AGREEMENT OR UNDER ANY OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT, BY ANY WAIVER
OR MODIFICATION IN RESPECT OF ANY THEREOF, BY ANY DEFAULT, FAILURE OR DELAY,
WILLFUL OR OTHERWISE, IN THE PERFORMANCE OF THE TERM LOAN OBLIGATIONS OF THE
OTHER TERM LOAN BORROWERS OR BY ANY OTHER ACT OR OMISSION WHICH MAY OR MIGHT IN
ANY MANNER OR TO ANY

 

140

--------------------------------------------------------------------------------


 

EXTENT VARY THE RISK OF SUCH TERM LOAN BORROWER OR OTHERWISE OPERATE AS A
DISCHARGE OF SUCH TERM LOAN BORROWER AS A MATTER OF LAW OR EQUITY.

 

(E) EACH TERM LOAN BORROWER FURTHER AGREES THAT ITS OBLIGATIONS HEREUNDER SHALL
CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME
PAYMENT, OR ANY PART THEREOF, OF PRINCIPAL OF OR INTEREST ON ANY TERM LOAN
OBLIGATION OF THE OTHER TERM LOAN BORROWERS IS RESCINDED OR MUST OTHERWISE BE
RESTORED BY THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY TRANCHE B
LENDER OR THE ISSUING BANK UPON THE BANKRUPTCY OR REORGANIZATION OF ANY OF THE
OTHER TERM LOAN BORROWERS OR OTHERWISE.

 

(F) IN FURTHERANCE OF THE FOREGOING AND NOT IN LIMITATION OF ANY OTHER RIGHT
WHICH THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY TRANCHE B LENDER OR
THE ISSUING BANK MAY HAVE AT LAW OR IN EQUITY AGAINST ANY TERM LOAN BORROWER BY
VIRTUE HEREOF, UPON THE FAILURE OF A TERM LOAN BORROWER TO PAY ANY TERM LOAN
OBLIGATION WHEN AND AS THE SAME SHALL BECOME DUE, WHETHER AT MATURITY, BY
ACCELERATION, AFTER NOTICE OF PREPAYMENT OR OTHERWISE, EACH OTHER TERM LOAN
BORROWER HEREBY PROMISES TO AND WILL, UPON RECEIPT OF WRITTEN DEMAND BY THE
ADMINISTRATIVE AGENT, FORTHWITH PAY, OR CAUSE TO BE PAID, IN CASH THE AMOUNT OF
SUCH UNPAID TERM LOAN OBLIGATIONS, AND THEREUPON EACH TRANCHE B LENDER SHALL, IN
A REASONABLE MANNER, ASSIGN THE AMOUNT OF THE TERM LOAN OBLIGATIONS OF THE OTHER
TERM LOAN BORROWERS OWED TO IT AND PAID BY SUCH TERM LOAN BORROWER PURSUANT TO
THIS SECTION 10.15 TO SUCH TERM LOAN BORROWER, SUCH ASSIGNMENT TO BE PRO TANTO
TO THE EXTENT TO WHICH THE TERM LOAN OBLIGATIONS IN QUESTION WERE DISCHARGED BY
SUCH TERM LOAN BORROWER OR MAKE SUCH DISPOSITION THEREOF AS SUCH TERM LOAN
BORROWER SHALL DIRECT (ALL WITHOUT RECOURSE TO ANY TERM LOAN LENDER AND WITHOUT
ANY REPRESENTATION OR WARRANTY BY ANY TERM LOAN LENDER).

 

(G) NOTWITHSTANDING ANY OTHER PROVISION HEREIN, THE PARENT BORROWER SHALL BE
ENTITLED, AT ANY TIME AND IN ITS SOLE DISCRETION, TO DESIGNATE ANY TERM LOAN
BORROWER (INCLUDING ITSELF) TO REPLACE ANY OTHER TERM BORROWER AS A BORROWER
HEREUNDER WITH RESPECT TO ANY OUTSTANDING TRANCHE B TERM LOANS.

 

141

--------------------------------------------------------------------------------